EXHIBIT 10.1b
 
Exhibits and Disclosure Letters to the Asset Purchase Agreement, dated as of
December 6, 2002 by and among Energetic Systems Inc. LLC, UTeC Corporation, LLC,
SEC Investment Corp. LLC, DetaCorp Inc. LLC, Energetic Properties, LLC, Slurry
Explosive Corporation, Universal Tech Corporation, El Dorado Chemical Company,
LSB Chemical Corp., LSB Industries, Inc. and Slurry Explosive Manufacturing
Corporation, LLC, which Asset Purchase Agreement the Company filed as Exhibit
2.1 to the Company's Form 8-K, dated December 12, 2002.
 
 
EXHIBITS TO ASSET PURCHASE AGREEMENT
 
Exhibit 2.1                     Allocation of Assets Among the Buyers
Exhibit 2.1(d)                Accounts Receivable
Exhibit 2.2(n)                 Excluded Seller Contracts
Exhibit 2.2(o)                 Excluded Property and Assets
Exhibit 2.3                      Prepaid Lease Obligations
Exhibit 2.4(a)                Allocation of Responsibility for the Assumed
Liabilities Among the Buyers
Exhibit 2.7(a)(i)             Bill of Sale
Exhibit 2.7(a)(ii)            Assignment and Assumption Agreement
Exhibit 2.7(a)(iv)           Assignment of Marks, Patents and Copyrights
Exhibit 2.7(a)(vi)           Noncompetition Agreements
Exhibit 2.7(a)(vii)          Escrow Agreement
Exhibit 2.7(a)(xi)            Transitional Services Agreement
Exhibit 2.7(a)(xii)           Use and License Agreement
Exhibit 2.8                       Inventory Adjustment Amount Calculation
Exhibit 2.9                      (intentionally left blank)
Exhibit 7.3                      Material Consents
Exhibit 7.4(a)                  Legal Opinion - Sellers
Exhibit 7.7                      Assignment and Assumption of Lease Agreement
Exhibit 7.8                      Orica Noncompetition Agreement
Exhibit 7.11                     Key Employees
Exhibit 7.13                     Environmental Questionnaire
Exhibit 8.3                       Consents
Exhibit 8.4                       Legal Opinion - Buyers
 

--------------------------------------------------------------------------------


DISCLOSURE LETTERS TO ASSET PURCHASE AGREEMENT
 
 
Part 2.1(b)                     Tangible Personal Property
Part 2.1(k)                      Indemnification Rights Relating to
Assets/Assumed Liabilities
Part 3.1                          Sellers' Jurisdiction of
Incorporation/Qualification to Do Business
Part 3.2(b)                     Adverse Effects of Execution of Agreement by
Sellers
Part 3.2(c)                     Required Notices and Consents
Part 3.6                          Description of Owned Real Property
Part 3.7                          Description of Leased Real Property
Part 3.8(a)                     Real Estate Encumbrances and Permitted Real
Estate Encumbrances
Part 3.8(b)                     Non-Real Estate Encumbrances and Permitted
Non-Real Estate Encumbrances
Part 3.9(a)                     Encroachments
Part 3.9(b)                     Tangible Personal Property Not in Possession of
Sellers
Part 3.10                        Accounts Receivable as of Interim Balance Sheet
Date
Part 3.15(a)                    Employee Plans
Part 3.16(a)                    Exceptions to Compliance with Legal Requirements
Part 3.16(b)                   Governmental Authorizations; Exceptions to
Compliance
Part 3.17(a)                    Legal Proceedings
Part 3.17(b)                   Orders
Part 3.19(a)                    Seller Contracts
Part 3.19(c)                    Exceptions to Compliance with Seller Contracts
Part 3.20(a)                     Insurance Policies
Part 3.20(b)                    Self Insurance Arrangements
Part 3.21                         Exceptions to Representations on Environmental
Matters
Part 3.21 (g)                   List of Environmental Reports, Studies,
Analyses, Tests and Monitoring Data
Part 3.22(a)                    Employee Information
Part 3.23(b)                    Exceptions to Representations Concerning Labor
Disputes
Part 3.24(d)                    Patents; Exceptions to Representations;
Assignment of
 
 
 

--------------------------------------------------------------------------------

 

Exhibit 2.1


                         
Energetic Systems Inc., LLC.
                                                 
Summary Asset Distribution
                                           
Value
       
 DetaCorp
 
 SEC
 
UTeC
 
Properties
 
Dec 1 2002
   
Leases
             
123,000.00
 
             123,000.00
   
Magazines
 
                90,000.00
             
               90,000.00
   
Oklahoma Office
     
              8,900.00
         
                 8,900.00
   
Pryor Mine Services
 
              333,000.00
             
             333,000.00
   
Retail
     
            90,000.00
         
               90,000.00
   
Rail Site
 
              176,500.00
             
             176,500.00
   
Retail
     
          428,600.00
         
             428,600.00
   
Detagel Buildings
 
           1,095,275.00
             
          1,095,275.00
   
Common Equipment
 
              266,500.00
             
             266,500.00
   
Detagel Plant
 
           2,071,525.00
             
          2,071,525.00
   
Kinepak
 
              914,700.00
             
             914,700.00
   
Energetics Plant
 
           1,176,500.00
             
          1,176,500.00
   
Underwater Test Facility
         
91,500.00
     
               91,500.00
   
Pruf Plant
         
103,000.00
     
             103,000.00
   
Jayhawk R & D
         
187,500.00
     
             187,500.00
   
Patents
         
17,500.00
     
               17,500.00
   
Accounts Receivable - Trade
     
       1,253,612.00
         
          1,253,612.00
   
Accounts Receivable - Employees
 
                  4,500.00
 
            12,275.00
 
8,500.00
     
               25,275.00
   
Inventory
 
           1,409,519.00
             
          1,409,519.00
   
Inventory: capital spares
 
              251,000.00
             
             251,000.00
   
Prepaid Lease Payments
     
            51,988.00
         
               51,988.00
       
           7,789,019.00
 
       1,845,375.00
 
     408,000.00
 
        123,000.00
 
        10,165,394.00
                             

 
 
 

--------------------------------------------------------------------------------

 
 


DetaCorp Inc., LLC.
                                         
Value
             
 Size
     
Dec 1 2002
 
Manufacturing Magazines
                     
M-1
 
 steel
     
 8 x 38
     
                      6,000
 
M-2
 
 steel
     
 10 x 35
     
                      6,000
 
M-2A
 
 steel
     
 8 x 22
     
                      4,000
 
M-4
 
 steel
     
 8 x 20
     
                      4,000
 
L-1 propellant
 
 steel frame / sheeting
     
 50 x 80
     
                    70,000
                     
                    90,000
 



 
 

--------------------------------------------------------------------------------

 
 



 DetaCorp Inc., LLC.                                              
Pryor Mine Services (contractors equipment)
             
Value
                     
Dec 1 2002
 
office computers
                 
                      2,500
 
general office equipment
                 
                      5,500
 
telephone system
                 
                      3,500
                     
                    11,500
                                                 
1993 Peterbilt
     
 SN 5591
         
                    15,000
 
1989 kenworth
     
 SN 7743
         
                    10,000
 
1989 Kenworth
     
 SN 4943
         
                      9,000
 
1984 Fruehuaf tanker
     
 SN 8113
         
                    15,000
 
8 ft van body w/ime 22 Cat Box
                 
                      2,000
 
shop crane
                 
                      1,000
 
Alph seismograph 3ND digital
     
 SN 581
         
                      6,500
 
ANFO bulk bed foe SEC trailer
                 
                      8,000
 
ANFO bin 45T
                 
                    15,000
 
1978 drill: Reed
                 
                    20,000
 
Lincoln welder
                 
                      2,000
 
Sullair compressor
                 
                      5,000
 
ANFO bin 40T
                 
                    15,000
 
3/4 ton pick up (diesel)
                 
                      2,500
 
trailer: tri axle low boy
                 
                    15,000
 
Bobcat loader
                 
                    18,000
 
bulk truck
                 
                    40,000
 
shop service tools
                 
 -
 
1 ton delivery truck
                 
                      8,500
 
3/4 to 4-wheel drive
                 
                      4,000
 
3/4 ton service unit
                 
                      4,000
 
trailer equipment
                 
                      3,000
 
seismograph recorcding unit
     
 SN 561
         
                      2,500
 
Reed track drill
     
 SN 1060007-76
         
                    25,000
 
portable compressor 175 psi
                 
                      5,000
 
3 drills and spare parts
                 
                    50,000
                     
                  301,000
                         
magazine
         
 6 x 7 x 16
     
                      2,500
 
trailer magazine
         
 40 ft
     
                      8,000
 
magazine
         
 20 case
     
                      1,000
 
magazine
         
 60 case
     
                      2,000
 
cap magazine
         
 4 x 4 x 4
     
                      1,000
 
magazine
         
 20 x 8 x 7
     
                      6,000
                     
                    20,500
                             
 Total
             
                  333,000
                         



 
 

--------------------------------------------------------------------------------

 



 Deta Corp Inc., LLC.                                          
Value
 
Rail Site Assets
 
 Construction
     
 Size
     
Dec 1 2002
 
  scale house
 
 timber
     
 6 x 10
     
                      2,000
 
  removeable equipment
                 
                  114,500
 
  leasehold improvements
                 
                    60,000
                     
                  176,500
 



 
 

--------------------------------------------------------------------------------

 




 
Deta Corp Inc., LLC.
                                             
Detagel Buildings Complex: Hallowell KS
                                                             
Value
 
Building Name
 
 Description
     
 Dimension
 
Sq Ft
 
Dec 1 2002
 
  Solution mix area
 
 brick block with transite roof
 
120 x 65
 
7800
 
                    62,400
 
  Packaging / east w/house extention
 steel frame / sheeting
     
130 x 50
 
6500
 
                    65,000
 
  West w/house extention
 
 steel frame / sheeting
     
120 x 50
 
6000
 
                    60,000
 
  NW extention
 
 steel frame / sheeting
     
44 x 36
 
1584
     
  South bulk extention
         
20 x 30
 
600
 
                    40,500
 
  Valeron storage
         
72 x 40
 
2880
                         
                  227,900
                         
Services Group
                     
  Electrical switchgear building
 
 block
     
18 x 16
 
288
 
                      6,300
 
  Air compressor building
 
 steel frame / sheeting
     
25 x 12
 
300
 
                      4,500
 
  Old changehouse
 
 block / composite roof
   
34 x 33
 
1122
 
                      8,975
 
  North boiler building
 
 steel frame / sheeting
     
25 x 15
 
3000
 
                    33,000
 
  Water pump building
 
 block / composite roof
   
10 x 10
 
100
 
                      1,600
                     
                    54,375
                         
Other
                     
  Oxidizer building
 
 timber frame / steel sheeting
 
150 x 48
 
7200
 
                    72,000
 
  Fuels w/house
 
 timber frame / steel sheeting
 
150 x 48
 
7200
 
                    72,000
 
  X-Pak boiler building
 
 timber
     
12 x 12
 
144
 
                      2,500
 
  Maintenance workshop
 
 steel frame / sheeting
     
60 x 30
 
1800
 
                    14,400
 
  Guard house
 
 timber / composite roof
   
10 x 15
 
150
 
                    15,000
 
  Drum crusher shelter
 
 block / steel sheeting
     
15 x 15
 
225
 
                      2,600
                     
                  178,500
                         
  Main office building
 
 timber frame / shingle roof
 
80 x 40
 
3200
 
                    45,000
 
  Truck scale house
 
 timber
     
6 x 10
 
60
 
                      1,200
 
  Truck service building
 
 steel frame / sheeting
     
12 x 12
 
144
 
                      2,100
                     
                    48,300
 

 
 
 

--------------------------------------------------------------------------------

 




Energetics                      
  Offices
 
 double - wide trailer
     
24 x 50
 
1200
 
                    50,000
 
  Plant building
 
 block / steel sheeting
     
IRR x IRR
 
12700
 
                  517,500
 
  Fuel storage
 
 block / steel sheeting
     
24 x 24
 
576
 
                    15,000
 
  Propane storage shelter
 
 block / steel sheeting
     
16 x 16
 
256
 
                      3,700
                     
                  586,200
                             
 Total
             
               1,095,275
 



 
 

--------------------------------------------------------------------------------

 




Deta Corp Inc., LLC.                                          
Value
 
Common Equipment
             
Qty
 
Dec 1 2002
 
  Utilities
                     
    fire alarm system
             
1
 
                    60,000
 
    telephone / paging system
             
1
 
                    10,000
 
    truck scale
             
1
 
                    30,000
 
    gasoline storage tank
             
1
 
                      1,000
 
    water wagon
             
1
 
                      2,000
                     
                  103,000
 
  Offices
                     
    computers / networks
             
1
 
                    10,000
 
    software
                 
                      5,000
 
    office furniture
                 
                      5,000
                     
                    20,000
                         
Warehouse / Magazines
                     
    fork lift truck
             
1
 
                    10,000
 
    pallet jacks
             
2
 
                      1,000
                     
                    11,000
                         
Maintenance Shop
                     
    welder
             
1
 
                         500
 
    band cut-off saw
             
1
 
                         500
 
    industrial press
             
1
 
                         500
 
    air compressor
             
1
 
                      1,000
 
    5 x 5 portable fans
             
2
 
                      1,000
 
    propane storage tank
             
1
 
                      2,000
                     
                      5,500
                         
Other
                     
    1996 Jeep Larado
                 
                    12,000
Clive Whiteside
    1994 Chevy Pick Up
     
 SN 4649
         
                      9,500
 
    1998 Peterbilt
     
 SN 46381
         
                    25,000
 
    1980 Fruehuaf. AN tanker
     
 SN 0011
         
                    15,000
 
    1991 Ford F-150
     
 SN 6465
         
                      2,000
 
    1998 Chev 1/2 ton
     
 SN 9167
         
                    10,000
 
    1980 Fruehuaf. AN tanker
     
 SN 2125
         
                    15,000
 
    1993 Freightliner
     
 SN 5833
         
                      8,500
 
    1998 Chevy S10
     
 SN 91772
         
                      8,500
 
    1995 Volvo
     
 SN 2120
         
                    15,000
 
    1986 Monon
     
 SN 8710
         
                      3,000
 
    1987 Fruehuaf
     
 SN 1852
         
                      3,500
Joplin MO
                   
                  127,000
                             
 Total
             
                  266,500
 



 
 

--------------------------------------------------------------------------------

 
 



Deta Corp Inc., LLC.                                              
Energetics Plant
                 
Value
                     
Dec 1 2002
 
North End
                     
    AN bin
                 
                    20,000
 
    Hammermill
                 
                    15,000
 
    AN feed auger
                 
                      5,000
 
    propellant conveyor system
                 
                    30,000
 
    propellant hopper
                 
                    10,000
 
    empty can conveying system
                 
                    10,000
 
    mother liquor storage tank
                 
                    15,000
 
    solution transfer pump and piping
               
                    15,000
 
    conical mixer
                 
                    30,000
 
    load cell system
                 
                    10,000
 
    mixer dust extraction system
                 
                    27,000
 
    propellant dust extraction system
               
                    18,000
 
    product transfer pumo, hopper & piping
             
                    32,000
 
    product holding tank & recycle pump
             
                    23,000
 
    packaging feed pumps
                 
                    60,000
 
    packaging station piping
                 
                      7,000
 
    tipper-tie machines
                 
                    14,000
 
    Video Jet code data printer
                 
                      7,000
 
    finished procduct transfer conveyor system
             
                      6,000
 
    sump recycle pump and piping
                 
                      8,500
                     
                  362,500
                         
South End
                     
   AN bin TA 805
                 
                    25,000
 
    SN bin TA 804
                 
                    25,000
 
    AN feed auger SC 801
                 
                      5,000
 
    SN feed auger SC 802
                 
                      5,000
 
    nitrate hammer mill HM 801
                 
                    40,000
 
    AN secondary feed auger SC 803
               
                      5,000
 
    SN secondary feed auger SC 804
               
                      5,000
 
    hydrolic pump set
                 
                    45,000
 
    stainless feed hoppers TA 801 / TA 802
             
                      6,000
 
    #1 solution tank TA 807
                 
                    20,000
 
    #2 solution tank TA 808
                 
                    20,000
 
    premix tank TA 806
                 
                      5,000
 
    solution transfer pumps P803 / 804 & piping
             
                      5,000
 
    ribbon mixer RM 801 with load cells
               
                    30,000
 
    product feed pump P 801 & piping
               
                    30,000
 
    product feed tanks TA 809 / 810
               
                    10,000
 
    packaging feed pump p802 & piping
               
                    30,000
 
    product recycle tank
                 
                      3,000
 
    product recycle pump p 805 7 piping
             
                      5,000
 
    sump recycle pump P806 & piping
               
                      3,000
 
    Fillpack packaging machine
                 
                  175,000
 
    Video Jet Code date printers
                 
                      7,000
                     
                  504,000
                         



 
 

--------------------------------------------------------------------------------

 



Deta Corp Inc., LLC.                                              
DetaGel Manufacturing Equipment
               
Value
                 
Qty
 
Dec 1 2002
 
Raw Material Storage
                     
  nitric acid tank
             
1
 
                    15,000
 
  nitric acid pump P105, motor, controls
         
1
 
                    10,250
 
  nitric acid piping
             
1
 
                      8,200
 
  dike liner
             
1
 
                      2,000
 
  bulk AN bin - TA 301
             
1
 
                    41,000
 
  bulk AN bin - TA 302
             
1
 
                    30,750
 
  sodium perchlorate tank TA 106
             
1
 
                    41,000
 
  ammonium perchlorate tank TA 105
           
1
 
                    41,000
 
  perchlorate transfer pumps P 102, P 104
         
2
 
                      4,100
 
  perchlorate transfer piping
             
1
 
                    10,250
 
  Valeraon storage racking
             
1
 
                    10,250
                     
                  213,800
                         
Solution Make Up
                     
  solution mix tank TA - 104
             
1
 
                    41,000
 
  solution holding tank TA 103
             
1
 
                    30,750
 
  solution transfer pump P 103
             
1
 
                      1,000
 
  solution piping
             
1
 
                      5,000
 
  nitrate auger SC 102
             
1
 
                      5,000
 
  hexamine auger SC 101
             
1
 
                      5,000
                     
                    87,750
                         
Mixing
                     
  nitrate hopper H 301 with load cells
           
1
 
                    20,500
 
  hammer mill AM 301
             
1
 
                    24,500
 
  nitrate feed auger SC 301
             
1
 
                      4,000
 
  nitrate feed auger SC 302
             
1
 
                      4,000
 
  premix tank TA 303
             
1
 
                      3,000
 
  ribbon mixer RM 301 with hydrolic load cells
         
1
 
                    71,750
 
  wet vent and recycle system
             
1
 
                    10,250
 
  product recycle tank, pump & piping
           
1
 
                    10,250
 
  sump water tank, pump & piping
             
1
 
                    10,250
 
  mix transfer pump P301 & piping
           
1
 
                    20,500
 
  aluminium feeder FE 301
             
1
 
                    61,500
 
  aluminium drum handling equipment
           
1
 
                    30,750
 
  aluminium dust handling system
             
1
 
                    20,500
 
  aluminium room jib & hoist
             
1
 
                      3,000
 
  mix room runway beam & hoist
             
1
 
                      4,000
                     
                  298,750
                         
Packaging
                     
  process feed tanks
             
3
 
                    17,875
 



 
 

--------------------------------------------------------------------------------

 




  process feed pumps & piping               3   12,300   
  K-P packaging machines
             
3
 
                  535,000
 
  cord pullers
             
3
 
                      3,000
 
  box scales
             
3
 
                      4,500
 
  conveyor line
             
3
 
                    18,450
 
  video jet Valeron printers
             
3
 
                    21,500
 
  video jet box printers
             
3
 
                    43,050
 
  banders
             
3
 
                      4,500
 
  traymakers
             
2
 
                    60,000
 
  shrink wrapping machine
             
1
 
                    20,000
                     
                  740,175
                         
Utilities and Common
                     
  Cleaver Brooks steam boiler
             
1
 
                  164,000
 
  Powermaster staem boiler
             
1
 
                  102,500
 
  steam piping and condensate return system
         
1
 
                    50,000
 
  plant air compressor
             
1
 
                    30,750
 
  water pump and service piping
             
1
 
                    61,500
 
  electrical switchgear & distribution system
         
1
 
                  200,000
 
  QC testing equipment, scales, etc.
           
1
 
                         750
 
  hydrolic pump set
             
1
 
                    30,750
 
  fork lift truck
             
2
 
                    15,000
1 leased
  air conditioning unit & ductwork
             
1
 
                    41,000
 
  fuel oil storage tank & associated equipment
         
1
 
                    20,500
 
  propane storage tank
             
1
 
                      4,100
 
  drum crusher
             
1
 
                    10,200
                     
                  731,050
                             
 Total
             
               2,071,525
 



 
 

--------------------------------------------------------------------------------

 




Deta Corp Inc., LLC                                          
Value
 
Kinepak
                 
Dec 1 2002
 
Kinepak offices
 
 single - wide trailer
     
14 x 60
 
840
 
                    10,000
 
  Liquids building
 
 steel frame / sheeting
     
40 x 31
 
1240
 
                    30,000
 
  Solids building
 
 steel frame / sheeting
     
61 x 70
 
4270
 
                    80,000
 
  Warehouse
 
 steel frame / sheeting
     
50 x 150
 
7500
 
                  100,000
 
  Services building
 
 steel frame / sheeting
     
11 x 10
 
110
 
                    15,000
                     
                  235,000
                         
Plant Equipment
                     
Liquids
                     
  Filimatic machine with conveyor
                 
                    60,000
 
  Kalix filling machine
                 
                    50,000
 
  hot glue system
                 
                      4,000
 
  drum handling equipment
                 
                      2,000
 
  exhaust fan & ductwork
                 
                      9,000
 
  air conditioning and ductwork
                 
                    18,000
 
  plant air compressor
                 
                      6,000
 
  electrical switchgear & distribution
               
                    47,000
                     
                  196,000
                         
Solids
                     
  microballoon pump
                 
                      4,500
 
  AN feeder hopper
                 
                    10,600
 
  AN mill
                 
                    10,600
 
  AN feed auger
                 
                    11,000
 
  primary blender
                 
                    31,500
 
  primary feed auger
                 
                    11,200
 
  secondary blender
                 
                    31,200
 
  1/3# Bottles packaging machine feed auger
             
                    10,300
 
  form, fill & seal machine feed auger
               
                    11,400
 
  1# Stick packaging machine feed auger
             
                    12,300
 
  1/3 # Bottles packaging machine
                 
                    55,000
 
  form, fill & seal machine
                 
                    45,000
 
  1 # Stick packaging machine
                 
                    37,000
 



 
 

--------------------------------------------------------------------------------

 




 box stitching machine                   3,800  
  dust collection system
                 
                    32,700
 
  air conditioning & ducting
                 
                    36,000
 
  plant air compressors
                 
                      9,000
 
  electrical switchgear & distribution
               
                    65,000
                     
                  428,100
                         
Warehouse
                     
  pallet racking
                 
                      9,600
 
  fork lift truck
                 
                    10,000
 
  dehumidifier
                 
                    36,000
                     
                    55,600
                             
 Total
             
                  914,700
                         



 
 

--------------------------------------------------------------------------------

 
 
Exhibit 2.1 (d)
 
Accounts Receivable
 
See attached schedule
 
 
 

--------------------------------------------------------------------------------

 





         
Table 1
                                                                 
Slurry Explosive Corporation
                                 
Accounts Receivable Aging
                                 
As of November 30, 2002
                                                                               
 
Invoice
 
Invoice
 
Due
                     
Cusno
 
Customer Name
 
#
 
Date
 
Date
 
Amount
 
Current
 
A30to60
 
A60to90
 
Over 90
 
10
 
ADAMS EXPLOSIVES
 
120832
 
10/18/2002
 
12/17/2002
 
$2,250.00
 
$0.00
 
$2,250.00
 
$0.00
 
$0.00
 
15
 
ADRIAN ROCK, INC.
 
120930
 
11/11/2002
 
12/11/2002
 
$2,480.27
 
$2,480.27
 
$0.00
 
$0.00
 
$0.00
 
78
 
ALASKA PACIFIC POWDER COM
 
120768
 
10/4/2002
 
12/3/2002
 
$15,663.53
 
$0.00
 
$15,663.53
 
$0.00
 
$0.00
 
78
 
ALASKA PACIFIC POWDER COM
 
120787
 
10/9/2002
 
12/8/2002
 
$324.00
 
$0.00
 
$324.00
 
$0.00
 
$0.00
 
78
 
ALASKA PACIFIC POWDER COM
 
120902
 
10/31/2002
 
12/30/2002
 
$13,376.00
 
$13,376.00
 
$0.00
 
$0.00
 
$0.00
 
78
 
ALASKA PACIFIC POWDER COM
 
120932
 
11/11/2002
 
1/10/2003
 
$15,283.06
 
$15,283.06
 
$0.00
 
$0.00
 
$0.00
 
78
 
ALASKA PACIFIC POWDER COM
 
120939
 
11/11/2002
 
1/10/2003
 
$8,008.00
 
$8,008.00
 
$0.00
 
$0.00
 
$0.00
 
262
 
INTERMOUNTAIN WEST ENERGY
 
12700
 
9/20/2002
 
10/20/2002
 
($12,306.00)
 
$0.00
 
$0.00
 
($12,306.00)
 
$0.00
 
262
 
INTERMOUNTAIN WEST ENERGY
 
120701
 
9/20/2002
 
10/20/2002
 
$11,750.40
 
$0.00
 
$0.00
 
$11,750.40
 
$0.00
 
262
 
INTERMOUNTAIN WEST ENERGY
 
120906
 
11/5/2002
 
12/5/2002
 
$5,994.00
 
$5,994.00
 
$0.00
 
$0.00
 
$0.00
 
262
 
INTERMOUNTAIN WEST ENERGY
 
120918
 
11/5/2002
 
12/5/2002
 
$30,030.00
 
$30,030.00
 
$0.00
 
$0.00
 
$0.00
 
262
 
INTERMOUNTAIN WEST ENERGY
 
120929
 
11/8/2002
 
12/8/2002
 
$1,088.00
 
$1,088.00
 
$0.00
 
$0.00
 
$0.00
 
262
 
INTERMOUNTAIN WEST ENERGY
 
120976
 
11/18/2002
 
12/18/2002
 
$7,975.00
 
$7,975.00
 
$0.00
 
$0.00
 
$0.00
 
262
 
INTERMOUNTAIN WEST ENERGY
 
120993
 
11/22/2002
 
12/22/2002
 
$9,414.00
 
$9,414.00
 
$0.00
 
$0.00
 
$0.00
 
280
 
AUSTIN POWDER CO
 
120729
 
9/26/2002
 
11/25/2002
 
$647.00
 
$0.00
 
$0.00
 
$647.00
 
$0.00
 
280
 
AUSTIN POWDER CO
 
120742
 
9/30/2002
 
11/29/2002
 
$973.00
 
$0.00
 
$973.00
 
$0.00
 
$0.00
 
280
 
AUSTIN POWDER CO
 
120849
 
10/22/2002
 
12/21/2002
 
$6,480.00
 
$0.00
 
$6,480.00
 
$0.00
 
$0.00
 
280
 
AUSTIN POWDER CO
 
120875
 
10/31/2002
 
12/30/2002
 
$2,550.00
 
$2,550.00
 
$0.00
 
$0.00
 
$0.00
 
280
 
AUSTIN POWDER CO
 
120876
 
10/31/2002
 
12/30/2002
 
$12,565.28
 
$12,565.28
 
$0.00
 
$0.00
 
$0.00
 
280
 
AUSTIN POWDER CO
 
120883
 
10/31/2002
 
12/30/2002
 
$1,905.00
 
$1,905.00
 
$0.00
 
$0.00
 
$0.00
 
280
 
AUSTIN POWDER CO
 
120971
 
11/18/2002
 
1/17/2003
 
$32,032.00
 
$32,032.00
 
$0.00
 
$0.00
 
$0.00
 
280
 
AUSTIN POWDER CO
 
120996
 
11/22/2002
 
1/21/2003
 
$6,530.00
 
$6,530.00
 
$0.00
 
$0.00
 
$0.00
 
281
 
AUSTIN POWDER COMPANY
 
120762
 
10/4/2002
 
12/3/2002
 
$10,208.00
 
$0.00
 
$10,208.00
 
$0.00
 
$0.00
 
281
 
AUSTIN POWDER COMPANY
 
120769
 
10/4/2002
 
12/3/2002
 
$10,440.00
 
$0.00
 
$10,440.00
 
$0.00
 
$0.00
 
281
 
AUSTIN POWDER COMPANY
 
120909
 
11/5/2005
 
1/4/2003
 
$10,440.00
 
$10,440.00
 
$0.00
 
$0.00
 
$0.00
 
282
 
AUSTIN POWDER COMPANY
 
120867
 
10/25/2002
 
12/24/2002
 
$9,945.00
 
$0.00
 
$9,945.00
 
$0.00
 
$0.00
 
282
 
AUSTIN POWDER COMPANY
 
120992
 
11/18/2002
 
1/17/2003
 
$9,945.00
 
$9,945.00
 
$0.00
 
$0.00
 
$0.00
 
282
 
AUSTIN POWDER COMPANY
 
121033
 
11/27/2002
 
1/26/2003
 
$18,694.40
 
$18,694.00
 
$0.00
 
$0.00
 
$0.00
 
285
 
AUSTIN POWDER COMPANY
 
120829
 
10/18/2002
 
12/17/2002
 
$9,299.00
 
$0.00
 
$9,299.00
 
$0.00
 
$0.00
 
285
 
AUSTIN POWDER COMPANY
 
120915
 
11/5/2002
 
1/4/2003
 
$9,648.00
 
$9,648.00
 
$0.00
 
$0.00
 
$0.00
 
285
 
AUSTIN POWDER COMPANY
 
120917
 
11/5/2002
 
1/4/2003
 
$9,450.00
 
$9,450.00
 
$0.00
 
$0.00
 
$0.00
 
289
 
AUSTIN POWDER CO
 
120854
 
10/25/2002
 
11/24/2002
 
$9,450.00
 
$0.00
 
$9,450.00
 
$0.00
 
$0.00
 
357
 
BEACHNER CONSTR. CO., INC.
 
120987
 
11/18/2002
 
12/18/2002
 
$3,698.00
 
$3,698.00
 
$0.00
 
$0.00
 
$0.00
 
425
 
BICHLER GRAVEL & CONCRETE
 
120927
 
11/8/2002
 
12/8/2002
 
$3,484.00
 
$3,484.00
 
$0.00
 
$0.00
 
$0.00
 
440
 
BINNS & STEVENS EXPL. INC.
 
120882
 
10/31/2002
 
11/30/2002
 
$2,640.00
 
$2,640.00
 
$0.00
 
$0.00
 
$0.00
 
440
 
BINNS & STEVENS EXPL. INC.
 
120943
 
11/11/2002
 
12/11/2002
 
$2,502.50
 
$2,502.50
 
$0.00
 
$0.00
 
$0.00
 
440
 
BINNS & STEVENS EXPL. INC.
 
120988
 
11/18/2002
 
12/18/2002
 
$5,720.00
 
$5,720.00
 
$0.00
 
$0.00
 
$0.00
 
440
 
BINNS & STEVENS EXPL. INC.
 
121003
 
11/22/2002
 
12/22/2002
 
$16,452.08
 
$16,452.08
 
$0.00
 
$0.00
 
$0.00
 
445
 
BIRMINGHAM PWD & SUPPLY
 
120997
 
11/22/2002
 
12/22/2002
 
$508.00
 
$508.00
 
$0.00
 
$0.00
 
$0.00
 
445
 
BIRMINGHAM PWD & SUPPLY
 
121027
 
11/26/2002
 
12/26/2002
 
$3,999.00
 
$3,999.00
 
$0.00
 
$0.00
 
$0.00
 
461
 
BLUE CIRCLE INC
 
120934
 
11/11/2002
 
12/11/2002
 
$384.00
 
$384.00
 
$0.00
 
$0.00
 
$0.00
 
461
 
BLUE CIRCLE INC
 
120936
 
11/11/2002
 
12/11/2002
 
$4,970.00
 
$4,970.00
 
$0.00
 
$0.00
 
$0.00
 
461
 
BLUE CIRCLE INC
 
120979
 
11/18/2002
 
12/18/2002
 
($432.00)
 
($432.00)
 
$0.00
 
$0.00
 
$0.00
 
461
 
BLUE CIRCLE INC
 
120980
 
11/18/2002
 
12/18/2002
 
($864.00)
 
($864.00)
 
$0.00
 
$0.00
 
$0.00
 
461
 
BLUE CIRCLE INC
 
121007
 
11/22/2002
 
12/22/2002
 
$3,789.50
 
$3,789.50
 
$0.00
 
$0.00
 
$0.00
 
480
 
BOREN/IRECO EXPLOSIVE COM
 
120872
 
10/29/2002
 
11/28/2002
 
$18,000.00
 
$18,000.00
 
$0.00
 
$0.00
 
$0.00
 
480
 
BOREN/IRECO EXPLOSIVE COM
 
120892
 
10/31/2002
 
11/30/2002
 
$30,800.00
 
$30,800.00
 
$0.00
 
$0.00
 
$0.00
 
495
 
BRAKEFIELD EQUIPMENT INC
 
120970
 
11/18/2002
 
12/18/2002
 
$5,682.27
 
$5,682.27
 
$0.00
 
$0.00
 
$0.00
 
495
 
BRAKEFIELD EQUIPMENT INC
 
120983
 
11/18/2002
 
12/18/2002
 
$2,295.00
 
$2,295.00
 
$0.00
 
$0.00
 
$0.00
 
495
 
BRAKEFIELD EQUIPMENT INC
 
121016
 
11/26/2002
 
12/26/2002
 
$5,221.97
 
$5,221.97
 
$0.00
 
$0.00
 
$0.00
 
495
 
BRAKEFIELD EQUIPMENT INC
 
121018
 
11/26/2002
 
12/26/2002
 
$495.00
 
$495.00
 
$0.00
 
$0.00
 
$0.00
 
610
 
BUCKLEY POWDER CO
 
120885
 
10/31/2002
 
11/30/2002
 
$4,404.84
 
$4,404.84
 
$0.00
 
$0.00
 
$0.00
 
610
 
BUCKLEY POWDER CO
 
120908
 
11/5/2002
 
12/5/2002
 
$3,967.74
 
$3,967.74
 
$0.00
 
$0.00
 
$0.00
 
610
 
BUCKLEY POWDER CO
 
120944
 
11/12/2002
 
12/12/2002
 
$4,496.96
 
$4,496.96
 
$0.00
 
$0.00
 
$0.00
 
610
 
BUCKLEY POWDER CO
 
120994
 
11/22/2002
 
12/22/2002
 
$4,395.44
 
$4,395.44
 
$0.00
 
$0.00
 
$0.00
 
610
 
BUCKLEY POWDER CO
 
121040
 
11/27/2002
 
12/27/2002
 
$4,267.60
 
$4,267.60
 
$0.00
 
$0.00
 
$0.00
 
728
 
CARTER BLASTING
 
120966
 
11/18/2002
 
12/18/2002
 
$3,280.98
 
$3,280.99
 
$0.00
 
$0.00
 
$0.00
 
754
 
CASH SALES BINARY
 
120833
 
10/18/2002
 
10/18/2002
 
$2,685.00
 
$0.00
 
$2,685.00
 
$0.00
 
$0.00
 
754
 
CASH SALES BINARY
 
120887
 
10/31/2002
 
10/31/2002
 
$623.00
 
$623.00
 
$0.00
 
$0.00
 
$0.00
 
754
 
CASH SALES BINARY
 
120920
 
11/8/2002
 
11/8/2002
 
$705.96
 
$705.96
 
$0.00
 
$0.00
 
$0.00
 
754
 
CASH SALES BINARY
 
120926
 
11/8/2002
 
11/8/2002
 
$857.00
 
$857.00
 
$0.00
 
$0.00
 
$0.00
 
754
 
CASH SALES BINARY
 
120928
 
11/8/2002
 
11/8/2002
 
$368.21
 
$368.21
 
$0.00
 
$0.00
 
$0.00
 
754
 
CASH SALES BINARY
 
120961
 
11/15/2002
 
11/15/2002
 
$601.65
 
$601.65
 
$0.00
 
$0.00
 
$0.00
 
754
 
CASH SALES BINARY
 
120962
 
11/15/2002
 
11/15/2002
 
$328.51
 
$328.51
 
$0.00
 
$0.00
 
$0.00
 
754
 
CASH SALES BINARY
 
121039
 
11/27/2002
 
11/27/2002
 
$1,124.57
 
$1,124.57
 
$0.00
 
$0.00
 
$0.00
 
756
 
CASH SALES BINARY
 
121012
 
11/22/2002
 
11/22/2002
 
$1,610.28
 
$1,610.28
 
$0.00
 
$0.00
 
$0.00
 
756
 
CASH SALES BINARY
 
121034
 
11/27/2002
 
11/27/2002
 
$100.00
 
$100.00
 
$0.00
 
$0.00
 
$0.00
 
956
 
CLEMENS COAL COMPANY
 
106722
 
2/13/1997
 
3/15/1997
 
$1,539.78
 
$0.00
 
$0.00
 
$0.00
 
$1,539.78
 
956
 
CLEMENS COAL COMPANY
 
106838
 
3/10/1997
 
4/9/1997
 
$704.24
 
$0.00
 
$0.00
 
$0.00
 
$704.24
 
1035
 
COMPANIA INDUSTRIAL HANKA
 
120919
 
11/7/2002
 
12/7/2002
 
$29,040.00
 
$29,040.00
 
$0.00
 
$0.00
 
$0.00
 
1040
 
BUCKLEY POWDER CO OF OKLA
 
120981
 
11/18/2002
 
12/18/2002
 
$2,200.00
 
$2,200.00
 
$0.00
 
$0.00
 
$0.00
 
1071
 
CONTROLLED ENERGY SERVICE
 
115140
 
8/31/2000
 
9/30/2000
 
$2,560.00
 
$0.00
 
$0.00
 
$0.00
 
$2,560.00
 
1071
 
CONTROLLED ENERGY SERVICE
 
115140
 
1/10/2001
 
9/30/2000
 
($366.30)
 
$0.00
 
$0.00
 
$0.00
 
($366.30)
 
1071
 
CONTROLLED ENERGY SERVICE
 
115141
 
8/31/2000
 
9/30/2000
 
$2,560.00
 
$0.00
 
$0.00
 
$0.00
 
$2,560.00
 
1071
 
CONTROLLED ENERGY SERVICE
 
115486
 
10/9/2000
 
11/8/2000
 
$2,638.00
 
$0.00
 
$0.00
 
$0.00
 
$2,638.00
 
1075
 
COONIE'S EXPLOSIVES
 
121038
 
11/27/2002
 
12/27/2002
 
$6.00
 
$4,808.00
 
$0.00
 
$0.00
 
$0.00
 
1280
 
DELTA SEABORD WELL SERV
 
120888
 
10/31/2002
 
11/30/2002
 
$590.32
 
$590.32
 
$0.00
 
$0.00
 
$0.00
 
1390
 
DenAdel Enterprises
 
120851
 
10/25/2002
 
11/24/2002
 
$1,659.46
 
$0.00
 
$1,659.46
 
$0.00
 
$0.00
 
1390
 
DenAdel Enterprises
 
120925
 
11/8/2002
 
12/8/2002
 
$1,072.68
 
$1,072.68
 
$0.00
 
$0.00
 
$0.00
 
1430
 
DYKON, INC
 
121030
 
11/26/2002
 
12/26/2002
 
$1,700.00
 
$1,700.00
 
$0.00
 
$0.00
 
$0.00
 


 
Page 1 

--------------------------------------------------------------------------------

 



                                               
Invoice
 
Invoice
 
Due
                     
Cusno
 
Customer Name
 
#
 
Date
 
Date
 
Amount
 
Current
 
A30to60
 
A60to90
 
Over 90
 
1430
 
DYKON, INC.
 
121035
 
11/27/2002
 
12/27/2002
 
$1,155.00
 
$1,155.00
 
$0.00
 
$0.00
 
$0.00
 
1445
 
RIMROCK EXPLOSIVES
 
120995
 
11/22/2002
 
12/22/2002
 
$299.00
 
$299.00
 
$0.00
 
$0.00
 
$0.00
 
1560
 
ENERGY ENTERPRISES
 
120740
 
9/30/2002
 
10/30/2002
 
$2,349.00
 
$0.00
 
$2,349.00
 
$0.00
 
$0.00
 
1566
 
E.E.I. (MO)
 
120819
 
10/16/2002
 
12/15/2002
 
$3,897.00
 
$0.00
 
$3,897.00
 
$0.00
 
$0.00
 
1566
 
E.E.I. (MO)
 
120820
 
10/16/2002
 
12/15/2002
 
$3,758.40
 
$0.00
 
$3,758.40
 
$0.00
 
$0.00
 
1650
 
EXPLOSIVES PRODUCTS
 
120998
 
11/22/2002
 
12/22/2002
 
$230.00
 
$230.00
 
$0.00
 
$0.00
 
$0.00
 
1937
 
GREEN MOUNTAIN EXPLOSIVES
 
120984
 
11/18/2002
 
12/27/2002
 
$13,882.32
 
$13,882.32
 
$0.00
 
$0.00
 
$0.00
 
1937
 
GREEN MOUNTAIN EXPLOSIVES
 
120984
 
11/27/2002
 
12/27/2002
 
($911.74)
 
($911.74)
 
$0.00
 
$0.00
 
$0.00
 
1937
 
GREEN MOUNTAIN EXPLOSIVES
 
121004
 
11/22/2002
 
12/22/2002
 
$4,070.00
 
$4,070.00
 
$0.00
 
$0.00
 
$0.00
 
1937
 
GREEN MOUNTAIN EXPLOSIVES
 
121036
 
11/27/2002
 
12/27/2002
 
$1,430.00
 
$1,430.00
 
$0.00
 
$0.00
 
$0.00
 
2000
 
HEARTLAND CEMENT CO
 
120985
 
11/18/2002
 
12/18/2002
 
$5,497.60
 
$5,497.60
 
$0.00
 
$0.00
 
$0.00
 
2000
 
HEARTLAND CEMENT CO
 
121002
 
11/22/2002
 
12/22/2002
 
$7,257.03
 
$7,257.03
 
$0.00
 
$0.00
 
$0.00
 
2015
 
HEBER SPRINGS WATER DEPT
 
120848
 
10/22/2002
 
11/21/2002
 
$8,394.73
 
$0.00
 
$8,394.73
 
$0.00
 
$0.00
 
2025
 
HERMITAGE EXPLOSIVES CORP
 
121006
 
11/22/2002
 
12/22/2002
 
$1,847.69
 
$1,847.69
 
$0.00
 
$0.00
 
$0.00
 
2025
 
HERMITAGE EXPLOSIVES CORP
 
121010
 
11/22/2002
 
12/22/2002
 
$8,560.00
 
$8,560.00
 
$0.00
 
$0.00
 
$0.00
 
2093
 
NELSON BROTHERS, LLC
 
120931
 
11/11/2002
 
12/11/2002
 
$13,940.00
 
$13,940.00
 
$0.00
 
$0.00
 
$0.00
 
2225
 
INTERSTATE TRANS EQ CO
 
120533
 
8/9/2002
 
9/8/2002
 
$487.50
 
$0.00
 
$0.00
 
$0.00
 
$487.50
 
2225
 
INTERSTATE TRANS EQ CO
 
120893
 
10/31/2002
 
11/30/2002
 
$450.00
 
$450.00
 
$0.00
 
$0.00
 
$0.00
 
2225
 
INTERSTATE TRANS EQ CO
 
121041
 
11/27/2002
 
12/27/2002
 
$300.00
 
$300.00
 
$0.00
 
$0.00
 
$0.00
 
2231
 
DYNO NOBEL INC.
 
120967
 
11/18/2002
 
1/17/2003
 
$1,103.00
 
$1,103.00
 
$0.00
 
$0.00
 
$0.00
 
2456
 
JAY DEE CONTRACTORS
 
120922
 
11/8/2002
 
12/8/2002
 
$348.94
 
$348.94
 
$0.00
 
$0.00
 
$0.00
 
2457
 
JERICO SERVICES INC.
 
121025
 
11/26/2002
 
12/26/2002
 
$280.00
 
$280.00
 
$0.00
 
$0.00
 
$0.00
 
2457
 
JERICO SERVICES INC.
 
121026
 
11/26/2002
 
12/26/2002
 
$280.00
 
$280.00
 
$0.00
 
$0.00
 
$0.00
 
2505
 
KENTUCKY POWDER COMPANY
 
120942
 
11/11/2002
 
12/11/2002
 
$6,226.71
 
$6,226.71
 
$0.00
 
$0.00
 
$0.00
 
2505
 
KENTUCKY POWDER COMPANY
 
121024
 
11/26/2002
 
12/26/2002
 
$11,602.22
 
$11,602.22
 
$0.00
 
$0.00
 
$0.00
 
2570
 
LABETTE CO HWY DEPT
 
120986
 
11/18/2002
 
12/18/2002
 
$5,988.80
 
$5,988.80
 
$0.00
 
$0.00
 
$0.00
 
2603
 
LADSHAW EXPLOSIVES, INC.
 
120844
 
10/22/2002
 
11/21/2002
 
$4,597.80
 
$0.00
 
$4,597.80
 
$0.00
 
$0.00
 
2603
 
LADSHAW EXPLOSIVES, INC.
 
120868
 
10/25/2002
 
11/24/2002
 
$4,595.86
 
$0.00
 
$4,595.86
 
$0.00
 
$0.00
 
2735
 
POWDER FACTOR ENGINEERING
 
120963
 
11/15/2002
 
12/15/2002
 
$3,745.00
 
$3,745.00
 
$0.00
 
$0.00
 
$0.00
 
2750
 
LONE STAR INDUSTRIES
 
120761
 
9/30/2002
 
10/30/2002
 
$6,541.59
 
$0.00
 
$6,541.59
 
$0.00
 
$0.00
 
2750
 
LONE STAR INDUSTRIES
 
120852
 
10/25/2002
 
11/24/2002
 
$3,097.71
 
$0.00
 
$3,097.71
 
$0.00
 
$0.00
 
2750
 
LONE STAR INDUSTRIES
 
120866
 
10/25/2002
 
11/24/2002
 
$1,700.49
 
$0.00
 
$1,700.49
 
$0.00
 
$0.00
 
2750
 
LONE STAR INDUSTRIES
 
120879
 
10/31/2002
 
11/30/2002
 
$2,921.82
 
$2,921.82
 
$0.00
 
$0.00
 
$0.00
 
2750
 
LONE STAR INDUSTRIES
 
120910
 
11/5/2002
 
12/5/2002
 
$4,168.89
 
$4,168.89
 
$0.00
 
$0.00
 
$0.00
 
2750
 
LONE STAR INDUSTRIES
 
120923
 
11/8/2002
 
12/8/2002
 
$2,663.43
 
$2,663.43
 
$0.00
 
$0.00
 
$0.00
 
2750
 
LONE STAR INDUSTRIES
 
120933
 
11/11/2002
 
12/11/2002
 
$3,610.53
 
$3,610.53
 
$0.00
 
$0.00
 
$0.00
 
2750
 
LONE STAR INDUSTRIES
 
120957
 
11/14/2002
 
12/14/2002
 
$4,358.31
 
$4,358.31
 
$0.00
 
$0.00
 
$0.00
 
2750
 
LONE STAR INDUSTRIES
 
120975
 
11/18/2002
 
12/18/2002
 
$4,077.15
 
$4,077.15
 
$0.00
 
$0.00
 
$0.00
 
2750
 
LONE STAR INDUSTRIES
 
120999
 
11/22/2002
 
12/22/2002
 
$3,284.16
 
$3,284.16
 
$0.00
 
$0.00
 
$0.00
 
2750
 
LONE STAR INDUSTRIES
 
121005
 
11/22/2002
 
12/22/2002
 
$4,370.52
 
$4,370.52
 
$0.00
 
$0.00
 
$0.00
 
2750
 
LONE STAR INDUSTRIES
 
121017
 
11/26/2002
 
12/26/2002
 
$4,404.51
 
$4,404.51
 
$0.00
 
$0.00
 
$0.00
 
2750
 
LONE STAR INDUSTRIES
 
121031
 
11/27/2002
 
12/27/2002
 
$5,415.30
 
$5,415.30
 
$0.00
 
$0.00
 
$0.00
 
2820
 
MAURER & SCOTT INC
 
120483
 
7/31/2002
 
12/30/2002
 
$10,675.62
 
$0.00
 
$0.00
 
$0.00
 
$10,675.62
 
2820
 
MAURER & SCOTT INC
 
120483
 
9/4/2002
 
12/30/2002
 
($10,675.62)
 
$0.00
 
$0.00
 
$0.00
 
($10,675.62)
 
2820
 
MAURER & SCOTT INC
 
120483
 
11/15/2002
 
12/30/2002
 
($22.86)
 
$0.00
 
$0.00
 
$0.00
 
($22.86)
 
2820
 
MAURER & SCOTT INC
 
16122
 
9/30/2002
 
11/14/2002
 
$23.10
 
$0.00
 
$23.10
 
$0.00
 
$0.00
 
2820
 
MAURER & SCOTT INC
 
120904
 
10/31/2002
 
12/15/2002
 
$9,678.90
 
$9,678.90
 
$0.00
 
$0.00
 
$0.00
 
2820
 
MAURER & SCOTT INC
 
120907
 
11/5/2002
 
12/20/2002
 
$10,668.00
 
$10,688.00
 
$0.00
 
$0.00
 
$0.00
 
2820
 
MAURER & SCOTT INC
 
120937
 
11/11/2002
 
12/26/2002
 
$9,682.20
 
$9,682.20
 
$0.00
 
$0.00
 
$0.00
 
2820
 
MAURER & SCOTT INC
 
120958
 
11/14/2002
 
12/29/2002
 
$9,682.20
 
$9,682.20
 
$0.00
 
$0.00
 
$0.00
 
2820
 
MAURER & SCOTT INC
 
120960
 
11/14/2002
 
12/29/2002
 
$9,678.90
 
$9,678.90
 
$0.00
 
$0.00
 
$0.00
 
2820
 
MAURER & SCOTT INC
 
120989
 
11/18/2002
 
1/2/2003
 
$9,680.00
 
$9,680.00
 
$0.00
 
$0.00
 
$0.00
 
2820
 
MAURER & SCOTT INC
 
120990
 
11/18/2002
 
1/2/2003
 
$9,682.20
 
$9,682.20
 
$0.00
 
$0.00
 
$0.00
 
2820
 
MAURER & SCOTT INC
 
121011
 
11/22/2002
 
1/6/2003
 
$9,680.00
 
$9,680.00
 
$0.00
 
$0.00
 
$0.00
 
2820
 
MAURER & SCOTT INC
 
121037
 
11/27/2002
 
1/11/2003
 
$9,680.00
 
$9,680.00
 
$0.00
 
$0.00
 
$0.00
 
2995
 
INDEPENDENT SALT COMPANY
 
120873
 
10/29/2002
 
11/28/2002
 
$600.00
 
$600.00
 
$0.00
 
$0.00
 
$0.00
 
2995
 
INDEPENDENT SALT COMPANY
 
120889
 
10/31/2002
 
11/30/2002
 
$20,632.00
 
$20,632.00
 
$0.00
 
$0.00
 
$0.00
 
2995
 
INDEPENDENT SALT COMPANY
 
121001
 
11/22/2002
 
12/22/2002
 
$18,581.60
 
$18,581.60
 
$0.00
 
$0.00
 
$0.00
 
3025
 
MARTIN MARIETTA MATERIALS
 
120897
 
10/31/2002
 
11/30/2002
 
$16,000.00
 
$16,000.00
 
$0.00
 
$0.00
 
$0.00
 
3085
 
NELSON BROTHERS, LLC
 
120692
 
9/20/2002
 
10/20/2002
 
$1,971.75
 
$0.00
 
$0.00
 
$1,971.75
 
$0.00
 
3085
 
NELSON BROTHERS, LLC
 
120692
 
10/28/2002
 
10/20/2002
 
($1,893.00)
 
$0.00
 
$0.00
 
($1,893.00)
 
$0.00
 
3090
 
NELSON BROTHERS QUARRY
 
120587
 
8/23/2002
 
9/22/2002
 
($216.00)
 
$0.00
 
$0.00
 
$0.00
 
($216.00)
 
3090
 
NELSON BROTHERS QUARRY
 
121020
 
11/26/2002
 
12/26/2002
 
$3,065.18
 
$3,065.18
 
$0.00
 
$0.00
 
$0.00
 
3160
 
NORTHAMERICAN IND. SERV
 
120831
 
10/18/2002
 
11/17/2002
 
$6,477.78
 
$0.00
 
$6,477.78
 
$0.00
 
$0.00
 
3160
 
NORTHAMERICAN IND. SERV
 
120847
 
10/22/2002
 
11/21/2002
 
$6,431.06
 
$0.00
 
$6,431.06
 
$0.00
 
$0.00
 
3160
 
NORTHAMERICAN IND. SERV
 
120921
 
11/8/2002
 
12/8/2002
 
$6,208.14
 
$6,208.14
 
$0.00
 
$0.00
 
$0.00
 
3160
 
NORTHAMERICAN IND. SERV
 
120951
 
11/12/2002
 
12/12/2002
 
($3,216.00)
 
($3,216.00)
 
$0.00
 
$0.00
 
$0.00
 
3181
 
OMNI DISTRIBUTING INC
 
120166
 
5/24/2002
 
6/23/2002
 
$10,954.30
 
$0.00
 
$0.00
 
$0.00
 
$10,954.30
 
3181
 
OMNI DISTRIBUTING INC
 
120166
 
11/14/2002
 
6/23/2002
 
($2,000.00)
 
$0.00
 
$0.00
 
$0.00
 
($2,000.00)
 
3191
 
ORICA CANADA INC
 
121043
 
11/27/2002
 
1/26/2003
 
$33,770.00
 
$33,770.00
 
$0.00
 
$0.00
 
$0.00
 
3359
 
PHOENIX MINING COMPANY
 
120948
 
11/12/2002
 
12/12/2002
 
$5,829.77
 
$5,829.77
 
$0.00
 
$0.00
 
$0.00
 
3365
 
PHILIP SERVICES
 
120821
 
10/16/2002
 
11/15/2002
 
$2,040.00
 
$0.00
 
$2,040.00
 
$0.00
 
$0.00
 
3365
 
PHILIP SERVICES
 
120884
 
10/31/2002
 
11/30/2002
 
$3,750.00
 
$3,750.00
 
$0.00
 
$0.00
 
$0.00
 
3410
 
PRYOR STONE INC
 
120924
 
11/8/2002
 
12/8/2002
 
$184.85
 
$184.85
 
$0.00
 
$0.00
 
$0.00
 
3410
 
PRYOR STONE INC
 
120935
 
11/11/2002
 
12/11/2002
 
$1,893.05
 
$1,893.05
 
$0.00
 
$0.00
 
$0.00
 
3410
 
PRYOR STONE INC
 
121032
 
11/27/2002
 
12/27/2002
 
$504.21
 
$504.21
 
$0.00
 
$0.00
 
$0.00
 
3450
 
QUAPAW
 
120974
 
11/18/2002
 
1/17/2003
 
$15,630.03
 
$15,630.03
 
$0.00
 
$0.00
 
$0.00
 
3450
 
QUAPAW
 
120991
 
11/18/2002
 
1/17/2003
 
$17,091.00
 
$17,091.00
 
$0.00
 
$0.00
 
$0.00
 
3450
 
QUAPAW
 
121014
 
11/26/2002
 
1/25/2003
 
$5,222.25
 
$5,222.25
 
$0.00
 
$0.00
 
$0.00
 
3450
 
QUAPAW
 
121015
 
11/26/2002
 
1/25/2003
 
$15,318.60
 
$15,318.60
 
$0.00
 
$0.00
 
$0.00
 


 
Page 2 

--------------------------------------------------------------------------------

 


       
Invoice
 
Invoice
 
Due
                     
Cusno
 
Customer Name
 
#
 
Date
 
Date
 
Amount
 
Current
 
A30to60
 
A60to90
 
Over 90
 
3599
 
RICHARDSON WELL DRLG
 
120680
 
9/17/2002
 
10/17/2002
 
$936.78
 
$0.00
 
$0.00
 
$936.78
 
$0.00
 
3635
 
ROCK SERVICES
 
120977
 
11/18/2002
 
12/18/2002
 
$9,609.60
 
$9,609.36
 
$0.00
 
$0.00
 
$0.00
 
3635
 
ROCK SERVICES
 
120978
 
11/18/2002
 
12/18/2002
 
$15,615.60
 
$156,915.60
 
$0.00
 
$0.00
 
$0.00
 
3675
 
RONCO CONSULTING CORP
 
119510
 
1/24/2002
 
2/23/2002
 
$81.00
 
$0.00
 
$0.00
 
$0.00
 
$81.00
 
3675
 
RONCO CONSULTING CORP
 
119511
 
1/24/2002
 
2/23/2002
 
$81.00
 
$0.00
 
$0.00
 
$0.00
 
$81.00
 
3675
 
RONCO CONSULTING CORP
 
119595
 
2/8/2002
 
3/10/2002
 
$1,716.00
 
$0.00
 
$0.00
 
$0.00
 
$1,716.00
 
3675
 
RONCO CONSULTING CORP
 
119663
 
2/22/2002
 
3/24/2002
 
($4,974.00)
 
$0.00
 
$0.00
 
$0.00
 
($4,974.00)
 
3675
 
RONCO CONSULTING CORP
 
119955
 
4/17/2002
 
5/17/2002
 
$81.00
 
$0.00
 
$0.00
 
$0.00
 
$81.00
 
3870
 
AUSTIN POWDER COMPANY
 
120716
 
9/25/2002
 
11/24/2002
 
$9,450.00
 
$0.00
 
$0.00
 
$9,450.00
 
$1.00
 
3870
 
AUSTIN POWDER COMPANY
 
120725
 
9/26/2002
 
11/25/2002
 
$9,452.10
 
$0.00
 
$0.00
 
$9,452.10
 
$1.00
 
3870
 
AUSTIN POWDER COMPANY
 
120728
 
9/26/2002
 
11/25/2002
 
$1,690.00
 
$0.00
 
$0.00
 
$1,690.00
 
$1.00
 
3870
 
AUSTIN POWDER COMPANY
 
120763
 
10/4/2002
 
12/3/2002
 
$10,440.00
 
$0.00
 
$10,440.00
 
$0.00
 
$1.00
 
3870
 
AUSTIN POWDER COMPANY
 
120938
 
11/11/2002
 
1/10/2003
 
$10,208.00
 
$10,208.00
 
$0.00
 
$0.00
 
$1.00
 
3870
 
AUSTIN POWDER COMPANY
 
120940
 
11/11/2002
 
1/10/2003
 
$9,452.10
 
$9,452.10
 
$0.00
 
$0.00
 
$1.00
 
3870
 
AUSTIN POWDER COMPANY
 
121044
 
11/27/2002
 
1/26/2003
 
$10,440.00
 
$10,440.00
 
$0.00
 
$0.00
 
$1.00
 
3870
 
AUSTIN POWDER COMPANY
 
121045
 
11/27/2002
 
1/26/2003
 
$9,452.10
 
$9,452.10
 
$0.00
 
$0.00
 
$1.00
 
3887
 
PETE SAMS DBA SAMS EXPLOS
 
120658
 
9/13/2002
 
10/13/2002
 
$5,914.23
 
$0.00
 
$0.00
 
$5,914.23
 
$1.00
 
3887
 
PETE SAMS DBA SAMS EXPLOS
 
120757
 
9/30/2002
 
10/30/2002
 
$5,723.90
 
$0.00
 
$5,723.90
 
$0.00
 
$1.00
 
3887
 
PETE SAMS DBA SAMS EXPLOS
 
120781
 
10/9/2002
 
11/8/2002
 
$6,963.25
 
$0.00
 
$6,963.25
 
$0.00
 
$1.00
 
3887
 
PETE SAMS DBA SAMS EXPLOS
 
120850
 
10/25/2002
 
11/24/2002
 
$1,453.39
 
$0.00
 
$1,453.39
 
$0.00
 
$1.00
 
3887
 
PETE SAMS DBA SAMS EXPLOS
 
120874
 
10/29/2002
 
1/28/2002
 
$5,464.32
 
$5,464.32
 
$0.00
 
$0.00
 
$1.00
 
3887
 
PETE SAMS DBA SAMS EXPLOS
 
121008
 
11/22/2002
 
12/22/2002
 
$5,721.21
 
$5,721.21
 
$0.00
 
$0.00
 
$1.00
 
3887
 
PETE SAMS DBA SAMS EXPLOS
 
121022
 
11/26/2002
 
12/26/2002
 
$2,400.84
 
$2,400.84
 
$0.00
 
$0.00
 
$1.00
 
3980
 
SOUTHARD CONSTRUCTION
 
121019
 
11/26/2002
 
12/26/2002
 
$510.00
 
$510.00
 
$0.00
 
$0.00
 
$1.00
 
3980
 
SOUTHARD CONSTRUCTION
 
121021
 
11/26/2002
 
12/26/2002
 
$2,220.00
 
$2,220.00
 
$0.00
 
$0.00
 
$1.00
 
4020
 
SOUTHWEST ELECTRIC CO-OP
 
120969
 
11/18/2002
 
12/18/2002
 
$50.00
 
$50.00
 
$0.00
 
$0.00
 
$1.00
 
4020
 
SOUTHWEST ELECTRIC CO-OP
 
120973
 
11/18/2002
 
12/18/2002
 
$1,162.00
 
$1,162.00
 
$0.00
 
$0.00
 
$1.00
 
4125
 
DYNO NOBEL MIDAMERICA
 
120828
 
10/18/2002
 
12/17/2002
 
$10,395.00
 
$0.00
 
$10,395.00
 
$0.00
 
$1.00
 
4125
 
DYNO NOBEL MIDAMERICA
 
120891
 
10/31/2002
 
12/30/2002
 
$10,395.00
 
$10,395.00
 
$0.00
 
$0.00
 
$1.00
 
4125
 
DYNO NOBEL MIDAMERICA
 
120941
 
11/11/2002
 
1/10/2003
 
$9,900.00
 
$99,010.00
 
$0.00
 
$0.00
 
$1.00
 
4125
 
DYNO NOBEL MIDAMERICA
 
120950
 
11/12/2002
 
1/11/2003
 
$9,900.00
 
$9,900.00
 
$0.00
 
$0.00
 
$1.00
 
4125
 
DYNO NOBEL MIDAMERICA
 
120959
 
11/14/2002
 
1/13/2003
 
$10,395.00
 
$10,395.00
 
$0.00
 
$0.00
 
$1.00
 
4395
 
TPL INC,.
 
119662
 
2/22/2002
 
9/20/2002
 
$1,386.62
 
$0.00
 
$0.00
 
$0.00
 
$1,386.62
 
4395
 
TPL INC,.
 
119662
 
7/22/2002
 
9/20/2002
 
($496.50)
 
$0.00
 
$0.00
 
$0.00
 
($496.50)
 
4395
 
TPL INC,.
 
119851
 
3/28/2002
 
5/27/2002
 
$24,811.92
 
$0.00
 
$0.00
 
$0.00
 
$24,811.92
 
4395
 
TPL INC,.
 
119928
 
4/12/2002
 
6/11/2002
 
$19,673.85
 
$0.00
 
$0.00
 
$0.00
 
$19,673.85
 
4395
 
TPL INC,.
 
120894
 
10/31/2002
 
12/30/2002
 
$2,716.80
 
$2,716.38
 
$0.00
 
$0.00
 
$0.00
 
4395
  TPL INC,.   
120895
 
10/31/2002
 
12/30/2002
 
$2,815.20
 
$2,815.20
 
$0.00
 
$0.00
 
$0.00
 
4395
 
TPL INC,.
 
120896
 
10/31/2002
 
12/30/2002
 
$2,872.80
 
$2,872.80
 
$0.00
 
$0.00
 
$0.00
 
4395
 
TPL INC,.
 
120952
 
11/12/2002
 
1/11/2003
 
$3,519.00
 
$3,519.00
 
$0.00
 
$0.00
 
$0.00
 
  4395
 
TPL INC,.
 
120953
 
11/12/2002
 
1/11/2003
 
$3,519.00
 
$3,519.00
 
$0.00
 
$0.00
 
$0.00
 
4395
 
TPL INC,.
 
120954
 
11/12/2002
 
1/11/2003
 
$3,519.00
 
$3,519.00
 
$0.00
 
$0.00
 
$0.00
 
4395
 
TPL INC,.
 
120955
 
11/12/2002
 
1/11/2003
 
$2,520.00
 
$2,520.00
 
$0.00
 
$0.00
 
$0.00
 
4395
 
TPL INC,.
 
120956
 
11/12/2002
 
1/11/2003
 
$3,519.00
 
$3,519.00
 
$0.00
 
$0.00
 
$0.00
 
4395
 
TPL INC,.
 
120964
 
11/15/2002
 
1/14/2003
 
$2,520.00
 
$2,520.00
 
$0.00
 
$0.00
 
$0.00
 
4395
 
TPL INC,.
 
121028
 
11/26/2002
 
1/25/2003
 
$3,519.00
 
$3,519.00
 
$0.00
 
$0.00
 
$0.00
 
4395
 
TPL INC,.
 
121029
 
11/26/2002
 
1/25/2003
 
$3,519.00
 
$3,519.00
 
$0.00
 
$0.00
 
$0.00
 
4395
 
TPL INC,.
 
121046
 
11/27/2002
 
1/26/2003
 
$1,023.50
 
$1,023.50
 
$0.00
 
$0.00
 
$0.00
 
4527
 
USDA APHIS WS
 
121000
 
11/22/2002
 
12/22/2002
 
$508.00
 
$508.00
 
$0.00
 
$0.00
 
$0.00
 
4590
 
W.A. Murphy Inc.
 
120845
 
10/22/2002
 
11/21/2002
 
$4,276.00
 
$0.00
 
$4,276.00
 
$0.00
 
$0.00
 
4590
 
W.A. Murphy Inc.
 
120886
 
10/31/2002
 
11/30/2002
 
$4,276.00
 
$4,276.00
 
$0.00
 
$0.00
 
$0.00
 
4590
 
W.A. Murphy Inc.
 
121023
 
11/26/2002
 
12/26/2002
 
$14,305.14
 
$14,305.14
 
$0.00
 
$0.00
 
$0.00
 
4694
 
WESCO, INC.
 
120862
 
10/25/2002
 
11/24/2002
 
$12,150.00
 
$0.00
 
$12,150.00
 
$0.00
 
$0.00
 
4694
 
WESCO, INC.
 
120945
 
11/12/2002
 
12/12/2002
 
$2,640.00
 
$2,640.00
 
$0.00
 
$0.00
 
$0.00
 
4694
 
WESCO, INC.
 
121009
 
11/22/2002
 
12/22/2002
 
$3,520.00
 
$3,520.00
 
$0.00
 
$0.00
 
$0.00
 
4694
 
WESCO, INC.
 
121013
 
11/26/2002
 
12/26/2002
 
$1,932.24
 
$1,932.34
 
$0.00
 
$0.00
 
$0.00
 
4699
 
WESTERN EXPLOSIVES, LTD
 
120877
 
10/31/2002
 
11/30/2002
 
$43,683.75
 
$43,683.75
 
$0.00
 
$0.00
 
$0.00
                     
$1,266,169.40
 
$992,673.54
 
$184,683.05
 
$27,613.26
 
$61,199.55
                                         


 
 

--------------------------------------------------------------------------------

 



            Table 1                                                            
       
Universal Tech Corp
                                     
Accounts Receivable Aging (Excludes Intercompany)
                                 
As of November 30, 2002
                                                                               
 
Invoice
 
Invoice
 
Due
                     
Cusno
 
Customer Name
 
#
 
Date
 
Date
 
Amount
 
Current
 
A30to60
 
A60to90
 
Over 90
 
243
 
ATLANTIC RESEARACH CORP
 
1312
 
11/22/2002
 
12/22/2002
 
$2,585.00
 
$51.60
 
$0.00
 
$0.00
 
$0.00
 
420
 
BHT PRODUCTS
 
1284
 
11/11/2002
 
12/11/2002
 
$890.00
 
$890.00
 
$0.00
 
$0.00
 
$0.00
 
1003
 
DYNO NOBEL INC.
 
1261
 
11/5/2002
 
12/5/2002
 
$4,085.00
 
$4,085.20
 
$0.00
 
$0.00
 
$0.00
 
1007
 
EXPLOSIVOS DENORTEAMERICA
 
2041
 
11/21/2000
 
12/21/2000
 
$32,175.00
 
$0.00
 
$0.00
 
$0.00
 
$32,175.00
 
1007
 
EXPLOSIVOS DENORTEAMERICA
 
2041
 
12/7/2000
 
12/21/2000
 
($32,278.00)
 
$0.00
 
$0.00
 
$0.00
 
($32,278.00)
 
1007
 
EXPLOSIVOS DENORTEAMERICA
 
2148
 
5/7/2001
 
6/7/2001
 
$4,741.40
 
$0.00
 
$0.00
 
$0.00
 
$4,741.40
 
1007
 
EXPLOSIVOS DENORTEAMERICA
 
2150
 
5/16/2001
 
6/16/2001
 
$38,325.00
 
$0.00
 
$0.00
 
$0.00
 
$38,325.00
 
1007
 
EXPLOSIVOS DENORTEAMERICA
 
2150
 
9/11/2002
 
6/16/2001
 
($4,000.00)
 
$0.00
 
$0.00
 
$0.00
 
($4,000.00)
 
1031
 
AUSTIN POWDER COMPANY
 
1346
 
11/27/2002
 
12/27/2002
 
$6,083.35
 
$6,083.35
 
$0.00
 
$0.00
 
$0.00
 
1456
 
INDUSTRIA MILITAR
 
1302
 
11/15/2002
 
12/27/2002
 
$25,774.60
 
$25,774.60
 
$0.00
 
$0.00
 
$0.00
 
1456
 
INDUSTRIA MILITAR
 
1302
 
11/27/2002
 
12/27/2002
 
($1,000.00)
 
($1,000.00)
 
$0.00
 
$0.00
 
$0.00
 
1461
 
BAE SYSTEMS
 
1243
 
10/31/2002
 
11/30/2002
 
$2,700.00
 
$2,700.00
 
$0.00
 
$0.00
 
$0.00
 
1484
 
D & G CONSULTING
 
1282
 
11/11/2002
 
12/11/2002
 
$540.00
 
$540.00
 
$0.00
 
$0.00
 
$0.00
 
1484
 
D & G CONSULTING
 
1283
 
11/11/2002
 
12/11/2002
 
$375.00
 
$375.00
 
$0.00
 
$0.00
 
$0.00
 
1485
 
SPECIALTY FERTILIZER
 
2369
 
5/6/2002
 
6/6/2002
 
$3,450.00
 
$0.00
 
$0.00
 
$0.00
 
$3,450.00
 
1485
 
SPECIALTY FERTILIZER
 
1003
 
7/18/2002
 
8/17/2002
 
$1,200.00
 
$0.00
 
$0.00
 
$0.00
 
$1,200.00
 
1486
 
ORICA
 
1242
 
10/31/2002
 
11/30/2002
 
$2,200.00
 
$2,200.00
 
$0.00
 
$0.00
 
$0.00
 
1487
 
TAKATA SEAT BELTS, INC
 
1345
 
11/27/2002
 
12/27/2002
 
$600.00
 
$600.00
 
$0.00
 
$0.00
 
$0.00
 
1488
 
EXPLO SYSTEMS, INC.
 
1347
 
11/27/2002
 
12/27/2002
 
$3,041.65
 
$3,041.65
 
$0.00
 
$0.00
 
$0.00
 
1488
 
EXPLO SYSTEMS, INC.
 
1348
 
11/27/2002
 
12/27/2002
 
$225.00
 
$225.00
 
$0.00
 
$0.00
 
$0.00
 
1491
 
BAKER ATLAS
 
476787
 
10/30/2002
 
11/29/2002
 
-$462.00
 
($462.00)
 
$0.00
 
$0.00
 
$0.00
 
2230
 
DYNO NOBEL INC.
 
1310
 
11/18/2002
 
12/18/2002
 
$400.00
 
$400.00
 
$0.00
 
$0.00
 
$0.00
 
2640
 
LDE CORPORATION
 
1208
 
10/16/2002
 
11/15/2002
 
$6,514.06
 
$0.00
 
$6,514.06
 
$0.00
 
$0.00
 
2640
 
LDE CORPORATION
 
1208
 
11/4/2002
 
11/15/2002
 
($6,250.00)
 
$0.00
 
($6,250.00)
 
$0.00
 
$0.00
 
2640
 
LDE CORPORATION
 
1326
 
11/22/2002
 
12/22/2002
 
$340.24
 
$340.24
 
$0.00
 
$0.00
 
$0.00
                     
$92,255.50
 
$48,378.04
 
$264.06
 
$0.00
 
$43,613.40
                                                                               
              Page 1                                                            
   


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 2.2(n)


EXCLUDED SELLERS’ CONTRACTS




Universal Tech Corporation


1.  
Equipment Lease between United Leasing, Inc. and Universal Tech Corporation
(“UTeC”), commencing March 16, 2000, and continuing for 60 months, regarding
G25E Daewoo Forklift.

2.  
Equipment Lease between United Leasing, Inc. and UTeC, commencing February 16,
2001, and continuing for 36 months, regarding 2001 Chevy Silverado pickup.

3.  
Equipment Lease between Sharp Financial Company and UTeC, commencing August 19,
2002, and continuing for 60 months, regarding Canon copier at R&D Lab, Riverton,
Kansas.

4.  
Service Agreement between UTeC and LSB Industries, Inc. (“LSB”) dated December
23, 1992, terminable (with notice) on December 23, 2004, or upon LSB giving 90
days notice to terminate at any time, regarding LSB’s performance of certain
administrative services for UTeC.

5.  
Incentive Stock Option Agreement between LSB and Oldrich Machacek dated April
22, 1998, expiring on April 22, 2008, regarding option on 5,000 shares of LSB
stock.

6.  
Non-Qualified Stock Option Agreement – 1998 between LSB and Oldrich Machacek,
dated April 22, 1998, expiring on April 22, 2008 regarding option on 5,000
shares of LSB stock.

7.  
Incentive Stock Option Agreement between LSB and Oldrich Machacek dated July 8,
1999, expiring July 8, 2009, regarding option on 5,000 shares of LSB stock.

8.  
Incentive Stock Option Agreement between LSB and Oldrich Machacek dated November
29, 2001, expiring on November 29, 2011, regarding option on 5,000 shares of LSB
stock.

9.  
Consent Agreement in The Matter of Pollution at Former Gulf Oil Company Jayhawk
Plant, Galena, Kansas, Case No. 98-E-0109, Kansas Department of Health and
Environment, last signed June 16, 1999, termination upon KDHE’s notice that the
terms have been satisfactorily completed.

 

--------------------------------------------------------------------------------


 
10.  
Phase IV Agreement, dated June 16, 1999, by and among Inspec USA, Inc., Chevron
Chemical Company LLC, Chevron USA, Inc., Koch Chemical Company and UTeC,
regarding UTeC’s R&D Lab, Riverton, Kansas.

11.  
Mortgage, Assignment of Rents and Security Agreement executed by UTeC in favor
of Guggenheim Investment Management, LLC, et al. (“Guggenheim”), dated May 24,
2002, filed June 6, 2002 at 3:15 PM in Book 290 of Mortgages at Pages 217-243 in
the office of the Register of Deeds, Cherokee County, Kansas.

12.  
Mortgage, Assignment of  Rents and Security Agreement executed by UTeC, in favor
of Foothill Capital Corporation, et al. (“Foothill”), dated May 24, 2002, filed
June 6, 2002 at 3:25 PM in Book 290 of Mortgages at Pages 244-272 in the office
of the Register of Deeds, Cherokee County, Kansas.

13.  
Mortgage Subordination and Standstill Agreement in favor of Guggenheim, executed
by Foothill, Guggenheim and UTeC, filed June 6, 2002 at 3:35 PM in Book 92 of
Miscellaneous at Pages 673-686 in the office of the Register of Deeds, Cherokee
County, Kansas.

14.  
All title documents, including those listed in Part 3.6 (which Part is
incorporated herein by reference) associated with any Real Property owned UTeC,
as such terms are defined in the Agreement.

15.  
Lease and Operating Agreement (With Right of First Refusal and Option to
Purchase), dated September 25, 1990, from IRECO Incorporated to UTeC, regarding
UTeC’s Underwater Lab, Hallowell, Kansas.



Slurry Explosive Corporation


1.  
Equipment Lease #8 between United Leasing, Inc. and SEC last signed on December
9, 1999 and commencing on November 15, 1999, and continuing for 60 months,
regarding a Plastic Tube Filling and Scaling Machine.

2.  
Master Rental Agreement between Associates Leasing, Inc. and SEC, commencing on
December 30, 1998, and continuing for 60 months, regarding a new Daewoo Model
G20S/LPS.

3.  
O.S.P. Program Sales Agreement between American Business Systems and SEC, dated
September 25, 1998, and continuing for five years, regarding a copier machine.

4.  
Standard Uniform Rental Service Agreement between Cintas Corporation and SEC,
dated November 16, 2001, and continuing for 60 months with automatic renewals
for like periods unless terminated 60 days before end of any term, regarding
garment services for employee uniforms.

 
2

--------------------------------------------------------------------------------


 
5.  
Equipment Lease between G.W. Van Keppel Company/Associates Leasing, Inc.
(assigned to Citicapital Commercial Leasing Corporation) and SEC, commencing
September 22, 2000, and continuing 66 months, regarding Svadala hydraulic track
drill.

6.  
Equipment Lease between Citicapital Commercial Leasing Corporation and SEC,
commencing December 28, 2001, and continuing 60 months, regarding Svadala
hydraulic track drill.

7.  
Equipment Lease #6 between United Leasing, Inc. and SEC, commencing February 15,
2001, and continuing 24 months, regarding 1995 International Tractor at
Hallowell, Kansas Facility.

8.  
Equipment Lease #7 between United Leasing, Inc. and SEC, commencing February 15,
2001, and continuing 24 months, regarding 1995 International Tractor at Pryor,
Oklahoma Facility.

9.  
Conditional Sale Agreement between Transport International Tool, Inc. and SEC,
dated July 17, 2001, commencing October 1, 2001 and continuing 48 months,
regarding the purchase of 49 over-the-road trailers.

10.  
Equipment Lease #1 between United Leasing, Inc. and SEC, commencing February 26,
2001, and continuing 36 months, regarding 2001 Chevy Silverado pickup at Pryor,
Oklahoma Facility.

11.  
Equipment Lease #10 between United Leasing, Inc. and SEC, commencing January 15,
2002, and continuing 36 months, regarding 1999 Ford F-250 pickup at Hallowell,
Kansas Facility.

12.  
Equipment Lease #2 between United Leasing, Inc. and SEC, commencing February 15,
1998, and continuing 60 months, regarding semi-tank trailer at Pryor, Oklahoma
Facility.

13.  
Equipment Lease #5 between United Leasing, Inc. and SEC, commencing March 15,
1999, and continuing 60 months, regarding semi-tank trailer at Pryor, Oklahoma
Facility.

14.  
Equipment Lease #3 between United Leasing, Inc. and SEC, commencing September
15, 1998, and continuing 60 months, regarding 1998 Mack pumper truck at Pryor,
Oklahoma Facility.

15.  
Lease between R.K. Black, Inc. and SEC, commencing February 23, 1998, and
continuing for 60 months, regarding two (2) Lanier copiers for SEC’s Oklahoma
City, Oklahoma office.

 
3

--------------------------------------------------------------------------------


 
16.  
Master Services Agreement dated March 14, 2002 for SCS Engineers to perform
Comprehensive Investigation/Corrective Action Study for SEC and its counsel,
Shook Hardy & Bacon LLP.

17.  
Service Agreement, between SEC and LSB, dated January 1, 1992, terminating upon
notice on January 1, 2004, or upon LSB giving 90 days notice of termination at
anytime, regarding LSB’s performance of certain administrative service for SEC.

18.  
Asset Sale and Purchase agreement between SEC and ICI Explosives USA, Inc.
(“ICI”), dated as of November 30, 2000, regarding SEC’s acquisition of ICI’s
Kinepak Business and Kinepak Assets.

19.  
Consent Order entered in The Matter of Pollution at Slurry Explosive
Corporation, Hallowell, Kansas, Case No. 02-E-0049, Kansas Department of Health
and Environment (“KDHE”), dated April 22, 2002, terminating upon KDHE’s notice
that terms have been satisfactorily completed.

20.  
Confidentiality Agreement between SEC and Wimase Limited (“Wimase”), dated June
18, 2002, expiring June 18, 2004, regarding SEC’s information provided to Wimase
for purpose of evaluating the possible acquisition of SEC’s Hallowell, Kansas
Facility.

21.  
Incentive Stock Option Agreement between LSB and Paul Keeling, dated April 22,
1998, expiring on April 22, 2008, regarding option on 3,000 shares of LSB stock.

22.  
Non-Qualified Stock Option Agreement – 1998 between LSB and Paul Keeling, dated
April 22, 1998, expiring on April 22, 2008, regarding option on 3,000 shares of
LSB stock.

23.  
Incentive Stock Option Agreement between LSB and Paul Keeling, dated July 8,
1999, expiring on July 8, 2009, regarding option on 10,000 shares of LSB stock.

24.  
Incentive Stock Option Agreement between LSB and Paul Keeling, dated November
29, 2001, expiring on November 29, 2011, regarding option on 10,000 shares of
LSB stock.

25.  
Incentive Stock Option Agreement between LSB and William Manion, dated April 22,
1998, expiring on April 22, 2008, regarding option on 3,000 shares of LSB stock.

26.  
Non-Qualified Stock Option Agreement - 1998, between LSB and William Manion,
dated April 22, 1998, expiring on April 22, 2008, regarding option on 5,000
shares of LSB stock.

 
4

--------------------------------------------------------------------------------


 
27.  
Incentive Stock Option Agreement between LSB and William Manion, dated July 8,
1999, expiring on July 8, 2009, regarding option on 15,000 shares of LSB stock.

28.  
Incentive Stock Option Agreement between LSB and William Manion, dated November
29, 2001, expiring on November 29, 2011, regarding option on 10,000 shares of
LSB stock.

29.  
Lease from Prime Financial Corporation to SEC, dated February 15, 1995,
regarding SEC’s Pryor, Oklahoma Facility.

30.  
Stipulation for Compromise Settlement in United States of America v. 1.5
Blasting Agents, et al., Civil Case No. 0201096-WEB, U.S.D.C., District of
Kansas dated October, 2002, consenting to the forfeiture of product seized by
the ATF.

31.  
Trademark Security Agreement between Foothill and SEC, et al., dated April 13,
2001, regarding the pledge of certain trademarks.

32.  
Patent Security Agreement between Foothill and SEC, et al., dated April 13,
2001, regarding the pledge of certain patents.

33.  
All title documents, including those listed in Part 3.6 (which Part is
incorporated herein by reference) associated with any Real Property owned SEC,
as such terms are defined in the Agreement.

 
Agreements between SEC & UTeC


1.  
Asset Purchase and Sale Agreement between SEC and UTeC, dated May 14, 2002,
regarding UTeC’s purchase of SEC’s assets related to Hallowell, Kansas Facility.

2.  
Services Agreement between SEC and UTeC, dated August 23, 2002, expiring August
23, 2005, upon thirty days notice, regarding SEC providing certain
administrative and human resource services.

3.  
Supply Agreement between SEC and UTeC, dated August 30, 2002, terminating August
30, 2003, upon thirty day notice, regarding UTeC’s manufacture of certain
product for SEC.

4.  
$5,000.00 monthly fee paid by SEC to UTeC for Research, Development and Quality
Control work for SEC’s Kinepak plant business, effective March, 2002, and
continuing until terminated.

 
5

--------------------------------------------------------------------------------


 
5.  
Contribution Agreement between UTeC, SEC and other affiliates, dated April 13,
2001, addressing contribution relating to the obligations under the Foothill
Second Amendment.

6.  
Industrial Lease from UTeC to SEC, dated May 14, 2002, regarding the Hallowell,
Kansas Facility.

 
Both UTeC and SEC are Parties


1.  
Loan and Security Agreement between Foothill and UTeC and SEC, et al., dated
April 13, 2001, regarding working capital line of credit (the “Foothill Loan”).

2.  
First Amendment to Loan and Security Agreement, dated August 3, 2001, amending
the Foothill Loan.

3.  
Second Amendment to Loan and Security Agreement, dated May 24, 2002, amending
the Foothill Loan.

4.  
Lockbox Operating Procedural Agreement between Foothill and UTeC and SEC, et
al., dated April 13, 2001, regarding operation of lockbox for receivables.

5.  
Securities Purchase Agreement between Guggenheim and UTeC and SEC dated May 24,
2002, regarding the purchase by Guggenheim of certain Notes (the “Securities
Purchase Agreement”).

6.  
Guaranty by SEC and UTeC, et al. to Guggenheim, dated May 24, 2002, regarding
debt created by Securities Purchase Agreement.

7.  
Intercreditor Agreement between Foothill, Guggenheim, UTeC and SEC, et al.,
regarding priorities of security interests of Guggenheim and Foothill.

8.  
Indenture between ClimaChem, Inc. (“CCI”), Ban One, NA (“BankOne”), UTeC and
SEC, et al., as Guarantors, dated November 26, 1997, regarding the issuance of
Senior Notes (the “Indenture”).

9.  
Guaranty by UTeC and SEC and other affiliates with respect to the Indenture.

10.  
First Supplemental Indenture between CCI, BankOne and UTeC and SEC, et al., as
Guarantors, dated February 8, 1999, amending and supplementing the Indenture.

11.  
Second Supplemental Indenture between CCI, BankOne and UTeC and SEC, et al., as
Guarantors, dated June 25, 1999, amending and supplementing the Indenture.

 
6

--------------------------------------------------------------------------------


 
12.  
Third Supplemental Indenture between CCI, BankOne and UTeC and SEC, et al., as
Guarantors, dated August 10, 2000, amending and supplementing the Indenture.

13.  
Fourth Supplemental Indenture between CCI, BankOne and UTeC and SEC, et al., as
Guarantors, dated May 30, 2001, amending and supplementing the Indenture.

14.  
Fifth Supplemental Indenture between CCI, BankOne and UTeC and SEC, et al., as
Guarantors, dated May 24, 2002, amending and supplementing the Indenture.

15.  
All rights of UTeC and SEC under those Seller Contracts, as such term is defined
in the Agreement, as contemplated by and executed in connection with the
Agreement.


 
7 

--------------------------------------------------------------------------------

 
 
EXHIBIT 2.2(o)


EXCLUDED PROPERTY AND ASSETS




1.  
All Real Property, as such term is defined in the Agreement owned by Universal
Tech Corporation (“UTeC”) and/or Slurry Explosive Corporation (“SEC”).

2.  
All business records and transactional documents required by the Bureau of
Alcohol, Tobacco and Firearms to be maintained by UTeC and/or SEC.

3.  
All the equipment, vehicles and/or other property (personal and real) that are
the subject of the following agreements:

 
a.           Universal Tech Corporation


(1)  
Equipment Lease between United Leasing, Inc. and UTeC, commencing March 16,
2000, and continuing for 60 months, regarding G25E Daewoo Forklift.

(2)  
Equipment Lease between United Leasing, Inc. and UTeC, commencing February 16,
2001, and continuing for 36 months, regarding 2001 Chevy Silverado pickup.

(3)  
Equipment Lease between Sharp Financial Company and UTeC, commencing August 19,
2002, and continuing for 60 months, regarding Canon copier at R&D Lab, Riverton,
Kansas.

(4)  
Lease and Operating Agreement (With Right of First Refusal and Option to
Purchase), dated September 25, 1990, from IRECO Incorporated to UTeC, regarding
UTeC’s Underwater Lab, Hallowell, Kansas.



b.           Slurry Explosive Corporation


(1)  
Equipment Lease #8 between United Leasing, Inc. and SEC last signed on December
9, 1999 and commencing on November 15, 1999, and continuing for 60 months,
regarding a Plastic Tube Filling and Scaling Machine.

(2)  
Master Rental Agreement between Associates Leasing, Inc. and SEC, commencing on
December 30, 1998, and continuing for 60 months, regarding a new Daewoo Model
G20S/LPS.

(3)  
O.S.P. Program Sales Agreement between American Business Systems and SEC, dated
September 25, 1998, and continuing for five years, regarding a copier machine.

 

--------------------------------------------------------------------------------


 
(4)  
Standard Uniform Rental Service Agreement between Cintas Corporation and SEC,
dated November 16, 2001, and continuing for 60 months with automatic renewals
for like periods unless terminated 60 days before end of any term, regarding
garment services for employee uniforms.

(5)  
Equipment Lease between G.W. Van Keppel Company/Associates Leasing, Inc.
(assigned to Citicapital Commercial Leasing Corporation) and SEC, commencing
September 22, 2000, and continuing 66 months, regarding Svadala hydraulic track
drill.

(6)  
Equipment Lease between Citicapital Commercial Leasing Corporation and SEC,
commencing December 28, 2001, and continuing 60 months, regarding Svadala
hydraulic track drill.

(7)  
Equipment Lease #6 between United Leasing, Inc. and SEC, commencing February 15,
2001, and continuing 24 months, regarding 1995 International Tractor at
Hallowell, Kansas Facility.

(8)  
Equipment Lease #7 between United Leasing, Inc. and SEC, commencing February 15,
2001, and continuing 24 months, regarding 1995 International Tractor at Pryor,
Oklahoma Facility.

(9)  
Conditional Sale Agreement between Transport International Tool, Inc. and SEC,
dated July 17, 2001, commencing October 1, 2001 and continuing 48 months,
regarding the purchase of 49 over-the-road trailers.

(10)  
Equipment Lease #1 between United Leasing, Inc. and SEC, commencing February 26,
2001, and continuing 36 months, regarding 2001 Chevy Silverado pickup at Pryor,
Oklahoma Facility.

(11)  
Equipment Lease #10 between United Leasing, Inc. and SEC, commencing January 15,
2002, and continuing 36 months, regarding 1999 Ford F-250 pickup at Hallowell,
Kansas Facility.

(12)  
Equipment Lease #2 between United Leasing, Inc. and SEC, commencing February 15,
1998, and continuing 60 months, regarding semi-tank trailer at Pryor, Oklahoma
Facility.

(13)  
Equipment Lease #5 between United Leasing, Inc. and SEC, commencing March 15,
1999, and continuing 60 months, regarding semi-tank trailer at Pryor, Oklahoma
Facility.

(14)  
Equipment Lease #3 between United Leasing, Inc. and SEC, commencing September
15, 1998, and continuing 60 months, regarding 1998 Mack pumper truck at Pryor,
Oklahoma Facility.

 
2

--------------------------------------------------------------------------------


 
(15)  
Lease between R.K. Black, Inc. and SEC, commencing February 23, 1998, and
continuing for 60 months, regarding two (2) Lanier copiers for SEC’s Oklahoma
City, Oklahoma office.

3

--------------------------------------------------------------------------------


 
Exhibit 2.3
 
Prepaid Lease Obligations
 
See attached schedule



 
 

--------------------------------------------------------------------------------

 
 


AP0125  256
 
Sferguson
 
PCACT13B
  Universal Tech Corporation  
 
           
Bank Code
 
111 First American Bank
  Disbursements Journal  
 
 
10:30:21
 
11/23/2002
 
Page 1
Payment Code
Checks
                                                             
Payment
 
Payment
 
Invoice
 
Invoice
 
Due Before
 
Gross
 
Discount
 
Payment
   
Number
 
Date
 
Number
 
Date
 
Payment
 
Amount
 
Taken
 
Amount
                                     
337718
 
GE Capital Modular Space
                       
15593
 
12/1/2002
 
LESE021231
 
12/1/2002
 
417.20
 
417.20
 
0
 
417.20
           
Payment
 
15593 Total
     
417.20
 
0
 
417.20
                                     
356180
 
Wells Fargo Financial
                       
15594
 
12/1/2002
 
3595021231
 
12/1/2002
 
181.12
 
181.12
 
0
 
181.12
           
Payment
 
15594 Total
     
181.12
 
0
 
181.12
                                     
542905
 
Midwest Leasing Co.
                       
15595
 
12/1/2002
 
PURCO21231
 
12/1/2002
 
1000.00
 
1000.00
 
0
 
1000.00
           
Payment
 
15595 Total
     
1000.00
 
0
 
1000.00
                                     
788878
 
Preston Forest Assoc LTD
                       
15596
 
12/01/2002
 
RENT021231
 
12/1/2002
 
758.79
 
758.79
 
0
 
758.79
           
Payment
 
15596 Total
     
758.79
 
0
 
758.79
                                     
838770
 
United Leasing Co.
                       
15597
 
12/1/2002
 
0001021231
 
12/1/2002
 
467.42
 
467.42
 
0
 
467.42
           
Payment
 
15597  Total
     
467.42
 
0
 
467.42
                                     
15598
 
0002021231
 
0002021231
 
12/1/2002
 
361.25
 
361.25
 
0
 
361.25
           
Payment
 
15598  Total
     
361.25
 
0
 
361.25
                                             
Disbursement Totals
     
3185.78
 
0
 
3185.78
                                     



 
 

--------------------------------------------------------------------------------

 



AP0125  254
 
Sferguson
 
PCACT13B
  Slurry Exploswive Corp              
Bank Code
 
111 First American Bank
  Disbursements Journal  
 
 
15:05:47
 
11/22/2002
 
Page 1
Payment Code
Checks
                                                             
Payment
 
Payment
 
Invoice
 
Invoice
 
Due Before
 
Gross
 
Discount
 
Payment
   
Number
 
Date
 
Number
 
Date
 
Payment
 
Amount
 
Taken
 
Amount
                                     
181788
 
CITICAPITAL
                           
36854
 
12/1/2002
 
Lese021231
 
12/1/2002
 
5740.00
 
5740.00
 
0
 
5740.00
           
Payment
 
36854  Total
     
5740.00
 
0
 
5740.00
   
36855
 
12/1/2002
 
RENT021231
 
12/1/2002
 
6650.00
 
6650.00
 
0
 
6650.00
           
Payment
 
36855   Total
     
6650.00
 
0
 
6650.00
   
647260
 
PITNEYWORKS
                           
36856
 
12/1/2002
 
4025021231
 
12/1/2002
 
325.00
 
325.00
 
0
 
325.00
           
Payment
 
36856   Total
     
325.00
 
0
 
325.00
   
36857
 
12/1/2002
 
9625021231
 
12/1/2002
 
50.00
 
50.00
 
0
 
50.00
           
Payment
 
16857   Total
     
50.00
 
0
 
50.00
   
652950
 
Amerian Heart Assoc DBA
                       
36858
 
12/1/2002
 
LESE021231
 
12/1/2002
 
988.75
 
988.75
 
0
 
988.75
           
Payment
 
36858   Total
     
988.75
 
0
 
988.75
                                     
658890
 
Premium Financing
                       
36859
 
12/1/2002
 
5453021231
 
12/1/2002
 
17018.30
 
17018.30
 
0
 
17018.30
           
Payment
 
36859   Total
     
17018.30
 
0
 
17018.30
                                     
838770
 
United Leasing Co.
                       
36860
 
12/1/2002
 
D885021231
 
12/1/2002
 
3288.46
 
3288.46
 
0
 
3288.46
           
Payment
 
36860   Total
     
3288.46
 
0
 
3288.46
   
36861
 
12/1/2002
 
0001021231
 
12/1/2002
 
760.76
 
760.76
 
0
 
760.76
           
Payment
 
36861   Total
     
760.76
 
0
 
760.76
   
36862
 
12/1/2002
 
0002021231
 
12/1/2002
 
1118.38
 
1118.38
 
0
 
1118.38
           
Payment
 
36862   Total
     
1118.38
 
0
 
1118.38
   
36863
 
12/1/2002
 
0005021231
 
12/1/2002
 
1212.97
 
1212.97
 
0
 
1212.97
           
Payment
 
36863   Total
     
1212.97
 
0
 
1212.97
   
36864
 
12/1/2002
 
0006021231
 
12/1/2002
 
643.80
 
643.80
 
0
 
643.80
           
Payment
 
36864   Total
     
643.80
 
0
 
643.80
                                     


 
 

--------------------------------------------------------------------------------

 


AP0125  254
 
Sferguson
 
PCACT13B
  Slurry Exploswive Corp  
 
           
Bank Code
 
111 First American Bank
  Disbursements Journal  
 
 
15:05:47
 
11/22/2002
 
Page 2
Payment Code
Checks
                                                             
Payment
 
Payment
 
Invoice
 
Invoice
 
Due Before
 
Gross
 
Discount
 
Payment
   
Number
 
Date
 
Number
 
Date
 
Payment
 
Amount
 
Taken
 
Amount
                                     
36865
 
12/1/2002
 
0007021231
 
12/1/2002
 
643.80
 
643.80
 
0
 
643.80
           
Payment
 
36865   Total
     
643.80
 
0
 
643.80
   
36866
 
12/1/2002
 
0008021231
 
12/1/2002
 
880.97
 
880.97
 
0
 
880.97
           
Payment
 
36866   Total
     
880.97
 
0
 
880.97
   
36867
 
12/1/2002
 
0010021231
 
12/1/2002
 
574.23
 
574.23
 
0
 
574.23
           
Payment
 
36867   Total
     
574.23
 
0
 
574.23
   
845590
 
U.S. BANCORP EQUIPMENT
                       
36868
 
12/1/2002
 
LESE021231
 
12/1/2002
 
8907.08
 
8907.08
 
0
 
8907.08
           
Payment
 
36868   Total
     
8907.08
 
0
 
8907.08
                                             
Disbursement   Totals
     
48802.50
 
0
 
48802.50
                                     


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 2.4(a)


Allocation of Responsibility for Assumed Liabilities Among Buyers




UTeC Corporation, LLC:


1.  
Drinking Water Cooler Rental Contract between UTeC and Robert Howland, d/b/a
Beverage Distributing Co., dated May 17, 1999, continuing on a quarterly by
quarterly basis until terminated, regarding water cooler at the Pruf Plant,
Hallowell, Kansas.

2.  
Drinking Water Cooler Rental Contract between UTeC and Robert Howland, d/b/a
Beverage Distributing Co., dated May 1, 1995, continuing on a quarterly by
quarterly basis until terminated, regarding water cooler at UTeC’s Underwater
Lab, Hallowell, Kansas.

3.  
Drinking Water Cooler Rental Contract between UTeC and Robert Howland, d/b/a
Beverage Distributing Co., dated September 27, 1985, continuing on a 6 months by
6 months basis until terminated, regarding water cooler at UTeC’s R&D Lab,
Riverton, Kansas.

4.  
Lease Agreement between Tipper Tie, a Dover Industries Company, and UTeC, dated
June 28, 1995, renewed through June, 2003, regarding two (2) tieing machines at
UTeC’s Pruf Plant, Hallowell, Kansas.

5.  
Lease Agreement between Tipper Tie, a Dover Industries Company, and UTeC,
renewed through January, 2003, regarding a tieing machine at UTeC’s Underwater
Lab, Hallowell, Kansas.

6.  
Month to month Q.C. Testing Fee Agreement between UTeC and Ireco (now Dyno
Nobel, Inc.), dated October 14, 1991, regarding quality control testing by UTeC
at UTeC’s Underwater Lab, Hallowell, Kansas.

7.  
Testing Fee Agreement between UTeC and Nelson Brothers LLC, dated September 27,
2002, regarding specifically delineated testing by UTeC at UTeC’s Underwater
Lab, Hallowell, Kansas.

8.  
Quote from UTeC to Industria Militar for $453,717.51 (US) in sales of raw
materials during first half of 2003.

9.  
Technology and Know-How License Agreement between UTeC and Explosivos de
Norteamerica S.A. de C.V., dated January 1, 1997, terminating on January 1,
2007, regarding use of UTeC technology and know-how to manufacture and sell
product in Mexico on an exclusive basis so long as a 2,000 metric tons per year
volume is sustained.

 

--------------------------------------------------------------------------------


 
10.  
Listing of UTeC employees and their repayment obligations who have received
advances made by UTeC.

11.  
Consulting Agreement between UTeC and Pieter de Wit, dated January 1, 1996, as
orally amended and extended to December 31, 2002, regarding the providing of
consulting services related to demilitarization projects.

12.  
Confidentiality Agreement, last signed October 16,2001, and continuing for five
(5) years, by and between UTeC and Aliachem a.s., regarding confidential
information provided for discussion of the possible sale of a business owned by
Aliachem a.s.

13.  
Lease from PLP Investment, Inc. (assigned to Preston Forest Associates, Ltd.) to
UTeC, dated June 5, 1992, on UTeC’s Dallas office space, as amended on August
30, 1993, March 21, 1996 and August 1, 1998.



SEC Investment Corp., LLC:


1.  
License and Processing Agreement between SEC and TPL, Inc., dated December 9,
1999, for continuing one year terms until 12 months notice is given, regarding
the use of SEC’s Technical Information to produce product solely for SEC.

2.  
Proprietary Information Disclosure Agreement between SEC and TPL, Inc., dated
October 3, 1999, terminating October 3, 2004, regarding each party’s Proprietary
Information.

3.  
Purchase Agreement between General Dynamics Ordinance and Tactical Systems and
SEC, dated March 11, 2002, final payment due October 15, 2002, regarding
watergel slurry production equipment purchased from Marion, Illinois.

4.  
Emergency Response Telecommunication Service Agreement between Chem-Tel, Inc.
and SEC dated March 25, 1997, renewed through December 31, 2002, regarding
24-hour emergency phone answering services.

5.  
Contract Service Agreement between Midwest Leasing Co. and SEC, dated May 2,
1997, and renewed on annual basis until terminated with 60 days notice,
regarding use of Truck No. 0049, 1995 Kenworth.

6.  
Contract Service Agreement between Midwest Leasing Co. and SEC, dated September
18, 1998, and renewed on annual basis until terminated with 60 days notice,
regarding use of Truck No. 0055, 1999 Peterbilt.

7.  
Contract Service Agreement between Midwest Leasing Co. and SEC, dated June 25,
1999, and renewed on annual basis until terminated with 60 days notice,
regarding use of Truck No. 0058, 2000 Peterbilt.

 
2

--------------------------------------------------------------------------------


 
8.  
Contract Service Agreement between Explo-Transport Co. and SEC, dated July 23,
1998, and renewed on annual basis until terminated with 60 days notice,
regarding use of Truck No. 0053, 1999 Peterbilt.

9.  
Contract Service Agreement between Explo-Transport Co. and SEC, dated September
14, 2000, and renewed on annual basis until terminated with 60 days notice,
regarding use of Truck No. 0059, 2001 Peterbilt.

10.  
Contract Service Agreement between Explo-Transport Co. and SEC, dated July 13,
2001, and renewed on annual basis until terminated with 60 days notice,
regarding use of Truck No. 0060, 2000 Peterbilt.

11.  
Rental Agreement between Pitney Bowes, Inc. and SEC, dated April 4, 1989,
expired April 4, 1989, but now paid quarterly, in advance, regarding postage
meter for SEC’s Oklahoma City, Oklahoma office.

12.  
Construction Agreement between SEC and Mid Central Contract Services, Inc.,
dated August 7, 2002, regarding construction efforts at Hallowell, Kansas
Facility for $208,721.00, which has been paid in full.

13.  
Service Agreement between SEC and U.S. Cellular dated September 23, 2002,
expiring September 23, 2003, for cell phone services at Pryor, Oklahoma
Facility.

14.  
Pricing Agreement between SEC and Heartland Cement through January 31, 2003,
regarding turnkey drilling and blasting services by SEC’s Pryor, Oklahoma
Facility.

15.  
Pricing Agreement between SEC and Lone Star Industries through January 1, 2003,
regarding turnkey drilling and blasting services by SEC’s Pryor, Oklahoma
Facility.

16.  
Wireless Services Agreement between SEC and AT&T Wireless, expiring April, May
(two phones) and December, 2003, regarding four cell phone services at
Hallowell, Kansas Facility.

17.  
Marketing and Supply Agreement between SEC and Austin Powder Company dated
October 5, 1994, terminated as to exclusivity only effective October 5, 1997,
but otherwise terminable upon sixty days notice prior to the October 5 automatic
annual renewal, regarding Austin Powder Company’s marketing and distributing
efforts of watergel products for forest fire fighting and timber boundary
demarcation applications.

18.  
Non-exclusive License Agreement between SEC and Total Energy Systems Limited
(“TES”), dated October 1, 1996, as amended and assigned in that Assignment and
Amendment of the Slurry Explosive Corporation License Agreement between SEC, TES
and Quantum Explosives Pty. Ltd., dated August 2, 1999, continuing through end
of use or breach, regarding use of SEC’s patent

 
3

--------------------------------------------------------------------------------


 
 
rights or technical information to manufacture and sell specific products in
plants in Australia, New Zealand, New Guinea, Fiji, Myanmar and Soloman Islands.

 
19.  
Letter reflecting SEC’s November 6, 2000, offer of employment to Bob Le Blanc,
commencing January 1, 2001, including commissions, with expectations of a one to
two year employment period.

20.  
Listing of SEC employees and their repayment obligations who have received
advances made by SEC.

21.  
SEC Employees signature pages exhibiting their agreement to the Assignment of
Invention, Confidentiality and Non-Compete provisions of the SEC Employee
Handbook.

22.  
Confidentiality Agreement between SEC and KESCO, Inc. (“KESCO”), dated September
19, 1994, with no expiration date, regarding information received from KESCO for
purposes of evaluating the possible acquisition of KESCO by SEC.

23.  
Confidentiality Agreement between SEC and Union Espanola de Explosivos, S.A.
(“UEE”), dated May 10, 2002, expiring May 10, 2007, regarding SEC’s information
provided to UEE for purposes of evaluating the possible acquisition of SEC’s
Hallowell, Kansas Facility.

24.  
Lease Agreement between SEC and Conseco Finance Vendor Services Corporation,
dated December 22, 2000, continuing for 24 months, with $1.00 purchase option,
regarding computers at SEC’s Oklahoma City, Oklahoma office.

25.  
Office Lease Agreement from Nations Bank N.A. (assigned to American Heart
Association) to SEC, dated September 15, 1997, regarding SEC’s Portland Plaza,
Oklahoma City, Oklahoma administrative office space.



Energetic Systems Inc., LLC:


1.  
Employment Agreement between UTeC and Oldrich Machacek dated June 5, 1990,
terminating upon 60 days notice.

2.  
1993 Severance Agreement between LSB Industries, Inc. (“LSB”) and Bill Manion,
dated March 26, 1993, expiring March 26, 2003, with automatic three year
renewals unless terminated with 60 days notice.

3.  
1993 Severance Agreement between LSB and Paul Keeling, dated March 26, 1993,
expiring March 26, 2003, with automatic three year renewals unless terminated
with 60 days notice.

 
4

--------------------------------------------------------------------------------


 
DetaCorp Inc., LLC:


1.  
Postage Meter Rental Agreement between UTeC and Pitney Bowes, dated September
23, 2002, continuing for one year, regard UTeC’s assumption of SEC’s obligations
for a postage meter at the Hallowell, Kansas Facility.

2.  
Confidential Rail Transportation Contract between SEC and Union Pacific Railroad
Company ,dated effective January 1, 2002, expiring July 31, 2002 but informally
continuing, regarding line-haul transportation.

3.  
Equipment Lease between Midwest Leasing Co. and SEC, dated May 6, 2002, and
continuing for 12 months (at which time SEC becomes owner), regarding 1986 Tempe
Reefer Cooling Unit for Kinepak Plant located at Hallowell, Kansas Facility.

4.  
Quarterly (i.e. requires 90 day notice to terminate) Security and/or Patrol
Services Agreement dated April 9, 2002, regarding security patrol at Hallowell,
Kansas Facility.

5.  
Quarterly (i.e. requires 90 day notice to terminate) Security and/or Patrol
Services Agreement dated April 22, 2002, regarding telephone for security patrol
at Hallowell, Kansas Facility.

6.  
Cleaning Service Contract between SEC and Safety-Kleen Systems, Inc., dated May
2, 2002, expires May 2, 2003, regarding cleaning/services provided to SEC at
Hallowell, Kansas Facility.

7.  
Lease Agreement between Farmer’s Co-op Association and SEC, dated November 28,
2001, regarding property adjacent to railroad at or near Hallowell, Kansas.

8.  
SEC’s rights under Industry Track Lease Agreement between South Kansas and
Oklahoma Railroad and El Dorado Chemical Company, dated as of August 1, 1998,
regarding railroad track at or near Hallowell, Kansas.

 
 
5 

--------------------------------------------------------------------------------

 


EXHIBIT 2.7(a)(i)
Bill of Sale


 
This Bill of Sale ("Bill of Sale") is made and entered into on December 6, 2002,
by and among Universal Tech Corporation, an Oklahoma corporation ("Seller"), and
___________, a Nevada limited liability company ("Buyer").
 
WHEREAS, Buyer and Seller are parties to that certain Asset Purchase Agreement
dated December 6, 2002 (the "Purchase Agreement"); and
 
WHEREAS, pursuant to the Purchase Agreement, Seller has agreed to sell, assign,
transfer and convey certain Assets to Buyer, as set forth herein.
 
NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt, adequacy and legal sufficiency of which are hereby acknowledged, the
parties do hereby agree as follows:


1.  
Capitalized Terms. Capitalized terms used but not defined herein shall have the
meanings for such terms that are set forth in the Purchase Agreement.



2.  
Sale and Transfer of Assets and Contract Rights. Effective as of 12:01 a.m.
C.S.T. on December 1, 2002 (the "Effective Time"), Seller hereby sells,
transfers, assigns, conveys, grants and delivers to Buyer, all of Seller's
right, title and interest in and to all of the assets (the "Assets") and
contract rights ("Rights") described on Schedule A hereto (collectively, the
Assets and the Rights being referred to as the "Transferred Items"). The
Transferred Items do not include Excluded Assets. Further, Buyer acknowledges
that, except as provided in the Purchase Agreement, Seller makes no
representations or warranties as to the Transferred Items and, subject to any
express representation or warranty made by any third-party that is being
transferred in connection with the transactions contemplated by the Purchase
Agreement, all of the Transferred Items are being conveyed on an “as is-where
is” basis.



3.  
Further Actions. Seller covenants and agrees to warrant and defend the title
to  the Transferred Items hereby made against all lawful claims of any person
whomsoever, to take all steps reasonably necessary to establish the record of
Buyer's title to the Transferred Items and, at the request of Buyer, to execute
and deliver further instruments of transfer and assignment and take such other
action as Buyer may reasonably request to more effectively transfer and assign
to and vest in Buyer each of the Transferred Items, all at the sole cost and
expense of Seller.



4.  
Power of Attorney. Without limiting Section 2 hereof, Seller hereby constitutes
and appoints Buyer the true and lawful agent and attorney in fact of Seller,
with full power of substitution, in whole or in part, in the name and stead of
Seller but on behalf and for the benefit of Buyer and its successors and
assigns, from time to time:

 

--------------------------------------------------------------------------------



 
(a)  
to demand, receive and collect any and all of the Transferred Items and to give
receipts and releases for and with respect to the same, or any part thereof, and



(b)  
to do all things legally permissible, required or reasonably deemed by Buyer to
be required to recover and collect the Transferred Items,

 
Seller hereby declaring that the foregoing powers are coupled with an interest
and are and shall be irrevocable by Seller.
 
5.  
Terms of the Purchase Agreement. The terms of the Purchase Agreement are
incorporated herein by this reference. Seller acknowledges and agrees that the
terms contained in the Purchase Agreement shall not be superseded hereby but
shall remain in full force and effect to the full extent provided therein. In
the event of any conflict or inconsistency between the terms of the Purchase
Agreement and the terms hereof, the terms of the Purchase Agreement shall
govern.

 
IN WITNESS WHEREOF, Seller has executed this Bill of Sale as of December 6,
2002.


SELLER:
Universal Tech Corporation
 
_____________________
By: __________________
Title:_________________

 
2 

--------------------------------------------------------------------------------

 

SCHEDULE A
TO
BILL OF SALE
Description of Assets and Contract Rights


 
 
[Insert specific language for each Buyer]


 
3 

--------------------------------------------------------------------------------

 

EXHIBIT 2.7(a)(ii)
Assignment and Assumption Agreement


 
This Assignment and Assumption Agreement ("Assignment and Assumption Agreement")
is made and entered into on December __, 2002, by and among Universal Tech
Corporation, an Oklahoma corporation ("Assignor"), and ___________, a Nevada
limited liability company ("Assignee").
 
WHEREAS, Assignor and Assignee are parties to that certain Asset Purchase
Agreement dated  December __, 2002 (the "Purchase Agreement"); and
 
WHEREAS, pursuant to the Purchase Agreement, Assignor has agreed to assign
certain rights and agreements to Assignee, and Assignee has agreed to assume
certain obligations of Assignor, as set forth herein.
 
NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt, adequacy and legal sufficiency of which are hereby acknowledged, the
parties do hereby agree as follows:
 
1.  
Capitalized Terms. Capitalized terms used but not defined herein shall have the
meanings for such terms that are set forth in the Purchase Agreement.

 
2.  
Assignment and Assumption. Effective as of 12:01 a.m. C.S.T.
on              December 1, 2002 (the "Effective Time"), Assignor hereby
assigns, sells, transfers and sets over (collectively, the "Assignment") to
Assignee all of Assignor's right, title, benefit, privileges and interest in and
to, and all of Assignor's burdens, obligations and liabilities in connection
with, each of the Assumed Liabilities described on Schedule A hereto. Assignee
hereby accepts the Assignment and assumes and agrees to observe and perform all
of the duties, obligations, terms, provisions and covenants, and to pay and
discharge all of the liabilities of Assignor to be observed, performed, paid or
discharged from and after the Closing, in connection with such Assumed
Liabilities. Assignee assumes no Retained Liabilities, and the parties hereto
agree that all such Retained Liabilities shall remain the sole responsibility of
Assignor.

 
3.  
Further Actions. Each of the parties hereto covenants and agrees, at its own
expense, to execute and deliver, at the request of the other party hereto, such
further instruments of transfer and assignment and to take such other action as
such other party may reasonably request to more effectively consummate the
assignments and assumptions contemplated by this Assignment and Assumption
Agreement.

 
4.  
Terms of the Purchase Agreement. The terms of the Purchase Agreement and
Disclosure Letter incorporated therein are incorporated herein by this
reference. Assignor acknowledges and agrees that the terms contained in the
Purchase Agreement shall not be superseded hereby but shall remain in full force
and effect to the full extent provided therein. In the event of any conflict or
inconsistency between the terms of the Purchase Agreement and the terms hereof,
the terms of the Purchase Agreement shall govern.

 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Assignment and Assumption
Agreement on the date first above written.

 
 
ASSIGNOR:                                                                      
ASSIGNEE:
Universal Tech
Corporation                                            _____________________




_____________________                                             _____________________
By: __________________                                             By:
__________________
Title:_________________                                             Title:_________________
 
 
2 

--------------------------------------------------------------------------------

 

SCHEDULE A
TO
ASSIGNMENT AND ASSUMPTION AGREEMENT
Description of Assumed Liabilities


 
 
[Insert specific language for each Buyer]


 
3 

--------------------------------------------------------------------------------

 


EXHIBIT 2.7(a)(iv)(B)


Assignment of Servicemarks and Trademarks




ASSIGNMENT OF SERVICEMARKS AND TRADEMARKS made and entered into on the 6th day
of December 2002, by _____________, an Oklahoma corporation ("Assignor"), to
__________, a Nevada limited liability company ("Assignee").


RECITAL


Assignee and Assignor are parties to an Asset Purchase Agreement dated December
6, 2002 (the "Agreement"), pursuant to which Assignor has agreed to sell to
Assignee and Assignee has agreed to buy from Assignor the Assets (as defined in
the Agreement), including without limitation the servicemarks, trademarks and
trade names of Assignor. Pursuant to the Agreement, Assignor has agreed to
execute such instruments as the Assignee may reasonably request in order to more
effectively assign, transfer, grant, convey, assure and confirm to Assignee and
its successors and assigns, or to aid and assist in the collection of or
reducing to possession by the Assignee of, all of such assets.


In accordance therewith, Assignor desires to transfer and assign to Assignee,
and Assignee desires to accept the transfer and assignment of, all of Assignor's
worldwide right, title and interest in, to and under Assignor's registered and
unregistered domestic and foreign servicemarks, trademarks, trademark
applications and trade names, including without limitation the servicemarks,
trademarks, serviceman and trademark applications and trade names listed on
Schedule A annexed hereto and incorporated herein by reference (all of the
foregoing being referred to herein as the "Marks").


NOW, THEREFORE, effective as of 12:01 a.m. C.S.T. on December 1, 2002 Assignor,
for and in exchange for the payment of the purchase price set forth in the
Agreement, the receipt of which is hereby acknowledged, does hereby transfer and
assign to Assignee, and Assignee hereby accepts the transfer and assignment of,
all of Assignor's worldwide right, title and interest in, to and under the
Marks, together with the goodwill of the business associated therewith and which
is symbolized thereby, all rights to sue for infringement of any Mark, whether
arising prior to or subsequent to the date of this Assignment of Servicemarks
and Trademarks, and any and all renewals and extensions thereof that may
hereafter be secured under the laws now or hereafter in effect in the United
States, Canada and in any other jurisdiction, the same to be held and enjoyed by
the said Assignee, its successors and assigns from and after the date hereof as
fully and entirely as the same would have been held and enjoyed by the said
Assignor had this Assignment of Servicemarks and Trademarks not been made.
 
Except to the extent that federal law preempts state law with respect to the
matters covered hereby, this Assignment of Servicemarks and Trademarks shall be
governed by
 

--------------------------------------------------------------------------------


 
and construed in accordance with the laws of the State of Oklahoma without
giving effect to the principles of conflicts of laws thereof.


IN WITNESS WHEREOF, Assignor has caused its duly authorized officer to execute
this Assignment of Servicemarks and Trademarks on the date first above written.


______________________


By: __________________________
       _________________________




[SEAL]


State of Oklahoma       )
                                       ) ss.:
County of Oklahoma  )


On this 6th day of December, 2002, before me, _____________, personally appeared
_____________, ____________ of _____________, personally known to me (or proved
to me on the basis of satisfactory evidence) to be the person whose name is
subscribed to the within instrument and acknowledged to me that he executed the
same in his authorized capacity and that by his signature on the instrument the
person, or the entity upon behalf of which the person acted, executed the
instrument.


Witness my hand and official seal.
 
 
___________________________
Notary Public

 
2 

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 
Registered Servicemarks and Trademarks


Servicemark or Trademark                                           U.S. or
Canadian Registration
No.                                                                Registration
Date






Unregistered Servicemarks and Trademarks






Registered Servicemark or Trademark Applications
 


Servicemark or Trademark                                           U.S. or
Canadian Registration
No.                                                                Registration
Date






Trade Names
 
 
3 

--------------------------------------------------------------------------------

 

EXHIBIT 2.7(a)(iv)(A)


Assignment of Patents




ASSIGNMENT OF PATENTS made and entered into on the ___ day of December, 2002, by
____________, an Oklahoma corporation, (“Assignor”), to __________, a Nevada
limited liability company (“Assignee”).


RECITAL


Assignee and Assignor are parties to an Asset Purchase Agreement dated
December__, 2002 (the "Agreement"), pursuant to which Assignor has agreed to
sell to Assignee and Assignee has agreed to buy from Assignor the Assets (as
defined in the Agreement), including without limitation the patents of Assignor.
Pursuant to the Agreement, Assignor has agreed to execute such instruments as
the Assignee may reasonably request in order more effectively to assign,
transfer, grant, convey, assure and confirm to Assignee and its successors and
assigns, or to aid and assist in the collection of or reducing to possession by
the Assignee of, all of such assets.


In accordance therewith, Assignor desires to transfer and assign to Assignee,
and Assignee desires to accept the transfer and assignment of, all of Assignor's
worldwide right, title and interest in, to and under Assignor's registered and
unregistered domestic and foreign patents and patent applications, including
without limitation, the patents and patent applications listed on Schedule A
annexed hereto and incorporated herein by reference (all of the foregoing being
referred to herein as the "Patents").


NOW, THEREFORE, effective as of 12:01 a.m. C.S.T. on December 1, 2002, Assignor,
for and in exchange for the payment of the purchase price set forth in the
Agreement, the receipt of which is hereby acknowledged, does hereby transfer and
assign to Assignee, and Assignee hereby accepts the transfer and assignment of,
all of Assignor's worldwide right, title and interest in, to and under the
Patents, together with the goodwill of the business associated therewith and
which is symbolized thereby, all rights to sue for infringement of any Patent,
whether arising prior to or subsequent to the date of this Assignment of
Patents, and any and an renewals and extensions thereof that may hereafter be
secured under the laws now or hereafter in effect in the United States, Canada
and in any other jurisdiction, the same to be held and enjoyed by the said
Assignee, its successors and assigns from and after the date hereof as fully and
entirely as the same would have been held and enjoyed by the said Assignor had
this Assignment of Patents not been made.


Except to the extent that federal law preempts state law with respect to the
matters covered hereby, this Assignment of Patents shall be governed by and
construed in accordance with the laws of the State of Oklahoma without giving
effect to the principles of conflicts of laws thereof.

 
 

--------------------------------------------------------------------------------

 


ASSIGNMENT OF SERVICEMARKS AND TRADEMARKS made and entered into on the 6th day
of December 2002, by _____________, an Oklahoma corporation ("Assignor"), to
__________, a Nevada limited liability company ("Assignee").


RECITAL


Assignee and Assignor are parties to an Asset Purchase Agreement dated December
6, 2002 (the "Agreement"), pursuant to which Assignor has agreed to sell to
Assignee and Assignee has agreed to buy from Assignor the Assets (as defined in
the Agreement), including without limitation the servicemarks, trademarks and
trade names of Assignor. Pursuant to the Agreement, Assignor has agreed to
execute such instruments as the Assignee may reasonably request in order to more
effectively assign, transfer, grant, convey, assure and confirm to Assignee and
its successors and assigns, or to aid and assist in the collection of or
reducing to possession by the Assignee of, all of such assets.


In accordance therewith, Assignor desires to transfer and assign to Assignee,
and Assignee desires to accept the transfer and assignment of, all of Assignor's
worldwide right, title and interest in, to and under Assignor's registered and
unregistered domestic and foreign servicemarks, trademarks, trademark
applications and trade names, including without limitation the servicemarks,
trademarks, serviceman and trademark applications and trade names listed on
Schedule A annexed hereto and incorporated herein by reference (all of the
foregoing being referred to herein as the "Marks").


NOW, THEREFORE, effective as of 12:01 a.m. C.S.T. on December 1, 2002 Assignor,
for and in exchange for the payment of the purchase price set forth in the
Agreement, the receipt of which is hereby acknowledged, does hereby transfer and
assign to Assignee, and Assignee hereby accepts the transfer and assignment of,
all of Assignor's worldwide right, title and interest in, to and under the
Marks, together with the goodwill of the business associated therewith and which
is symbolized thereby, all rights to sue for infringement of any Mark, whether
arising prior to or subsequent to the date of this Assignment of Servicemarks
and Trademarks, and any and all renewals and extensions thereof that may
hereafter be secured under the laws now or hereafter in effect in the United
States, Canada and in any other jurisdiction, the same to be held and enjoyed by
the said Assignee, its successors and assigns from and after the date hereof as
fully and entirely as the same would have been held and enjoyed by the said
Assignor had this Assignment of Servicemarks and Trademarks not been made.


Except to the extent that federal law preempts state law with respect to the
matters covered hereby, this Assignment of Servicemarks and Trademarks shall be
governed by
 

--------------------------------------------------------------------------------


 
and construed in accordance with the laws of the State of Oklahoma without
giving effect to the principles of conflicts of laws thereof.


IN WITNESS WHEREOF, Assignor has caused its duly authorized officer to execute
this Assignment of Servicemarks and Trademarks on the date first above written.


______________________


By: __________________________
       _____________,____________




[SEAL]


State of Oklahoma       )
                                        ) ss.:
County of Oklahoma   )


On this 6th day of December, 2002, before me, _____________, personally appeared
_____________, ____________ of _____________, personally known to me (or proved
to me on the basis of satisfactory evidence) to be the person whose name is
subscribed to the within instrument and acknowledged to me that he executed the
same in his authorized capacity and that by his signature on the instrument the
person, or the entity upon behalf of which the person acted, executed the
instrument.


Witness my hand and official seal.
 
 
___________________________
Notary Public

 
2 

--------------------------------------------------------------------------------

 

SCHEDULE A


Registered Servicemarks and Trademarks


Servicemark or Trademark                                           U.S. or
Canadian Registration
No.                                                                Registration
Date








Unregistered Servicemarks and Trademarks








Registered Servicemark or Trademark Applications


Servicemark or Trademark                                           U.S. or
Canadian Registration
No.                                                                Registration
Date






Trade Names
 
 
3 

--------------------------------------------------------------------------------

 


EXHIBIT 2.7(a)(vi)


Noncompetition Agreement




This Noncompetition Agreement (“Agreement”) is made as of December 1, 2002, by
and among Energetic Systems Inc., LLC, a Nevada limited liability company
(“ESI”), UTeC Corporation, LLC, a Nevada limited liability company (“UTEC”), SEC
Investment Corp. LLC, a Nevada limited liability company (“SIC”), DetaCorp Inc.,
LLC, a Nevada limited liability company (“DetaCorp”) and Energetic Properties,
LLC, a Nevada limited liability company (“EP,” and collectively with UTEC and
SIC, “Buyers,” and collectively with ESI, the “Buyers Group”), Slurry Explosive
Corporation, an Oklahoma corporation (“SEC”), Universal Tech Corporation, an
Oklahoma corporation (“Universal,” and collectively with SEC, “Sellers”), El
Dorado Chemical Company, an Oklahoma corporation (“EDC”), LSB Chemical Corp., an
Oklahoma corporation (“LSBCC,” and together with EDC, the “Shareholders”), Prime
Financial Corporation, an Oklahoma corporation (“PFC”) and LSB Industries, Inc.,
a Delaware corporation (“LSB,” and collectively with the Sellers, the
Shareholders and PFC, the “Sellers Group”).


RECITALS


A.  
SEC is a wholly-owned subsidiary of EDC, Universal is a wholly-owned subsidiary
of LSBCC, and EDC, LSBCC and PFC are wholly-owned subsidiaries of LSB.

B.  
 Concurrently with the execution and delivery of this Agreement, Buyers are
purchasing from Sellers the Assets pursuant to the terms and conditions of an
asset purchase agreement made as of December 6, 2002 (the "Asset Purchase
Agreement"). Section 2.7(a)(vi) of the Asset Purchase Agreement requires that a
noncompetition agreement be executed and delivered by each member of the Seller
Group at the Closing.



AGREEMENT


The parties, intending to be legally bound, agree as follows:


1.           DEFINITIONS


Capitalized terms not expressly defined in this Agreement shall have the
meanings ascribed to them in the Asset Purchase Agreement.


2.           ACKNOWLEDGMENTS BY SELLER AND SHAREHOLDERS


Each Shareholder, PFC and LSB acknowledge that they have occupied a position of
trust and confidence with each Seller prior to the date hereof and have had
access to the following, any and all of which constitute confidential
information of Sellers
 

--------------------------------------------------------------------------------


 
(collectively the "Confidential Information"): (a) any and all trade secrets
concerning the business and affairs of Sellers, product specifications, data,
know-how, formulae, compositions, processes, designs, sketches, photographs,
graphs, drawings, samples, inventions and ideas, past, current and planned
research and development, current and planned manufacturing and distribution
methods and processes, customer lists, current and anticipated customer
requirements, price lists, market studies, business plans, computer software and
programs (including object code and source code), database technologies,
systems, processes, improvements, devices, know-how, discoveries, concepts,
methods and information of Seller and any other information, however documented,
of Seller that is a trade secret under applicable law; (b) any and all
information concerning the business and affairs of Sellers (which includes
historical financial statements, financial projections and budgets, historical
and projected sales, capital spending budgets and plans, the names and
backgrounds of key personnel, contractors, agents, suppliers and potential
suppliers, personnel training and techniques and materials, purchasing methods
and techniques), however documented excluding information constituting Excluded
Assets; and (c) any and all notes, analysis, compilations, studies, summaries
and other material prepared by or for Sellers containing or based, in whole or
in part, upon any information included in the foregoing.


Each member of the Seller Group acknowledges that (a) Buyer has required that
each member of the Seller Group make the covenants set forth in Sections 3 and 4
of this Agreement as a condition to Buyer's purchase of the Assets; (b) the
provisions of Sections 3 and 4 of this Agreement are reasonable and necessary to
protect and preserve Buyers’ interests in and right to the use and operation of
the Assets from and after Closing; and (c) Buyers would be irreparably damaged
if any member of the Seller Group were to breach the covenants set forth in
Sections 3 and 4 of this Agreement.


3.           CONFIDENTIAL INFORMATION


Each member of the Seller Group acknowledges and agrees that the protection of
the Confidential Information is necessary to protect and preserve the value of
the Assets. Therefore, each member of the Seller Group hereby agrees not to
disclose to any unauthorized Persons or use for its own account or for the
benefit of any third party any Confidential information, whether or not such
information is embodied in writing or other physical form, without Buyers’
written consent, unless and to the extent that the Confidential Information (a)
is or becomes generally known to and available for use by the public other than
as a result of a breach of the confidentiality obligations of any member of the
Seller Group under this Agreement or any other Person bound by a duty of
confidentiality to Buyers or any member of the Seller Group, (b) is disclosed to
any member of the Seller Group by a third party legally entitled to do so, (c)
is required to be disclosed pursuant to applicable law or the order or process
of a court or administrative or regulatory agency, or (d) is required to be
disclosed in connection with the defense of any legal action, regulatory inquiry
or investigation, provided that with respect to sub clauses (c) and (d) of this
sentence, Buyers shall be notified of such requirement prior to disclosure and
the applicable member of the Seller Group shall disclose only so much of such
Confidential Information as counsel to the Seller Group shall advise is required
and,
 
2

--------------------------------------------------------------------------------


 
at the election of Buyers, cooperate with Buyers in obtaining a protective
order. Each member of the Seller Group agrees to deliver to Buyer at the time of
execution of this Agreement, and at any other time Buyer may request, all
documents, memoranda, notes, plans, records, reports and other documentation,
models, components, devices or computer software, whether embodied in a disk or
in other form (and all copies of all of the foregoing with the exception that
members of the Seller Group may retain copies of financial information of
Sellers), that contain Confidential Information and any other Confidential
Information that each member of the Seller Group may then possess or have under
their control.


4.           NONCOMPETITION


As an inducement for Buyers to enter into the Asset Purchase Agreement and as
additional consideration for the consideration to be paid to Sellers under the
Asset Purchase Agreement, each member of the Seller Group agrees that:


(a)  
For a period of three years after the Closing no Seller nor any of their related
or affiliated companies (including the other members of the Seller Group) will,
without the prior written consent of Buyers, either directly or indirectly,
engage or invest in any non-public company, own, manage, operate, finance or
control in any manner (including, without limitation, as a shareholder, owner,
partner, member, manager, independent contractor, consultant, or advisor) any
business, organization, partnership, joint venture or enterprise which competes
with the Business in any geographic area in which Sellers conducted the Business
and/or sold their products in the three years prior to Closing. As used herein,
the term “Business” means (i) the manufacturing, storage or distribution of
packaged explosives products and related accessory products in the geographical
area in which Sellers sold or distributed such products in the three years prior
to Closing, (ii) the provision of blasting and explosive related services in the
geographical area in which Sellers provided such services in the three years
prior to Closing, and (iii) the sale and re-distribution of Low Density Ammonium
Nitrate from Seller’s Hallowell, Kansas, and Pryor, Oklahoma sites. This Section
4(a) will not apply to third-party entities with whom any LSB-affiliated entity
may merge, or to any third-party entities that may purchase any LSB-affiliated
entity, provided that such merger partner or purchaser shall have been in the
Business prior to such transaction. Each member of the Seller Group agrees that
this covenant is reasonable with respect to its duration, geographical area and
scope.

 
(b)  
In the event of a breach by any member of the Seller Group of any covenant set
forth in Subsection 4(a) of this Agreement, the term of such covenant will be
extended by the period of the duration of such breach.



5.           REMEDIES


If any member of the Seller Group breaches the covenants set forth in Sections 3
or 4 of this Agreement, Buyers will be entitled to the following remedies:
 
3

--------------------------------------------------------------------------------



 
(a)  
Damages from any member of the Seller Group.

 
(b)  
In addition to its right to damages and any other rights it may have, to obtain
injunctive or other equitable relief to restrain any breach or threatened breach
or otherwise to specifically enforce the provisions of Sections 3 and 4 of this
Agreement, it being agreed that money damages alone would be inadequate to
compensate Buyers and would be an inadequate remedy for such breach.



The rights and remedies of the parties to this Agreement are cumulative and not
alternative.
 
6.           SUCCESSORS AND ASSIGNS


This Agreement will be binding upon the Buyer Group and the Seller Group and
will inure to the benefit of the Buyer Group and their respective affiliates,
successors and assigns.


7.           WAIVER


The rights and remedies of the parties to this Agreement are cumulative and not
alternative. Neither the failure nor any delay by any party in exercising any
right, power or privilege under this Agreement will operate as a waiver of such
right, power or privilege, and no single or partial exercise of any such right,
power or privilege will preclude any other or further exercise of such right,
power or privilege or the exercise of any other right, power or privilege. To
the maximum extent permitted by applicable law, (a) no claim or right arising
out of this Agreement can be discharged, in whole or in part, by a waiver or
renunciation of the claim or right except in writing; (b) no waiver that may be
given by a party will be applicable except in the specific instance for which it
is given; and (c) no notice to or demand on one party will be deemed to be a
waiver of any obligation of such party, or of the right of the party giving such
notice or demand to require the other party, to take further action without
notice or demand as provided in this Agreement.


8.           GOVERNING LAW


This Agreement will be governed by the laws applied by courts of the State of
Texas to contracts entered into within that state by parties residing within
that state and having no connection to any other state.


9.           JURISDICTION; SERVICE OF PROCESS


Any action or proceeding seeking to enforce any provision of, or based upon any
right arising out of, this Agreement may be brought against any of the parties
in the courts of the State of Texas, County of Dallas or, if it has or can
acquire jurisdiction, in the United States District Court for the Northern
District of Texas and each of the parties
 
4

--------------------------------------------------------------------------------


 
consents to the jurisdiction of such courts (and of the appropriate appellate
courts) in any such action or proceeding and waives any objection to venue laid
therein. Process in any action or proceeding referred to in the preceding
sentence may be served on any party anywhere in the world.


10.           SEVERABILITY


Whenever possible, each provision and term of this Agreement win be interpreted
in a manner to be effective and valid, but if any provision or term of this
Agreement is held to be prohibited or invalid, then such provision or term will
be ineffective only to the extent of such prohibition or invalidity, without
invalidating or affecting in any manner whatsoever the remainder of such
provision or term or the remaining provisions or terms of this Agreement. If any
of the covenants set forth in Section 4 of this Agreement are held to be
unreasonable, arbitrary or against public policy, such covenants will be
considered divisible with respect to scope, time and geographic area, and in
such lesser scope, time and geographic area, win be effective, binding and
enforceable against each member of the Seller Group to the greatest extent
permissible.


11.           COUNTERPARTS


This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original copy of this Agreement and au of which, when taken
together, will be deemed to constitute one and the same agreement.


12.           SECTION HEADINGS, CONSTRUCTION


The headings of sections in this Agreement are provided for convenience only and
will not affect its construction or interpretation. All references to "Section"
or "Sections" refer to the corresponding Section or Sections of this Agreement
unless otherwise specified. All words used in this Agreement will be construed
to be of such gender or number as the circumstances require. Unless otherwise
expressly provided, the word "Including" does not limit the preceding words or
terms.


13.           NOTICES


All notices, consents, waivers and other communications under this Agreement
must be in writing and will be deemed to have been duly given when (a) delivered
by hand (with written confirmation of receipt); (b) sent by facsimile (with
written confirmation of receipt), provided that a copy is also promptly mailed
by registered mail, return receipt requested; or (c) when received by the
addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses and facsimile
numbers set forth below (or to such other addresses and facsimile numbers as a
party may designate by notice to the other parties):
 
5

--------------------------------------------------------------------------------


 
Sellers, Shareholders, PFC and LSB:
LSB Industries, Inc.
Attention: David Shear
Address: 16 S. Pennsylvania, Oklahoma City, Oklahoma 73106
Fax no.: (405) 235-5067
E-mail address: dshear@lsb-okc.com
 
Buyers and ESI:
Energetic Systems, Inc.
Address: 5700 N. Portland, Suite 310, Oklahoma City, Oklahoma 73112
Attention: David Taylor
Fax no.: (405) 947-0768
E-mail address: davidtaylor.wimase@shaw.ca
 
with a mandatory copy to:
Jackson Walker L.L.P.
Attention: Lawrence A. Waks
Address: 100 Congress Avenue, Suite 1100, Austin, Texas 78701
Fax no.: (512) 236-2002
E-mail address: lwaks@jw.com
 
14.           ENTIRE AGREEMENT


This Agreement and the Asset Purchase Agreement constitute the entire agreement
between the parties with respect to the subject matter of this Agreement and
supersede all prior written and oral agreements and understandings between the
parties with respect to the subject matter of this Agreement. This Agreement may
not be amended except by a written agreement executed by the party to be charged
with the amendment.


[Remainder of Page Intentionally Left Blank]

 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.


Buyers:                                                                Sellers:
Energetic Systems
Inc.                                                                Slurry
Explosive Corporation




By:__________________________                                        By:
_______________________________
      David Taylor,
Manager                                                                   Tony
M. Shelby, Vice President


UTeC Corporation
LLC                                                                Universal
Tech Corporation




By:__________________________                                         By:
_______________________________
      David Taylor,
Manager                                                                    Tony
M. Shelby, Vice President


SEC Investment Corp.
LLC                                                           Shareholders:
El Dorado Chemical Company




By:__________________________                                        By:
_______________________________
      David Taylor,
Manager                                                                   Tony
M. Shelby, Vice President


 
DetaCorp Inc.,
LLC                                                                        LSB
Chemical Corp.
 




By:__________________________                                         By:
_______________________________
      David Taylor,
Manager                                                                    Tony
M. Shelby, Vice President
 
PFC:
Energetic Properties,
LLC                                                           Prime Financial
Corporation




By:_____________________________                                   By:_____________________________
      David Taylor,
Manager                                                                     Tony
M. Shelby, Vice President
 
LSB:
LSB Industries, Inc.

By:_____________________________
  Tony M. Shelby, Vice President

 
7 

--------------------------------------------------------------------------------

 

EXHIBIT2.7(a)(vii)


ESCROW AGREEMENT


This Escrow Agreement (“Agreement”), is dated December 6, 2002, among SEC
Investment Corp. LLC, a Nevada limited liability company ("Buyer"), Universal
Tech Corporation, an Oklahoma corporation ("Seller"), and Jackson Walker L.L.P.,
a Texas limited liability partnership, as escrow agent ("Escrow Agent").


This is the Escrow Agreement referred to in the Asset Purchase Agreement dated
December 6, 2002 (the "Purchase Agreement"), among Buyer and Seller and certain
other parties thereto.


The parties, intending to be legally bound, hereby agree as follows:


1.           ESTABLISHMENT OF ESCROW


(a)  
Buyer is depositing with Escrow Agent an amount equal to Two Hundred Fifty
Thousand Seven Hundred Twenty-Two Dollars ($250,722) in immediately available
funds (as reduced by any disbursements withdrawn under Section 4(h), the
"Escrowed Funds"). Escrow Agent acknowledges receipt thereof.

(b)  
Escrow Agent hereby agrees to act as escrow agent and to hold, safeguard and
disburse the Escrowed Funds pursuant to the terms and conditions hereof.

(c)  
The parties hereby agree that the Escrowed Funds shall be held by the Escrow
Agent in an account or accounts from time to time in accordance with the terms
and subject to the conditions of this Agreement.



2.           PURPOSE; INVESTMENT


The Escrowed Funds shall provide funds for the adjustment of the Purchase Price
as set forth in Section 2.9 of the Purchase Agreement. Except as Buyer and
Seller may from time to time jointly instruct Escrow Agent in writing, the
Escrow Fund shall be invested from time to time, in a Escrow Agent’s trust
account until disbursement of the entire Escrow Fund. Interest, if any, earned
on the Escrowed Funds, shall be for the account of Seller


3.           TERMINATION OF ESCROW


Escrow Agent shall pay and distribute the then amount of the Escrowed Funds as
directed by (i) a joint written disbursement instruction(s) of Buyer and Seller,
which is intended by Buyer and Seller to occur no later than March 4, 2003; or
(ii) a final, nonappealable order of a court of competent jurisdiction. This
Agreement will terminate upon such final distribution.
 

--------------------------------------------------------------------------------


 
4.           DUTIES OF ESCROW AGENT


(a)  
Escrow Agent shall not be under any duty to give the Escrowed Funds held by it
hereunder any greater degree of care than it gives its own similar property and
shall not be required to invest any funds held hereunder.

(b)  
Escrow Agent shall not be liable for actions or omissions hereunder, except for
its own gross negligence or willful misconduct and, except with respect to
claims based upon such gross negligence or willful misconduct that are
successfully asserted against Escrow Agent, the other parties hereto shall
jointly and severally indemnify and hold harmless Escrow Agent (and any
successor Escrow Agent) from and against any and all losses, liabilities,
claims, actions, damages and expenses, including reasonable attorneys' fees and
disbursements, arising out of and in connection with this Agreement.

(c)  
Escrow Agent shall be entitled to rely upon any order, judgment, certification,
demand, notice, instrument or other writing delivered to it hereunder without
being required to determine the authenticity or the correctness of any fact
stated therein or the propriety or validity of the service thereof. Escrow Agent
may act in reliance upon any instrument or signature believed by it to be
genuine and may assume that the person purporting to give receipt or advice or
make any statement or execute any document in connection with the provisions
hereof has been duly authorized to do so. Escrow Agent may conclusively presume
that the undersigned representative of any party hereto which is an entity other
than a natural person has full power and authority to instruct Escrow Agent on
behalf of that party unless written notice to the contrary is delivered to
Escrow Agent.

(d)  
Escrow Agent may act pursuant to the advice of counsel with respect to any
matter relating to this Agreement and shall not be liable for any action taken
or omitted by it in good faith in accordance with such advice.

(e)  
Escrow Agent does not have any interest in the Escrowed Funds deposited
hereunder but is serving as escrow holder only and has only possession thereof.
Any payments of income from the Escrowed Funds shall be subject to withholding
regulations then in force with respect to United States taxes. This Section 4(e)
and Section 4(b) shall survive notwithstanding any termination of this Agreement
or the resignation of Escrow Agent.

(f)  
Escrow Agent (and any successor Escrow Agent) may at any time resign as such by
delivering the Escrowed Funds to any successor Escrow Agent jointly designated
by the other parties hereto in writing, or to any court of competent
jurisdiction, whereupon Escrow Agent shall be discharged of and from any and all
further obligations arising in connection with this Agreement. The resignation
of Escrow Agent will take effect on the earlier of (i) the

 
2

--------------------------------------------------------------------------------


 
 
appointment  of a successor (including a court of competent jurisdiction) or
(ii) the day which is thirty (30) days after the date of delivery of its written
notice of resignation to the other parties hereto. If, at that time, Escrow
Agent has not received a designation of a successor Escrow Agent, Escrow Agent's
sole responsibility after that time shall be to retain and safeguard the
Escrowed Funds until receipt of a designation of successor Escrow Agent or a
joint written disposition instruction by the other parties hereto or a final,
nonappealable order of a court of competent jurisdiction.

(g)  
In the event of any disagreement between the other parties hereto resulting in
adverse claims or demands being made in connection with the Escrowed Funds or in
the event that Escrow Agent is in doubt as to what action it should take
hereunder, Escrow Agent shall be entitled to retain the Escrowed Funds until
Escrow Agent shall have received (i) a final, nonappealable order of a court of
competent jurisdiction directing delivery of the Escrowed Funds or (ii) a
written agreement executed by the other parties hereto directing delivery of the
Escrowed Funds, in which event Escrow Agent shall disburse the Escrowed Funds in
accordance with such order or agreement. Any court order shall be accompanied by
a legal opinion by counsel for the presenting party satisfactory to Escrow Agent
to the effect that the order is final and nonappealable. Escrow Agent shall act
on such court order and legal opinion without further question.

(h)  
Buyer and Seller shall pay Escrow Agent compensation (as payment in full) for
the services to be rendered by Escrow Agent hereunder in the amount of Five
Hundred dollars ($500) at the time of execution of this Agreement and agree to
reimburse Escrow Agent for all reasonable expenses, disbursements and advances
incurred or made by Escrow Agent in performance of its duties hereunder
(including reasonable fees, expenses and disbursements of its counsel). Any such
compensation and reimbursement to which Escrow Agent is entitled shall be borne
fifty percent (50%) by Seller and fifty percent (50%) by Buyer. Any fees or
expenses of Escrow Agent or its counsel that are not paid as provided for herein
may be taken from the Escrowed Funds held by Escrow Agent hereunder.



5.           LIMITED RESPONSIBILITY


This Agreement expressly sets forth all the duties of Escrow Agent with respect
to any and all matters pertinent hereto. No implied duties or obligations shall
be read into this Agreement against Escrow Agent. Escrow Agent shall not be
bound by the provisions of any agreement among the other parties hereto except
this Agreement.


6.           OWNERSHIP FOR TAX PURPOSES


Seller agrees that, for purposes of federal and other taxes based on income,
Seller will be treated as the owner of the Escrowed Funds and that Seller will
report all income,
 
3

--------------------------------------------------------------------------------


 
if any, that is earned on, or derived from, the Escrowed Funds as its income in
the taxable year or years in which such income is properly includible and pay
any taxes attributable thereto.


7.           NOTICES


All notices, Consents, waivers and other communications required or permitted
under this Agreement shall be in writing and shall be deemed given to a party
when (a) delivered to the appropriate address by hand or by a nationally
recognized overnight courier service (costs prepaid); (b) sent by facsimile or
e-mail (with confirmation by the transmitting equipment); or (c) received by the
addressee, if sent by certified mail, return receipt requested, in each case to
the following addresses and facsimile numbers and marked to the attention of the
person (by name or title) designated below (or to such other address, facsimile
number or person as a party may designate by notice to the other parties):
 
Seller:
LSB Industries, Inc.
Attention: David Shear
Address: 16 S. Pennsylvania, Oklahoma City, Oklahoma 73106
Fax no.: (405) 235-5067
E-mail address: dshear@lsb-okc.com
 
Buyer:
Energetic Systems, Inc.
Address: 5700 N. Portland, Suite 310, Oklahoma City, Oklahoma 73112
Attention: David Taylor
Fax no.: (405) 947-0768
E-mail address: davidtaylor.wimase@shaw.ca
 
with a mandatory copy to:
Jackson Walker L.L.P.
Attention: Lawrence A. Waks
Address: 100 Congress Avenue, Suite 1100, Austin, Texas 78701
Fax no.: (512) 236-2002
E-mail address: lwaks@jw.com
 
Escrow Agent:
Jackson Walker L.L.P.
Address: 100 Congress Avenue, Suite 1100, Austin, Texas 78701
Attention: Lawrence A. Waks, Esq.
Fax no.: (512) 236-2002
E-mail address: lwaks@jw.com


8.           JURISDICTION; SERVICE OF PROCESS
 
4

--------------------------------------------------------------------------------


 
Any Proceeding arising out of or relating to this Agreement may be brought in
the courts of the State of Texas, County of Dallas, or, if it has or can acquire
jurisdiction, in the United States District Court for the Northern District of
Texas, and each of the parties irrevocably submits to the exclusive jurisdiction
of each such court in any such Proceeding and waives any objection it may now or
hereafter have to venue or to convenience of forum, agrees that all claims in
respect of the Proceeding shall be heard and determined only in any such court
and agrees not to bring any Proceeding arising out of or relating to this
Agreement in any other court. Process in any Proceeding referred to in the
preceding sentence may be served on any party anywhere in the world.


9.           EXECUTION OF AGREEMENT


This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement. The exchange
of copies of this Agreement and of signature pages by facsimile transmission
shall constitute effective execution and delivery of this Agreement as to the
parties and may be used in lieu of the original Agreement for all purposes.
Signatures of the parties transmitted by facsimile shall be deemed to be their
original signatures for any purposes whatsoever.


10.           WAIVER


The rights and remedies of the parties to this Agreement are cumulative and not
alternative. Neither the failure nor any delay by any party in exercising any
right, power or privilege under this Agreement or the documents referred to in
this Agreement will operate as a waiver of such right, power or privilege, and
no single or partial exercise of any such right, power or privilege will
preclude any other or further exercise of such right, power or privilege or the
exercise of any other right, power or privilege. To the maximum extent permitted
by applicable law, (a) no claim or right arising out of this Agreement or the
documents referred to in this Agreement can be discharged by one party, in whole
or in part, by a waiver or renunciation of the claim or right unless in writing
signed by the other party; (b) no waiver that may be given by a party will be
applicable except in the specific instance for which it is given; and (c) no
notice to or demand on one party will be deemed to be a waiver of any obligation
of such party or of the right of the party giving such notice or demand to take
further action without notice or demand as provided in this Agreement or the
documents referred to in this Agreement.


11.           ENTIRE AGREEMENT AND MODIFICATION


This Agreement supersedes all prior agreements among the parties with respect to
its subject matter and constitutes (along with the documents referred to in this
Agreement) a complete and exclusive statement of the terms of the agreement
between the parties with respect to its subject matter. This Agreement may not
be amended except by a written agreement executed by Buyer, Seller and Escrow
Agent.


5

--------------------------------------------------------------------------------


 
12.           GOVERNING LAW


This Agreement shall be governed by the laws of the State of Texas without
regard to conflicts of law principles that would require the application of any
other Law.


IN WITNESS WHEREOF, the parties have executed and delivered this Agreement on
the date first written above.


Seller:                                                                    
Buyer:
Universal Tech Corporation                                               SEC
Investment Corp. LLC




By: ___________________________                           By:
_________________________
       Tony M. Shelby, Vice
President                                          David Taylor, Manager


Escrow Agent:
Jackson Walker L.L.P.




By: ___________________________
       David Rex, Partner



 
6 

--------------------------------------------------------------------------------

 

EXHIBIT 2.7(a)(xi)


TRANSITIONAL SERVICES AGREEMENT
 
This Transitional Services Agreement (“Agreement”) is made and entered into this
6th day of December, 2002 but effective as of 12:01 a.m. C.S.T. on December 1,
2002 (“Effective Date”) by and between LSB Industries, Inc. (“LSB”) and
Energetic Systems Inc., LLC, UTeC Corporation, LLC, DetaCorp Inc., LLC,
Energetic Properties, LLC, Slurry Explosive Manufacturing Corporation, LLC and
SEC Investment Corp. LLC, (collectively “ESI”).
 
WHEREAS, ESI is purchasing certain assets and operations of two subsidiaries of
LSB, Slurry Explosive Corporation (“SEC”) and Universal Tech Corporation
(“UTeC,” and collectively with SEC, the “ESI Operations”), pursuant to that
certain Asset Purchase Agreement of even date hereof (the “Purchase Agreement”);
 
WHEREAS, ESI does not have the capability to economically and efficiently
provide and handle certain services necessary to operate the ESI Operations;
 
WHEREAS, LSB is willing to provide certain services to, for and on behalf of ESI
relating to ESI and the ESI Operations, conditioned upon and subject to the
terms and conditions as hereinafter set forth; and
 
WHEREAS, the execution and delivery of this Agreement by the parties hereto is a
condition precedent of the Purchase Agreement.
 
NOW, THEREFORE, in consideration of the mutual promises and agreements herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
 
1. Service Retention.  ESI hereby retains LSB to perform those services for and
on behalf of ESI and the ESI Operations, that are described below, subject to
the terms and conditions as hereinafter provided.  LSB may perform any of these
services at any LSB or affiliate location in Oklahoma City, Oklahoma, or at the
location of ESI at 5700 N. Portland, Oklahoma City, Oklahoma.  If Services are
performed at such ESI office, ESI will provide adequate facilities and equipment
to LSB to permit LSB to conveniently perform the Services hereunder.
 
2. Acceptance.  LSB agrees to use reasonable commercial efforts to provide those
services for ESI and the ESI Operations that are described below, subject to the
terms and conditions of this Agreement.
 
3. Services.
 
A. Subject to the terms and provisions of this Agreement, LSB agrees to provide
to ESI the following services for and relating to ESI and the ESI Operations.
 
1. Financial & Accounting Services.  LSB shall:
 

--------------------------------------------------------------------------------


 
(a) maintain and keep the financial books and records pertaining to ESI and the
ESI Operations and perform and/or supervise the accounting functions in
connection therewith.
 
(b) provide monthly financial statements, other reports and analysis as may be
necessary.
 
(c) assist ESI’s auditors, to audit the books and records of ESI from time to
time, with the cost and expense of such independent auditors to be paid solely
by, and be the sole responsibility of, ESI.
 
2. Order Entry.  LSB or any affiliate of LSB will continue to maintain for ESI
an order entry system substantially similar to the order entry system provided
for UTeC and SEC prior to the Effective Time.  In particular, orders issued to
ESI will be entered by LSB for the ESI Operations as received by ESI for ESI
customers.  Certain reports and data output pertaining to orders received by ESI
from ESI’s customers shall be forwarded by LSB to ESI as reasonably requested by
ESI.  ESI shall provide LSB, at ESI’s cost, order documents for use in the order
entry of ESI’s transactions.
 
3. Billings.  As LSB has been providing for SEC and UTeC prior to the Effective
Time, invoices to be issued by ESI will be generated by LSB’s data processing
group for all sales by ESI from the ESI Operations to ESI’s customers.  All
reports and data output (including a copy of each invoice for the account of
ESI) generated in conjunction with the billing for ESI shall be available to ESI
at LSB’s offices in Oklahoma City, Oklahoma and at the request of ESI, LSB will
send copies to such place as ESI may request in writing.  ESI shall provide LSB
with invoices and other necessary documents, in form usable by LSB’s data
processing and computer groups, for use in billing of ESI’s transactions, with
the cost thereof to be borne by ESI.
 
4. Credit Services.  LSB will provide credit services for ESI, as
follows:  LSB’s credit department will (i) assist ESI in the collection of ESI's
receivables, (ii) receive ESI receivables and apply cash from the ESI
receivables to the account of ESI, and (iii) make recommendations to ESI with
respect to approval or denial of request for credit.  Inability to collect any
receivable, for any reason, shall be the sole and exclusive responsibility of
ESI and LSB shall not have any liability in connection therewith.
 
5. Payable Services.  LSB shall keep and maintain certain of the books and
records for ESI in connection with ESI’s payables and shall, upon receipt from
ESI of an invoice from an ESI vendor, duly approved by certain officials, have
checks prepared in connection with payment of such invoices.  ESI shall
designate and appoint with its bank certain individuals who shall have authority
to sign, for and on behalf of ESI, ESI checks in payment of such approved
invoices. The payment of all ESI’s payables and invoices shall be the sole and
exclusive responsibility of ESI and LSB shall not have any responsibility or
liability in connection therewith.
 
6. Assistance in Hiring Personnel and Payroll Preparation.
 
2

--------------------------------------------------------------------------------


 
A. LSB will, from time to time, at the request of ESI, assist ESI in hiring such
accounting and financial personnel as requested by ESI and make recommendations
in connection therewith.  Salaries and compensation of such personnel , and any
other matter that may arise out of the hiring process and any employment of ESI
employees, will be the sole and exclusive responsibility of ESI.
 
B. LSB may, with the consent or notice of ESI, retain such other parties or
entities that are affiliated with or affiliates of LSB to carry out and perform
and/or assist LSB in carrying out and performing the services LSB has agreed to
perform hereunder for ESI.  LSB may retain such other parties or entities that
are not affiliated with or affiliates of LSB to carry out and perform the
services that LSB has agreed to perform hereunder upon LSB having given ESI ten
(10) days written notice prior to retaining such other parties or entities that
are not affiliated with or affiliates of LSB to perform and carry out any of
such services and ESI does not object to LSB retaining such other party or
entity within the ten (10) days notice period.
 
C. Notwithstanding anything herein to the contrary, ESI shall assume all
responsibility, risks and losses associated with the services provided hereunder
by LSB and such other parties and entities LSB retains to perform such services
and the recommendations made by LSB to hereunder; and neither LSB nor any of its
directors, officers, employees, agents or affiliates shall have any liability or
responsibility, in any manner whatsoever in connection therewith other than for
willful misconduct.
 
D. All books and records of ESI shall be and remain the sole and exclusive
property of ESI.
 
E. From the Effective Time through and including December 31, 2002, LSB or any
affiliate of LSB will employ, or continue to employ, the personnel of SEC and
UTeC that are identified by ESI prior to the Effective Date. During such
period,  LSB will continue to pay such employees and to provide them with the
employee benefits that they are receiving as of the Effective Date. ESI will
reimburse LSB for all such expenses incurred by LSB in association with such
employment for such period, including without limitation payroll, vacation pay,
insurance costs and deductibles or similar, health care claims, workers
compensation claims and taxes.
 
4. Supplies.  ESI authorizes LSB to purchase, for and on behalf of ESI such
files, forms and other office supplies as LSB deems necessary to process and
store ESI records, and the cost and expenses of such files, forms and office
supplies to be borne by ESI, after discussion with ESI.
 
5. Payment of Service.  In consideration of the services to be provided
hereunder, ESI shall pay to LSB $15,000 for the month of December 2002 and
$10,000 per month for every month thereafter until this Agreement is terminated
in accordance with Section 6.A.
 
6. Term and Termination.
 
A. The term of this Agreement shall commence as of the Effective Time and shall
terminate on completion of the March 2003 accounting cycle, unless extended by
mutual consent, provided that the services under Section 3.A.6.E (employment of
personnel) above shall terminate at midnight, December 31, 2002.
 
3

--------------------------------------------------------------------------------


 
B. Upon termination of this Agreement, LSB will make available and deliver to
ESI, at LSB’s offices in Oklahoma City, Oklahoma, all books and records of ESI
in LSB’s possession as of the date of termination.
 
7. Releases and Indemnification.
 
A. ESI hereby relieves and releases LSB, its officers, directors, employees,
agents, and affiliates from any and all liability or damages, cost or expense
incurred by ESI, however caused, arising out of any of the (i) services provided
by LSB or any other entity or person for and on behalf of ESI under this
Agreement, other than for willful misconduct by LSB, or (ii) recommendations
made by LSB in connection with this Agreement; or (iii) the failure or delay by
LSB or any other person or entity to perform any of the services or any of the
LSB’s obligations hereunder.
 
B. ESI further agrees to indemnify and hold LSB, its officers, directors,
employees, agents and affiliates harmless from and against any and all losses,
claims obligations, liabilities, penalties, causes of action, damages, costs and
expenses (including without limitation, costs of defense, settlement and
reasonable attorney’s fees and expenses) which any or all of them may hereafter
be alleged to be liable for, suffer, incur, be responsible for or pay out,
arising out of or resulting from any such services performed or to be performed
hereunder or relating to this Agreement.
 
8. Assistance.  ESI agrees to assist LSB in performing its services hereunder in
any manner which LSB deems necessary and further agrees to furnish LSB in a
timely manner with any documentation which LSB deems necessary to aid in
performing its services to ESI hereunder.
 
9. Assignment.  This Agreement may not be assigned by either party without the
prior written consent of the other party.
 
10. Entire Agreement.  This Agreement contains and expresses the entire
agreement of the parties and no other representations or conditions may be
relied upon except as set out herein.
 
11. Modification.  This Agreement may only be modified by the agreement of the
parties hereto, in writing, and executed by both of the parties hereto.
 
12. Government Law.  This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Oklahoma.
 
13. Partial Invalidity and Captions.  If any clause or provision of this
Agreement is illegal, invalid, or unenforceable, then in such event, it is the
intention of the parties hereto the remainder of this Agreement shall not be
affected thereby and its is also the intention of the parties to this Agreement
that in lieu of each clause or provision of this Agreement that is illegal or
invalid or unenforceable, there be added as a part of this Agreement a clause or
provision as similar in the terms to such illegal, invalid or unenforceable
clause or provision as may be possible and be legal and valid and
enforceable.  The captions of each paragraph hereof are entered as a matter of
convenience only and shall not be considered to be of any effect in the
construction of the provision or provisions of this Agreement.
 
4

--------------------------------------------------------------------------------


 
14. Notice.  All notices in this Agreement provided to be given by either party
hereto to the other shall be deemed to have been given, when made in writing and
deposited in the United States mail, certified and postage prepaid, addressed as
follows:
 
TO:      LSB Industries,
Inc.                                                     TO:   Energetic Systems
Inc., LLC
    P.O. Box
754                                                                           
 5700 North Portland Avenue, Suite 310
    Oklahoma City, OK
73101                                                      Oklahoma City, OK
73101
 
COPY:        Office of the General
Counsel                                     COPY:   Lawrence W. Waks, Esq.
LSB Industries,
Inc.                                                                    Jackson
Walker L.L.P.
P.O. Box
754                                                                              
  100 Congress Avenue, Suite 1100
Oklahoma City, Oklahoma 73101                                           
  Austin, Texas 78701
 
The address to which any notice, demand or other writing may be given, made, or
sent to either party may be changed by written notice given by such party as
above provided.
 
15. Waiver.  No waiver by either party with respect to any breach or default or
of any right or remedy and no course of dealing, shall be deemed to constitute a
continuing waiver or any other breach or default or of any other right or
remedy, unless such waiver is expressed in writing signed by the party to be
bound.  Furthermore, the failure of a party to exercise any right shall not be
deemed a waiver of such future right or rights.
 


REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 
5 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties to the foregoing Agreement have hereunto set
their hands the day and year first above written.


Energetic Systems Inc., LLC
 
Slurry Explosive Manufacturing Corporation, LLC
By:________________________________
 
By:________________________________
      David Taylor, Manager
 
      David Taylor, Manager
     
UTeC Corporation LLC
   
By:________________________________
   
      David Taylor, Manager
         
DetaCorp Inc., LLC
 
LSB INDUSTRIES, INC.
By:________________________________
 
By:________________________________
      David Taylor, Manager
 
      Tony M. Shelby, Vice President
     
SEC Investment Corp. LLC
   
By:________________________________
   
      David Taylor, Manager
         
Energetic Properties, LLC
   
By:________________________________
   
      David Taylor, Manager
   

 
 
6 

--------------------------------------------------------------------------------

 

EXHIBIT 2.7(a)(xii)


USE AND LICENSE AGREEMENT
 
This Use and License Agreement (the “Agreement”) is made and entered into by and
between Energetic Systems Inc., LLC, a Nevada limited liability company (“ESI”),
UTeC Corporation, LLC, a Nevada limited liability company (“UTeC”), SEC
Investment Corp. LLC, a Nevada limited liability company (“SIC”), DetaCorp Inc.,
LLC, a Nevada limited liability company (“DetaCorp”), Energetic Properties, LLC,
a Nevada limited liability company (“EP,” and collectively with DetaCorp, UTeC
and SIC, “Buyers” and each individually, “Buyer”), Slurry Explosive Corporation,
an Oklahoma corporation (“SEC”), Universal Tech Corporation, an Oklahoma
corporation (“Universal,” and collectively with SEC, “Sellers” and each
individually, “Seller”) to be effective 12:01 a.m. on December 1, 2002 (the
“Effective Date”).
 
RECITALS


A.  
Each Seller is separately the Lessee or otherwise has the separate right to use
certain equipment, vehicles and/or other personal property (the “Property”) by
through and under those leases and agreements reflected in Exhibit “A”
(collectively, the “Leases” and each individually, the “Lease”), copies of such
Leases having been previously provided to Buyers.

B.  
Effective December 1, 2002, Buyers are the owners of most of the assets of the
Sellers, but not the Property, and Buyers desire to use the Property and obtain
Sellers right, to purchase the Property, all subject to the covenants and
agreements set forth herein.



AGREEMENT


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Buyers and Sellers incorporate the
foregoing recitals as a part of this Agreement, and further agree as follows:


1. GRANT OF LICENSE AND CONDITIONAL ASSIGNMENT OF PURCHASE OPTION.  Subject to
the terms, covenants and conditions hereinafter set forth, each Seller that is a
party to each particular Lease does hereby a) license to Buyers the right to use
the Property that is the subject of each Lease, and b) assign to Buyers any
purchase option that the applicable Seller may have, provided that Buyers had
paid to Sellers all amounts due to Sellers as required under this Agreement,
including amounts to complete the lease payments relating to the subject
Property, and all amounts that are required to exercise any purchase option.


2. TERM.  Unless earlier terminated pursuant to the terms of this Agreement, the
term of this Agreement shall commence on the Effective Date and shall continue
for twelve (12)
 

--------------------------------------------------------------------------------


 
months thereafter, at which time this Agreement shall automatically renew for
successive twelve (12) month terms unless and until (i) Buyers or Sellers shall
have given the other written notice at least two (2) months prior to the end of
the then current twelve (12) month period that this Agreement shall terminate at
the end of such twelve (12) month period with respect to all Property subject to
any particular Lease described in said notice, or (ii) all of the Leases have
been terminated or expired pursuant to the terms and conditions thereof (the
“Term”).


2.1 Early Termination; Restriction on Right of Use.  This Agreement may
terminate prior to the end of the Term as follows:


2.1.1 Termination of Lease.  With respect to each item of Property subject to a
particular Lease, this Agreement shall automatically terminate as to that item
of Property at the earlier of such time that either a) Sellers’ rights,
privileges and obligations shall terminate under each of the respective Leases
to which that item of Property is subject, and Sellers have no further rights in
the Property subject to such Lease or b) the Property is no longer available for
full and unrestricted use by the Buyer due to actions undertaken by or through
the Lessor or Seller.


2.1.2 New or Assigned Lease.  With respect to each item of Property subject to a
particular Lease, this Agreement shall automatically terminate as to such
Property on the same date that a lease is entered into between any Buyer and the
holder of that Lease which covers all Property subject to that Lease or an
assignment of that existing Lease to which such Property is subject is fully
consummated in favor of any of the Buyers, all provided that, with respect to
either such a new lease or assignment, Sellers are fully released from any
future obligations under that particular Lease to which such Property is
subject.


2.1.3 Purchase of Property.  With respect to each item of Property subject to a
particular Lease, this Agreement shall automatically terminate as to such
Property on the same date that any of the Buyers purchases the Property and
becomes the owners of that Property and Sellers are fully released from any
future obligations to the holder of that particular Lease to which such Property
is subject.


2.1.4 Uniform Lease.  Solely with respect to the Lease reflected in SEC Item 4
of Exhibit A as “Standard Uniform Rental Service Agreement between Cintas
Corporation and SEC, dated November 16, 2001, and continuing for 60 months with
automatic renewals for like periods unless terminated 60 days before end of any
term, regarding garment services for employee uniforms” (the “Uniform Lease”),
Buyers may terminate this Agreement solely as to the Uniform Lease upon thirty
(30) days written notice to Sellers prior to the effective date of such
termination.


2.1.5 Default/Sellers’ Purchase of Property.  At Sellers’ option, Sellers may
terminate this Agreement as to all or any part of the Property as provided in
 
2

--------------------------------------------------------------------------------


 
Sections 3.3 and  10.1 below.  At Buyers’ option, Buyers may terminate this
Agreement as to all or any part of the Property as provided in Section 10.2
below.


3. BUYERS’ OBLIGATIONS.


3.1 During the term of each Lease, Buyers, jointly and severally, agree and
shall pay to Sellers an amount equal to all obligations of Sellers under the
Leases which arise, occur or exist during the Term of this Agreement, including,
without limitation, any installments, rent, tax or other payment obligations;
any insurance obligations, any repair or maintenance obligations, and any other
obligations arising under the Leases (the “Back-to-Back Payments”).  It is
understood and agreed that it is Buyers’ joint and several responsibility to
make such payments to Sellers in order to allow Sellers to perform their
respective obligations under the Leases directly with the holders of those
Leases.  It is further understood and agreed that Buyers shall be jointly and
severally responsible for all liabilities, including without limitation, any
late fees or penalties, arising under the Leases as a result of Buyers’ failure
to timely perform the related Back-to-Back Payments.


3.2 Any Back-to-Back Payments requiring the payment of monies that cover a
period of time that includes days outside the Term of this Agreement shall be
reduced pro-rata to reflect the number of days of that period that fall within
the Term of this Agreement (e.g. a rental payment under a Lease that covers the
period November 15, 2002 to December 15, 2002 shall be reduced by multiplying
the amount of that rental payment by the fraction of 15 (number of days within
the Term) over 30 (number of days covered by the rental payment)).


3.3 Buyers shall make Back-to-Back Payments to Sellers in accordance with
Sellers written advice for all Back-to-Back Payments due under all Leases for
the following calendar month within ten (10) days of receipt by Buyers of such
written advice.  If the Buyers fail to timely make such Back-to-Back Payments,
Sellers may, in their sole and absolute discretion, terminate this Agreement in
whole or in part, and/or perform the related obligation under the respective
Lease, and Buyers shall be jointly and severally responsible to immediately pay
Sellers for any costs, expenses or damages related thereto.


3.4 Buyers shall use, maintain and insure the Property in a manner and in
accordance with the particular Lease relating to the Property, maintain all
legally required and appropriate licenses and permits relating to the
Property,  and comply with all governmental laws, rules, and regulations
relating to the use the Property.


4. SELLERS’ OBLIGATIONS.  To the extent Buyers have made the Back-to-Back
Payments, the Sellers jointly and severally agree to  timely perform the related
payment obligation under the Leases that such Seller may owe to the holder of
the Leases. It is understood and agreed that Sellers shall be jointly and
severally responsible for all liabilities arising under the Leases as a result
of Sellers’ failure to timely perform under the Leases (provided Buyers have
timely performed the Back-to-Back Payments).
 
3

--------------------------------------------------------------------------------


 
5.  DISCLAIMER.  SELLERS MAKE NO REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED,
CONCERNING THE PROPERTY, INCLUDING WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY OR OF FITNESS FOR ANY PARTICULAR PURPOSE OR WARRANTY AS TO THE
CONDITION OF THE PROPERTY.  ALL PROPERTY IS DELIVERED AND ACCEPTED ON AN “AS IS
– WHERE IS” BASIS.
 
6. COMPLIANCE WITH APPLICABLE LAW.  Buyers shall comply with all federal, state,
county and local laws and ordinances applicable in connection with the Property
and the use of the Property.


7. LIENS/ENCUMBRANCES.  Buyers shall not encumber and Property.


8. INSPECTION.   Sellers or their authorized representatives may at any
reasonable time or times inspect  the Property.


9. RISK OF LOSS.  From and after the Effective Date through the end of the Term,
all risk of loss in connection with the theft, damage or destruction of the
Property, however incurred or occasioned, shall be on Buyers.  Buyers shall
promptly give Sellers written notice of any such theft, damage or destruction of
the Property and shall promptly cause the affected part or parts of the Property
to be replaced or restored as required by the related Lease.


10. DEFAULTS AND REMEDIES.


10.1 Sellers’ Remedy for Default.  In the event Buyers fail to perform any of
their obligations hereunder for any reason, Seller must give Buyers written
notice of the default and five (5) business days to cure such default.  In the
event that Buyers fail to cure the default within such time period, Sellers have
the right to elect to pursue any one or more of the following remedies:  (a)
immediately terminate this Agreement with respect to the Lease associated with
the default, at which time, Buyers shall immediately deliver sole possession of
all Property subject to that termination to Sellers; (b) pursue an action for
enforcement of this Agreement; (c) pursue an action for damages; and/or (d)
pursue any other remedy available at law or in equity.


10.2 Buyers’ Remedy for Default.  In the event Sellers fail to perform any of
their obligations hereunder for any reason, Buyers must give Sellers written
notice of the default and five (5) business days to cure such default.  In the
event that Sellers fail to cure the default within such time period, Buyers have
the right to elect to pursue any one or more of the following remedies:  (a)
immediately terminate this Agreement with respect to the Lease associated with
the default, at which time, Buyers shall immediately deliver sole possession of
all Property subject to that termination to Sellers; (b) pursue an action for
enforcement of this Agreement; (c) pursue an action for damages; and/or (d)
pursue any other remedy available at law or in equity.


11. PURCHASE OPTION.  To the extent any of the Leases contain an option to
purchase the Property subject to that Lease which may be exercised during the
Term of this
 
4

--------------------------------------------------------------------------------


 
Agreement, Buyers may notify Sellers of their desire to exercise such option to
purchase at and identify to which Buyer that Property is to be transferred.  If
Buyers fully perform all obligations under the Lease arising in connection with
the exercise of such option to purchase, and all obligations in connection with
this Agreement, Sellers shall timely exercise such option to purchase with
respect to that particular Property and shall cause title to that particular
Property to be transferred to the identified Buyer, AS IS, WHERE IS AND WITH ALL
FAULTS.  It is understood and agreed (i) that Sellers shall provide no warranty,
express or implied, in connection with the transfer of such Property, including
any warranty of merchantability or of fitness for any particular purpose, and
(ii) that Sellers have no obligation to advise Buyers of the existence of any
purchase options or the terms thereof, including expiration dates.


12. MISCELLANEOUS.


12.1.1 Indemnity of Sellers.  Buyers assume liability for and, jointly and
severally, agree to defend, indemnify and hold Sellers and any Seller affiliate,
harmless from and against any and damages, injury to persons or property,
claims, liabilities, losses, penalties, charges or expenses (including
reasonable attorneys fees) of any and all kinds imposed on, incurred by or
asserted against any Seller or Seller affiliate, arising out of or relating to
Buyers failure to comply with the terms of this Agreement, or Buyers’ use,
possession or operation of any of the Property by, through or under
Buyers.  This Section 12.1.1 shall survive the expiration or earlier termination
of this Agreement.
 
12.1.2 Indemnity of Buyers.  Sellers assume liability for and, jointly and
severally, agree to defend, indemnify and hold Buyers and any Buyer affiliate,
harmless from and against any and damages, injury to persons or property,
claims, liabilities, losses, penalties, charges or expenses (including
reasonable attorneys fees) of any and all kinds imposed on, incurred by or
asserted against any Buyer or Buyer affiliate, arising out of or relating to
Sellers failure to comply with the terms of this Agreement or any actions, suits
or proceedings brought by any lessors under any of the Leases as a result of
this Agreement or the transactions contemplated hereby.  This Section 12.1.2
shall survive the expiration or earlier termination of this Agreement.
 
12.2 Governing Applicable Law; Severability; Paragraph Headings.  This Agreement
and the rights and obligations of the parties shall be interpreted, construed
and enforced in accordance with the applicable laws of the state of
Oklahoma.  If any term or provision of this Agreement shall to any extent be
invalid or unenforceable, the remainder of this Agreement shall not be affected,
and each provision of this Agreement shall be valid and enforced to the fullest
extent permitted by applicable law.  Furthermore, in lieu of such illegal,
invalid, or unenforceable provision, there shall be added automatically as a
part of this Agreement a provision as similar in terms to such illegal, invalid,
or unenforceable provision as may be possible and be legal, valid and
enforceable.  The headings and titles to the Articles and Sections of this
Agreement are for convenience only and shall have no effect on the
interpretation of any part of this Agreement.  The word “including” shall not be
construed restrictively to limit or exclude other items not listed.
 
5

--------------------------------------------------------------------------------


 
12.3 Time is of the Essence; Relationship; Successors and Assigns.  Time is of
the essence with respect to Buyers’ performance of their obligations and the
exercise of any expansion, renewal or extension rights or other options granted
to Buyers.  This Agreement and the covenants and conditions in this Agreement
shall inure only to the benefit of and be binding only upon Buyers and Sellers
and their permitted successors and assigns.  Neither Buyers nor Sellers may
assign any of its rights or obligations under this Agreement without the prior
written consent of the other parties’ notice representatives reflected below.
 
12.4 Full Agreement; Amendments.  This Agreement contains the parties’ entire
agreement regarding the subject matter hereof.  All understandings, discussions,
and agreements previously made between the parties, written or oral, are
superseded by this Agreement, and neither party is relying upon any warranty,
statement or representation not contained in this Agreement.  The exhibits and
riders attached hereto are incorporated herein and made a part of this Agreement
for all purposes.  This Agreement may be modified only by a written agreement
signed by all parties.
 
12.5 Notices.  Any notice, communication, request, reply or advice (severally
and collectively referred to as “Notice”) in this Agreement required or allowed
to be given, made or accepted by Sellers or Buyers to the other must be in
writing and given to the representatives of Buyers or Sellers reflected
below.  Notice to Sellers’ representatives is notice to all Sellers, and notice
to Buyers representatives is notice to all Buyers.  Notice may, unless otherwise
provided herein, be given or served (a) by depositing the same in the United
States mail, postage paid, certified mail, and addressed to the party to be
notified, with return receipt requested, (b) by delivering the same to such
party or an agent of such party by hand or by a recognized overnight carrier, or
(c) when appropriate, by sending via facsimile transmission addressed to the
party to be notified.  Notice will be effective the sooner of (1) receipt at the
address transmitted, (2) three (3) days after such is deposited in the mail or
with overnight carrier, or (3) when facsimile transmission is confirmed by the
sending machine.  For the purposes of notice, the addresses and facsimile
numbers of the parties’ notice representatives are, until changed by written
notice, as follows:
 
Sellers:
 
 
President
SEC and UTeC Notice Representative
16 South Pennsylvania Avenue
Oklahoma City, Oklahoma 73107
Facsimile: (405) 235-5067
With copies to:
 
General Counsel
SEC and UTeC Notice Representative
16 South Pennsylvania Avenue
Oklahoma City, Oklahoma 73107
Facsimile: (405) 235-5067




 
6 

--------------------------------------------------------------------------------

 



Buyers:
President
Energetic Systems Inc., LLC
5700 N. Portland
Suite 310
Oklahoma City, Oklahoma 73112
Facsimile: (405) 947-0786

With copies to:
 
Lawrence A. Waks, Esq.
Jackson Walker L.L.P.
100 Congress Avenue
Suite 1100
Austin, Texas 78701
Facsimile: (512) 236-2002



 
12.6 Attorney’s Fees.  In the event either party hereto fails to comply with any
of the terms of this Agreement to be complied with on its part and the other
party commences legal proceeding to enforce the terms of the Agreement, the
prevailing party in any such proceeding shall receive from the other its
reasonable attorneys fees.
 
12.7 Multiple Counterparts.  This Agreement may be executed in a number of
identical counterparts, each of which constitutes an original and all of which
constitute, collectively, one agreement; but in making proof of this Agreement,
it shall not be necessary to produce or account for more than one such
counterpart.
 
10.7  Assignment.  This Agreement may not be assigned by Buyers without the
prior written consent of Sellers. However, Buyers may divide up the Property
among themselves as they determine in their sole discretion.
 


SIGNATURE PAGE TO FOLLOW

 
7 

--------------------------------------------------------------------------------

 

Executed to be effective as of the date first written above.


SELLERS:                                                                           BUYERS:


SLURRY EXPLOSIVE CORPORATION,                       ENERGETIC SYSTEMS INC., LLC
an Oklahoma corporation                                                 a Nevada
limited liability company




By:_________________________________           By:_________________________________
      Tony M. Shelby, Vice President                                     David
Taylor, Manager




UNVIERSAL TECH CORPORATION,                            UTEC CORPORATION, LLC
an Oklahoma corporation                                                  a
Nevada limited liability company




By:_________________________________            By:_________________________________
      Tony M. Shelby, Vice President                                       David
Taylor, Manager
 
 
SEC INVESTMENT CORP. LLC,
a Nevada limited liability company
 
 
By:________________________________
David Taylor, Manager
 
 
DETACORP INC., LLC,
a Nevada limited liability company
 
 
By:_________________________________
David Taylor, Manager
 
 
ENERGETIC PROPERTIES, LLC,
a Nevada limited liability company
 
 
By:________________________________
David Taylor, Manager
 
 
8 

--------------------------------------------------------------------------------

 

EXHIBIT “A”


LIST OF LEASES


Universal Tech Corporation


1.  
Equipment Lease between United Leasing, Inc. and UTeC, commencing March 16,
2000, and continuing for 60 months, regarding G25E Daewoo Forklift.

2.  
Equipment Lease between United Leasing, Inc. and UTeC, commencing February 16,
2001, and continuing for 36 months, regarding 2001 Chevy Silverado pickup.

3.  
Equipment Lease between Sharp Financial Company and UTeC, commencing August 19,
2002, and continuing for 60 months, regarding Canon copier at R&D Lab, Riverton,
Kansas.

 
Slurry Explosive Corporation


1.  
Equipment Lease #8 between United Leasing, Inc. and SEC last signed on December
9, 1999 and commencing on November 15, 1999, and continuing for 60 months,
regarding a Plastic Tube Filling and Scaling Machine.

2.  
Master Rental Agreement between Associates Leasing, Inc. and SEC, commencing on
December 30, 1998, and continuing for 60 months, regarding a new Daewoo Model
G20S/LPS.

3.  
O.S.P. Program Sales Agreement between American Business Systems and SEC, dated
September 25, 1998, and continuing for five years, regarding a copier machine.

4.  
Standard Uniform Rental Service Agreement between Cintas Corporation and SEC,
dated November 16, 2001, and continuing for 60 months with automatic renewals
for like periods unless terminated 60 days before end of any term, regarding
garment services for employee uniforms.

5.  
Equipment Lease between G.W. Van Keppel Company/Associates Leasing, Inc.
(assigned to Citicapital Commercial Leasing Corporation) and SEC, commencing
September 22, 2000, and continuing 66 months, regarding Svadala hydraulic track
drill.

6.  
Equipment Lease between Citicapital Commercial Leasing Corporation and SEC,
commencing December 28, 2001, and continuing 60 months, regarding Svadala
hydraulic track drill.

7.  
Equipment Lease #6 between United Leasing, Inc. and SEC, commencing February 15,
2001, and continuing 24 months, regarding 1995 International Tractor at
Hallowell, Kansas Facility.

 
Exhibit "A"
Page 1 of 2

--------------------------------------------------------------------------------


 
8.  
Equipment Lease #7 between United Leasing, Inc. and SEC, commencing February 15,
2001, and continuing 24 months, regarding 1995 International Tractor at Pryor,
Oklahoma Facility.

9.  
Conditional Sale Agreement between Transport International Tool, Inc. and SEC,
dated July 17, 2001, commencing October 1, 2001 and continuing 48 months,
regarding the purchase of 49 over-the-road trailers.

10.  
Equipment Lease #1 between United Leasing, Inc. and SEC, commencing February 26,
2001, and continuing 36 months, regarding 2001 Chevy Silverado pickup at Pryor,
Oklahoma Facility.

11.  
Equipment Lease #10 between United Leasing, Inc. and SEC, commencing January 15,
2002, and continuing 36 months, regarding 1999 Ford F-250 pickup at Hallowell,
Kansas Facility.

12.  
Equipment Lease #2 between United Leasing, Inc. and SEC, commencing February 15,
1998, and continuing 60 months, regarding semi-tank trailer at Pryor, Oklahoma
Facility.

13.  
Equipment Lease #5 between United Leasing, Inc. and SEC, commencing March 15,
1999, and continuing 60 months, regarding semi-tank trailer at Pryor, Oklahoma
Facility.

14.  
Equipment Lease #3 between United Leasing, Inc. and SEC, commencing September
15, 1998, and continuing 60 months, regarding 1998 Mack pumper truck at Pryor,
Oklahoma Facility.

15.  
Lease between R.K. Black, Inc. and SEC, commencing February 23, 1998, and
continuing for 60 months, regarding two (2) Lanier copiers for SEC’s Oklahoma
City, Oklahoma office.

 
 
Exhibit "A"
Page 2 of 2 

--------------------------------------------------------------------------------

 

EXHIBIT 2.8


NON-PURCHASED INVENTORY USE AND PURCHASE AGREEMENT




This Non-Purchased Inventory Use and Purchase Agreement (“Agreement”) by and
between the Buyers and Sellers, effective as of December 1, 2002.  “Buyers” and
“Sellers” are defined in the Asset Purchase Agreement (“APA”) effective December
1, 2002 by Energetic Systems Inc., LLC, a Nevada limited liability company, UTeC
Corporation, LLC, a Nevada limited liability company, SEC Investment Corp. LLC,
a Nevada limited liability company, DetaCorp Inc., LLC, a Nevada limited
liability company, Energetic Properties, LLC, a Nevada limited liability
company, Slurry Explosive Corporation, an Oklahoma corporation, Universal Tech
Corporation, an Oklahoma corporation.  In connection with the APA, and for good
and valuable consideration, the parties have agreed as follows:


1. Defective Valeron.  Buyers will take possession of the old Valeron Film (red
and 806) for no charge, representing an $8,000 write-off by Sellers.


2. Other Valeron, Boxes and Bags Marked for Orica, Dyno Nobel, and Austin
Powder.  Buyers will take possession of all the Valeron, boxes and bags marked
for Orica, Dyno Nobel and Austin Powder, with an estimated value of
$75,000.  Buyers will use such material in production on a priority basis until
such material is fully used.  Buyers will pay to Sellers Sellers’ full inventory
value for such material within thirty (30) days of use by Buyers.  Buyers shall
retain the right to sell any remaining portion of such material to Orica, Dyno
Nobel and Austin Powder.  In the event of such sale, Buyers will cooperate with
Sellers in assembling and shipping such inventory.


3. Ammonium Perchlorate.  Buyers will take possession of all Ammonium
Perchlorate (“AP”), with an estimated value of $72,675.  Buyers will use such AP
in the manufacturing of product on a priority basis until it is fully
consumed.  Buyers will pay Sellers full inventory value for the AP within thirty
(30) days of use by Buyers.


4. U.S. Aluminum Powdered Aluminum.  Buyers will take possession of the powdered
aluminum manufactured by U.S. Aluminum that is usable in limited applications,
with an estimated value of $30,250.  Buyers will use such aluminum in the
manufacturing of product on a priority basis until it is fully consumed.  Buyers
will pay Sellers full inventory value for such aluminum within thirty (30) days
of use by Buyers.


5. Propellant.  Buyers will take possession of and title to all propellant of
Sellers wherever located, including Camden, Arkansas, Hallowell, Kansas and the
PRUF plant at no cost.


6. Rocket Motors.  Buyers will take possession of and title to all rocket motor
inventory of Sellers wherever located at no cost.  Sellers shall pay to Buyers
the monies received by Sellers for rocket motors processed by Sellers totaling
$16,877 within thirty (30) days of closing.
 

--------------------------------------------------------------------------------


 
Executed to be effective as of the date first written above.


SELLERS:                                                                           BUYERS:


SLURRY EXPLOSIVE CORPORATION,                      ENERGETIC SYSTEMS INC., LLC
an Oklahoma corporation                                                a Nevada
limited liability company




By:_________________________________          By:_________________________________
      Tony M. Shelby, Vice President                                    David
Taylor, Manager




UNVIERSAL TECH CORPORATION,                           UTEC CORPORATION, LLC
an Oklahoma corporation                                                 a Nevada
limited liability company




By:_________________________________           By:_________________________________
      Tony M. Shelby, Vice President                                      David
Taylor, Manager
 
 
SEC INVESTMENT CORP. LLC,
a Nevada limited liability company
 
 
By:_________________________________
David Taylor, Manager
 
 
DETACORP INC., LLC,
a Nevada limited liability company
 
By:_________________________________
David Taylor, Manager
 
 
ENERGETIC PROPERTIES, LLC,
a Nevada limited liability company
 
By:_________________________________
David Taylor, Manager
 
 
2 

--------------------------------------------------------------------------------

 

EXHIBIT 7.3


Material Consents


None
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT 7.4(a)


Legal Opinion  - Sellers




December 6, 2002




Energetic Systems Inc., LLC
UTeC Corporation, LLC
SEC Investment Corp. LLC
DetaCorp Inc., LLC
Energetic Properties, LLC
5700 North Portland Avenue
Suite 310
Oklahoma City, Oklahoma 73112


RE:           Asset Purchase Agreement


Ladies and Gentlemen:
 
I have acted as general counsel to Slurry Explosive Corporation, an Oklahoma
corporation (“SEC”), Universal Tech Corporation, an Oklahoma corporation
(“Universal”, and collectively with SEC, “Sellers”), El Dorado Chemical Company,
an Oklahoma corporation (“EDC”), LSB Chemical Corp., an Oklahoma corporation
(“LSBCC”), Prime Financial Corporation, an Oklahoma corporation (“PFC”), and LSB
Industries, Inc., a Delaware corporation (“LSB”), in connection with the review,
execution and delivery of and the transactions contemplated by the Asset
Purchase Agreement, dated as of December 6, 2002 (the “Asset Purchase
Agreement”), by and among the Sellers, EDC, LSB, LSBCC and PFC, and Energetic
Systems Inc. LLC, a Nevada limited liability company (“ESI”), UTeC Corporation,
LLC, a Nevada limited liability company (“UTECLLC”), SEC Investment Corp. LLC, a
Nevada limited liability company (“SIC”), DetaCorp Inc., LLC, a Nevada limited
liability company  (“DetaCorp”) and Energetic Properties, LLC, a Nevada limited
liability company (“EP” and collectively with ESI, UTECLLC, SIC and DetaCorp,
“Buyers”).
 
This opinion is rendered to you pursuant to Section 7.4(a) of the Asset Purchase
Agreement.  Except as otherwise defined herein, capitalized terms used herein
will have the same meaning as such terms are defined in the Asset Purchase
Agreement.
 
1.           In connection with the issuance of this letter, I have examined the
following documents:
 
1.1  
Asset Purchase Agreement;

1.2  
Bill of Sale;

1.3  
Noncompetition Agreement;

 

--------------------------------------------------------------------------------

December 6, 2002
Page 2
 
1.4  
Orica Noncompetition Letter Agreement;

1.5  
Escrow Agreement;

1.6  
Assignment and Assumption Agreement;

1.7  
Assignment and Assumption of Lease Agreement;

1.8  
Assignment of Patents;

1.9  
Assignment of Service Marks and Trademarks;

1.10  
Transitional Services Agreement;

1.11  
AN Supply Agreement;

1.12  
Nitric Acid Supply Agreement;

1.13  
The Use and License Agreement;

1.14  
 (A) Lease Agreements, Memorandums of Lease and Lessor Estoppel and Agreements
with respect to the real property leases for (1) the Production Facility located
at Hallowell, Kansas,  (2) the Underwater Lab and PRUF plant located at
Hallowell, Kansas, (3) the R&D lab located at Jayhawk, Kansas, and (4) the
Pryor, Oklahoma facility; (B)  Assignment and Assumptions of Lease for the
Farmer’s Co-Op lease, the Industrial Track lease, the Oklahoma City office lease
and the Dallas office lease; (C) a Lease Termination Agreement with respect to
the Pryor, Oklahoma facility;

1.15  
Certificate from the Secretary or Assistant Secretary of each Seller, EDC,
LSBCC, PFC and LSB attesting to the resolutions of each such party and
authorizing specific officers of each such party to execute the Transaction
Documents, as such term is defined below, to which it is a party;

1.16  
Certificate of Good Standing of SEC, issued by the Oklahoma Secretary of State
on November 19, 2002;

1.17  
Certificate of Good Standing of Universal, issued by the Oklahoma Secretary of
State on November 19, 2002;

1.18  
Certificates of Foreign Good Standing, Existence or Authority of each Seller
listed on Schedule II attached hereto issued by the various Secretaries of State
(the “Foreign Certificates”);

 

--------------------------------------------------------------------------------

December 6, 2002
Page 3
 
1.19  
Certificates of Incorporation and Bylaws of each Seller, EDC, LSBCC, PFC and
LSB;

1.20  
Minute books of each of each Seller, EDC, LSBCC, PFC and LSB;

1.21  
Unanimous Written Consents of the Board of Directors and Sole Shareholder of
each Seller, EDC, LSBCC and PFC, dated November 18, 2002; and

1.22  
Unanimous Written Consent of the Board of Directors of LSB, dated November 18,
2002.

 
The documents referred to in paragraphs 1.1 through 1.12 above are referred to
herein as the “Transaction Documents”.
 
I have also examined such matters of law and certificates of officers of each
Seller, EDC, LSBCC, PFC and LSB as I deemed relevant or necessary as a basis of
the opinions expressed herein.
 
2.  
In rendering my opinion, I have assumed for the purposes of this opinion letter,
the following:

2.1  
The due execution and delivery, pursuant to due authorization, of the
Transaction Documents by the parties thereto, other than the Sellers, EDC,
LSBCC, PFC and LSB;

2.2  
The legality, validity, binding effect on, and enforceability of the
Transactions Documents against the parties thereto, other than the Sellers, EDC,
LSBCC, PFC and LSB;

2.3  
The genuineness of the signatures of all persons signing each document in
connection with the transactions with respect to which this opinion is rendered,
other than the signatures of persons signing on behalf of the Sellers, EDC,
LSBCC, PFC and LSB;

2.4  
The authority to sign in a representative capacity of the persons signing the
Transaction Documents, other than on behalf of the Sellers, EDC, LSBCC, PFC and
LSB;

2.5  
The authenticity of all documents submitted to me as originals;

2.6  
The conformity to authentic original documents of all documents submitted to me
as certified, conformed or photo static copies; and

2.7  
The accuracy and completeness of all public records reviewed by me.

 

--------------------------------------------------------------------------------

December 6, 2002
Page 4
 
As to all questions of fact material to these opinions that have not been
independently established, I have relied upon certificates or comparable
documents of officers and representatives of each Seller, EDC, LSBCC, PFC and
LSB and upon the representations and warranties of each Seller, EDC, LSBCC, PFC
and LSB contained in the Transaction Documents.
 
3.  
Based on the foregoing, and subject to the limitations, qualifications and
exceptions set forth below and as may be provided in the Legal Opinion Accord of
the ABA Section of Business Law (1991), and assuming the consummation of the
transactions contemplated by the Transaction Documents, it is my opinion that:

3.1  
Each Seller is a corporation incorporated and in good standing under the laws of
the State of Oklahoma;

3.2  
Based solely on the Foreign Certificates, each Seller is qualified as foreign
corporation and in good standing in each jurisdiction in which it is authorized
to do business;

3.3  
Each Seller, EDC, LSBCC, PFC and LSB have full corporate power and authority to
execute, deliver and perform the Transaction Documents to which it is a party;

3.4  
Each of the Transaction Documents to which the each Seller, EDC, LSBCC, PFC and
LSB is a party, is enforceable against such party, in accordance with its terms;

3.5  
The execution, delivery and performance by each Seller of the Transaction
Documents to which it is a party, (a) are not in contravention of any provision
of its applicable certificate of incorporation or by-laws, (b) to my knowledge,
will not violate any Oklahoma or United States federal law or regulation or
order of any court or other Governmental Body to which it is subject or the
Delaware General Corporation Law, or (c) except as set forth in Part 3.2 (b) of
the Disclosure Letter, will not result in the breach or termination of, or
constitute a default under, or result in the creation or imposition of any
Encumbrance upon any of the Assets under, any material Seller Contract listed in
Part 3.19 (a) of the Disclosure Letter;

3.6  
To my knowledge, except as set forth in Parts 3.2 (c) of the Disclosure Letter
and the filing of various collateral release documents, including UCC-3
terminations and partial releases and mortgage release with the appropriate
Governmental Body, no consent, approval or authorization of, or declaration,
filing or registration with, any Governmental Body is required by Sellers in
connection with the execution and delivery of the Asset Purchase Agreement or
the consummation of Contemplated Transactions; and

 

--------------------------------------------------------------------------------

December 6, 2002
Page 5
 
 
3.7  
 To my knowledge, except as set forth in Part 3.17 (a) of the Disclosure Letter,
there is no Proceeding by or before any court or Governmental Body pending or
overtly threatened against any Seller that challenges the validity of the Asset
Purchase Agreement or any action taken or to be taken by any Seller pursuant to
the Asset Purchase Agreement or in connection with the Contemplated
Transactions.

 
4.  
I have expressed the foregoing opinions subject to the following qualifications,
limitations and exceptions:

4.1  
I am licensed to practice law in the State of Oklahoma.  This opinion is limited
to the laws of Oklahoma, the Delaware General Corporation Law and federal laws
of the United States.  I do not render any opinions as to the laws of any other
jurisdiction and, as to Delaware, only as to the Delaware General Corporation
Law.  I am not licensed to practice law in the State of Delaware;

4.2  
Provisions of the Transaction Documents which purport to indemnify the Buyers
against, or release the Buyers from, liability for any of the Buyers’ acts are
unenforceable to the extent such acts are determined to be unlawful, negligent,
reckless, or constitute willful misconduct;

4.3  
The enforceability of the Transaction Documents is subject to the effect of any
applicable bankruptcy, insolvency, reorganization, fraudulent transfer,
moratorium or similar laws relating to the rights of creditors and other laws
relating to general principals of equity, including, without limitation,
concepts of materiality, reasonableness, good faith and fair dealing (regardless
of whether considered in a proceeding at law or in equity);

4.4  
I express no opinion as to:

4.4.1  
Any choice of law provision contained in the Transaction Documents;

4.4.2  
The ability to obtain specific performance, injunctive or other equitable
relief, whether sought in a proceeding at law or in equity, as a remedy for a
default under the Transaction Documents; and

4.4.3  
The enforceability of any provisions which purport to restrict, limit or prevent
access to legal or equitable remedies or which purport to waive any legal
rights.

4.5  
The phrase “to my knowledge” or words of similar import as used herein,
mean  actual knowledge, without investigation, on the part of  me and those
attorneys in this office who have been involved in the transactions contemplated
by the Transaction Documents.

 

--------------------------------------------------------------------------------

December 6, 2002
Page 6
 
I have directed this letter solely to you.  You may not use, circulate, quote or
refer to this letter in connection with any transaction other than the
transactions contemplated by the Transaction Documents.  No other person may
rely on this letter in any manner or for any purpose without the undersigned’s
written authorization.  I have issued this letter only with respect to the
present status of Oklahoma and Delaware General Corporation Law and federal law
and undertake no obligation to update or supplement this letter in response to
subsequent changes in the law, facts, or future events affecting the
transactions contemplated by any of the Transactional Documents.
 
Very truly yours,
 




David M. Shear
General Counsel
 
 
 

--------------------------------------------------------------------------------

 
 

SCHEDULE I


FOREIGN CERTIFICATES
 
Company
State
   
Slurry Explosive Corporation
Kansas
Slurry Explosive Corporation
Missouri
Slurry Explosive Corporation
New Mexico
Slurry Explosive Corporation
North Dakota
Slurry Explosive Corporation
Utah
Universal Tech Corporation
Kansas

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT 7.7
Assignment and Assumption of Lease Agreement


 
This Assignment and Assumption Agreement ("Assignment and Assumption Agreement")
is made and entered into on December 6, 2002, by and among Slurry Explosive
Corporation, an Oklahoma corporation ("Assignor"), and Slurry Explosive
Manufacturing Corporation, LLC, a Nevada limited liability company ("Assignee").
 
WHEREAS, Assignor and Assignee are parties to that certain Asset Purchase
Agreement dated on December 6, 2002 (the "Purchase Agreement"); and
 
WHEREAS, pursuant to the Purchase Agreement, Assignor has agreed to assign
certain rights and agreements to Assignee, and Assignee has agreed to assume the
US Bancorp Lease, as set forth herein.
 
NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt, adequacy and legal sufficiency of which are hereby acknowledged, the
parties do hereby agree as follows:
 
1.  
Capitalized Terms. Capitalized terms used but not defined herein shall have the
meanings for such terms that are set forth in the Purchase Agreement.

2.  
Assignment and Assumption. Effective as of 12:01 a.m. C.S.T.
on              December 1, 2002 (the "Effective Time"), Assignor hereby
assigns, sells, transfers and sets over (collectively, the "Assignment") to
Assignee all of Assignor's right, title, benefit, privileges and interest in and
to, and all of Assignor's burdens, obligations and liabilities in connection
with, the US Bancorp Lease. Assignee hereby accepts the Assignment and assumes
and agrees to observe and perform all of the duties, obligations, terms,
provisions and covenants, and to pay and discharge all of the liabilities of
Assignor to be observed, performed, paid or discharged from and after the
Closing, in connection with the US Bancorp Lease.

3.  
Further Actions. Each of the parties hereto covenants and agrees, at its own
expense, to execute and deliver, at the request of the other party hereto, such
further instruments of transfer and assignment and to take such other action as
such other party may reasonably request to more effectively consummate the
assignments and assumptions contemplated by this Assignment and Assumption
Agreement.

4.  
Terms of the Purchase Agreement. The terms of the Purchase Agreement and the
Disclosure Letter incorporated therein are incorporated herein by this
reference. Assignor acknowledges and agrees that the terms contained in the
Purchase Agreement shall not be superseded hereby but shall remain in full force
and effect to the full extent provided therein. In the event of any conflict or
inconsistency between the terms of the Purchase Agreement and the terms hereof,
the terms of the Purchase Agreement shall govern.

 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Assignment and Assumption
Agreement on the date first above written.
 
ASSIGNOR:                                                                ASSIGNEE:
Slurry Explosive Corporation                                 Slurry Explosive
Manufacturing
                   Corporation, LLC




_________________________                            ___________________________
Tony M. Shelby, Vice President                              David Taylor,
Manager
 
 
2 

--------------------------------------------------------------------------------

 


EXHIBIT 7.8


ENERGETIC SYSTEMS INC., LLC
UTEC CORPORATION, LLC
SEC INVESTMENT CORP. LLC
DETACORP INC., LLC
ENERGETIC PROPERTIES, LLC
SLURRY EXPLOSIVE MANUFACTURING CORPORATION, LLC
 
December 6, 2002


LSB Industries, Inc.
El Dorado Chemical Company
Northwest Financial Corporation
Slurry Explosive Corporation
16 South Pennsylvania Avenue
Oklahoma City, Oklahoma 73107


RE:           Letter Agreement - Covenant Not to Compete


Dear Sirs:


For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, this Letter Agreement shall confirm to each of you our
agreement that each of the undersigned, as assigns of the business of Slurry
Explosive Corporation and Universal Tech Corporation agree to not engage in the
Restricted Activities (as defined in that certain Non-Competition Covenant dated
November 1, 2001 and attached hereto (the “Noncompetition Agreement”)) other
than as the business of Slurry Explosive Corporation or Universal Tech
Corporation was conducted on the Closing Date (as defined in the Noncompetition
Agreement).
 
Sincerely,


ENERGETICS SYSTEMS INC.,
LLC                                                                UTEC
CORPORATION, LLC,
a Nevada limited liability
company                                                                  a
Nevada limited liability company






By:___________________________                                                          By:___________________________
      David Taylor,
Manager                                                                                    
David Taylor, Manager



--------------------------------------------------------------------------------

LSB Industries, Inc.
El Dorado Chemical Company
Northwest Financial Corporation
Slurry Explosive Corporation
December 6, 2002
Page 2


SEC INVESTMENT CORP.
LLC.,                                                                     DETACORP
INC., LLC.,
a Nevada limited liability
company                                                                  a
Nevada limited liability company




By:___________________________                                                         By:____________________________
      David Taylor,
Manager                                                                              David
Taylor, Manager
 
 
ENERGETIC PROPERTIES, LLC.,              SLURRY EXPLOSIVE MANUFACTURING
a Nevada limited liability company                    CORPORATION, LLC,  Nevada
limited liability
                             company


By:___________________________                                                         By:____________________________
      David Taylor,
Manager                                                                                 
   David Taylor, Manager
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT 7.11


Key Employees


None

 
 

--------------------------------------------------------------------------------

 

EXHIBIT 7.13


Environmental Questionnaire


See attached
 
 
 

--------------------------------------------------------------------------------

 

SLURRY
   EXPLOSIVE
       CORPORATION

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

16 South Pennsylvania   ·   Oklahoma City,
Ok  73107   ·   Phone  405-235-4546   ·   Fax  405-236-1209




VIA FEDERAL EXPRESS:  605743627698


May 17, 2010
 
 
David Rex
Jackson Walker L.L.P.
2439 North Central Expressway
Suite 600
Richardson, Texas 75080


RE:           Environmental Site Assessment Questionnaire


Dear Mr. Rex:


Enclosed are the Environmental Site Assessment Questionnaires for the following
locations:


1.  
Universal Tech Corporation:

a.  
Jayhawk Lab

b.  
Underwater Lab

c.  
PRUF Plant

d.  
Hallowell Rail Siding

e.  
Hallowell Plant



2.  
Slurry Explosive Corporation

 
Sincerely,
 
/James Wm. Murray III/
 
James Wm. Murray III
Senior Associate General Counsel
JWM/ymq
 
Enclosures

 
 

--------------------------------------------------------------------------------

 

Universal Tech Corporation
Environmental Site Assessment Questionnaire
Jayhawk Lab
8500 S.E. Jayhawk Drive
Riverton, Kansas 66770




The following Environmental Site Assessment Questionnaire is being prepared in
connection with the proposed sale of certain assets of Universal Tech
Corporation (“Company”) to certain affiliates of Energetic Systems Inc., LLC.
You have been designated by the Company as the person most likely to have
knowledge of the matters described below. Please answer the following questions
to your knowledge either “YES,” “NO,” or “NS” if you are not sure as to the
answer.
 


YES/NO/NS
1.
Is the property used for an industrial use?
YES/NO/NS
2.
To the best of your knowledge, is any adjoining property used for an industrial
use?
YES/NO/NS
3.
To the best of your knowledge, has the property been used for an industrial use
in the past?
YES/NO/NS
4.
To the best of your knowledge, has any adjoining property been used for an
industrial use in the past?
YES/NO/NS
5.
Is the property used as a gasoline station, motor repair facility, commercial
printing facility, dry cleaners, photo developing laboratory, junkyard or
landfill, or as a waste treatment, storage, disposal, processing, or recycling
facility?
YES/NO/NS
6.
To the best of your knowledge, is any adjoining property used as a gasoline
station, motor repair facility, commercial printing facility, dry cleaners,
photo developing laboratory, junkyard or landfill, or as a waste treatment,
storage, disposal, processing, or recycling facility?
YES/NO/NS
7.
To the best of your knowledge, has the property been used as a gasoline station,
motor repair facility, commercial printing facility, dry cleaners, photo
developing laboratory, junkyard or landfill, or as a waste treatment, storage,
disposal, processing, or recycling facility in the past?

YES/NO/NS
8.
To the best of your knowledge, has any adjoining property been used as a
gasoline station, motor repair facility, commercial printing facility, dry
cleaners, photo developing laboratory, junkyard or landfill, or as a waste
treatment, storage, disposal, processing, or recycling facility in the past?
YES/NO/NS
9.
Is there a maintenance or shop/service area located on the property?
YES/NO/NS
10.
To the best of your knowledge, has there ever been a maintenance or shop/service
area located on the property?
YES/NO/NS
11.
Are there currently any damaged or discarded automotive or

 
Environmental Site Assessment Questionnaire
Universal Tech Corporation
Plant Jayhawk Plant
 

--------------------------------------------------------------------------------


 
 
 
industrial batteries, or pesticides, paints, petroleum products, pesticides or
other chemicals in individual containers of greater than five gallons in volume
or fifty gallons in the aggregate, stored on or used at the property or at the
facility located on the property?
YES/NO/NS
12.
To the best of your knowledge, in the past have there been any damaged or
discarded automotive or industrial batteries, or pesticides, paints, petroleum
products, pesticides or other chemicals in individual containers of greater than
five gallons in volume or fifty gallons in the aggregate, stored on or used at
the property or at the facility located on the property?
YES/NO/NS
13.
Are there currently any industrial drums (typically 55 gallon) or sacks of
chemicals located on the property or at the facility located on the property?
YES/NO/NS
14.
To the best of your knowledge, have there been any industrial drums (typically
55 gallon) or sacks of chemicals located on the property or at the facility
located on the property in the past?
YES/NO/NS
15.
To the best of your knowledge, has fill dirt been brought onto the property
which originated from a contaminated site or which is of an unknown origin?
YES/NO/NS
16.
Are there currently any sumps, pits, ponds or lagoons located on the property in
connection with waste treatment or waste disposal?
YES/NO/NS
17.
To the best of your knowledge, have there been any sumps, pits, ponds or lagoons
located on the property in connection with waste treatment or waste disposal in
the past?
YES/NO/NS
18.
Is there currently any visible sign of spillage, staining, residues or
corrosion, other than by water, in any of the facilities located on the
property?
YES/NO/NS
19.
To the best of your knowledge, has there been any visible signs of spillage,
staining, residues or corrosion, other than by water, in any of the facilities
located on the property in the past?
YES/NO/NS
20.
Is there currently any stained soil or pavement on the property?
YES/NO/NS
21.
To the best of your knowledge, has there been any stained soil or pavement on
the property in the past?
YES/NO/NS
22.
Are there currently any above or underground storage tanks located on the
property?
YES/NO/NS
23.
To the best of your knowledge, have there been any above or underground storage
tanks located on the property in the past?
YES/NO/NS
24.
Are there currently any vent pipes, fill pipes or access ways indicating a fill
pipe protruding from the ground on the property or adjacent to any structure
located on the property?
YES/NO/NS
25.
To the best of your knowledge, have there been any vent pipes, fill pipes or
access ways indicating a fill pipe protruding from the ground on the property or
adjacent to any structure located on the property in the past?

 
Environmental Site Assessment Questionnaire
Universal Tech Corporation
Plant Jayhawk Plant
 
2

--------------------------------------------------------------------------------



 

YES/NO/NS
26.
Are there currently any chemical or noxious odors on the property in violation
of any environmental laws?
YES/NO/NS
27.
To the best of your knowledge, have there been any chemical or noxious odors on
the property in violation of any environmental laws in the past?
YES/NO/NS
28.
If the property is served by a private well or non-public water system, has the
Company identified contaminants in the well or system that exceed guidelines
applicable to the water system?
YES/NO/NS
29.
To the best of your knowledge, if the property is served by a private well or
non-public water system, has the well been designated as contaminated by any
government environmental/health agency?
YES/NO/NS
30.
Does the property discharge waste water on or adjacent to the property other
than storm water or into a sanitary sewer system?
YES/NO/NS
31.
To the best of your knowledge, have any hazardous substances, wastes or
petroleum products, unidentified waste materials, tires, automotive or
industrial batteries or any other waste materials been dumped above grade,
buried and/or burned on the property in violation of any environmental laws?
YES/NO/NS
32.
Is there a transformer, capacitor, heavy electrical or any hydraulic equipment
for which there are any records indicating the presence of PCBs?
YES/NO/NS
33.
To the best of your knowledge, are there currently any asbestos-containing
material located in any facility located on the property?
YES/NO/NS
34.
To the best of your knowledge, has there been any asbestos-containing material
located in any facility located on the property?
YES/NO/NS
35.
Do you have knowledge of hazardous substances, wastes or petroleum products
being previously dumped, burned, buried or otherwise disposed of on the property
in violation of any environmental laws?
YES/NO/NS
36.
Do you have any knowledge of environmental liens or governmental notification
relating to past or current violations of environmental laws with respect to the
property or any facility located on the property?
YES/NO/NS
37.
Do you have knowledge of any release of hazardous substances or petroleum
products with respect to the property or any facility located on the property in
violation of any environmental laws, or of any report or records pertaining
thereto?
YES/NO/NS
38.
Do you have any knowledge of any environmental site assessment or report of the
property or any facility located on the property that indicated the presence of
hazardous substances or petroleum products on, or contamination of, the property
or recommended further assessment of the property?
YES/NO/NS
39.
Do you have knowledge of any past, threatened, or pending

 
Environmental Site Asessment Questionnaire
Universal Tech Corporation
Plant Jayhawk Plant
 
3

--------------------------------------------------------------------------------


 
 
 
lawsuits or administrative or regulatory proceedings concerning a release of any
hazardous substance or petroleum products involving the property?
YES/NO/NS
40.
Do you have knowledge of any past or present violations of any regulatory
permits related to hazardous substances, wastes, wastewater discharge or air
emissions with respect to the property?

 
 
 
GOVERNMENT RECORDS/HISTORICAL SOURCES INQUIRY
 
41.
To the best of your knowledge, do any of the following Federal government record
systems list the Property or any property within the circumference of the area
noted below:
YES/NO/NS
·
National Priorities List (NPL) - within 1 mile?
YES/NO/NS
·
Comprehensive Environmental Response Compensation and Liability Information
(CERCLIS) List - within ½ mile?
YES/NO/NS
·
Resource Conservation and Recovery Act (RCRA) Notifier List - within 1 mile?
     
 
42.
To the best of your knowledge, do any of the following state record systems list
the property within the circumference of the area noted below?
YES/NO/NS
·
List maintained by State environmental agency of hazardous waste sites
identified for investigation or remediation that is the state agency equivalent
to NPL - within approximately 1 mile?
YES/NO/NS
·
List maintained by State environmental agency of sites identified for
investigation or remediation that is the state equivalent to CERCLIS - within ½
mile?
YES/NO/NS
·
Leaking Underground Storage Tank (LUST) List - within ½ mile?
YES/NO/NS
·
Solid Waste/Landfill Facilities - within ½ mile?



 This Questionnaire was completed by:


Name:  John Carver
Title: Vice President
Relationship to the Property:   Owner
Address:  16 South Pennsylvania Avenue
    Oklahoma City, Oklahoma 73107
Phone:     (405) 235-4546


/John Carver/
Signature


Date  December 2, 2002
 
Environmental Site Assessment Questionnaire
Universal Tech Corporation
Plant Jayhawk Plant
 
4

--------------------------------------------------------------------------------


 
Universal Tech Corporation
Environmental Site Assessment Questionnaire
Underwater Lab
 
 
The following Environmental Site Assessment Questionnaire is being prepared in
connection with the proposed sale of certain assets of Universal Tech
Corporation (“Company”) to certain affiliates of Energetic Systems Inc., LLC.
You have been designated by the Company as the person most likely to have
knowledge of the matters described below. Please answer the following questions
to your knowledge either “YES,” “NO,” or “NS” if you are not sure as to the
answer.
 
 
YES/NO/NS
1.
Is the property used for an industrial use?
YES/NO/NS
2.
To the best of your knowledge, is any adjoining property used for an industrial
use?
YES/NO/NS
3.
To the best of your knowledge, has the property been used for an industrial use
in the past?
YES/NO/NS
4.
To the best of your knowledge, has any adjoining property been used for an
industrial use in the past?
YES/NO/NS
5.
Is the property used as a gasoline station, motor repair facility, commercial
printing facility, dry cleaners, photo developing laboratory, junkyard or
landfill, or as a waste treatment, storage, disposal, processing, or recycling
facility?
YES/NO/NS
6.
To the best of your knowledge, is any adjoining property used as a gasoline
station, motor repair facility, commercial printing facility, dry cleaners,
photo developing laboratory, junkyard or landfill, or as a waste treatment,
storage, disposal, processing, or recycling facility?
YES/NO/NS
7.
To the best of your knowledge, has the property been used as a gasoline station,
motor repair facility, commercial printing facility, dry cleaners, photo
developing laboratory, junkyard or landfill, or as a waste treatment, storage,
disposal, processing, or recycling facility in the past?
YES/NO/NS
8.
To the best of your knowledge, has any adjoining property been used as a
gasoline station, motor repair facility, commercial printing facility, dry
cleaners, photo developing laboratory, junkyard or landfill, or as a waste
treatment, storage, disposal, processing, or recycling facility in the past?

YES/NO/NS
9.
Is there a maintenance or shop/service area located on the property?
YES/NO/NS
10.
To the best of your knowledge, has there ever been a maintenance or shop/service
area located on the property?
YES/NO/NS
11.
Are there currently any damaged or discarded automotive or

 
Environmental Site Assessment Questionnaire
Universal Tech Corporation
Plant Underwater Lab
 

--------------------------------------------------------------------------------


 

 
 
industrial batteries, or pesticides, paints, petroleum products, pesticides or
other chemicals in individual containers of greater than five gallons in volume
or fifty gallons in the aggregate, stored on or used at the property or at the
facility located on the property?
YES/NO/NS
12.
To the best of your knowledge, in the past have there been any damaged or
discarded automotive or industrial batteries, or pesticides, paints, petroleum
products, pesticides or other chemicals in individual containers of greater than
five gallons in volume or fifty gallons in the aggregate, stored on or used at
the property or at the facility located on the property?
YES/NO/NS
13.
Are there currently any industrial drums (typically 55 gallon) or sacks of
chemicals located on the property or at the facility located on the property?
YES/NO/NS
14.
To the best of your knowledge, have there been any industrial drums (typically
55 gallon) or sacks of chemicals located on the property or at the facility
located on the property in the past?
YES/NO/NS
15.
To the best of your knowledge, has fill dirt been brought onto the property
which originated from a contaminated site or which is of an unknown origin?
YES/NO/NS
16.
Are there currently any sumps, pits, ponds or lagoons located on the property in
connection with waste treatment or waste disposal?
YES/NO/NS
17.
To the best of your knowledge, have there been any sumps, pits, ponds or lagoons
located on the property in connection with waste treatment or waste disposal in
the past?
YES/NO/NS
18.
Is there currently any visible sign of spillage, staining, residues or
corrosion, other than by water, in any of the facilities located on the
property?
YES/NO/NS
19.
To the best of your knowledge, has there been any visible signs of spillage,
staining, residues or corrosion, other than by water, in any of the facilities
located on the property in the past?
YES/NO/NS
20.
Is there currently any stained soil or pavement on the property?
YES/NO/NS
21.
To the best of your knowledge, has there been any stained soil or pavement on
the property in the past?
YES/NO/NS
22.
Are there currently any above or underground storage tanks located on the
property?
YES/NO/NS
23.
To the best of your knowledge, have there been any above or underground storage
tanks located on the property in the past?
YES/NO/NS
24.
Are there currently any vent pipes, fill pipes or access ways indicating a fill
pipe protruding from the ground on the property or adjacent to any structure
located on the property?
YES/NO/NS
25.
To the best of your knowledge, have there been any vent pipes, fill pipes or
access ways indicating a fill pipe protruding from the ground on the property or
adjacent to any structure located on the property in the past?




Environmental Site Assessment Questionnaire
Universal Tech Corporation
Plant Underwater Lab
 
2

--------------------------------------------------------------------------------


 
 
YES/NO/NS
26.
Are there currently any chemical or noxious odors on the property in violation
of any environmental laws?
YES/NO/NS
27.
To the best of your knowledge, have there been any chemical or noxious odors on
the property in violation of any environmental laws in the past?
YES/NO/NS
28.
If the property is served by a private well or non-public water system, has the
Company identified contaminants in the well or system that exceed guidelines
applicable to the water system?
YES/NO/NS
29.
To the best of your knowledge, if the property is served by a private well or
non-public water system, has the well been designated as contaminated by any
government environmental/health agency?
YES/NO/NS
30.
Does the property discharge waste water on or adjacent to the property other
than storm water or into a sanitary sewer system?
YES/NO/NS
31.
To the best of your knowledge, have any hazardous substances, wastes or
petroleum products, unidentified waste materials, tires, automotive or
industrial batteries or any other waste materials been dumped above grade,
buried and/or burned on the property in violation of any environmental laws?
YES/NO/NS
32.
Is there a transformer, capacitor, heavy electrical or any hydraulic equipment
for which there are any records indicating the presence of PCBs?
YES/NO/NS
33.
To the best of your knowledge, are there currently any asbestos-containing
material located in any facility located on the property?
YES/NO/NS
34.
To the best of your knowledge, has there been any asbestos-containing material
located in any facility located on the property?
YES/NO/NS
35.
Do you have knowledge of hazardous substances, wastes or petroleum products
being previously dumped, burned, buried or otherwise disposed of on the property
in violation of any environmental laws?
YES/NO/NS
36.
Do you have any knowledge of environmental liens or governmental notification
relating to past or current violations of environmental laws with respect to the
property or any facility located on the property?
YES/NO/NS
37.
Do you have knowledge of any release of hazardous substances or petroleum
products with respect to the property or any facility located on the property in
violation of any environmental laws, or of any report or records pertaining
thereto?
YES/NO/NS
38.
Do you have any knowledge of any environmental site assessment or report of the
property or any facility located on the property that indicated the presence of
hazardous substances or petroleum products on, or contamination of, the property
or recommended further assessment of the property?
YES/NO/NS
39.
Do you have knowledge of any past, threatened, or pending

 
Environmental Site Assessment Questionnaire
Universal Tech Corporation
Plant Underwater Lab
 
3

--------------------------------------------------------------------------------


 
 
 
 
lawsuits or administrative or regulatory proceedings concerning a release of any
hazardous substance or petroleum products involving the property?
YES/NO/NS
40.
Do you have knowledge of any past or present violations of any regulatory
permits related to hazardous substances, wastes, wastewater discharge or air
emissions with respect to the property?

 
 
 
GOVERNMENT RECORDS/HISTORICAL SOURCES INQUIRY
 
41.
To the best of your knowledge, do any of the following Federal government record
systems list the Property or any property within the circumference of the area
noted below:
YES/NO/NS
·
National Priorities List (NPL) - within 1 mile?
YES/NO/NS
·
Comprehensive Environmental Response Compensation and Liability Information
(CERCLIS) List - within ½ mile?
YES/NO/NS
·
Resource Conservation and Recovery Act (RCRA) Notifier List - within 1 mile?
     
 
42.
To the best of your knowledge, do any of the following state record systems list
the property within the circumference of the area noted below?
YES/NO/NS
·
List maintained by State environmental agency of hazardous waste sites
identified for investigation or remediation that is the state agency equivalent
to NPL - within approximately 1 mile?
YES/NO/NS
·
List maintained by State environmental agency of sites identified for
investigation or remediation that is the state equivalent to CERCLIS - within ½
mile?
YES/NO/NS
·
Leaking Underground Storage Tank (LUST) List - within ½ mile?
YES/NO/NS
·
Solid Waste/Landfill Facilities - within ½ mile?

 
 This Questionnaire was completed by:


Name:  John Carver
Title: Vice President
Relationship to the Property:   Lessee
Address:  16 South Pennsylvania Avenue
    Oklahoma City, Oklahoma 73107
Phone:     (405) 235-4546


/John Carver/
Signature


Date           December 2, 2002
 
Environmental Site Assessment Questionnaire
Universal Tech Corporation
Plant Underwater Lab
 
4

--------------------------------------------------------------------------------


Universal Tech Corporation
Environmental Site Assessment Questionnaire
PRUF Plant
 
The following Environmental Site Assessment Questionnaire is being prepared in
connection with the proposed sale of certain assets of Universal Tech
Corporation (“Company”) to certain affiliates of Energetic Systems Inc., LLC.
You have been designated by the Company as the person most likely to have
knowledge of the matters described below. Please answer the following questions
to your knowledge either “YES,” “NO,” or “NS” if you are not sure as to the
answer.
 
 
YES/NO/NS
1.
Is the property used for an industrial use?
YES/NO/NS
2.
To the best of your knowledge, is any adjoining property used for an industrial
use?
YES/NO/NS
3.
To the best of your knowledge, has the property been used for an industrial use
in the past?
YES/NO/NS
4.
To the best of your knowledge, has any adjoining property been used for an
industrial use in the past?
YES/NO/NS
5.
Is the property used as a gasoline station, motor repair facility, commercial
printing facility, dry cleaners, photo developing laboratory, junkyard or
landfill, or as a waste treatment, storage, disposal, processing, or recycling
facility?
YES/NO/NS
6.
To the best of your knowledge, is any adjoining property used as a gasoline
station, motor repair facility, commercial printing facility, dry cleaners,
photo developing laboratory, junkyard or landfill, or as a waste treatment,
storage, disposal, processing, or recycling facility?
YES/NO/NS
7.
To the best of your knowledge, has the property been used as a gasoline station,
motor repair facility, commercial printing facility, dry cleaners, photo
developing laboratory, junkyard or landfill, or as a waste treatment, storage,
disposal, processing, or recycling facility in the past?
YES/NO/NS
8.
To the best of your knowledge, has any adjoining property been used as a
gasoline station, motor repair facility, commercial printing facility, dry
cleaners, photo developing laboratory, junkyard or landfill, or as a waste
treatment, storage, disposal, processing, or recycling facility in the past?

YES/NO/NS
9.
Is there a maintenance or shop/service area located on the property?
YES/NO/NS
10.
To the best of your knowledge, has there ever been a maintenance or shop/service
area located on the property?
YES/NO/NS
11.
Are there currently any damaged or discarded automotive or

 
Environmental Site Assessment Questionnaire
Universal Tech Corporation
Plant Pruf
 

--------------------------------------------------------------------------------


 

 
 
industrial batteries, or pesticides, paints, petroleum products, pesticides or
other chemicals in individual containers of greater than five gallons in volume
or fifty gallons in the aggregate, stored on or used at the property or at the
facility located on the property?
YES/NO/NS
12.
To the best of your knowledge, in the past have there been any damaged or
discarded automotive or industrial batteries, or pesticides, paints, petroleum
products, pesticides or other chemicals in individual containers of greater than
five gallons in volume or fifty gallons in the aggregate, stored on or used at
the property or at the facility located on the property?
YES/NO/NS
13.
Are there currently any industrial drums (typically 55 gallon) or sacks of
chemicals located on the property or at the facility located on the property?
YES/NO/NS
14.
To the best of your knowledge, have there been any industrial drums (typically
55 gallon) or sacks of chemicals located on the property or at the facility
located on the property in the past?
YES/NO/NS
15.
To the best of your knowledge, has fill dirt been brought onto the property
which originated from a contaminated site or which is of an unknown origin?
YES/NO/NS
16.
Are there currently any sumps, pits, ponds or lagoons located on the property in
connection with waste treatment or waste disposal?
YES/NO/NS
17.
To the best of your knowledge, have there been any sumps, pits, ponds or lagoons
located on the property in connection with waste treatment or waste disposal in
the past?
YES/NO/NS
18.
Is there currently any visible sign of spillage, staining, residues or
corrosion, other than by water, in any of the facilities located on the
property?
YES/NO/NS
19.
To the best of your knowledge, has there been any visible signs of spillage,
staining, residues or corrosion, other than by water, in any of the facilities
located on the property in the past?
YES/NO/NS
20.
Is there currently any stained soil or pavement on the property?
YES/NO/NS
21.
To the best of your knowledge, has there been any stained soil or pavement on
the property in the past?
YES/NO/NS
22.
Are there currently any above or underground storage tanks located on the
property?
YES/NO/NS
23.
To the best of your knowledge, have there been any above or underground storage
tanks located on the property in the past?
YES/NO/NS
24.
Are there currently any vent pipes, fill pipes or access ways indicating a fill
pipe protruding from the ground on the property or adjacent to any structure
located on the property?
YES/NO/NS
25.
To the best of your knowledge, have there been any vent pipes, fill pipes or
access ways indicating a fill pipe protruding from the ground on the property or
adjacent to any structure located on the property in the past?




Environmental Site Assessment Questionnaire
Universal Tech Corporation
Plant Pruf
 
2

--------------------------------------------------------------------------------


 
 
YES/NO/NS
26.
Are there currently any chemical or noxious odors on the property in violation
of any environmental laws?
YES/NO/NS
27.
To the best of your knowledge, have there been any chemical or noxious odors on
the property in violation of any environmental laws in the past?
YES/NO/NS
28.
If the property is served by a private well or non-public water system, has the
Company identified contaminants in the well or system that exceed guidelines
applicable to the water system?
YES/NO/NS
29.
To the best of your knowledge, if the property is served by a private well or
non-public water system, has the well been designated as contaminated by any
government environmental/health agency?
YES/NO/NS
30.
Does the property discharge waste water on or adjacent to the property other
than storm water or into a sanitary sewer system?
YES/NO/NS
31.
To the best of your knowledge, have any hazardous substances, wastes or
petroleum products, unidentified waste materials, tires, automotive or
industrial batteries or any other waste materials been dumped above grade,
buried and/or burned on the property in violation of any environmental laws?
YES/NO/NS
32.
Is there a transformer, capacitor, heavy electrical or any hydraulic equipment
for which there are any records indicating the presence of PCBs?
YES/NO/NS
33.
To the best of your knowledge, are there currently any asbestos-containing
material located in any facility located on the property?
YES/NO/NS
34.
To the best of your knowledge, has there been any asbestos-containing material
located in any facility located on the property?
YES/NO/NS
35.
Do you have knowledge of hazardous substances, wastes or petroleum products
being previously dumped, burned, buried or otherwise disposed of on the property
in violation of any environmental laws?
YES/NO/NS
36.
Do you have any knowledge of environmental liens or governmental notification
relating to past or current violations of environmental laws with respect to the
property or any facility located on the property?
YES/NO/NS
37.
Do you have knowledge of any release of hazardous substances or petroleum
products with respect to the property or any facility located on the property in
violation of any environmental laws, or of any report or records pertaining
thereto?
YES/NO/NS
38.
Do you have any knowledge of any environmental site assessment or report of the
property or any facility located on the property that indicated the presence of
hazardous substances or petroleum products on, or contamination of, the property
or recommended further assessment of the property?
YES/NO/NS
39.
Do you have knowledge of any past, threatened, or pending

 
Environmental Site Assessment Questionnaire
Universal Tech Corporation
Plant Pruf
 
3

--------------------------------------------------------------------------------



 
 
 
lawsuits or administrative or regulatory proceedings concerning a release of any
hazardous substance or petroleum products involving the property?
YES/NO/NS
40.
Do you have knowledge of any past or present violations of any regulatory
permits related to hazardous substances, wastes, wastewater discharge or air
emissions with respect to the property?



 
 
GOVERNMENT RECORDS/HISTORICAL SOURCES INQUIRY
 
41.
To the best of your knowledge, do any of the following Federal government record
systems list the Property or any property within the circumference of the area
noted below:
YES/NO/NS
·
National Priorities List (NPL) - within 1 mile?
YES/NO/NS
·
Comprehensive Environmental Response Compensation and Liability Information
(CERCLIS) List - within ½ mile?
YES/NO/NS
·
Resource Conservation and Recovery Act (RCRA) Notifier List - within 1 mile?
     
 
42.
To the best of your knowledge, do any of the following state record systems list
the property within the circumference of the area noted below?
YES/NO/NS
·
List maintained by State environmental agency of hazardous waste sites
identified for investigation or remediation that is the state agency equivalent
to NPL - within approximately 1 mile?
YES/NO/NS
·
List maintained by State environmental agency of sites identified for
investigation or remediation that is the state equivalent to CERCLIS - within ½
mile?
YES/NO/NS
·
Leaking Underground Storage Tank (LUST) List - within ½ mile?
YES/NO/NS
·
Solid Waste/Landfill Facilities - within ½ mile?

 
This Questionnaire was completed by:


Name:  John Carver
Title: Vice President
Relationship to the Property:   Lessee
Address:  16 South Pennsylvania Avenue
    Oklahoma City, Oklahoma 73107
Phone:     (405) 235-4546


/John Carver/
Signature


Date    December 2, 2002
 
Environmental Site Assessment Questionnaire
Universal Tech Corporation
Plant Pruf
 
4

--------------------------------------------------------------------------------


 
Universal Tech Corporation
Environmental Site Assessment Questionnaire
Hallowell Rail Siding
 


The following Environmental Site Assessment Questionnaire is being prepared in
connection with the proposed sale of certain assets of Universal Tech
Corporation (“Company”) to certain affiliates of Energetic Systems Inc., LLC.
You have been designated by the Company as the person most likely to have
knowledge of the matters described below. Please answer the following questions
to your knowledge either “YES,” “NO,” or “NS” if you are not sure as to the
answer.
 
 
YES/NO/NS
1.
Is the property used for an industrial use?
YES/NO/NS
2.
To the best of your knowledge, is any adjoining property used for an industrial
use?
YES/NO/NS
3.
To the best of your knowledge, has the property been used for an industrial use
in the past?
YES/NO/NS
4.
To the best of your knowledge, has any adjoining property been used for an
industrial use in the past?
YES/NO/NS
5.
Is the property used as a gasoline station, motor repair facility, commercial
printing facility, dry cleaners, photo developing laboratory, junkyard or
landfill, or as a waste treatment, storage, disposal, processing, or recycling
facility?
YES/NO/NS
6.
To the best of your knowledge, is any adjoining property used as a gasoline
station, motor repair facility, commercial printing facility, dry cleaners,
photo developing laboratory, junkyard or landfill, or as a waste treatment,
storage, disposal, processing, or recycling facility?
YES/NO/NS
7.
To the best of your knowledge, has the property been used as a gasoline station,
motor repair facility, commercial printing facility, dry cleaners, photo
developing laboratory, junkyard or landfill, or as a waste treatment, storage,
disposal, processing, or recycling facility in the past?
YES/NO/NS
8.
To the best of your knowledge, has any adjoining property been used as a
gasoline station, motor repair facility, commercial printing facility, dry
cleaners, photo developing laboratory, junkyard or landfill, or as a waste
treatment, storage, disposal, processing, or recycling facility in the past?

YES/NO/NS
9.
Is there a maintenance or shop/service area located on the property?
YES/NO/NS
10.
To the best of your knowledge, has there ever been a maintenance or shop/service
area located on the property?
YES/NO/NS
11.
Are there currently any damaged or discarded automotive or

 
Environmental Site Assessment Questionnaire
Universal Tech Corporation
Plant Rail
 

--------------------------------------------------------------------------------


 
 

 
 
industrial batteries, or pesticides, paints, petroleum products, pesticides or
other chemicals in individual containers of greater than five gallons in volume
or fifty gallons in the aggregate, stored on or used at the property or at the
facility located on the property?
YES/NO/NS
12.
To the best of your knowledge, in the past have there been any damaged or
discarded automotive or industrial batteries, or pesticides, paints, petroleum
products, pesticides or other chemicals in individual containers of greater than
five gallons in volume or fifty gallons in the aggregate, stored on or used at
the property or at the facility located on the property?
YES/NO/NS
13.
Are there currently any industrial drums (typically 55 gallon) or sacks of
chemicals located on the property or at the facility located on the property?
YES/NO/NS
14.
To the best of your knowledge, have there been any industrial drums (typically
55 gallon) or sacks of chemicals located on the property or at the facility
located on the property in the past?
YES/NO/NS
15.
To the best of your knowledge, has fill dirt been brought onto the property
which originated from a contaminated site or which is of an unknown origin?
YES/NO/NS
16.
Are there currently any sumps, pits, ponds or lagoons located on the property in
connection with waste treatment or waste disposal?
YES/NO/NS
17.
To the best of your knowledge, have there been any sumps, pits, ponds or lagoons
located on the property in connection with waste treatment or waste disposal in
the past?
YES/NO/NS
18.
Is there currently any visible sign of spillage, staining, residues or
corrosion, other than by water, in any of the facilities located on the
property?
YES/NO/NS
19.
To the best of your knowledge, has there been any visible signs of spillage,
staining, residues or corrosion, other than by water, in any of the facilities
located on the property in the past?
YES/NO/NS
20.
Is there currently any stained soil or pavement on the property?
YES/NO/NS
21.
To the best of your knowledge, has there been any stained soil or pavement on
the property in the past?
YES/NO/NS
22.
Are there currently any above or underground storage tanks located on the
property?
YES/NO/NS
23.
To the best of your knowledge, have there been any above or underground storage
tanks located on the property in the past?
YES/NO/NS
24.
Are there currently any vent pipes, fill pipes or access ways indicating a fill
pipe protruding from the ground on the property or adjacent to any structure
located on the property?
YES/NO/NS
25.
To the best of your knowledge, have there been any vent pipes, fill pipes or
access ways indicating a fill pipe protruding from the ground on the property or
adjacent to any structure located on the property in the past?

 
Environmental Site Assessment Questionnaire
Universal Tech Corporation
Plant Rail
 
2

--------------------------------------------------------------------------------


 
YES/NO/NS
26.
Are there currently any chemical or noxious odors on the property in violation
of any environmental laws?
YES/NO/NS
27.
To the best of your knowledge, have there been any chemical or noxious odors on
the property in violation of any environmental laws in the past?
YES/NO/NS
28.
If the property is served by a private well or non-public water system, has the
Company identified contaminants in the well or system that exceed guidelines
applicable to the water system?
YES/NO/NS
29.
To the best of your knowledge, if the property is served by a private well or
non-public water system, has the well been designated as contaminated by any
government environmental/health agency?
YES/NO/NS
30.
Does the property discharge waste water on or adjacent to the property other
than storm water or into a sanitary sewer system?
YES/NO/NS
31.
To the best of your knowledge, have any hazardous substances, wastes or
petroleum products, unidentified waste materials, tires, automotive or
industrial batteries or any other waste materials been dumped above grade,
buried and/or burned on the property in violation of any environmental laws?
YES/NO/NS
32.
Is there a transformer, capacitor, heavy electrical or any hydraulic equipment
for which there are any records indicating the presence of PCBs?
YES/NO/NS
33.
To the best of your knowledge, are there currently any asbestos-containing
material located in any facility located on the property?
YES/NO/NS
34.
To the best of your knowledge, has there been any asbestos-containing material
located in any facility located on the property?
YES/NO/NS
35.
Do you have knowledge of hazardous substances, wastes or petroleum products
being previously dumped, burned, buried or otherwise disposed of on the property
in violation of any environmental laws?
YES/NO/NS
36.
Do you have any knowledge of environmental liens or governmental notification
relating to past or current violations of environmental laws with respect to the
property or any facility located on the property?
YES/NO/NS
37.
Do you have knowledge of any release of hazardous substances or petroleum
products with respect to the property or any facility located on the property in
violation of any environmental laws, or of any report or records pertaining
thereto?
YES/NO/NS
38.
Do you have any knowledge of any environmental site assessment or report of the
property or any facility located on the property that indicated the presence of
hazardous substances or petroleum products on, or contamination of, the property
or recommended further assessment of the property?
YES/NO/NS
39.
Do you have knowledge of any past, threatened, or pending

 
Environmental Site Assessment Questionnaire
Universal Tech Corporation
Plant Rail
 
3

--------------------------------------------------------------------------------


 
 
 
 lawsuits or administrative or regulatory proceedings concerning a release of
any hazardous substance or petroleum products involving the property?

YES/NO/NS
40.
Do you have knowledge of any past or present violations of any regulatory
permits related to hazardous substances, wastes, wastewater discharge or air
emissions with respect to the property?

 
 
 
GOVERNMENT RECORDS/HISTORICAL SOURCES INQUIRY
 
41.
To the best of your knowledge, do any of the following Federal government record
systems list the Property or any property within the circumference of the area
noted below:
YES/NO/NS
·
National Priorities List (NPL) - within 1 mile?
YES/NO/NS
·
Comprehensive Environmental Response Compensation and Liability Information
(CERCLIS) List - within ½ mile?
YES/NO/NS
·
Resource Conservation and Recovery Act (RCRA) Notifier List - within 1 mile?
     
 
42.
To the best of your knowledge, do any of the following state record systems list
the property within the circumference of the area noted below?
YES/NO/NS
·
List maintained by State environmental agency of hazardous waste sites
identified for investigation or remediation that is the state agency equivalent
to NPL - within approximately 1 mile?
YES/NO/NS
·
List maintained by State environmental agency of sites identified for
investigation or remediation that is the state equivalent to CERCLIS - within ½
mile?
YES/NO/NS
·
Leaking Underground Storage Tank (LUST) List - within ½ mile?
YES/NO/NS
·
Solid Waste/Landfill Facilities - within ½ mile?



 This Questionnaire was completed by:


Name:  John Carver
Title: Vice President
Relationship to the Property:   Lessee
Address:  16 South Pennsylvania Avenue
    Oklahoma City, Oklahoma 73107
Phone:     (405) 235-4546


/John Carver/
Signature


Date  December 2, 2002
 
Environmental Site Assessment Questionnaire
Universal Tech Corporation
Plant Rail
 
4

--------------------------------------------------------------------------------


 
Universal Tech Corporation
Environmental Site Assessment Questionnaire
Hallowell Plant
3600 N.W. 74th
Columbus, Kansas 66725




The following Environmental Site Assessment Questionnaire is being prepared in
connection with the proposed sale of certain assets of Universal Tech
Corporation (“Company”) to certain affiliates of Energetic Systems Inc., LLC.
You have been designated by the Company as the person most likely to have
knowledge of the matters described below. Please answer the following questions
to your knowledge either “YES,” “NO,” or “NS” if you are not sure as to the
answer.
 
YES/NO/NS
1.
Is the property used for an industrial use?
YES/NO/NS
2.
To the best of your knowledge, is any adjoining property used for an industrial
use?
YES/NO/NS
3.
To the best of your knowledge, has the property been used for an industrial use
in the past?
YES/NO/NS
4.
To the best of your knowledge, has any adjoining property been used for an
industrial use in the past?
YES/NO/NS
5.
Is the property used as a gasoline station, motor repair facility, commercial
printing facility, dry cleaners, photo developing laboratory, junkyard or
landfill, or as a waste treatment, storage, disposal, processing, or recycling
facility?
YES/NO/NS
6.
To the best of your knowledge, is any adjoining property used as a gasoline
station, motor repair facility, commercial printing facility, dry cleaners,
photo developing laboratory, junkyard or landfill, or as a waste treatment,
storage, disposal, processing, or recycling facility?
YES/NO/NS
7.
To the best of your knowledge, has the property been used as a gasoline station,
motor repair facility, commercial printing facility, dry cleaners, photo
developing laboratory, junkyard or landfill, or as a waste treatment, storage,
disposal, processing, or recycling facility in the past?

YES/NO/NS
8.
To the best of your knowledge, has any adjoining property been used as a
gasoline station, motor repair facility, commercial printing facility, dry
cleaners, photo developing laboratory, junkyard or landfill, or as a waste
treatment, storage, disposal, processing, or recycling facility in the past?
YES/NO/NS
9.
Is there a maintenance or shop/service area located on the property?
YES/NO/NS
10.
To the best of your knowledge, has there ever been a maintenance or shop/service
area located on the property?
YES/NO/NS
11.
Are there currently any damaged or discarded automotive or

 
Environmental Site Assessment Questionnaire
Universal Tech Corporation
Plant Hallowell Plant
 

--------------------------------------------------------------------------------


 
 

 
 
industrial batteries, or pesticides, paints, petroleum products, pesticides or
other chemicals in individual containers of greater than five gallons in volume
or fifty gallons in the aggregate, stored on or used at the property or at the
facility located on the property?
YES/NO/NS
12.
To the best of your knowledge, in the past have there been any damaged or
discarded automotive or industrial batteries, or pesticides, paints, petroleum
products, pesticides or other chemicals in individual containers of greater than
five gallons in volume or fifty gallons in the aggregate, stored on or used at
the property or at the facility located on the property?
YES/NO/NS
13.
Are there currently any industrial drums (typically 55 gallon) or sacks of
chemicals located on the property or at the facility located on the property?
YES/NO/NS
14.
To the best of your knowledge, have there been any industrial drums (typically
55 gallon) or sacks of chemicals located on the property or at the facility
located on the property in the past?
YES/NO/NS
15.
To the best of your knowledge, has fill dirt been brought onto the property
which originated from a contaminated site or which is of an unknown origin?
YES/NO/NS
16.
Are there currently any sumps, pits, ponds or lagoons located on the property in
connection with waste treatment or waste disposal?
YES/NO/NS
17.
To the best of your knowledge, have there been any sumps, pits, ponds or lagoons
located on the property in connection with waste treatment or waste disposal in
the past?
YES/NO/NS
18.
Is there currently any visible sign of spillage, staining, residues or
corrosion, other than by water, in any of the facilities located on the
property?
YES/NO/NS
19.
To the best of your knowledge, has there been any visible signs of spillage,
staining, residues or corrosion, other than by water, in any of the facilities
located on the property in the past?
YES/NO/NS
20.
Is there currently any stained soil or pavement on the property?
YES/NO/NS
21.
To the best of your knowledge, has there been any stained soil or pavement on
the property in the past?
YES/NO/NS
22.
Are there currently any above or underground storage tanks located on the
property?
YES/NO/NS
23.
To the best of your knowledge, have there been any above or underground storage
tanks located on the property in the past?
YES/NO/NS
24.
Are there currently any vent pipes, fill pipes or access ways indicating a fill
pipe protruding from the ground on the property or adjacent to any structure
located on the property?
YES/NO/NS
25.
To the best of your knowledge, have there been any vent pipes, fill pipes or
access ways indicating a fill pipe protruding from the ground on the property or
adjacent to any structure located on the property in the past?

 
Environmental Site Assessment Questionnaire
Universal Tech Corporation
Plant Hallowell Plant
 
2

--------------------------------------------------------------------------------


 
 

YES/NO/NS
26.
Are there currently any chemical or noxious odors on the property in violation
of any environmental laws?
YES/NO/NS
27.
To the best of your knowledge, have there been any chemical or noxious odors on
the property in violation of any environmental laws in the past?
YES/NO/NS
28.
If the property is served by a private well or non-public water system, has the
Company identified contaminants in the well or system that exceed guidelines
applicable to the water system?
YES/NO/NS
29.
To the best of your knowledge, if the property is served by a private well or
non-public water system, has the well been designated as contaminated by any
government environmental/health agency?
YES/NO/NS
30.
Does the property discharge waste water on or adjacent to the property other
than storm water or into a sanitary sewer system?
YES/NO/NS
31.
To the best of your knowledge, have any hazardous substances, wastes or
petroleum products, unidentified waste materials, tires, automotive or
industrial batteries or any other waste materials been dumped above grade,
buried and/or burned on the property in violation of any environmental laws?
YES/NO/NS
32.
Is there a transformer, capacitor, heavy electrical or any hydraulic equipment
for which there are any records indicating the presence of PCBs?
YES/NO/NS
33.
To the best of your knowledge, are there currently any asbestos-containing
material located in any facility located on the property?
YES/NO/NS
34.
To the best of your knowledge, has there been any asbestos-containing material
located in any facility located on the property?
YES/NO/NS
35.
Do you have knowledge of hazardous substances, wastes or petroleum products
being previously dumped, burned, buried or otherwise disposed of on the property
in violation of any environmental laws?
YES/NO/NS
36.
Do you have any knowledge of environmental liens or governmental notification
relating to past or current violations of environmental laws with respect to the
property or any facility located on the property?
YES/NO/NS
37.
Do you have knowledge of any release of hazardous substances or petroleum
products with respect to the property or any facility located on the property in
violation of any environmental laws, or of any report or records pertaining
thereto?
YES/NO/NS
38.
Do you have any knowledge of any environmental site assessment or report of the
property or any facility located on the property that indicated the presence of
hazardous substances or petroleum products on, or contamination of, the property
or recommended further assessment of the property?
YES/NO/NS
39.
Do you have knowledge of any past, threatened, or pending

 
Environmental Site Assessment Questionnaire
Universal Tech Corporation
Plant Hallowell Plant
 
3

--------------------------------------------------------------------------------


 



        lawsuits or administrative or regulatory proceedings concerning a
release of any hazardous substance or petroleum products involving the property?
   YES/NO/NS    40.
Do you have knowledge of any past or present violations of any regulatory
permits related to hazardous substances, wastes, wastewater discharge or air
emissions with respect to the property?
 
 
GOVERNMENT RECORDS/HISTORICAL SOURCES INQUIRY
 
41.
To the best of your knowledge, do any of the following Federal government record
systems list the Property or any property within the circumference of the area
noted below:
YES/NO/NS
·
National Priorities List (NPL) - within 1 mile?
YES/NO/NS
·
Comprehensive Environmental Response Compensation and Liability Information
(CERCLIS) List - within ½ mile?
YES/NO/NS
·
Resource Conservation and Recovery Act (RCRA) Notifier List - within 1 mile?
     
 
42.
To the best of your knowledge, do any of the following state record systems list
the property within the circumference of the area noted below?
YES/NO/NS
·
List maintained by State environmental agency of hazardous waste sites
identified for investigation or remediation that is the state agency equivalent
to NPL - within approximately 1 mile?
YES/NO/NS
·
List maintained by State environmental agency of sites identified for
investigation or remediation that is the state equivalent to CERCLIS - within ½
mile?
YES/NO/NS
·
Leaking Underground Storage Tank (LUST) List - within ½ mile?
YES/NO/NS
·
Solid Waste/Landfill Facilities - within ½ mile?



 This Questionnaire was completed by:


Name:  John Carver
Title: Vice President
Relationship to the Property:   Owner
Address:  16 South Pennsylvania Avenue
    Oklahoma City, Oklahoma 73107
Phone:     (405) 235-4546


/John Carver/
Signature


Date   December 2, 2002
 
Environmental Site Assessment Questionnaire
Universal Tech Corporation
Plant Hallowell Plant
 
4

--------------------------------------------------------------------------------


 
Slurry Explosive Corporation
Environmental Site Assessment Questionnaire
Hwy. 69A & Carbide Road
Pryor, Oklahoma 74361
 
The following Environmental Site Assessment Questionnaire is being prepared in
connection with the proposed sale of certain assets of Slurry Explosive
Corporation (“Company”) to certain affiliates of Energetic Systems Inc., LLC.
You have been designated by the Company as the person most likely to have
knowledge of the matters described below. Please answer the following questions
to your knowledge either “YES,” “NO,” or “NS” if you are not sure as to the
answer.
 


YES/NO/NS
1.
Is the property used for an industrial use?
YES/NO/NS
2.
To the best of your knowledge, is any adjoining property used for an industrial
use?
YES/NO/NS
3.
To the best of your knowledge, has the property been used for an industrial use
in the past?
YES/NO/NS
4.
To the best of your knowledge, has any adjoining property been used for an
industrial use in the past?
YES/NO/NS
5.
Is the property used as a gasoline station, motor repair facility, commercial
printing facility, dry cleaners, photo developing laboratory, junkyard or
landfill, or as a waste treatment, storage, disposal, processing, or recycling
facility?
YES/NO/NS
6.
To the best of your knowledge, is any adjoining property used as a gasoline
station, motor repair facility, commercial printing facility, dry cleaners,
photo developing laboratory, junkyard or landfill, or as a waste treatment,
storage, disposal, processing, or recycling facility?
YES/NO/NS
7.
To the best of your knowledge, has the property been used as a gasoline station,
motor repair facility, commercial printing facility, dry cleaners, photo
developing laboratory, junkyard or landfill, or as a waste treatment, storage,
disposal, processing, or recycling facility in the past?
YES/NO/NS
8.
To the best of your knowledge, has any adjoining property been used as a
gasoline station, motor repair facility, commercial printing facility, dry
cleaners, photo developing laboratory, junkyard or landfill, or as a waste
treatment, storage, disposal, processing, or recycling facility in the past?

YES/NO/NS
9.
Is there a maintenance or shop/service area located on the property?
YES/NO/NS
10.
To the best of your knowledge, has there ever been a maintenance or shop/service
area located on the property?
YES/NO/NS
11.
Are there currently any damaged or discarded automotive or

 
Environmental Site Assessment Questionnaire
Universal Tech Corporation
Plant Pryor
 

--------------------------------------------------------------------------------


 



 
 
industrial batteries, or pesticides, paints, petroleum products, pesticides or
other chemicals in individual containers of greater than five gallons in volume
or fifty gallons in the aggregate, stored on or used at the property or at the
facility located on the property?
YES/NO/NS
12.
To the best of your knowledge, in the past have there been any damaged or
discarded automotive or industrial batteries, or pesticides, paints, petroleum
products, pesticides or other chemicals in individual containers of greater than
five gallons in volume or fifty gallons in the aggregate, stored on or used at
the property or at the facility located on the property?
YES/NO/NS
13.
Are there currently any industrial drums (typically 55 gallon) or sacks of
chemicals located on the property or at the facility located on the property?
YES/NO/NS
14.
To the best of your knowledge, have there been any industrial drums (typically
55 gallon) or sacks of chemicals located on the property or at the facility
located on the property in the past?
YES/NO/NS
15.
To the best of your knowledge, has fill dirt been brought onto the property
which originated from a contaminated site or which is of an unknown origin?
YES/NO/NS
16.
Are there currently any sumps, pits, ponds or lagoons located on the property in
connection with waste treatment or waste disposal?
YES/NO/NS
17.
To the best of your knowledge, have there been any sumps, pits, ponds or lagoons
located on the property in connection with waste treatment or waste disposal in
the past?
YES/NO/NS
18.
Is there currently any visible sign of spillage, staining, residues or
corrosion, other than by water, in any of the facilities located on the
property?
YES/NO/NS
19.
To the best of your knowledge, has there been any visible signs of spillage,
staining, residues or corrosion, other than by water, in any of the facilities
located on the property in the past?
YES/NO/NS
20.
Is there currently any stained soil or pavement on the property?
YES/NO/NS
21.
To the best of your knowledge, has there been any stained soil or pavement on
the property in the past?
YES/NO/NS
22.
Are there currently any above or underground storage tanks located on the
property?
YES/NO/NS
23.
To the best of your knowledge, have there been any above or underground storage
tanks located on the property in the past?
YES/NO/NS
24.
Are there currently any vent pipes, fill pipes or access ways indicating a fill
pipe protruding from the ground on the property or adjacent to any structure
located on the property?
YES/NO/NS
25.
To the best of your knowledge, have there been any vent pipes, fill pipes or
access ways indicating a fill pipe protruding from the ground on the property or
adjacent to any structure located on the property in the past?

 
Environmental Site Assessment Questionnaire
Universal Tech Corporation
Plant Pryor
 
2

--------------------------------------------------------------------------------


 
 
YES/NO/NS
26.
Are there currently any chemical or noxious odors on the property in violation
of any environmental laws?
YES/NO/NS
27.
To the best of your knowledge, have there been any chemical or noxious odors on
the property in violation of any environmental laws in the past?
YES/NO/NS
28.
If the property is served by a private well or non-public water system, has the
Company identified contaminants in the well or system that exceed guidelines
applicable to the water system?
YES/NO/NS
29.
To the best of your knowledge, if the property is served by a private well or
non-public water system, has the well been designated as contaminated by any
government environmental/health agency?
YES/NO/NS
30.
Does the property discharge waste water on or adjacent to the property other
than storm water or into a sanitary sewer system?
YES/NO/NS
31.
To the best of your knowledge, have any hazardous substances, wastes or
petroleum products, unidentified waste materials, tires, automotive or
industrial batteries or any other waste materials been dumped above grade,
buried and/or burned on the property in violation of any environmental laws?
YES/NO/NS
32.
Is there a transformer, capacitor, heavy electrical or any hydraulic equipment
for which there are any records indicating the presence of PCBs?
YES/NO/NS
33.
To the best of your knowledge, are there currently any asbestos-containing
material located in any facility located on the property?
YES/NO/NS
34.
To the best of your knowledge, has there been any asbestos-containing material
located in any facility located on the property?
YES/NO/NS
35.
Do you have knowledge of hazardous substances, wastes or petroleum products
being previously dumped, burned, buried or otherwise disposed of on the property
in violation of any environmental laws?
YES/NO/NS
36.
Do you have any knowledge of environmental liens or governmental notification
relating to past or current violations of environmental laws with respect to the
property or any facility located on the property?
YES/NO/NS
37.
Do you have knowledge of any release of hazardous substances or petroleum
products with respect to the property or any facility located on the property in
violation of any environmental laws, or of any report or records pertaining
thereto?
YES/NO/NS
38.
Do you have any knowledge of any environmental site assessment or report of the
property or any facility located on the property that indicated the presence of
hazardous substances or petroleum products on, or contamination of, the property
or recommended further assessment of the property?
YES/NO/NS
39.
Do you have knowledge of any past, threatened, or pending

 
Environmentalj Site Assessment Questionnaire
Universal Tech Corporation
Plant Pryor
 
3

--------------------------------------------------------------------------------




 
 
lawsuits or administrative or regulatory proceedings concerning a release of any
hazardous substance or petroleum products involving the property?
YES/NO/NS
40.
Do you have knowledge of any past or present violations of any regulatory
permits related to hazardous substances, wastes, wastewater discharge or air
emissions with respect to the property?

 
 
 
GOVERNMENT RECORDS/HISTORICAL SOURCES INQUIRY
 
41.
To the best of your knowledge, do any of the following Federal government record
systems list the Property or any property within the circumference of the area
noted below:
YES/NO/NS
·
National Priorities List (NPL) - within 1 mile?
YES/NO/NS
·
Comprehensive Environmental Response Compensation and Liability Information
(CERCLIS) List - within ½ mile?
YES/NO/NS
·
Resource Conservation and Recovery Act (RCRA) Notifier List - within 1 mile?
     
 
42.
To the best of your knowledge, do any of the following state record systems list
the property within the circumference of the area noted below?
YES/NO/NS
·
List maintained by State environmental agency of hazardous waste sites
identified for investigation or remediation that is the state agency equivalent
to NPL - within approximately 1 mile?
YES/NO/NS
·
List maintained by State environmental agency of sites identified for
investigation or remediation that is the state equivalent to CERCLIS - within ½
mile?
YES/NO/NS
·
Leaking Underground Storage Tank (LUST) List - within ½ mile?
YES/NO/NS
·
Solid Waste/Landfill Facilities - within ½ mile?



 This Questionnaire was completed by:


Name:  John Carver
Title: Vice President
Relationship to the Property:   Owner
Address:  16 South Pennsylvania Avenue
    Oklahoma City, Oklahoma 73107
Phone:     (405) 235-4546


/John Carver/
Signature


Date           December 2, 2002
 
 
4 

--------------------------------------------------------------------------------

 

EXHIBIT 8.3


Required Consents


None

 
 

--------------------------------------------------------------------------------

 

EXHIBIT 8.4


Legal Opinion - Buyers






December 6, 2002


LSB Industries Inc.
Slurry Explosive Corporation
Universal Tech Corporation
El Dorado Chemical Company
LSB Chemical Corp.
Prime Financial Corporation
16 S. Pennsylvania Avenue
Oklahoma City, Oklahoma 73106


Gentlemen:


We have acted as special counsel to Energetic Systems Inc., LLC, UTeC
Corporation, LLC, SEC Investment Corp. LLC, DetaCorp Inc., LLC and Energetic
Properties, LLC (collectively, "Buyers"), in connection with the Asset Purchase
Agreement dated December 6, 2002 (the "Agreement"), by and among Buyers and LSB
Industries, Inc., Slurry Explosive Corporation, Universal Tech Corporation, El
Dorado Chemical Company, LSB Chemical Corp. and Prime Financial Corporation
(collectively, “Sellers”). This is the Opinion Letter contemplated by Section
8.4(a) of the Agreement. All capitalized terms used in this Opinion Letter
without definition have the respective meanings given to them in the Agreement
or the Accord referred to below.


This Opinion Letter is governed by, and shall be interpreted in accordance with,
the Legal Opinion Accord (the "Accord") of the ABA Section of Business Law
(1991). Consequently, it is subject to a number of qualifications, exceptions,
definitions, limitations on coverage and other limitations, all as more
particularly described in the Accord, and this Opinion Letter should be read in
conjunction therewith. The law covered by the opinions expressed herein is
limited to the Federal Law of the United States and the Law of the States of
Texas.


In basing the opinions set forth herein on "our knowledge" or words of similar
import, such words signify that, in the course of our representation of Buyers
as described in this Opinion Letter, no facts have come to our attention that
would give the attorneys within our firm, who have been directly involved in
representing the Buyers in connection with the transactions described in the
Agreement, actual knowledge or actual notice that any such opinions or other
matters are not accurate. Except as stated in this Opinion Letter, we have not
undertaken any investigation or verification of such matters.



--------------------------------------------------------------------------------




Based upon the foregoing, our opinion is as follows:


1.  
The Agreement, the Assignment and Assumption Agreement, the Assignment and
Assumption of Lease Agreement, the Escrow Agreement, AN Supply Agreement, the
Nitric Acid Supply Agreement, the Noncompetition Agreement, the Use and License
Agreement, the Transitional Services Agreement and the Orica Noncompetition
Letter Agreement (collectively, the “Transaction Agreements”) are enforceable
against the Buyers that are parties thereto.

2.  
Each Buyer is a limited liability company duly organized, validly existing and
in good standing under the laws of its state of organization with corporate
power and authority to execute and deliver the Transaction Agreements to which
it is a party and consummate the Contemplated Transactions.

3.  
Neither the execution and delivery of the Transaction Agreements nor the
consummation of the Contemplated Transactions to our knowledge (a) violates any
provision of the articles of organization of any Buyer; (b) breaches or
constitutes a default (or an event that, with notice or lapse of time or both,
would constitute a default) under any agreement or commitment to which Buyer is
party, or (c) violates any statute, law, regulation or rule or any judgment,
decree or order of any court or Governmental Body applicable to Buyer.

4.  
To our knowledge, there is no Proceeding by or before any court or Governmental
Body pending or threatened against or involving any Buyer that questions or
challenges the validity of the Transaction Agreements or any action taken or to
be taken by any Buyer pursuant to the Transaction Agreements or in connection
with the Contemplated Transactions.



This Opinion Letter also incorporates by reference the Other Common Texas
Qualifications contained in the Report of the Legal Opinions Committee Regarding
Legal Opinions in Business Transactions (the "Texas Report") of the Business Law
Section of the State Bar of Texas (1992), and this opinion should be read in
conjunction with the Texas Report.


Very truly yours,






Jackson Walker L.L.P.

 
2 

--------------------------------------------------------------------------------

 




Part 2.1(b)
          
                    
        
LEASED TANGIBLE PERSONAL PROPERTY
          
                    
                    
        
Lessor
          
Description of Equipment
          
Location
          
                    
        
UTC
                  
        
U.S Bancorp Leasing
          
Energetics Facility & Equipment
          
Hallowell Manufacturing Plant
          
        
United Leasing
          
2001 Chevy Pickup
          
Pruf Plant
          
        
United Leasing
          
G25E Daewoo Forklift
          
Pruf Plant
          
        
Sharp Financial
          
Canon Copier
          
R&D Lab
          
        
Tipper Tie
          
(2) Tieing Machines
          
Pruf Plant
          
        
Tipper Tie
          
Tieing Machine
          
Underwater Lab
          
        
Pitney Bowes
          
Postage Meter
          
Hallowell Manufacturing Plant
          
                    
        
SEC
                  
        
United Leasing
          
Plastic Tube Filling and Scaling Machine
          
Hallowell Manufacturing Plant
          
        
Associates Leasing
          
G20S/LPS Daewoo Forklift
          
Hallowell Manufacturing Plant
          
        
Associates Leasing
          
Svadala Hydraulic Track Drill
          
Pryor, OK
          
        
Citicapital Leasing
          
Svadala Hydraulic Track Drill
          
Pryor, OK
          
        
Midwest Leasing
          
1986 Tempe Reefer Cooling Unit
          
Hallowell Manufacturing Plant
          
        
United Leasing
          
1995 International Tractor
          
Hallowell Manufacturing Plant
          
        
United Leasing
          
1995 International Tractor
          
Pryor, OK
          
        
United Leasing
          
2001 Chevy Silverado Pickup
          
Hallowell Manufacturing Plant
          
        
United Leasing
          
1999 Ford F-250 Pickup
          
Hallowell Manufacturing Plant
          
        
United Leasing
          
Semi-Tank Trailer
          
Pryor, OK
          
        
United Leasing
          
Semi-Tank Trailer
          
Pryor, OK
          
        
United Leasing
          
1998 Mack Pumper Truck
          
Pryor, OK
          
        
RK Black
          
(2) Lanier Copiers
          
Oklahoma City, OK
          
        
GE Capital TIP
          
48 Van Trailers
          
Hallowell Manufacturing Plant
          
                    
                    
                    
        
Any asset subject to a lease reflected in Part 3.19(a), which Part is incorporated herein by reference.
          
                    
        
        
      

  
        
  

--------------------------------------------------------------------------------
        
        

  
        
        
      

Part 2.1(k)
INDEMNIFICATION RIGHTS RELATED TO ASSETS/
ASSUMED LIABILITIES




Universal Tech Corporation (“UTeC”) and Slurry Explosive Corporation (“SEC”) are
aware of the following indemnification rights held by UTeC or SEC:


1.  
Any indemnification rights reflected in the documents referenced in Parts 3.6,
3.7, 3.8(a), 3.8(b), or 3.19(a) (which Parts are incorporated herein by
reference).

2.  
Those indemnification rights reflected in the following documents (copies of
which have been provided to Buyers):

(a)  
Real Estate Purchase and Option Agreement, dated February 16, 1999, between SEC
and Leon Epler regarding the purchase of two (2) 40 acre tracts at the
Hallowell, Kansas facility.

(b)  
Asset Purchase Agreement, dated June 1, 1990, by and between Thermex Energy
Corporation and UTeC, regarding assets related to UTeC’s R&D Lab, Riverton,
Kansas, UTeC’s Underwater Lab, Hallowell, Kansas, and Intellectual Property.

 

 
 

--------------------------------------------------------------------------------

 

Part 3.1


SELLERS’ JURISDICTION OF INCORPORATION/
QUALIFICATION TO DO BUSINESS






1.  
Slurry Explosive Corporation (“SEC”), an Oklahoma corporation, is qualified to
do business in the following states:

a.  
North Dakota

b.  
Kansas

c.  
Missouri

d.  
New Mexico

e.  
Utah

 
2. 
Universal Tech Corporation (“UTeC”), an Oklahoma corporation, is qualified to do
business in the State of Kansas.




 
 

--------------------------------------------------------------------------------

 

Part 3.2(b)


ADVERSE EFFECTS OF EXECUTION OF AGREEMENT BY SELLERS




(1)  
Pursuant to the transactions contemplated by the Asset Purchase Agreement under
which the Disclosure Letter is provided, El Dorado Chemical Company (“EDC”) is
to enter into with Buyers the AN Supply Agreement (the “Supply
Agreement”).  EDC’s ability to perform under the Supply Agreement requires
factual interpretation of the business of Sellers prior to entering into the
agreements with Orica USA Inc. of November 1, 2001 (the “Orica
Agreements”).  Accordingly there may be adverse effects regarding the above.

(2)  
Pursuant to the transactions contemplated by the Asset Purchase Agreement under
which the Disclosure Letter is provided, Buyer and either Slurry Explosive
Corporation (“SEC”) or Universal Tech Corporation (“UTeC”) are to enter into use
and/or license agreements (collectively, the “Use Agreements”) with respect to
certain personal property, vehicles and/or equipment which are the subject of
pre-existing leases between SEC and/or UTeC and some third party (collectively,
the “Third Party Leases”).  The existence of and the obligations of SEC or UTeC
under these Use Agreements may not be permitted under certain of the
pre-existing Third Party Leases and accordingly there may be adverse effects
regarding the above.

(3)  
Pursuant to the transactions contemplated by the Asset Purchase Agreement under
which the Disclosure Letter is provided, SEC and UTeC are assigning and
transferring to Buyers certain Seller Contracts absent the necessary Consents to
such assignments and transfers.  The transfer and assignment of such Seller
Contracts without the necessary Consent may not be permitted under those Seller
Contracts.

(4)  
Pursuant to the transactions contemplated by the Asset Purchase Agreement under
which the Disclosure Letter is provided, UTeC is assigning and transferring to
Buyers UTeC’s rights in the equipment and associated facility known as the “Pruf
Plant” in Hallowell, Kansas.  Although neither party can locate the contract
between UTeC and Chemical Systems Division of United Technologies Corporation
(“CSD”) relating to the possession and use of the Pruf Plant, it is the parties
mutual recollection that UTeC can continue to use the Pruf Plant so long as it
is being used to process rocket motors, and that in the event the Pruf Plant is
not used to process rocket motors, CSD can take possession and remove the Pruf
Plant.


 
 

--------------------------------------------------------------------------------

 

Part 3.2(c)


REQUIRED NOTICES AND CONSENTS




Universal Tech Corporation


1.  
Lease from PLP Investment, Inc. (assigned to Preston Forest Associates, Ltd.) to
Universal Tech Corporation (“UTeC”), dated June 5, 1992, on UTeC’s Dallas office
space, as amended on August 30, 1993, March 21, 1996 and August 1, 1998.

2.  
Lease and Operating Agreement (With Right of First Refusal and Option to
Purchase), dated September 25, 1990, from IRECO Incorporated to UTeC, regarding
UTeC’s Underwater Lab, Hallowell, Kansas.

3.  
Rights and obligations of UTeC under assignment of Lease Agreement, dated as of
April 11, 2001, for seventy monthly payments commencing on October 20, 2001, by
and between U.S. Bancorp Leasing & Financial and Slurry Explosive Corporation
(“SEC”), regarding certain equipment associated with the Hallowell, Kansas
Facility, pursuant to assignment in May 14, 2002 Asset Purchase and Sale
Agreement between SEC and UTeC.

4.  
Equipment Lease between United Leasing, Inc. and UTeC, commencing March 16,
2000, and continuing for 60 months, regarding G25E Daewoo Forklift.

5.  
Equipment Lease between United Leasing, Inc. and UTeC, commencing February 16,
2001, and continuing for 36 months, regarding 2001 Chevy Silverado pickup.

6.  
Equipment Lease between Sharp Financial Company and UTeC, commencing August 19,
2002, and continuing for 60 months, regarding Canon copier at R&D Lab, Riverton,
Kansas.

7.  
Drinking Water Cooler Rental Contract between UTeC and Robert Howland, d/b/a
Beverage Distributing Co., dated May 17, 1999, continuing on a quarterly by
quarterly basis until terminated, regarding water cooler at the Pruf Plant,
Hallowell, Kansas.

8.  
Drinking Water Cooler Rental Contract between UTeC and Robert Howland, d/b/a
Beverage Distributing Co., dated May 1, 1995, continuing on a quarterly by
quarterly basis until terminated, regarding water cooler at UTeC’s Underwater
Lab, Hallowell, Kansas.



9.  
Drinking Water Cooler Rental Contract between UTeC and Robert Howland, d/b/a
Beverage Distributing Co., dated September 27, 1985, continuing on a 6

 

--------------------------------------------------------------------------------


 
 
 
months by 6 months basis until terminated, regarding water cooler at UTeC’s R&D
Lab, Riverton, Kansas.

10.  
Lease Agreement between Tipper Tie, a Dover Industries Company, and UTeC, dated
June 28, 1995, renewed through June, 2003, regarding two (2) tieing machines at
UTeC’s Pruf Plant, Hallowell, Kansas.

11.  
Lease Agreement between Tipper Tie, a Dover Industries Company, and UTeC,
renewed through January, 2003, regarding a tieing machine at UTeC’s Underwater
Lab, Hallowell, Kansas.

12.  
Month to month Q.C. Testing Fee Agreement between UTeC and Ireco (now Dyno
Nobel, Inc.), dated October 14, 1991, regarding quality control testing by UTeC
at UTeC’s Underwater Lab, Hallowell, Kansas.

13.  
Testing Fee Agreement between UTeC and Nelson Brothers LLC, dated September 27,
2002, regarding specifically delineated testing by UTeC at UTeC’s Underwater
Lab, Hallowell, Kansas.

14.  
Irrevocable $178,597.12 (US) Letter of Credit from Banco Ganadero as issuing
bank confirmed by Banco Bilbao Vizcaya Argentaria for the benefit of UTeC,
issued September 5, 2002, and with expiry date of December 4, 2002, regarding
sales to Industria Militar.

15.  
Quote from UTeC to Industria Militar for $453,717.51 (US) in sales of raw
materials during first half of 2003.

16.  
Proprietary Information Disclosure Agreement between SEC and TPL, Inc., dated
October 3, 1999, terminating October 3, 2004, regarding each party’s Proprietary
Information.

17.  
Employment Agreement between UTeC and Oldrich Machacek dated June 5, 1990,
terminating upon 60 days notice.

18.  
Postage Meter Rental Agreement between UTeC and Pitney Bowes, dated September
23, 2002, continuing for one year, regarding UTeC’s assumption of SEC’s
obligations for a postage meter at the Hallowell, Kansas Facility.

19.  
Consulting Agreement between UTeC and Pieter de Wit, dated January 1, 1996, as
orally amended and extended to December 31, 2002, regarding the providing of
consulting services related to demilitarization projects.

20.  
Confidentiality Agreement, last signed October 16,2001, and continuing for five
(5) years, by and between UTeC and Aliachem a.s., regarding confidential
information provided for discussion of the possible sale of a business owned by
Aliachem a.s.

 
2

--------------------------------------------------------------------------------



 
21.  
Mortgage, Assignment of Rents and Security Agreement executed by UTeC in favor
of Guggenheim Investment Management, LLC, et al. (“Guggenheim”), dated May 24,
2002, filed June 6, 2002 at 3:15 PM in Book 290 of Mortgages at Pages 217-243 in
the office of the Register of Deeds, Cherokee County, Kansas.

22.  
Mortgage, Assignment of  Rents and Security Agreement executed by UTeC, in favor
of Foothill Capital Corporation (“Foothill”), dated May 24, 2002, filed June 6,
2002 at 3:25 PM in Book 290 of Mortgages at Pages 244-272 in the office of the
Register of Deeds, Cherokee County, Kansas.

23.  
Mortgage Subordination and Standstill Agreement in favor of Guggenheim, executed
by Foothill, Guggenheim and UTeC, filed June 6, 2002 at 3:35 PM in Book 92 of
Miscellaneous at Pages 673-686 in the office of the Register of Deeds, Cherokee
County, Kansas.

 
Slurry Explosive Corporation


1.  
Lease Agreement between Farmer’s Co-op Association and SEC, dated November 28,
2001, regarding property adjacent to railroad at or near Hallowell, Kansas.

2.  
SEC’s rights under Industry Track Lease Agreement between South Kansas and
Oklahoma Railroad and El Dorado Chemical Company, dated as of August 1, 1998,
regarding railroad track at or near Hallowell, Kansas.

3.  
Office Lease Agreement from Nations Bank N.A. (assigned to American Heart
Association) to SEC, dated September 15, 1997, regarding SEC’s Portland Plaza,
Oklahoma City, Oklahoma administrative office space.

4.  
Confidential Rail Transportation Contract between SEC and Union Pacific Railroad
Company ,dated effective January 1, 2002, expiring July 31, 2002 but informally
continuing, regarding line-haul transportation.

5.  
Equipment Lease #8 between United Leasing, Inc. and SEC last signed on December
9, 1999 and commencing on November 15, 1999, and continuing for 60 months,
regarding a Plastic Tube Filling and Scaling Machine.

6.  
Master Rental Agreement between Associates Leasing, Inc. and SEC, commencing on
December 30, 1998, and continuing for 60 months, regarding a new Daewoo Model
G20S/LPS.

7.  
O.S.P. Program Sales Agreement between American Business Systems and SEC, dated
September 25, 1998, and continuing for five years, regarding a copier machine.

 
3

--------------------------------------------------------------------------------



 
8.  
Standard Uniform Rental Service Agreement between Cintas Corporation and SEC,
dated November 16, 2001, and continuing for 60 months with automatic renewals
for like periods unless terminated 60 days before end of any term, regarding
garment services for employee uniforms.

9.  
Equipment Lease between G.W. Van Keppel Company/Associates Leasing, Inc.
(assigned to Citicapital Commercial Leasing Corporation) and SEC, commencing
September 22, 2000, and continuing 66 months, regarding Svadala hydraulic track
drill.

10.  
Equipment Lease between Citicapital Commercial Leasing Corporation and SEC,
commencing December 28, 2001, and continuing 60 months, regarding Svadala
hydraulic track drill.

11.  
Equipment Lease #6 between United Leasing, Inc. and SEC, commencing February 15,
2001, and continuing 24 months, regarding 1995 International Tractor at
Hallowell, Kansas Facility.

12.  
Equipment Lease #7 between United Leasing, Inc. and SEC, commencing February 15,
2001, and continuing 24 months, regarding 1995 International Tractor at Pryor,
Oklahoma Facility.

13.  
Conditional Sale Agreement between Transport International Tool, Inc. and SEC,
dated July 17, 2001, commencing October 1, 2001 and continuing 48 months,
regarding the purchase of 49 over-the-road trailers.

14.  
Purchase Agreement between General Dynamics Ordinance and Tactical Systems and
SEC, dated March 11, 2002, final payment due October 15, 2002, regarding
watergel slurry production equipment purchased from Marion, Illinois.

15.  
Equipment Lease #1 between United Leasing, Inc. and SEC, commencing February 26,
2001, and continuing 36 months, regarding 2001 Chevy Silverado pickup at Pryor,
Oklahoma Facility.

16.  
Equipment Lease #10 between United Leasing, Inc. and SEC, commencing January 15,
2002, and continuing 36 months, regarding 1999 Ford F-250 pickup at Hallowell,
Kansas Facility.

17.  
Equipment Lease #2 between United Leasing, Inc. and SEC, commencing February 15,
1998, and continuing 60 months, regarding semi-tank trailer at Pryor, Oklahoma
Facility.

18.  
Equipment Lease #5 between United Leasing, Inc. and SEC, commencing March 15,
1999, and continuing 60 months, regarding semi-tank trailer at Pryor, Oklahoma
Facility.

 
4

--------------------------------------------------------------------------------


 
 
19.  
Equipment Lease #3 between United Leasing, Inc. and SEC, commencing September
15, 1998, and continuing 60 months, regarding 1998 Mack pumper truck at Pryor,
Oklahoma Facility.

20.  
Emergency Response Telecommunication Service Agreement between Chem-Tel, Inc.
and SEC dated March 25, 1997, renewed through December 31, 2002, regarding
24-hour emergency phone answering services.

21.  
Contract Service Agreement between Midwest Leasing Co. and SEC, dated May 2,
1997, and renewed on annual basis until terminated with 60 days notice,
regarding use of Truck No. 0049, 1995 Kenworth.

22.  
Contract Service Agreement between Midwest Leasing Co. and SEC, dated September
18, 1998, and renewed on annual basis until terminated with 60 days notice,
regarding use of Truck No. 0055, 1999 Peterbilt.

23.  
Contract Service Agreement between Midwest Leasing Co. and SEC, dated June 25,
1999, and renewed on annual basis until terminated with 60 days notice,
regarding use of Truck No. 0058, 2000 Peterbilt.

24.  
Contract Service Agreement between Explo-Transport Co. and SEC, dated July 23,
1998, and renewed on annual basis until terminated with 60 days notice,
regarding use of Truck No. 0053, 1999 Peterbilt.

25.  
Contract Service Agreement between Explo-Transport Co. and SEC, dated September
14, 2000, and renewed on annual basis until terminated with 60 days notice,
regarding use of Truck No. 0059, 2001 Peterbilt.

26.  
Contract Service Agreement between Explo-Transport Co. and SEC, dated July 13,
2001, and renewed on annual basis until terminated with 60 days notice,
regarding use of Truck No. 0060, 2000 Peterbilt.

27.  
Lease between R.K. Black, Inc. and SEC, commencing February 23, 1998, and
continuing for 60 months, regarding two (2) Lanier copiers for SEC’s Oklahoma
City, Oklahoma office.

28.  
Rental Agreement between Pitney Bowes, Inc. and SEC, dated April 4, 1989,
expired April 4, 1989, but now paid quarterly, in advance, regarding postage
meter for SEC’s Oklahoma City, Oklahoma office.

29.  
Quarterly (i.e. requires 90 day notice to terminate) Security and/or Patrol
Services Agreement dated April 9, 2002, regarding security patrol at Hallowell,
Kansas Facility.

 
5

--------------------------------------------------------------------------------



 
30.  
Quarterly (i.e. requires 90 day notice to terminate) Security and/or Patrol
Services Agreement dated April 22, 2002, regarding telephone for security patrol
at Hallowell, Kansas Facility.

31.  
Cleaning Service Contract between SEC and Safety-Kleen Systems, Inc., dated May
2, 2002, expires May 2, 2003, regarding cleaning/services provided to SEC at
Hallowell, Kansas Facility.

32.  
Construction Agreement between SEC and Mid Central Contract Services, Inc.,
dated August 7, 2002, regarding construction efforts at Hallowell, Kansas
Facility for $208,721.00.

33.  
Service Agreement between SEC and U.S. Cellular dated September 23, 2002,
expiring September 23, 2003, for cell phone services at Pryor, Oklahoma
Facility.

34.  
Pricing Agreement between SEC and Heartland Cement through January 31, 2003,
regarding turnkey drilling and blasting services by SEC’s Pryor, Oklahoma
Facility.

35.  
Pricing Agreement between SEC and Lone Star Industries through January 1, 2003,
regarding turnkey drilling and blasting services by SEC’s Pryor, Oklahoma
Facility.

36.  
Wireless Services Agreement between SEC and AT&T Wireless, expiring April, May
(two phones) and December, 2003, regarding four cell phone services at
Hallowell, Kansas Facility.

37.  
Marketing and Supply Agreement between SEC and Austin Powder Company dated
October 5, 1994, terminated as to exclusivity only effective October 5, 1997,
but otherwise terminable upon sixty days notice prior to the October 5 automatic
annual renewal, regarding Austin Powder Company’s marketing and distributing
efforts of watergel products for forest fire fighting and timber boundary
demarcation applications.

38.  
Confidential Disclosure Agreement between SEC and Boyd J. Wathen (“Wathen”),
dated October 8, 2002, with no expiration date, regarding the protection of
Wathen’s information and ideas related to explosives/blasting agents which
incorporate perchlorate and the formulations and methods of making same.

39.  
Agreement between SEC and Oil, Chemical and Atomic Workers International Union,
AFL-CIO, Local 5-508, dated March 31, 1997, ending February 5, 1999, regarding
terms and conditions of employment.

40.  
Last, Best & Final Package Proposal of SEC for Agreement with Paper, Allied
Industrial, Chemical and Energy Workers International Union Local 5-508 AFL-

 
6

--------------------------------------------------------------------------------


 
 
CIO, dated February 3, 1999, regarding changes and renewal of March 31, 1997
Agreement reflected above.

41.  
Final Offer – SEC’s Final Proposal on “Effects” Related to the Company’s
Inability to Continue to Manufacture Explosives because of Loss of License,
dated February 13, 2002, amended February 18, 2002, regarding effects on SEC’s
inability to manufacture on bargaining unit personnel.

42.  
Confidentiality Agreement between SEC and KESCO, Inc. (“KESCO”), dated September
19, 1994, with no expiration date, regarding information received from KESCO for
purposes of evaluating the possible acquisition of KESCO by SEC.

43.  
Confidentiality Agreement between SEC and Union Espanola de Explosivos, S.A.
(“UEE”), dated May 10, 2002, expiring May 10, 2007, regarding SEC’s information
provided to UEE for purposes of evaluating the possible acquisition of SEC’s
Hallowell, Kansas Facility.

44.  
Premium Financing Agreement between SEC and Premier Financing Specialists, Inc.,
dated effective April 1, 2002, ending January 1, 2003, regarding the premium
financing on liability policy from Sorema North America Reins Co.

45.  
Workers Compensation monthly insurance premiums to be paid to Berkley Risk,
dated April 1, 2002, expiring April 1, 2003, regarding monthly payments for
premiums.

46.  
Lease Agreement between SEC and Conseco Finance Vendor Services Corporation,
dated December 22, 2000, continuing for 24 months, with $1.00 purchase option,
regarding computers at SEC’s Oklahoma City, Oklahoma office.

47.  
1993 Severance Agreement between LSB and Bill Manion, dated March 26, 1993,
expiring March 26, 2003, with automatic three year renewals unless terminated
with 60 days notice.

48.  
1993 Severance Agreement between LSB and Paul Keeling, dated March 26, 1993,
expiring March 26, 2003, with automatic three year renewals unless terminated
with 60 days notice.

49.  
Trademark Security Agreement between Foothill and SEC, et al., dated April 13,
2001, regarding the pledge of certain trademarks.

50.  
Patent Security Agreement between Foothill and SEC, et al., dated April 13,
2001, regarding the pledge of certain patents.

 
 
7 

--------------------------------------------------------------------------------

 

Both UTeC and SEC are Parties


1.  
Loan and Security Agreement between Foothill and UTeC and SEC, et al., dated
April 13, 2001, regarding working capital line of credit (the “Foothill Loan”).

2.  
First Amendment to Loan and Security Agreement, dated August 3, 2001, amending
the Foothill Loan.

3.  
Second Amendment to Loan and Security Agreement, dated May 24, 2002, amending
the Foothill.

4.  
Lockbox Operating Procedural Agreement between Foothill and UTeC and SEC, et
al., dated April 13, 2001, regarding operation of lockbox for receivables.

5.  
Securities Purchase Agreement between Guggenheim and UTeC and SEC, et al., dated
May 24, 2002, regarding the purchase by Guggenheim of certain Notes (the
“Securities Purchase Agreement”).

6.  
Guaranty by SEC and UTeC, et al. to Guggenheim, dated May 24, 2002, regarding
debt created by Securities Purchase Agreement.

7.  
Indenture between ClimaChem, Inc., Bank One, NA, UTeC and SEC, et al., as
Guarantors, dated November 26, 1997, regarding the issuance of Senior Notes (the
“Indenture”).

8.  
Guaranty by UTeC and SEC and other affiliates with respect to the Indenture.




 
8 

--------------------------------------------------------------------------------

 


Part 3.6


DESCRIPTION OF OWNED REAL PROPERTY




Universal Tech Corporation (“UTeC”) and Slurry Explosive Corporation (“SEC”) are
parties to or subject to the following real property deeds and documents
effecting title to real property (copies of which have been provided to Buyers):


1.  
Corrective Warranty Deed from Slurry Explosive Corporation (“SEC”) to Universal
Tech Corporation (“UTeC”) dated May 31, 2002, recorded June 6, 2002 in Book 253,
Page 604, regarding Hallowell, Kansas Facility.

2.  
Warranty Deed from Thermex Energy Corporation to UTeC, dated February 21, 1992,
recorded December 1, 1992 in Book 230, Page 480 (Cherokee County, Kansas),
regarding UTeC’s R&D Lab, Riverton, Kansas.

3.  
Declaration of Restrictive Covenants, dated January 20, 1993, by and among Allco
Chemical Corporation, Chevron U.S.A., Inc., Koch Chemical Company and UTeC,
regarding UTeC’s R&D Lab, Riverton, Kansas.

4.  
Declaration of Restrictive Covenants Regarding Groundwater, dated November 11,
1999, by and among Inspec USA, Inc., Chevron Chemical Company LLC, Chevron USA
Inc., Koch Chemical Company and UTeC, regarding UTeC’s R&D Lab, Riverton,
Kansas.

5.  
Memorandum Giving Notice of Agreement, last signed May 10, 1999, by and between
Inspec USA, Inc., Chevron Chemical Company LLC, Chevron USA Inc., Koch Chemical
Company and UTeC, regarding UTeC’s R&D Lab, Riverton, Kansas.

6.  
Warranty Deed from James W. Keen and Janice E. Keen to Prime Financial
Corporation (“Prime”), dated January 6, 1995, recorded January 9, 1995 in Book
789, Page 459 (Mayes County, Oklahoma), regarding SEC’s Pryor, Oklahoma
Facility.




 
 

--------------------------------------------------------------------------------

 

Part 3.7


DESCRIPTION OF LEASED REAL PROPERTY




Universal Tech Corporation (“UTeC”) and Slurry Explosive Corporation (“SEC”) are
parties to or subject to the following real property leases and agreements
(copies of which have been provided to Buyers):


1.  
Industrial Lease from UTeC to SEC, dated May 14, 2002, regarding the Hallowell,
Kansas Facility.

2.  
Lease from PLP Investment, Inc. (assigned to Preston Forest Associates, Ltd.) to
UTeC, dated June 5, 1992, on UTeC’s Dallas office space, as amended on August
30, 1993, March 21, 1996 and August 1, 1998.

3.  
Lease and Operating Agreement (With Right of First Refusal and Option to
Purchase), dated September 25, 1990, from IRECO Incorporated to UTeC, regarding
UTeC’s Underwater Lab, Hallowell, Kansas.

4.  
Lease between Prime Financial Corporation and SEC, dated February 15, 1995,
regarding SEC’s Pryor, Oklahoma Facility.

5.  
Lease Agreement between Farmer’s Co-op Association and SEC, dated November 28,
2001, regarding property adjacent to railroad at or near Hallowell, Kansas.

6.  
SEC’s rights under Industry Track Lease Agreement between South Kansas and
Oklahoma Railroad and El Dorado Chemical Company, dated as of August 1, 1998,
regarding railroad track at or near Hallowell, Kansas.

7.  
Office Lease Agreement from Nations Bank N.A. (assigned to American Heart
Association) to SEC, dated September 15, 1997, regarding SEC’s Portland Plaza,
Oklahoma City, Oklahoma administrative office space.


 
 

--------------------------------------------------------------------------------

 


Part 3.8(a)


REAL ESTATE ENCUMBRANCES
AND
PERMITTED REAL ESTATE ENCUMBRANCES




Universal Tech Corporation (“UTeC”) and Slurry Explosive Corporation (“SEC”) are
aware of the following Permitted Real Estate Encumbrances:


1.  
Any (i) Encumbrances securing Taxes, assessments and governmental charges not
yet due and payable or being contested in good faith, (ii) Encumbrances arising
from customary zoning law or ordinance or any similar Legal Requirement, (iii)
Encumbrances arising from customary right reserved to any Governmental Authority
to regulate the affected property, (iv) as to all Owned Real Property, any
Encumbrance (other than Encumbrances securing indebtedness or arising out of the
obligation to pay money) which does not and shall not individually or in the
aggregate with one or more other Encumbrances interfere with the right or
ability to own, use, enjoy or operate the Owned Real Property as it is currently
being used or operated, or to convey good, marketable and indefeasible fee
simple title to the same (with respect to Owned Property) or materially detract
from its value, and (v) any inchoate materialmen’s, mechanic’s, workmen’s,
repairmen’s or other like Encumbrances arising in the ordinary course of
business.



2.  
Any Encumbrances or encroachments reflected in the following title insurance
policies (copies of which have been provided to Buyers):



(a)  
March 23, 2000 Title Insurance Policy by Chicago Title on East new 40-acre tract
at Hallowell, Kansas Facility.



(b)  
April 22, 1999 Title Insurance Policy by Chicago Title on West new 40-acre tract
at Hallowell, Kansas Facility.



(c)  
February 18, 1992 Title Insurance Policy by Chicago Title on Old Hallowell,
Kansas Facility.



(d)  
December 1, 1992 Title Insurance Policy by Chicago Title on R&D Lab, Riverton,
Kansas.



(e)  
January 9, 1995 Title Insurance Policy by First American Title on Pryor,
Oklahoma Facility.



(f)  
June 6, 2002 Title Insurance Policy by Chicago Title on all of Hallowell, Kansas
Facility.



3.  
Any Encumbrances or encroachments reflected in the following real property
surveys (copies of which have been provided to Buyers):

 

--------------------------------------------------------------------------------


 
(a)  
June 4, 2002 survey (copies attached) by Don Fleury & Associates, of all tracts
at Hallowell, Kansas Facility.



(b)  
April 1, 1999 survey by Don Fleury & Associates, of two (2) new 40-acre tracts
at Hallowell, Kansas Facility.



(c)  
August 17, 1997 survey by Don Fluery & Associates, of East new 40-acre tract at
Hallowell, Kansas Facility.



(d)  
August 29, 1997 survey by Don Fleury & Associates of West new 40-acre tract at
Hallowell, Kansas Facility.



(e)  
September 29, 1992 survey by Ronald K. Albertini, of old tract at Hallowell,
Kansas Facility.



(f)  
December 8, 1994 survey by Max A. Woollard, of Pryor, Oklahoma Facility.



4.  
Any Encumbrances or encroachments which may be reflected in the document
referenced in Part 3.6 or Part 3.7 (which Parts are incorporated herein by
reference).



5.  
Encumbrances reflected in the following documents referenced in Part 3.19(a)
(copies of which have been provided to Buyers as documents referenced in Part
3.19(a)):



(a)  
Consent Agreement in The Matter of Pollution at Former Gulf Oil Company Jayhawk
Plant, Galena, Kansas, Case No. 98-E-0109, Kansas Department of Health and
Environment, last signed June 16, 1999, termination upon KDHE’s notice that the
terms have been satisfactorily completed.



(b)  
Consent Order entered in The Matter of Pollution at Slurry Explosive
Corporation, Hallowell, Kansas, Case No. 02-E-0049, Kansas Department of Health
and Environment (“KDHE”), dated April 22, 2002, terminating upon KDHE’s notice
that terms have been satisfactorily completed.



(c)  
Phase IV Agreement, dated June 16, 1999, by and among Inspec USA, Inc., Chevron
Chemical Company LLC, Chevron USA, Inc., Koch Chemical Company and UTeC,
regarding UTeC’s R&D Lab, Riverton, Kansas.




 
2 

--------------------------------------------------------------------------------

 


Part 3.8(b)


NON-REAL ESTATE ENCUMBRANCES
AND PERMITTED NON-REAL ESTATE ENCUMBRANCES




Universal Tech Corporation (“UTeC”) and Slurry Explosive Corporation (“SEC”) are
aware of the following Permitted Non-Real Estate Encumbrances:


1.  
Any (i) Encumbrances securing Taxes, assessments and governmental charges not
yet due and payable or being contested in good faith, and (ii) Encumbrances
arising from customary right reserved to any Governmental Authority to regulate
the affected property.



2.  
Encumbrances reflected in the following documents referenced in Part 3.19(a)
(copies of which have been provided to Buyers as documents referenced in Part
3.19(a)):



(a)  
Rights and obligations of UTeC under assignment of Lease Agreement, dated as of
April 11, 2001, for seventy monthly payments commencing on October 20, 2001, by
and between U.S. Bancorp Leasing & Financial and SEC, regarding certain
equipment associated with the Hallowell, Kansas Facility, pursuant to assignment
in May 14, 2002 Asset Purchase and Sale Agreement in the section of this list
entitled “Agreement between SEC and UTeC” below.



(b)  
Equipment Lease between G.E. Capital Modular Space and UTeC, dated March 29,
1995, expiring March 29, 1995 but continuing on a month to month basis
thereafter, regarding office trailer at Underwater Lab, Hallowell, Kansas.



(c)  
Equipment Lease between United Leasing, Inc. and UTeC, commencing March 16,
2000, and continuing for 60 months, regarding G25E Daewoo Forklift.



(d)  
Equipment Lease between United Leasing, Inc. and UTeC, commencing February 16,
2001, and continuing for 36 months, regarding 2001 Chevy Silverado pickup.



(e)  
Equipment Lease between Sharp Financial Company and UTeC, commencing August 19,
2002, and continuing for 60 months, regarding Canon copier at R&D Lab, Riverton,
Kansas.



(f)  
Drinking Water Cooler Rental Contract between UTeC and Robert Howland, d/b/a
Beverage Distributing Co., dated May 17, 1999, continuing on a quarterly by
quarterly basis until terminated, regarding water cooler at the Pruf Plant,
Hallowell, Kansas.



(g)  
Drinking Water Cooler Rental Contract between UTeC and Robert Howland, d/b/a
Beverage Distributing Co., dated May 1, 1995, continuing on a quarterly by

 

--------------------------------------------------------------------------------


 
 
 
quarterly basis until terminated, regarding water cooler at UTeC’s Underwater
Lab, Hallowell, Kansas.

 
(h)  
Drinking Water Cooler Rental Contract between UTeC and Robert Howland, d/b/a
Beverage Distributing Co., dated September 27, 1985, continuing on a 6 months by
6 months basis until terminated, regarding water cooler at UTeC’s R&D Lab,
Riverton, Kansas.



(i)  
Lease Agreement between Tipper Tie, a Dover Industries Company, and UTeC, dated
June 28, 1995, renewed through June, 2003, regarding two (2) tieing machines at
UTeC’s Pruf Plant, Hallowell, Kansas.



(j)  
Lease Agreement between Tipper Tie, a Dover Industries Company, and UTeC,
renewed through January, 2003, regarding a tieing machine at UTeC’s Underwater
Lab, Hallowell, Kansas.



(k)  
Technology and Know-How License Agreement between UTeC and Explosivos de
Norteamerica S.A. de C.V., dated January 1, 1997, terminating on January 1,
2007, regarding use of UTeC technology and know-how to manufacture and sell
product in Mexico on an exclusive basis so long as a 2,000 metric tons per year
volume is sustained.



(l)  
License and Processing Agreement between SEC and TPL, Inc., dated December 9,
1999, for continuing one year terms until 12 months notice is given, regarding
the use of SEC’s Technical Information to produce product solely for SEC.



(m)  
Postage Meter Rental Agreement between UTeC and Pitney Bowes, dated September
23, 2002, continuing for one year, regard UTeC’s assumption of SEC’s obligations
for a postage meter at the Hallowell, Kansas Facility.



(n)  
Equipment Lease #8 between United Leasing, Inc. and SEC last signed on December
9, 1999 and commencing on November 15, 1999, and continuing for 60 months,
regarding a Plastic Tube Filling and Scaling Machine.



(o)  
Master Rental Agreement between Associates Leasing, Inc. and SEC, commencing on
December 30, 1998, and continuing for 60 months, regarding a new Daewoo Model
G20S/LPS.



(p)  
O.S.P. Program Sales Agreement between American Business Systems and SEC, dated
September 25, 1998, and continuing for five years, regarding a copier machine.



(q)  
Standard Uniform Rental Service Agreement between Cintas Corporation and SEC,
dated November 16, 2001, and continuing for 60 months with automatic

 
2

--------------------------------------------------------------------------------


 
 
 
renewals for like periods unless terminated 60 days before end of any term,
regarding garment services for employee uniforms.

 
(r)  
Equipment Lease between G.W. Van Keppel Company/Associates Leasing, Inc.
(assigned to Citicapital Commercial Leasing Corporation) and SEC, commencing
September 22, 2000, and continuing 66 months, regarding Svadala hydraulic track
drill.



(s)  
Equipment Lease between Midwest Leasing Co. and SEC, dated May 6, 2002, and
continuing for 12 months (at which time SEC becomes owner), regarding 1986 Tempe
Reefer Cooling Unit for Kinepak Plant located at Hallowell, Kansas Facility.



(t)  
Equipment Lease between Citicapital Commercial Leasing Corporation and SEC,
commencing December 28, 2001, and continuing 60 months, regarding Svadala
hydraulic track drill.



(u)  
Equipment Lease #6 between United Leasing, Inc. and SEC, commencing February 15,
2001, and continuing 24 months, regarding 1995 International Tractor at
Hallowell, Kansas Facility.



(v)  
Equipment Lease #7 between United Leasing, Inc. and SEC, commencing February 15,
2001, and continuing 24 months, regarding 1995 International Tractor at Pryor,
Oklahoma Facility.



(w)  
Conditional Sale Agreement between Transport International Tool, Inc. and SEC,
dated July 17, 2001, commencing October 1, 2001 and continuing 48 months,
regarding the purchase of 49 over-the-road trailers.



(x)  
Purchase Agreement between General Dynamics Ordinance and Tactical Systems and
SEC, dated March 11, 2002, final payment due October 15, 2002, regarding
watergel slurry production equipment purchased from Marion, Illinois.



(y)  
Equipment Lease #1 between United Leasing, Inc. and SEC, commencing February 26,
2001, and continuing 36 months, regarding 2001 Chevy Silverado pickup at Pryor,
Oklahoma Facility.



(z)  
Equipment Lease #10 between United Leasing, Inc. and SEC, commencing January 15,
2002, and continuing 36 months, regarding 1999 Ford F-250 pickup at Hallowell,
Kansas Facility.



(aa)  
Equipment Lease #2 between United Leasing, Inc. and SEC, commencing February 15,
1998, and continuing 60 months, regarding semi-tank trailer at Pryor, Oklahoma
Facility.

 
3

--------------------------------------------------------------------------------


 
(bb)  
Equipment Lease #5 between United Leasing, Inc. and SEC, commencing March 15,
1999, and continuing 60 months, regarding semi-tank trailer at Pryor, Oklahoma
Facility.



(cc)  
Equipment Lease #3 between United Leasing, Inc. and SEC, commencing September
15, 1998, and continuing 60 months, regarding 1998 Mack pumper truck at Pryor,
Oklahoma Facility.



(dd)  
Contract Service Agreement between Midwest Leasing Co. and SEC, dated May 2,
1997, and renewed on annual basis until terminated with 60 days notice,
regarding use of Truck No. 0049, 1995 Kenworth.



(ee)  
Contract Service Agreement between Midwest Leasing Co. and SEC, dated September
18, 1998, and renewed on annual basis until terminated with 60 days notice,
regarding use of Truck No. 0055, 1999 Peterbilt.



(ff)  
Contract Service Agreement between Midwest Leasing Co. and SEC, dated June 25,
1999, and renewed on annual basis until terminated with 60 days notice,
regarding use of Truck No. 0058, 2000 Peterbilt.



(gg)  
Contract Service Agreement between Explo-Transport Co. and SEC, dated July 23,
1998, and renewed on annual basis until terminated with 60 days notice,
regarding use of Truck No. 0053, 1999 Peterbilt.



(hh)  
Contract Service Agreement between Explo-Transport Co. and SEC, dated September
14, 2000, and renewed on annual basis until terminated with 60 days notice,
regarding use of Truck No. 0059, 2001 Peterbilt.



(ii)  
Contract Service Agreement between Explo-Transport Co. and SEC, dated July 13,
2001, and renewed on annual basis until terminated with 60 days notice,
regarding use of Truck No. 0060, 2000 Peterbilt.



(jj)  
Lease between R.K. Black, Inc. and SEC, commencing February 23, 1998, and
continuing for 60 months, regarding two (2) Lanier copiers for SEC’s Oklahoma
City, Oklahoma office.



(kk)  
Rental Agreement between Pitney Bowes, Inc. and SEC, dated April 4, 1989,
expired April 4, 1989, but now paid quarterly, in advance, regarding postage
meter for SEC’s Oklahoma City, Oklahoma office.



(ll)  
Construction Agreement between SEC and Mid Central Contract Services, Inc.,
dated August 7, 2002, regarding construction efforts at Hallowell, Kansas
Facility for $208,721.00.

 
4

--------------------------------------------------------------------------------



 
(mm)  
Non-exclusive License Agreement between SEC and Total Energy Systems Limited
(“TES”), dated October 1, 1996, as amended and assigned in that Assignment and
Amendment of the Slurry Explosive Corporation License Agreement between SEC, TES
and Quantum Explosives Pty. Ltd., dated August 2, 1999, continuing through end
of use or breach, regarding use of SEC’s patent rights or technical information
to manufacture and sell specific products in plants in Australia, New Zealand,
New Guinea, Fiji, Myanmar and Soloman Islands.



(nn)  
Asset Sale and Purchase agreement between SEC and ICI Explosives USA, Inc.
(“ICI”), dated as of November 30, 2000, regarding SEC’s acquisition of ICI’s
Kinepak Business and Kinepak Assets.



(oo)  
Lease Agreement between SEC and Conseco Finance Vendor Services Corporation,
dated December 22, 2000, continuing for 24 months, with $1.00 purchase option,
regarding computers at SEC’s Oklahoma City, Oklahoma office.



(pp)  
Stipulation for Compromise Settlement in United States of America v. 1.5
Blasting Agents, et al., Civil Case No. 0201096-WEB, U.S.D.C., District of
Kansas dated October, 2002, consenting to the forfeiture of product seized by
the ATF.



3.  
Encumbrances reflected in the following documents appearing as unlapsed and
unterminated liens filed in the following filing offices (copies of which have
been provided to Buyers):



 
(a)
Oklahoma County Clerk, Oklahoma (Oklahoma UCC Central Filing Office and Oklahoma
County Filing Office):



(1)  
Financing Statement, UCC #0016235, executed by UTeC, in favor of United Leasing
(“United”), and assigned to Citizens Bank, filed March 23, 2000 at 2:15 PM in
the office of the Oklahoma County Clerk, covering one (1) new Daewoo G25E
Forklift, serial #CX-01675.



(2)  
Financing Statement, UCC #2002008292631, UTeC as debtor, in favor of Fifth Third
Bank, filed June 27, 2002 at 11:40 AM in the office of the Oklahoma County
Clerk, as an “in lieu of continuation” for UCC #0016235, filed March 23, 2000 in
the office of the Oklahoma County Clerk and UCC #3438884, filed on March 23,
2000 in the office of the Kansas Secretary of State, covering one (1) new Daewoo
G25E Forklift, serial #CS-01675.

 
(3)  
Financing Statement, UCC #0052926, executed by SEC, in favor of The G.W. Van
Keppel Company (“Keppel”) and assigned to Associates Leasing, Inc.
(“Associates”), filed October 3, 2000 at 10:23 AM in the

 
5

--------------------------------------------------------------------------------


 
  
office of the Oklahoma County Clerk, covering one (1) Svedala Model SCH5000CL
Hydraulic Track Drill, serial #1Y03Y08.

 
(4)  
Financing Statement, UCC #2001007125725, SEC as debtor, in favor of U.S. Bancorp
Leasing & Financial, filed on September 14, 2001 at 1:02 PM in the office of the
Oklahoma County Clerk, as an “in lieu of continuation” for UCC #4741112, filed
on May 17, 2001 in the office of the Kansas Secretary of State, covering Fillpac
model EX2000E Automatic Chub Machine, Jacobson Series IP-241 D Full Circle
Hammermill, three (3) Watson-Marlow/Bredel SPX/80 Production Pumps.



(5)  
Financing Statement, UCC #2002000896734, SEC as debtor, in favor of CitiCapital
Commercial Leasing Corporation, filed on January 18, 2002 at 4:25 PM in the
office of the Oklahoma County Clerk, covering one (1) Svedala Model SCH500CL
hydraulic self-contained drill, serial #1P03J74.



(6)  
Financing Statement, UCC #2002005027523, SEC as debtor, in favor of Keppel,
filed on April 22, 2002 at 2:45 PM in the office of the Oklahoma County Clerk,
covering one(1) Bobcat 773T, serial #519021354, VK #18359, and one (1) 68” LP
Bucket, VK# 17685B.



(7)  
Financing Statement, UCC #2002008292530, SEC as debtor, in favor of Fifth Third
Bank, filed on June 27, 2002 at 11:39 AM in the office of the Oklahoma County
Clerk, as an “in lieu of continuation” for UCC #3034071, filed on November 23,
1999 in the office of the Kansas Secretary of State (collateral unstated).



(b)  
Cherokee County Register Of Deeds, Kansas (Cherokee Counting Filing Office):



(1)  
Financing Statement, UCC #45115, executed by SEC in favor of United Machinery &
Supply Co. Inc. and assigned to Associates, filed on June 4, 1999 at 9:00 AM in
the office of the Register of Deeds, Cherokee County, Kansas, covering one (1)
Daewoo Forklift Model G2OS/LPS, serial #99-00338.



(c)  
Kansas Secretary Of State (Kansas UCC Central Filing Office):



(1)  
Financing Statement, UCC #2518985, executed by SEC in favor of United Machinery
& Supply Co. Inc. and assigned to Associates, filed on January 4, 1999 in the
office of the Kansas Secretary of State, covering one (1) Daewoo Model G20S LPS
Forklift, serial #99-00338.



(2)  
Financing Statement, UCC #4035911, executed by SEC in favor of Keppel and
assigned to Associates, filed on October 2, 2000 in the office

 
6

--------------------------------------------------------------------------------


 
  
of the Kansas Secretary of State, covering one (1) Svedala Model SCH5000CL
Hydraulic Track Drill, serial #1Y03Y08.

 
(3)  
Financing Statement, UCC #3034071, executed by SEC in favor of United, filed on
November 23, 1999 in the office of the Kansas Secretary of State, covering
“Lease 9820010008, Interim Funding”.



(4)  
Financing Statement, UCC #3034097, executed by SEC in favor of United, filed on
November 23, 1999 in the office of the Kansas Secretary of State, covering
“Lease 9820010009, Interim Funding”.



(5)  
Financing Statement, UCC #4741112, executed by SEC in favor of U.S. Bancorp
Leasing & Financial, filed on May 17, 2001 in the office of the Kansas Secretary
of State, covering Fillpac model EX2000E Automatic Chub Machine, Jacobsen Series
1P-241 D Full Circle Hammermill, three (3) Watson-Marlow/Bredel SPX/80
Production Pumps.



(6)  
Financing Statement, UCC #3438884, executed by UTeC in favor of United and
assigned to Citizens Bank, filed March 23, 2000 in the office of the Kansas
Secretary of State, covering one (1) Daewoo G25 E Forklift, serial #CX-01675.



(7)  
Financing Statement, UCC #4618278, executed by UTeC in favor of Foothill, filed
on April 11, 2001 in the office of the Kansas Secretary of State, covering
accounts, books, general intangibles, inventory and monies and proceeds derived
therefrom of UTeC.



(8)  
Financing Statement, UCC #5338744, UTeC as debtor, in favor of Wells Fargo
Financial Leasing, filed on August 30, 2002 in the office of the Kansas
Secretary of State, covering one (1) Canon HP-6045 Copier, serial #NGO07037.

 
 
7 

--------------------------------------------------------------------------------

 


Part 3.9(a)


ENCROACHMENTS




Universal Tech Corporation (“UTeC”) and Slurry Explosive Corporation (“SEC”) are
aware of the following Encroachments:


1.  
Those encroachments reflected in following the documents referenced in Part
3.8(a) (copies of which have been provided to Buyer as documents referenced in
Part 3.8(a)):



(a)  
January 9, 1995 Title Insurance Policy by First American Title on Pryor,
Oklahoma Facility.



(b)  
June 6, 2002 Title Insurance Policy by Chicago Title on all of Hallowell, Kansas
Facility.



(c)  
June 4, 2002 survey (copies attached) by Don Fleury & Associates, of all tracts
at Hallowell, Kansas Facility.



(d)  
September 29, 1992 survey by Ronald K. Albertini, of old tract at Hallowell,
Kansas Facility.



(e)  
December 8, 1994 survey by Max A. Woollard, of Pryor, Oklahoma Facility.


 
 

--------------------------------------------------------------------------------

 


Part 3.9(b)


TANGIBLE PERSONAL PROPERTY NOT IN POSSESSION OF SELLERS
 
1.  
As of October 31, 2002, to the knowledge of Sellers, the following tangible
personal property is located at the following locations:



(a)           Quapaw Company in Drumright, Oklahoma
(1)           8 x 8 x 7 type 2 magazine, SEC001
(2)           ANFO Bin  60 Ton Capacity, No number


(b)           Quapaw Company in Pawnee, Oklahoma
(1)           8 x 8 x 7 type 2 magazine, SEC042


(c)           Tulsa Stone in Tulsa, Oklahoma
(1)           5 x 5 x 5 type 2 magazine, SECP30
(2)           7 x 11 x 7 type 2 magazine, SEC 84


(d)           Oswego Coal in Pleasanton, Kansas
(1)           7 x 11 x 7 type 2 magazine, SEC 036
(2)           5 x 5 x 5 type 2 magazine, SEC 083


(e)           Adrian Rock in Adrian, Missouri
(1)           6 x 4 x 4 type 2 magazine, SEC PO37
(2)           4 x 4 x 4 type 2 magazine , SEC PO38


(f)           Nation Rock in Ft. Scott, Kansas
(1)           8 x 8 x 7 type 2 magazine, no number
(2)           5 x 5 x 5 type 2 magazine, no number


(g)           Benton Country Stone in Gravette, Arkansas
(1)           40 ton ANFO Bin, no number
 

--------------------------------------------------------------------------------


 
(h)           Brakefield Equipment in Adair, Oklahoma
(1)           8 x 8 x 7 type 2 magazine, number 18


 (i)           Phoenix Mining in Vinita, Oklahoma
(1)           5 x 5 x 5 type 2 magazine, SEC 27
(2)           8 x 8 x 7 type 2 magazine, SEC P33
(3)           45 Ton ANFO bin, no number


 (j)           Brakefield Propellant Project in WhiteOak, Oklahoma
(1)           Stainless Steel loading bin, no number
(2)           Chevrolet 88 2 ton truck, no title (came with Kinepak acquisition)
(3)           Two (2) type 4 magazine trailers, no numbers
(4)           storage equipment trailer, no number
(5)           Bobcat Loader, rental


(k)    All equipment associated with the process of grinding, preparing and
blending located at the General Dynamics watergel slurry production plant in
Marion, Illinois, including, without limitation, the following:
(1)   Mixer 15,000 lbs. Cap (Jacketed, variable speed drive, safety
monitor/control system)
(2)   Mixer Load Cells
(3)   Helical Screw Feeder (Ammonium Nitrate)
(4)   Helical Screw Feeder (Sodium Nitrate)
(5)   Ammonium Nitrate Silo (60 Ton Cap)
(6)   Sodium Nitrate Silo (60 Ton Cap)
(7)   Packout Tank (Hopper)
(8)   Weight/Charging Fixtures
(9)   Buffer Solution Tank
(10)  Powder (Propellant) Transfer Pump P-100 - Gorman Rupp Pump - Model T3A3-B
(11)   Vibrating Screen S-101-Derrick Corp Model K24-48A-25
(12)   Grinder Feed Tank T-101
(13)   Vibrating Feeder VF-101 - ERIEZ M50A Feeder
(14)   Grinder G-101 - Williams Patent Crusher and Pulverizer Co. Metior #24
Hammer Mill (2000 HP)
 
2

--------------------------------------------------------------------------------


 
(15)    Ground Powder (Propellant) Pump P-101 - Gould Centrifugal Pump, Model
3196
(16)   Ground Powder (Propellant) Tank T-102
(17)   Ground Powder (Propellant) Transfer Pump P-102 Gorman Rupp Pump, Model
A11125
(18)   Re-Circulating Water (R.W.) Tank T-103
(19)   Re-Circulating Water (R.W.) Pump P-103 Gould Centrifugal Pump, Model 3196
(20)   Water Filter P-101 - Everlift SMS 62-18-2M Duplex Filter
(21)   Filter Water Tank T-104
(22)   Filtered Water Pump P-104 - Gould Centrifugal Pump, Model 3196
(23)   Hydrocone H-101 - Krebs Model V48-10-1734 Cyclone
(24)   Powder (Propellant) Hoppers (Dyno Bins)
(25)   D-Water Pump P-105 - Warren Rupp Model SB1-A Air Operated Diaphragm Pump
 
2.  
As of October 31, 2002, to the knowledge of Sellers, trailers used for offsite
storage and transportation are located as follows:

 
TRAILER
 
 
 
 
 
 
 
 
 
NUMBER
MAKE
LENGTH
YEAR
LOCATION
DATE
SALESMAN
INSPECTED
VIN
COMMENTS
                   
101
AMERICAN
48'
1980
MT. VALLEY-ALLEN,KY
6-Dec-01
SAMPSON
 
1PM0V0452X83034564
SIDE DOOR
102
MONON
45'
1980
FORT WINGATE,NM (barrels)
14-May-02
MITCHELL
JAN.2002
48944
 
103
TRAILMOBILE
45'
1978
MT. VALLEY-ALLEN,KY
28-Jun-00
SAMPSON
 
566230
 
104
DORSEY
45'
1981
AUSTIN/LITTLE ROCK,AR
28-Oct-02
KEEN
JUN.2002
1DTV12W8BW011312
SIDE DOOR
105
TRAILMOBILE
44'
1973
ORICA/BONNE TERRE,MO
17-Jun-02
MITCHELL
OCT.2001
J92681
SIDE DOOR
106
STRICKLAND
45'
1980
SEC PLANT 5"
29-Oct-02
BURTON
FEB.2002
245506
SIDE DOOR
107
GREAT DANE
45'
1983
EMPTY -PRYOR,OK
12-Sep-02
KEEN
 
1GRAA9025DB08686879
 
108
COMET
27'
1977
ENERGETICS EQUIPMENT
16-Sep-02
BOLT
JUL.1998
57720272
PUP
109
COMET
27'
1975
EMPTY PRUF PLANT
5-Aug-02
BURTON
SEPT.2002
57517278
PUP
110
COMET
27'
1979
EMPTY-PRYOR,OK
29-May-02
KEEN
 
57924377
PUP
111
MILLER
45'
1982
AUSTIN/MIDLOTHIAN,TX
25-Apr-02
KEELING
 
V-6665
SIDE DOOR
112
FRUEHUAF
48'
1983
SEC/PRYOR,OK
27-Aug-02
KEEN
 
1H2V04B28EH034240
 
113
DORSEY
45'
1980
CONEX/BATTLETOWN,KY
18-Jan-02
SAMPSON
 
151285
SIDE DOOR
114
FRUEHUAF
45'
1981
SHOP- JOPLIN
23-Oct-02
GODDARD
MAY.2002
2V04525BE016411
 

 
3

--------------------------------------------------------------------------------


 
TRAILER
 
 
 
 
 
 
 
 
 
NUMBER
MAKE
LENGTH
YEAR
LOCATION
DATE
SALESMAN
INSPECTED
VIN
COMMENTS
                   
115
DORSEY
45'
1981
DYNO/GARDEN CITY,TX
16-Aug-02
KEELING
JUL.2002
1DTV12W27BA155544
SIDE DOOR
116
BLACK DIAMOND
45'
1981
INTER MTN./VERNAL,UT
18-Sep-02
LOADER
JAN.2002
1BPV2245XBT000073
SIDE DOOR
117
COMET
27'
1975
BRAKEFIELD/BOBCAT
10-Oct-02
KEEN
 
57517206
PUP
118
GREAT DANE
45'
1983
HERMITAGE-LEBANON,TN
29-Sep-02
SAMPSON
JUN.2002
GRAA9029ES055202
SIDE DOOR
119
COMET
27'
1978
BRAKEFIELD/WHITE OAK,OK
7-Mar-01
KEEN
 
57822440
PUP
120
COMET
27'
1975
SEC PLANT EMPTY
11-Oct-02
MITCHELL
 
57517202
PUP
121
TRAILMOBILE
44'
1973
QUAPAW/DRUMRIGHT,OK
25-Sep-02
KEEN
MAR.2001
J92766
 
122
GREAT DANE
45'
1982
SEC PLANT EMPTY
29-Oct-02
MITCHELL
 
1GRAA9026CS102618
SLIDER
123
FRUEHUAF
45'
1982
MT. VALLEY/ALLEN,KY
12-Apr-02
SAMPSON
 
1H2V04522CC004407
 
124
TRAILMOBILE
45'
1973
AUSTIN/GEORGETOWN,TX
1-Oct-02
KEELING
JUN.2002
J92733
 
125
TRAILMOBILE
45'
1973
SEC PLANT EMPTY
29-Oct-02
MITCHELL
MAY.2002
J92739
SIDE DOOR
126
TRAILMOBILE
45'
1973
SHOP- JOPLIN
13-Sep-02
GODDARD
MAR.2002
J92688
 
127
GREAT DANE
45'
1981
SEC PLANT EMPTY
29-Oct-02
MITCHELL
MAY.2002
1GRAAC9022BB086703
SIDE DOOR
128
TRAILMOBILE
45'
1973
SEC PLANT EMPTY
29-Oct-02
MITCHELL
FEB.2002
J92756
SIDE DOOR
129
COMET
27'
1977
SEC PLANT EMPTY
15-Mar-02
MITCHELL
MAR.2001
57720496
PUP
130
TRAILMOBILE
44'
1973
MT. VALLEY/ALLEN,KY
8-Apr-02
SAMPSON
 
J92690
SIDE DOOR
131
TRAILMOBILE
45'
1973
AUSTIN/MIDLAND,AR
23-May-02
KEEN
AUG.2001
J92701
 
132
DORSEY
45'
1981
SHOP- JOPLIN
21-Oct-02
GODDARD
OCT.2002
1DTV12W2XBW01140B
SIDE DOOR
133
TRAILMOBILE
45'
1973
ENERGETICS EQUIPMENT
12-Nov-01
BOLT
APR.2001
591706
SIDE DOOR
134
COMET
27'
1975
SEC PLANT-EMPTY
7-Mar-02
MITCHELL
JUN.2000
57517506
PUP
135
COMET
27'
1975
HALLOWELL/3" 430
17-Oct-02
MITCHELL
 
57517422
PUP
136
FRUEHUAF
48'
1986
SHOP- JOPLIN
26-Jul-02
GODDARD
 
1H2V04824GE021229
 
137
FRUEHUAF
44'
1966
INTER MT.WEST-VERNAL,UT
22-Apr-02
LOADER
 
MEG515003
SIDE DOOR
138
STOUGHTON
48'
1988
APAC-TAHLEQUAH,OK
21-Jun-01
KEEN
 
1DW1A4523JS5560002
SIDE DOOR
139
MILLER
45'
1981
WESCO/GRANTS,NM
7-Oct-02
LOADER
AUG.2001
N11027
SIDE DOOR
140
GREAT DANE
45'
1975
AUSTIN/CRAWFORD,TX
19-Aug-02
KEELING
APR.2002
71457
 
141
FRUEHUAF
40'
1968
MT. VALLEY-ALLEN,KY
13-Mar-01
SAMPSON
 
FW124448
 
142
UTILITY
45'
1981
SEC/PRYOR,OK
26-Aug-02
KEEN
APR.2001
1UYV52450BC613210
 

 
4

--------------------------------------------------------------------------------


 
 
TRAILER
 
 
 
 
 
 
 
 
 
NUMBER
MAKE
LENGTH
YEAR
LOCATION
DATE
SALESMAN
INSPECTED
VIN
COMMENTS
                   
143
TRAILMOBILE
45'
1973
WAMPUM-BARKLEY,PA
1-Nov-01
SAMPSON
 
J92752
 
144
DORSEY
45'
1981
EMPTY-PRYOR,OK
12-Sep-02
KEEN
 
1DTV12W238A155508
 
145
TRAILMOBILE
45'
1973
SEC PLANT EMPTY
29-Oct-02
MITCHELL
AUG.2002
J92744
SIDE DOOR
146
BLACK DIAMOND
45'
1981
AUSTIN/MIDLAND,AR
25-Sep-02
KEEN
 
593371
 
147
GREAT DANE
45'
1975
KY.PWDR-MT.VERNON
29-Oct-02
SAMPSON
APR.2002
71956
 
148
TRAILMOBILE
45'
1979
EMPTY PRUF PLANT
10-Sep-02
BURTON
JUL.2002
T39709
SIDE DOOR
149
TRAILMOBILE
45'
1973
SEC PLANT EMPTY
29-Oct-02
MITCHELL
APR.2002
J92703
 
150
TRAILMOBILE
45'
1973
SEC PLANT EMPTY
25-Jun-02
MITCHELL
APR.2002
J92734
SIDE DOOR
151
FRUEHUAF
40'
1969
BRAKEFIELD-WHITE OAK,OK
5-Feb-02
KEEN
 
FWJ340845
 
152
TRAILMOBILE
45'
1973
M+S/SUSCON,PA
15-Oct-02
SAMPSON
SEPT.2002
J92713
 
153
TRAILMOBILE
45'
1973
MT. VALLEY-ALLEN,KY
17-May-02
SAMPSON
APR.2002
J92757
 
154
TRAILMOBILE
44'
1973
AUSTIN-MIDLAND,TX
17-Dec-01
KEELING
 
J92709
SIDE DOOR
155
STRICKLAND
45'
1970
SHOP- JOPLIN
17-Oct-02
GODDARD
OCT.2002
78372
 
156
TRAILMOBILE
45'
1973
SHOP- JOPLIN
23-Oct-02
GODDARD
 
J92748
 
157
LUFKIN
48'
1984
SHOP- JOPLIN
9-Aug-02
GODDARD
MAR.2002
1L01A4823E1064079
 
158
FRUEHUAF
40'
1980
MT. VALLEY-ALLEN,KY
1-Nov-01
SAMPSON
 
HPT025559
 
159
COMET
27'
1975
QUAPAW-PAWNEE,OK
10-Jul-02
KEEN
 
57517341
PUP
160
FRUEHUAF
45'
1976
SEC PLANT EMPTY
14-Aug-02
MITCHELL
AUG.2002
CHX229850
SIDE DOOR
161
STRICK
 
1980
EMPTY PRUF PLANT
16-Sep-02
BURTON
APR.2002
23B113
SIDE DOOR
162
LUFKIN
45'
1981
FT WINGATE,NM
14-Oct-02
MITCHELL
APR.2002
1L01A4529B1059520
SIDE DOOR
163
LUFKIN
 
1981
SEC PLANT EMPTY
12-Aug-02
MITCHELL
MAY.2002
1L01A4525B1059515
SIDE DOOR
164
FRUEHUAF
40'
1969
AUSTIN/MIDLAND,AR
24-Sep-02
KEEN
 
FWJ340844
 
165
LUFKIN
45'
1987
SHOP- JOPLIN
26-Sep-02
GODDARD
OCT.2002
1L01A4529J1077451
SIDE DOOR
166
DORSEY
45'
1980
MT. VALLEY-ALLEN,KY
16-May-02
SAMPSON
DEC.2001
151401
 
167
BLACK DIAMOND
45'
1981
SHOP- JOPLIN
18-Sep-02
GODDARD
OCT.2002
1BDV22459BT000114
 
168
FRUEHUAF
45'
1981
SHOP- JOPLIN
3-Oct-02
GODDARD
JUL.2002
1H2V0452XBE019708
 
169
FRUEHUAF
45'
1981
BRAKEFIELD-WHITE OAK,OK
16-May-02
KEEN
MAR.2002
1H5V04524BM026999
 
170
FRUEHUAF
45'
1981
DYNO/NOLANVILLE,TX
28-Aug-02
KEELING
APR.2002
1H5V04522BM026998
SIDE DOOR

 
5

--------------------------------------------------------------------------------


 
 
TRAILER
 
 
 
 
 
 
 
 
 
NUMBER
MAKE
LENGTH
YEAR
LOCATION
DATE
SALESMAN
INSPECTED
VIN
COMMENTS
                   
171
FRUEHUAF
45'
1981
MT. VALLEY-ALLEN,KY
13-Sep-01
SAMPSON
 
1H2V04526BA019549
 
172
DORSEY
45'
1980
SHOP- JOPLIN
23-Oct-02
GODDARD
AUG.2002
151296
SIDE DOOR
173
LUFKIN
45'
1979
AUSTIN/GEORGETOWN,TX
7-Aug-02
KEELING
JUN.2002
55217
 
174
FRUEHUAF
45'
1983
SHOP- JOPLIN
21-Aug-02
GODDARD
MAY.2002
1H2V04522DE009497
 
175
FRUEHUAF
45'
1980
DYNO-EAST KY.
5-Mar-02
SAMPSON
 
HPT034113
 
176
FRUEHUAF
48'
1984
DYNO-NEW BLAINE,AR
7-Jun-01
CLANTON
 
1PT01AAH6F9000208
 
177
STRICKLAND
48'
1988
WESCO/GRANTS,NM
24-Oct-02
LOADER
MAY.2002
1512E8488J0308420
SIDE DOOR
178
STRICKLAND
48'
1988
AUSTIN-MIDLAND,AR
29-Apr-02
KEEN
 
1S12E8489KO309207
SIDE DOOR
179
BUDD
48'
1985
M+S/BLUE MTN.
5-Jun-02
SAMPSON
MAY.2002
W923FE16907
 
180
MONON
48'
1988
AUSTIN/CHICO,TX
22-Oct-02
KEELING
JUL.2002
1NNVA4525JM112714
SIDE DOOR
181
GREAT DANE
45'
1979
AUSTIN/N. LITTLE ROCK,AR
15-Jul-02
KEEN
MAY.2002
97776
 
182
GREAT DANE
45'
1979
FT.WINGATE/4-1/4 LOAD
9-Sep-02
MITCHELL
JAN.2001
97775
NO TITLE
183
FRUEHUAF
40'
1969
DYNO/GARDEN CITY,TX
17-Oct-02
KEELING
MAY.2002
FWJ340830
 
184
FRUEHUAF
40'
1969
AUSTIN/DABNEY,TX
13-Aug-02
KEELING
AUG.2002
FWJ340833
 
185
FRUEHUAF
40'
1968
SHOP- JOPLIN
26-Sep-02
GODDARD
OCT.2002
FWJ340803
 
186
FRUEHUAF
40'
1969
SHOP- JOPLIN
10-Sep-02
GODDARD
OCT.2002
FWJ340832
 
187
FRUEHUAF
40'
1969
AUSTIN/MIDLAND,AR
4-Oct-02
KEEN
JUN.2002
FWJ340814
 
188
FRUEHUAF
40'
1969
SEC PLANT EMPTY
28-Aug-02
MITCHELL
JAN.2002
FWJ340813
 
189
LUFKIN
45'
1987
SEC PLANT boxes
13-Aug-02
BOLT
DEC.2001
4528H1076172
SIDE DOOR
190
LUFKIN
45'
1987
HERMITAGE/LEBANON,TN
21-Oct-02
SAMPSON
OCT.2002
1L01A4524J1077454
 
191
LUFKIN
45'
1987
AUSTIN-GAINSVILLE,GA
28-Mar-02
SAMPSON
 
1L01452XJ1077443
 
192
LUFKIN
45'
1987
FORT WINGATE,NM
9-Sep-02
MITCHELL
APR.2002
1L01A4521J1077444
SIDE DOOR
193
LUFKIN
45'
1987
AUSTIN/NEW BRAUNFELS,TX
16-Oct-02
KEELING
MAR.2002
1L01A4524H1076176
SIDE DOOR
194
LUFKIN
45'
1986
EMRICK+HILL-MEEKER,CO
10-Apr-02
LOADER
 
1L01A4526H1073254
SIDE DOOR
195
LUFKIN
45'
1986
WAMPUM-WINDBER,PA
28-Aug-01
SAMPSON
 
1L01A4528H1073269
 
196
LUFKIN
45'
1987
EMPTY-PRYOR,OK
29-May-02
KEEN
 
1L01A4526J1077455
 
197
LUFKIN
45'
1987
SHOP- JOPLIN
21-Aug-02
GODDARD
 
1L01A452XJ1077460
 
198
LUFKIN
45'
1987
AUSTIN/KOSSE,TX
20-Aug-02
KEELING
AUG.2002
1L01A4526J1077441
 

 
 
6

--------------------------------------------------------------------------------


 
 
TRAILER
 
 
 
 
 
 
 
 
 
NUMBER
MAKE
LENGTH
YEAR
LOCATION
DATE
SALESMAN
INSPECTED
VIN
COMMENTS
                   
199
FRUEHUAF
40'
1978
DENADEL-GRNWOOD,AR
2-Mar-01
CLANTON
 
MEZ573001
OUT OF SERVICE
200
FRUEHUAF
40'
1978
EMPTY-PRYOR,OK
18-Mar-02
KEEN
 
MEZ573002
 
201
FRUEHUAF
48'
1984
SEC PLANT EMPTY
29-Oct-02
MITCHELL
APR.2002
1H2V04826FH004392
 
202
VANCO
48'
1984
SEC PLANT EMPTY BARRELS
10-Oct-02
MITCHELL
MAY.2002
1VVV48203E1005296
 
203
FRUEHUAF
48'
1984
SEC PLANT EMPTY
25-Jun-02
MITCHELL
MAR.2002
1H2V04521EC015980
 
204
TRAILMOBILE
48'
1988
SEC PLANT EMPTY
25-Jun-02
MITCHELL
APR.2002
1PT011AH6J9009371
96' WIDE
205
TRAILMOBILE
48'
1988
INTER MTN- VERNAL,UT
17-Apr-02
LOADER
 
1PT011AH4J9009367
 
206
TRAILMOBILE
48'
1988
AUSTIN/GEORGETOWN,TX
6-Aug-02
KEELING
 
1PT011AH9J009364
 
207
TRAILMOBILE
48'
1988
WAMPUM-WINDBER,PA
25-Sep-02
SAMPSON
 
1PT011AH4J9009370
OUT OF SERVICE
208
TRAILMOBILE
48'
1988
AUSTIN/FINDLAY,OH
18-Jul-02
SAMPSON
 
1PT011AH8J9009369
96' WIDE/SIDE DOOR
209
TRAILMOBILE
48'
1988
M+S/SUSCON
25-Jun-02
SAMPSON
JUN.2002
1PT011AH2J9009366
96' WIDE
210
TRAILMOBILE
48'
1988
SEC PLANT EMPTY
29-Oct-02
MITCHELL
SEPT.2002
1PT011AH6J9009368
96' WIDE/SIDE DOOR
211
TRAILMOBILE
48'
1988
AUSTIN-MIDLAND,AR
2-May-02
KEEN
JAN.2002
1PT011AH8J9009372
96' WIDE/SIDE DOOR
212
TRAILMOBILE
48'
1988
CALDWELL-HAZARD,KY
3-Jan-01
SAMPSON
 
1PT011AH7J9009362
OUT OF SERVICE
213
MONON
45
1986
SEC PLANT EMPTY
23-Oct-02
MITCHELL
 
1NNVA4527HM108710
SIDE DOOR
214
FRUEHUAF
45'
1989
SEC PLANT EMPTY
25-Sep-02
MITCHELL
MAR.2002
1H2V04529JH006610
SIDE DOOR
215
LUFKIN
48'
1987
SEC PLANT EMPTY
29-Oct-02
MITCHELL
 
1L0UA4523H1076175
SIDE DOOR
216
TRAILMOBILE
48'
1987
KY.PWDR-MT.VERNON
18-Oct-02
SAMPSON
SEPT.2002
1PT02DAH9H9009230
102' WIDE
217
TRAILMOBILE
48'
1987
SEC PLANT EMPTY
14-Aug-02
MITCHELL
AUG.2002
1PT02DAH9H9008983
102' WIDE
218
GREAT DANE
48'
1987
SEC PLANT EMPTY
8-Jul-02
MITCHELL
APR.2002
1GRAA962XHB174307
102' WIDE
219
LUFKIN
48'
1986
SHOP- JOPLIN
5-Sep-02
GODDARD
SEPT.2002
1L01A4822H1074574
102' WIDE
220
GREAT DANE
45'
1994
SHOP- JOPLIN
5-Aug-02
GODDARD
APR.2002
1GRAA9024ES050201
SIDE DOOR/102' WIDE
221
FRUEHUAF
48"
1987
M+S-BLUE MTN.
26-Jul-02
SAMPSON
JAN.2002
1H2V04827JC001852
102' WIDE
222
TRAILMOBILE
48"
1987
SEC PLANT EMPTY
25-Jun-02
MITCHELL
JUN.2002
1PT02DAH9H9004951
102' WIDE
223
TRAILMOBILE
48'
1988
EMPTY-PRYOR,OK
30-May-02
KEEN
FEB.2002
1PT02DAH1H9009142
102' WIDE
224
GREAT DANE
48'
1987
FT WINGATE,NM
7-Oct-02
MITCHELL
AUG.2002
1GRAA9620H8174235
102' WIDE
225
TRAILMOBILE
48'
1987
ENERGETICS EQUIPMENT
3-Dec-01
BOLT
NONE
1PT02DAH0H+I239004949
102' WIDE
226
HOBBS
48'
1986
MT. VALLEY-ALLEN,KY
2-Feb-02
SAMPSON
 
1H5V04822GM032514
102' WIDE

 
 
7

--------------------------------------------------------------------------------


 
 
TRAILER
 
 
 
 
 
 
 
 
 
NUMBER
MAKE
LENGTH
YEAR
LOCATION
DATE
SALESMAN
INSPECTED
VIN
COMMENTS
                   
227
TRAILMOBILE
48'
1987
AHLGRIMM-MINERAL POINT,WI
9-Jan-02
CLANTON
 
1PT02DAH2H9004919
102' WIDE
228
TRAILMOBILE
48'
1986
SEC PLANT EMPTY
29-Oct-02
MITCHELL
OCT.2002
1PT02DAH0H9001291
102' WIDE
229
BUDD
48'
1985
SHOP- JOPLIN
23-Oct-02
GODDARD
OCT.2002
1BK10W921FE216727
102' WIDE
230
STOUGHTON
48'
1986
SEC PLANT EMPTY
29-Oct-02
MITCHELL
 
1DW1A4827GS507713
102" WIDE
231
MONON
48'
1986
SEC PLANT 5-1/2"
29-Oct-02
BURTON
DEC.2001
1NNVA82XGM107934
102' WIDE
232
FRUEHUAF
48'
1986
MT. VALLEY-ALLEN,KY
9-Jul-00
SAMPSON
 
1H2V04823GC011206
102' WIDE
233
TRAILMOBILE
48'
1984
AUSTIN-GEORGETOWN,TX
15-May-02
KEELING
 
1PT02DAH1H9004877
102' WIDE
234
GREAT DANE
48'
1987
AUSTIN/MIDLAND,AR
23-Sep-02
KEEN
MAY.2002
1GRAA9627HB174202
102' WIDE
235
HOBBS
48'
1984
EMPTY PRUF PLANT
24-Oct-02
BURTON
SEPT.2002
1H5V04827GM032508
102' WIDE
236
TRAILMOBILE
48'
1987
MT. VALLEY-ALLEN,KY
30-Jun-00
SAMPSON
 
1PT02DAH9H9004934
102' WIDE
237
GREAT DANE
48'
1987
BRAKEFIELD/EMPTY BARRELS
10-Oct-02
KEEN
DEC.2001
1GRAA9621HS014512
102' WIDE
238
LUFKIN
48'
1985
WAMURPHY/HELENDALE,CA
11-Oct-02
LOADER
SEPT.2002
1L01A4827F1069707
102' WIDE
239
GREAT DANE
48'
1987
SEC PLANT EMPTY
28-Aug-02
MITCHELL
JUN.2002
1GRAA9629HS014645
102' WIDE
240
GREAT DANE
48'
1986
EMPTY PRUF PLANT
27-Sep-02
BURTON
 
1GRAA9628GS128005
102' WIDE
241
BUDD
48'
1984
MT. VALLEY-ALLEN,KY
23-Aug-01
SAMPSON
 
1BK10W928FE214540
102' WIDE
242
TRAILMOBILE
48'
1987
KESCO-BLOUNTVILLE, TN
21-Sep-01
SAMPSON
 
1PT02DAH1H9004863
102' WIDE
243
FRUEHUAF
48'
1986
A.P.TO BOREN
21-Oct-02
MITCHELL
SEPT.2002
1H2V04820HH003729
102' WIDE
244
FRUEHUAF
48'
1986
AUSTIN/MIDLAND,AR
25-Aug-02
KEEN
MAY.2002
1H2V04821HH003478
SLIDER
245
FRUEHUAF
40'
1969
SHOP- JOPLIN
4-Oct-02
GODDARD
OCT.2002
FWJ340817
 
246
FRUEHUAF
45'
1980
SHOP- JOPLIN
26-Sep-02
GODDARD
SEPT.2002
FRT004815
 
247
FRUEHUAF
40'
1969
MT. VALLEY-ALLEN,KY
11-Oct-01
SAMPSON
 
FWJ340826
 
248
GREAT DANE
48'
1974
MT. VALLEY-ALLEN,KY
12-Oct-00
SAMPSON
 
69261
 
249
FRUEHUAF
48'
1984
SEC PLANT BOXES
26-Sep-02
BOLT
 
1H2V04822EB010003
OUT OF SERVICE
250
FRUEHUAF
40'
1969
SEC PLANT-boxes/tops
13-Aug-02
BOLT
 
FWJ340828
 
251
FRUEHUAF
40'
1977
EMPTY-PRYOR,OK
29-May-02
KEEN
 
MAY5322126
 
252
STRICKLAND
45'
1980
WESCO-GALLUP,NM
5-Dec-01
LOADER
 
24630
 
253
GREAT DANE
45'
1973
BRIAN JORDAN/ PRO CANS
16-Oct-02
MITCHELL
OCT.2000
56435
SIDE DOOR

 
8

--------------------------------------------------------------------------------


 
 
TRAILER
 
 
 
 
 
 
 
 
 
NUMBER
MAKE
LENGTH
YEAR
LOCATION
DATE
SALESMAN
INSPECTED
VIN
COMMENTS
                   
254
GREAT DANE
45'
1980
INDEPENDENCE/SEC-PRYOR
18-Sep-02
KEEN
AUG.2002
B19415
SIDE DOOR
255
TRAILMOBILE
45'
1985
SHOP- JOPLIN
14-Jul-02
GODDARD
 
1PT014RH0F9001120
 
256
TRAILMOBILE
48'
1990
SEC PLANT EMPTY
25-Jun-02
MITCHELL
JUN.2002
1PT024AH4L9010567
96' WIDE
257
TRAILMOBILE
48'
1990
SEC/PRYOR,OK
25-Sep-02
KEEN
 
1PT024AH6L9010571
96' WIDE
258
TRAILMOBILE
45'
1980
MT. VALLEY-ALLEN,KY
10-Apr-02
SAMPSON
 
T39835
 
259
TRAILMOBILE
45'
1978
KY. PWDR-MT. VERNON,KY
16-Sep-02
SAMPSON
 
597304
 
260
STRICKLAND
45'
1979
SHOP- JOPLIN
14-Oct-02
GODDARD
 
229190
 
261
TRAILMOBILE
48'
1984
TPL/FT.WINGATE,NM
24-Oct-02
MITCHELL
MAY.2001
1PT014RH4E9003628
 
262
TRAILMOBILE
48'
1985
SHOP- JOPLIN
29-May-02
GODDARD
 
1PT014RH1F9001112
 
263
TRAILMOBILE
48'
1985
SHOP- JOPLIN
24-Jun-02
GODDARD
 
1PT014RH4F9001119
OUT OF SERVICE
264
TRAILMOBILE
48'
1984
MT. VALLEY-ALLEN,KY
28-Jan-02
SAMPSON
 
1PT014RH1E9003621
 
265
FRUEHUAF
45'
1974
AUSTIN/MIDLAND,AR
12-Sep-02
KEELING
JUN.2002
MAR437740
 
266
FRUEHUAF
40'
1975
SHOP- JOPLIN
29-May-02
GODDARD
 
MAW487331
 
267
LUFKIN
48'
1988
MT. VALLEY-ALLEN,KY
21-Jan-02
SAMPSON
 
1L01A4825J1081430
 
268
FRUEHUAF
48'
1983
BIR.PWDR-BIRMINGHAM,AL
6-Dec-01
SAMPSON
 
1H5V04B29EM000429
 
269
LUFKIN
48'
1986
BUCKLEY-GREENWOOD,MO
3-Mar-02
CLANTON
 
1101A4820G1071879
 
270
FRUEHUAF
48'
1984
SHOP- JOPLIN
20-Sep-02
GODDARD
 
1H5V0482XE023119
 
271
THAYCO
48'
1986
APAC-TALEQUAH,OK
19-Apr-01
KEEN
 
W922GF001666
 
272
HOBBS
48'
1984
SEC PLANT EMPTY
25-Jun-02
MITCHELL
FEB.2002
1H5V4820EM023145
 
273
THEURER
48'
1988
CALDWELL-HAZARD,KY
10-Jan-01
SAMPSON
 
1TA114827KG213114
 
274
HOBBS
48'
1984
EMPTY-PRYOR,OK
4-Sep-02
KEEN
APR.2002
1H5V04820EM023131
 
275
GREAT DANE
48'
1985
SEC PLANT BOXES
26-Sep-02
BOLT
 
1GRAA9627FS092340
OUT OF SERVICE
276
LUFKIN
48'
1987
DYNO-MIDAM-THORTON,IL
 
CLANTON
 
1L01A4825H1075363
 
277
DORSEY
48'
1982
SEC plant-2 component raw
13-Aug-02
BOLT
FEB.2000
1DTV12W28CA158776
 
278
MONON
48'
1988
QUAPAW/DRUMRIGHT,OK
10-Jun-02
KEEN
MAR.2002
1NNVA4829JM112386
 
279
FRUEHUAF
48'
1987
DEDICATED CAMDEN,AR
13-Jun-02
BURTON
JUN.2002
1H2V04828HA010923
 
280
FRUEHUAF
48'
1988
SEC PLANT EMPTY
15-Oct-02
BOLT
   
NO TITLE
281
FRUEHUAF
48'
1984
SHOP- JOPLIN
24-Jun-02
GODDARD
 
1H2V04526EB009358
 

 
9

--------------------------------------------------------------------------------


 
 
TRAILER
 
 
 
 
 
 
 
 
 
NUMBER
MAKE
LENGTH
YEAR
LOCATION
DATE
SALESMAN
INSPECTED
VIN
COMMENTS
                   
282
MILLER
48'
1989
JACK SEVERS/ITEC
30-Apr-02
MITCHELL
 
1MLT14525KB249095
 
283
DORSEY
 
1988
SEC PLANT EMPTY
31-Oct-02
MITCHELL
 
1DTV22W23KA186240
 
284
FRUEHUAF
45'
1988
JACK SEVERS/ITEC
30-Apr-02
MITCHELL
 
1H2V04520JE021370
 
285
STOUGHTON
45'
1989
SEC PLANT EMPTY
29-Aug-02
MITCHELL
 
10W1W4529KS173097
 
286
FRUEHUAF
45'
1988
SEC PLANT EMPTY
15-Oct-02
BOLT
 
1H2V04525JE002149
 
287
STOUGHTON
45'
1989
4-1/2" 600-20 BAGS
19-Sep-02
BOLT
 
1DW1A4523KS172169
 
288
STOUGHTON
45'
1990
6" 600-20 BAGS
19-Sep-02
BOLT
 
1DW1A4524LS661004
 
289
FRUEHUAF
45'
1988
6-1/2",7",8" 600-20 BAGS
19-Sep-02
BOLT
 
1H2V04521JA000583
 
290
DORSEY
45'
1989
SEC PLANT EMPTY
31-Oct-02
MITCHELL
 
1DTV12W2XKW035238
 
291
FRUEHUAF
45'
1988
SEC PLANT EMPTY
29-Oct-02
BOLT
 
1H2V04525JE021395
 
292
STOUGHTON
45'
1988
ENERGETICS EQUIPMENT
16-Sep-02
BOLT
 
1DW1A4528JS835024
 
293
DORSEY
45'
1989
UTeC EQUIPMENT
20-Sep-02
BOLT
 
1DTV22W0KA186003
 
294
STOUGHTON
45'
1988
HYDROMITE 415 BAGS
19-Sep-02
BOLT
 
1DW1A4520JS947168
 
295
FRUEHUAF
45'
1988
JACK SEVERS/ITEC
30-May-02
MITCHELL
 
1H2V04525JE002023
 
296
FRUEHUAF
45'
1988
4"and 4-1/2" 600-20 BAGS
19-Sep-02
BOLT
 
1H2V04527JA000779
 
297
DORSEY
45'
1989
PRUF PLANT-STORAGE
11-Jul-02
BURTON
 
1DTV22W21KA186236
 
298
STOUGHTON
45'
1988
MT. VALLEY-ALLEN,KY
8-Feb-02
SAMPSON
 
1DW1A4528JS947788
 
299
MILLER
45'
1989
800 BAGS
19-Sep-02
BOLT
 
MAY537555
 
300
FRUEHUAF
45'
1988
UTC/GAYLORD BOXES
6-Sep-02
BOLT
 
1H2V04521JA000499
 
301
DORSEY
45'
1988
SEC PLANT EMPTY
19-Mar-02
BOLT
 
1DTV12W24JW030535
 
302
STOUGHTON
45'
1988
5-1/2" 600-20 BAGS
19-Sep-02
BOLT
 
1DW1A4521JS947566
 
303
STOUGHTON
45'
1988
MT. VALLEY-ALLEN,KY
4-Dec-01
SAMPSON
 
1DW1A4522KS173183
 
304
FRUEHUAF
45'
1988
ORICA AMEX BAGS & PALLETS
15-Apr-02
BOLT
 
1H2V04521JE021457
 
305
MILLER
45'
1988
QUAPAW-PAWNEE,OK
10-Dec-01
KEEN
 
1MLT14529JE186081
 
306
DORSEY
45'
1988
JACK SEVERS/ITEC
10-May-02
MITCHELL
 
1DTV12W2XKW033148
 
307
STOUGHTON
45'
1989
SEC ANFO BAGS & 600 MATS
15-Apr-02
BOLT
 
1DW1A4523KS172186
 
308
DORSEY
45'
1988
5"and 5"W/L 600-20 BAGS
19-Sep-02
BOLT
 
1DTV12W29KW033061

 
10

--------------------------------------------------------------------------------


 
 
TRAILER
 
 
 
 
 
 
 
 
 
NUMBER
MAKE
LENGTH
YEAR
LOCATION
DATE
SALESMAN
INSPECTED
VIN
COMMENTS
                   
309
FRUEHUAF
45'
1988
SEC PLANT EMPTY
28-Mar-02
MITCHELL
 
1H2V04526JE021258
 
310
STOUGHTON
45'
1988
SEC PLANT EMPTY
29-Oct-02
MITCHELL
 
1DW1A4521JS835270
 
311
MILLER
45'
1989
SEC B.A. TOPS
6-Sep-02
BOLT
 
1MLT14521KB249255
 
312
STOUGHTON
45'
1988
PRUF PLANT/ A.P. STORAGE
11-Jun-02
BURTON
 
1DW1A4521JS947793
 
313
MILLER
45'
1989
TYPE IV MAGAZINE
20-Mar-02
MITCHELL
 
1MLT1452XKB249299
 
314
MILLER
45'
1988
TYPE IV MAGAZINE
20-Mar-02
MITCHELL
 
1MLT1452XKB249190
 
315
MILLER
45'
1988
JACK SEVERS/ITEC
3-May-02
MITCHELL
 
1MLT14524JB186036
 
316
MONON
45'
1989
SEC PLANT PROPELLANT
29-Oct-02
BOLT
JUN.2002
1NNVA4520KM130900
 
317
STOUGHTON
45'
1988
JACK SEVERS/ITEC
15-May-02
MITCHELL
 
1DW1A4525JS947201
 
318
     
TYPE IV MAGAZINE
15-Mar-02
MITCHELL
 
1DW1A4525KS029000
 
319
DORSEY
45'
1988
JACK SEVERS/ITEC
30-May-02
MITCHELL
 
1DTV12W24KW033114
 
320
MILLER
45'
1989
JACK SEVERS/ITEC
9-May-02
MITCHELL
 
122954
 
321
MILLER
45'
1988
SEC PLANT EMPTY
19-Mar-02
MITCHELL
 
IMLT14525JB186031
 
322
DORSEY
45'
1989
UTC SHOT BAG STORAGE
19-Mar-02
BURTON
 
1DTV12W26KW035155
 
323
STOUGHTON
45'
1988
BOX BOTTOMS
6-Sep-02
BOLT
 
1DW1A4521JS947874
 
324
FRUEHUAF
45'
1987
ORICA  AMEX BAGS
12-Apr-02
BOLT
 
1H2V0452XJA000811
 
325
DORSEY
45'
1988
AUSTIN BOX TOPS
6-Sep-02
BOLT
 
1DTV12W28KW033066
 
326
STOUGHTON
48'
1989
DYNO BOX TOPS
6-Sep-02
BOLT
 
1DW1A4522KS173037
 
327
     
TYPE IV MAGAZINE
12-Apr-02
MITCHELL
 
1DTV12W27KW033219
 
328
STOUGHTON
45'
1988
SEC BOX TOPS
6-Sep-02
BOLT
 
1DW1A4525KS029238
 
329
MILLER
44'
1989
ORICA BOX TOPS
6-Sep-02
BOLT
 
122978
 




 
11 

--------------------------------------------------------------------------------

 
 
Part 3.10
 
SLURRY EXPLOSIVE CORPORATION
ACCOUNTS RECEIVABLE (AGED TRIAL BALANCE)
as of September 30, 2002
                             
Cusno
Cname
Invno
Type
InvDat
DueDat
Amount
Current
A30to60
A60to90
Over90
Cmpno
Cmpname
RptDate
 
10
ADAMS EXPLOSIVES
120508
INVOICE
8/06/02
10/05/02
$2,127.00
$0.00
$2,127.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
 
78
ALASKA PACIFIC POWDER COM
120472
INVOICE
7/31/02
9/29/02
$15,665.06
$0.00
$0.00
$15,665.06
$0.00
254
Slurry Explosive Corp.
9/30/02
 
78
ALASKA PACIFIC POWDER COM
120502
INVOICE
8/06/02
10/05/02
$15,662.00
$0.00
$15,662.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
 
78
ALASKA PACIFIC POWDER COM
120512
INVOICE
8/06/02
10/05/02
$313.00
$0.00
$313.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
 
78
ALASKA PACIFIC POWDER COM
120566
INVOICE
8/20/02
10/19/02
$15,283.06
$0.00
$15,283.06
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
 
255
ORICA USA, INC.
120670
INVOICE
9/13/02
11/12/02
$461.00
$461.00
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
 
262
INTERMOUNTAIN WEST ENERGY
120700
INVOICE
9/20/02
10/20/02
($12,306.00)
($12,306.00)
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
 
262
INTERMOUNTAIN WEST ENERGY
120701
INVOICE
9/20/02
10/20/02
$11,750.40
$11,750.40
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
 
275
AUSTIN EXPLOSIVES
120677
INVOICE
9/13/02
10/13/02
$435.00
$435.00
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
 
275
AUSTIN EXPLOSIVES
120678
INVOICE
9/13/02
10/13/02
$1,867.00
$1,867.00
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
 
280
AUSTIN POWDER CO.
120511
INVOICE
8/06/02
10/05/02
$1,902.00
$0.00
$1,902.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
 
280
AUSTIN POWDER CO.
120693
INVOICE
9/20/02
11/19/02
$423.00
$423.00
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
 
280
AUSTIN POWDER CO.
120710
INVOICE
9/20/02
11/19/02
$1,244.00
$1,244.00
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
 
280
AUSTIN POWDER CO.
120729
INVOICE
9/26/02
11/25/02
$647.00
$647.00
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
 
280
AUSTIN POWDER CO.
120742
INVOICE
9/30/02
11/29/02
$973.00
$973.00
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
 
281
AUSTIN POWDER COMPANY
120499
INVOICE
8/06/02
10/05/02
$9,242.10
$0.00
$9,242.10
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
 
281
AUSTIN POWDER COMPANY
120521
INVOICE
8/09/02
10/08/02
$10,440.00
$0.00
$10,440.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
 
281
AUSTIN POWDER COMPANY
120593
INVOICE
8/23/02
10/22/02
$10,440.00
$0.00
$10,440.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
 
282
AUSTIN POWDER COMPANY
120608
INVOICE
8/28/02
10/27/02
$9,945.00
$0.00
$9,945.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
 
282
AUSTIN POWDER COMPANY
120661
INVOICE
9/13/02
11/12/02
$9,725.05
$9,725.05
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
 
285
AUSTIN POWDER COMPANY
120536
INVOICE
8/13/02
10/12/02
$9,242.10
$0.00
$9,242.10
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
 
285
AUSTIN POWDER COMPANY
120571
INVOICE
8/20/02
10/19/02
$9,648.00
$0.00
$9,648.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
 
440
BINNS & STEVENS EXPL. INC
120664
INVOICE
9/13/02
10/13/02
$14,967.92
$14,967.92
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
 
461
BLUE CIRCLE INC
120709
INVOICE
9/20/02
10/20/02
$1,440.00
$1,440.00
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
 
495
BRAKEFIELD EQUIPMENT INC
120703
INVOICE
9/20/02
10/20/02
$336.00
$336.00
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
 
495
BRAKEFIELD EQUIPMENT INC
120715
INVOICE
9/25/02
10/25/02
$427.00
$427.00
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
 
495
BRAKEFIELD EQUIPMENT INC
120718
INVOICE
9/25/02
10/25/02
$5,713.26
$5,713.26
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
 
495
BRAKEFIELD EQUIPMENT INC
120751
INVOICE
9/30/02
10/30/02
$702.00
$702.00
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
 
495
BRAKEFIELD EQUIPMENT INC
120752
INVOICE
9/30/02
10/30/02
$866.80
$866.80
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
 
495
BRAKEFIELD EQUIPMENT INC
120755
INVOICE
9/30/02
10/30/02
$5,371.90
$5,371.90
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
 
495
BRAKEFIELD EQUIPMENT INC
120756
INVOICE
9/30/02
10/30/02
$4,792.65
$4,792.65
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
 
610
BUCKLEY POWDER CO.
120619
INVOICE
8/29/02
9/28/02
$4,524.22
$0.00
$4,524.22
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
 
610
BUCKLEY POWDER CO.
120620
INVOICE
8/29/02
9/28/02
$4,369.12
$0.00
$4,369.12
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
 
610
BUCKLEY POWDER CO.
120650
INVOICE
9/06/02
10/06/02
$4,482.00
$4,482.00
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
 
610
BUCKLEY POWDER CO.
120667
INVOICE
9/13/02
10/13/02
$4,395.44
$4,395.44
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
 
610
BUCKLEY POWDER CO.
120690
INVOICE
9/20/02
10/20/02
$4,245.04
$4,245.04
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
 


 
Page 1 

--------------------------------------------------------------------------------

 


Cusno
Cname
Invno
Type
InvDat
DueDat
Amount
Current
A30to60
A60to90
Over90
Cmpno
Cmpname
RptDate

610
BUCKLEY POWDER CO.
120726
INVOICE
9/26/02
10/26/02
$4,493.20
$4,493.20
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
610
BUCKLEY POWDER CO.
120759
INVOICE
9/30/02
10/30/02
$4,374.76
$4,374.76
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
754
CASH SALES-BINARY
120606
INVOICE
8/27/02
8/27/02
($389.98)
$0.00
($389.98)
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
754
CASH SALES-BINARY
120617
INVOICE
8/29/02
8/29/02
$2,377.34
$0.00
$2,377.34
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
754
CASH SALES-BINARY
120642
INVOICE
8/30/02
8/30/02
$555.45
$0.00
$555.45
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
754
CASH SALES-BINARY
120674
INVOICE
9/13/02
9/13/02
$999.58
$999.58
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
756
CASH SALES-PRYOR OK
120643
INVOICE
9/04/02
9/10/02
$3,648.70
$3,648.70
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
756
CASH SALES-PRYOR OK
120643
CR MEMO
9/10/02
9/10/02
($775.35)
($775.35)
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
756
CASH SALES-PRYOR OK
120746
INVOICE
9/30/02
9/30/02
$433.06
$433.06
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
935
CITY OF WEST PLAINS
120753
INVOICE
9/30/02
10/30/02
$721.00
$721.00
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
956
CLEMENS COAL COMPANY
106722
INVOICE
2/13/97
3/15/97
$1,539.78
$0.00
$0.00
$0.00
$1,539.78
254
Slurry Explosive Corp.
9/30/02
956
CLEMENS COAL COMPANY
106838
INVOICE
3/10/97
4/09/97
$704.24
$0.00
$0.00
$0.00
$704.24
254
Slurry Explosive Corp.
9/30/02
1071
CONTROLLED ENERGY SERVICE
115140
INVOICE
8/31/00
9/30/00
$2,560.00
$0.00
$0.00
$0.00
$2,560.00
254
Slurry Explosive Corp.
9/30/02
1071
CONTROLLED ENERGY SERVICE
115140
ADJMT
1/10/01
9/30/00
($366.30)
$0.00
$0.00
$0.00
($366.30)
254
Slurry Explosive Corp.
9/30/02
1071
CONTROLLED ENERGY SERVICE
115141
INVOICE
8/31/00
9/30/00
$2,560.00
$0.00
$0.00
$0.00
$2,560.00
254
Slurry Explosive Corp.
9/30/02
1071
CONTROLLED ENERGY SERVICE
115486
INVOICE
10/09/00
11/08/00
$2,638.00
$0.00
$0.00
$0.00
$2,638.00
254
Slurry Explosive Corp.
9/30/02
1445
RIMROCK EXPLOSIVES
120676
INVOICE
9/13/02
10/13/02
$774.00
$774.00
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
1465
DYNO MIDAMERICA - 1465
120666
INVOICE
9/13/02
10/13/02
$17,179.00
$17,179.00
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
1560
ENERGY ENTERPRISES
120740
INVOICE
9/30/02
10/30/02
$2,349.00
$2,349.00
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
1566
E.E.I (MO)
120310
INVOICE
6/26/02
8/25/02
$4,028.40
$0.00
$0.00
$0.00
$4,028.40
254
Slurry Explosive Corp.
9/30/02
1566
E.E.I (MO)
120341
INVOICE
6/28/02
8/27/02
$3,906.00
$0.00
$0.00
$0.00
$3,906.00
254
Slurry Explosive Corp.
9/30/02
1566
E.E.I (MO)
120357
INVOICE
6/28/02
8/27/02
$3,598.20
$0.00
$0.00
$0.00
$3,598.20
254
Slurry Explosive Corp.
9/30/02
1566
E.E.I (MO)
120361
INVOICE
7/03/02
9/01/02
$4,175.10
$0.00
$0.00
$4,175.10
$0.00
254
Slurry Explosive Corp.
9/30/02
1566
E.E.I (MO)
120362
INVOICE
7/03/02
9/01/02
$4,185.00
$0.00
$0.00
$4,185.00
$0.00
254
Slurry Explosive Corp.
9/30/02
1566
E.E.I (MO)
120363
INVOICE
7/03/02
9/01/02
$4,107.60
$0.00
$0.00
$4,107.60
$0.00
254
Slurry Explosive Corp.
9/30/02
1566
E.E.I (MO)
120364
INVOICE
7/03/02
9/01/02
$3,882.60
$0.00
$0.00
$3,882.60
$0.00
254
Slurry Explosive Corp.
9/30/02
1566
E.E.I (MO)
120366
INVOICE
7/03/02
9/01/02
$4,032.00
$0.00
$0.00
$4,032.00
$0.00
254
Slurry Explosive Corp.
9/30/02
1566
E.E.I (MO)
120431
INVOICE
7/19/02
9/17/02
$3,623.40
$0.00
$0.00
$3,623.40
$0.00
254
Slurry Explosive Corp.
9/30/02
1566
E.E.I (MO)
120444
INVOICE
7/22/02
9/20/02
$4,066.20
$0.00
$0.00
$4,066.20
$0.00
254
Slurry Explosive Corp.
9/30/02
1566
E.E.I (MO)
120515
INVOICE
8/06/02
10/05/02
$3,911.40
$0.00
$3,911.40
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
1566
E.E.I (MO)
120532
INVOICE
8/09/02
10/08/02
$3,956.40
$0.00
$3,956.40
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
1566
E.E.I (MO)
120578
INVOICE
8/20/02
10/19/02
$3,744.00
$0.00
$3,744.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
1566
E.E.I (MO)
120579
INVOICE
8/20/02
10/19/02
$3,718.80
$0.00
$3,718.80
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
1650
EXPLOSIVES PRODUCTS
120602
INVOICE
8/27/02
9/28/02
$3,366.00
$0.00
$3,366.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
1650
EXPLOSIVES PRODUCTS
120602
CR MEMO
8/29/02
9/28/02
($140.00)
$0.00
($140.00)
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
1650
EXPLOSIVES PRODUCTS
120603
INVOICE
8/27/02
9/26/02
$6,329.00
$0.00
$6,329.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
1650
EXPLOSIVES PRODUCTS
120672
INVOICE
9/13/02
10/13/02
$6,329.00
$6,329.00
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
1937
GREEN MOUNTAIN EXPLOSIVES
120697
INVOICE
9/20/02
10/20/02
$15,974.78
$15,974.78
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
1937
GREEN MOUNTAIN EXPLOSIVES
120705
INVOICE
9/20/02
10/20/02
$15,937.61
$15,937.61
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
1940
GREENSBORO MACH & WELDING
120712
INVOICE
9/20/02
10/20/02
$993.65
$993.65
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
1975
HALL EXPLOSIVES, INC.
120722
INVOICE
9/26/02
10/26/02
$4,741.00
$4,741.00
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
2000
HEARTLAND CEMENT CO
120567
INVOICE
8/20/02
9/19/02
$9,970.50
$0.00
$9,970.50
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
2000
HEARTLAND CEMENT CO
120655
INVOICE
9/10/02
10/10/02
$6,142.50
$6,142.50
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02


 
Page 2 

--------------------------------------------------------------------------------

 


Cusno
Cname
Invno
Type
InvDat
DueDat
Amount
Current
A30to60
A60to90
Over90
Cmpno
Cmpname
RptDate

2000
HEARTLAND CEMENT CO
120707
INVOICE
9/20/02
10/20/02
$13,555.20
$13,555.20
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
2000
HEARTLAND CEMENT CO
120760
INVOICE
9/30/02
10/30/02
$432.00
$432.00
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
2025
HERMITAGE EXPLOSIVES CORP
120686
INVOICE
9/17/02
10/17/02
$9,416.00
$9,416.00
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
2025
HERMITAGE EXPLOSIVES CORP
120748
INVOICE
9/30/02
10/30/02
$9,416.00
$9,416.00
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
2045
HILLTOP ENERGY
120669
INVOICE
9/13/02
10/13/02
$6,418.00
$6,418.00
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
2140
HUGHES SUPPLY INC
120711
INVOICE
9/20/02
10/20/02
$125.00
$125.00
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
2225
INTERSTATE TRANS EQ CO
120533
DR MEMO
8/09/02
9/08/02
$487.50
$0.00
$487.50
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
2225
INTERSTATE TRANS EQ CO
120750
DR MEMO
9/30/02
10/30/02
$450.00
$450.00
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
2231
DYNO NOBEL INC.
120539
INVOICE
8/13/02
10/12/02
$18,082.76
$0.00
$18,082.76
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
2231
DYNO NOBEL INC.
120568
INVOICE
8/20/02
10/19/02
$9,900.00
$0.00
$9,900.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
2505
KENTUCKY POWDER COMPANY
120681
INVOICE
9/17/02
10/17/02
$7,120.00
$7,120.00
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
2505
KENTUCKY POWDER COMPANY
120685
INVOICE
9/17/02
10/17/02
$8,148.00
$8,148.00
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
2505
KENTUCKY POWDER COMPANY
120704
INVOICE
9/20/02
10/20/02
$6,258.00
$6,258.00
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
2505
KENTUCKY POWDER COMPANY
120749
INVOICE
9/30/02
10/30/02
$6,258.00
$6,258.00
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
2511
KESCO, INC. (SOUTHEAST)
118457
INVOICE
9/21/01
11/20/01
$47,521.98
$0.00
$0.00
$0.00
$47,521.98
254
Slurry Explosive Corp.
9/30/02
2511
KESCO, INC. (SOUTHEAST)
118457
PAYMENT
1/29/02
11/20/01
($20,000.00)
$0.00
$0.00
$0.00
($20,000.00)
254
Slurry Explosive Corp.
9/30/02
2511
KESCO, INC. (SOUTHEAST)
118457
PAYMENT
2/27/02
11/20/01
($3,000.00)
$0.00
$0.00
$0.00
($3,000.00)
254
Slurry Explosive Corp.
9/30/02
2511
KESCO, INC. (SOUTHEAST)
118457
PAYMENT
4/29/02
11/20/01
($4,521.98)
$0.00
$0.00
$0.00
($4,521.98)
254
Slurry Explosive Corp.
9/30/02
2511
KESCO, INC. (SOUTHEAST)
118457
PAYMENT
5/17/02
11/20/01
($2,000.00)
$0.00
$0.00
$0.00
($2,000.00)
254
Slurry Explosive Corp.
9/30/02
2511
KESCO, INC. (SOUTHEAST)
118457
PAYMENT
7/22/02
11/20/01
($2,000.00)
$0.00
$0.00
$0.00
($2,000.00)
254
Slurry Explosive Corp.
9/30/02
2511
KESCO, INC. (SOUTHEAST)
118457
PAYMENT
8/12/02
11/20/01
($2,000.00)
$0.00
$0.00
$0.00
($2,000.00)
254
Slurry Explosive Corp.
9/30/02
2511
KESCO, INC. (SOUTHEAST)
118457
PAYMENT
8/23/02
11/20/01
($1,000.00)
$0.00
$0.00
$0.00
($1,000.00)
254
Slurry Explosive Corp.
9/30/02
2511
KESCO, INC. (SOUTHEAST)
118457
PAYMENT
8/30/02
11/20/01
($1,000.00)
$0.00
$0.00
$0.00
($1,000.00)
254
Slurry Explosive Corp.
9/30/02
2750
LONE STAR INDUSTRIES
120654
INVOICE
9/10/02
10/10/02
$4,203.21
$4,203.21
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
2750
LONE STAR INDUSTRIES
120665
INVOICE
9/13/02
10/13/02
$5,837.04
$5,837.04
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
2750
LONE STAR INDUSTRIES
120695
INVOICE
9/20/02
10/20/02
$3,891.36
$3,891.36
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
2750
LONE STAR INDUSTRIES
120696
INVOICE
9/20/02
10/20/02
$6,098.40
$6,098.40
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
2750
LONE STAR INDUSTRIES
120717
INVOICE
9/25/02
10/25/02
$3,081.90
$3,081.90
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
2750
LONE STAR INDUSTRIES
120745
INVOICE
9/30/02
10/30/02
$11,764.83
$11,764.83
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
2750
LONE STAR INDUSTRIES
120761
INVOICE
9/30/02
10/30/02
$6,541.59
$6,541.59
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
2820
MAURER & SCOTT INC
120645
INVOICE
9/04/02
10/19/02
$9,682.20
$9,682.20
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
2820
MAURER & SCOTT INC
120646
INVOICE
9/04/02
10/19/02
$9,680.00
$9,680.00
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
2820
MAURER & SCOTT INC
120687
INVOICE
9/17/02
11/01/02
$9,680.00
$9,680.00
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
2820
MAURER & SCOTT INC
120688
INVOICE
9/17/02
11/01/02
$9,682.20
$9,682.20
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
2820
MAURER & SCOTT INC
120698
INVOICE
9/20/02
11/04/02
$9,680.00
$9,680.00
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
2820
MAURER & SCOTT INC
120699
INVOICE
9/20/02
11/04/02
$10,419.08
$10,419.08
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
2820
MAURER & SCOTT INC
120702
INVOICE
9/20/02
11/04/02
$9,682.20
$9,682.20
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
2820
MAURER & SCOTT INC
120706
INVOICE
9/20/02
11/04/02
$9,678.90
$9,678.90
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
2820
MAURER & SCOTT INC
16122
CHGBACK
9/30/02
11/14/02
$23.10
$23.10
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
2820
MAURER & SCOTT INC
120747
INVOICE
9/30/02
11/14/02
$10,668.00
$10,668.00
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
2820
MAURER & SCOTT INC
120754
INVOICE
9/30/02
11/14/02
$9,682.20
$9,682.20
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
2995
INDEPENDENT SALT COMPANY
120719
INVOICE
9/26/02
10/26/02
$21,721.20
$21,721.20
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
3085
NELSON BROTHERS, LLC
120692
INVOICE
9/20/02
10/20/02
$1,971.75
$1,971.75
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02


 
Page 3 

--------------------------------------------------------------------------------

 


Cusno
Cname
Invno
Type
InvDat
DueDat
Amount
Current
A30to60
A60to90
Over90
Cmpno
Cmpname
RptDate

3090
NELSON BROTHERS QUARRY
120587
INVOICE
8/23/02
9/22/02
($216.00)
$0.00
($216.00)
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
3160
NORTH AMERICAN IND. SERV
120675
INVOICE
9/13/02
10/13/02
$6,477.78
$6,477.78
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
3160
NORTH AMERICAN IND. SERV
120730
INVOICE
9/26/02
10/26/02
$422.30
$422.30
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
3160
NORTH AMERICAN IND. SERV
120741
INVOICE
9/30/02
10/30/02
$324.50
$324.50
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
3160
NORTH AMERICAN IND. SERV
120744
INVOICE
9/30/02
10/30/02
$6,477.78
$6,477.78
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
3166
NORTH COUNTRY EXPLOSIVES
120493
INVOICE
7/31/02
8/30/02
$7,236.41
$0.00
$0.00
$7,236.41
$0.00
254
Slurry Explosive Corp.
9/30/02
3166
NORTH COUNTRY EXPLOSIVES
120493
PAYMENT
9/20/02
8/30/02
($6,763.00)
$0.00
$0.00
($6,763.00)
$0.00
254
Slurry Explosive Corp.
9/30/02
3181
OMNI DISTRIBUTING INC
120166
INVOICE
5/24/02
6/23/02
$10,954.30
$0.00
$0.00
$0.00
$10,954.30
254
Slurry Explosive Corp.
9/30/02
3359
PHOENIX MINING COMPANY
120629
INVOICE
8/29/02
9/28/02
$4,783.60
$0.00
$4,783.60
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
3410
PRYOR STONE INC
120648
INVOICE
9/06/02
10/06/02
$1,735.96
$1,735.96
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
3410
PRYOR STONE INC
120662
INVOICE
9/13/02
10/13/02
$983.29
$983.29
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
3410
PRYOR STONE INC
120689
INVOICE
9/17/02
10/17/02
$2,409.46
$2,409.46
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
3410
PRYOR STONE INC
120714
INVOICE
9/25/02
10/25/02
$515.35
$515.35
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
3410
PRYOR STONE INC
120758
INVOICE
9/30/02
10/30/02
$3,413.70
$3,413.70
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
3450
QUAPAW
120653
INVOICE
9/10/02
11/09/02
$5,109.07
$5,109.07
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
3450
QUAPAW
120682
INVOICE
9/17/02
11/16/02
$13,055.63
$13,055.63
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
3450
QUAPAW
120684
INVOICE
9/17/02
11/16/02
$1,226.44
$1,226.44
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
3450
QUAPAW
120708
INVOICE
9/20/02
11/19/02
$202.75
$202.75
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
3450
QUAPAW
120720
INVOICE
9/26/02
11/25/02
$17,091.00
$17,091.00
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
3450
QUAPAW
120724
INVOICE
9/26/02
11/25/02
$10,403.14
$10,403.14
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
3599
RICHARDSON WELL DRLG
120680
INVOICE
9/17/02
10/17/02
$936.78
$936.78
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
3675
RONCO CONSULTING CORP
119510
INVOICE
1/24/02
2/23/02
$81.00
$0.00
$0.00
$0.00
$81.00
254
Slurry Explosive Corp.
9/30/02
3675
RONCO CONSULTING CORP
119511
INVOICE
1/24/02
2/23/02
$81.00
$0.00
$0.00
$0.00
$81.00
254
Slurry Explosive Corp.
9/30/02
3675
RONCO CONSULTING CORP
119595
INVOICE
2/08/02
3/10/02
$1,716.00
$0.00
$0.00
$0.00
$1,716.00
254
Slurry Explosive Corp.
9/30/02
3675
RONCO CONSULTING CORP
119663
INVOICE
2/22/02
3/24/02
($4,974.00)
$0.00
$0.00
$0.00
($4,974.00)
254
Slurry Explosive Corp.
9/30/02
3675
RONCO CONSULTING CORP
119955
INVOICE
4/17/02
5/17/02
$81.00
$0.00
$0.00
$0.00
$81.00
254
Slurry Explosive Corp.
9/30/02
3810
DYNO EAST KENTUCKY INC
120171
INVOICE
5/24/02
8/30/02
$10,440.00
$0.00
$0.00
$0.00
$10,440.00
254
Slurry Explosive Corp.
9/30/02
3810
DYNO EAST KENTUCKY INC
120171
CR MEMO
5/31/02
8/30/02
($185.60)
$0.00
$0.00
$0.00
($185.60)
254
Slurry Explosive Corp.
9/30/02
3810
DYNO EAST KENTUCKY INC
120171
CR MEMO
6/07/02
8/30/02
($185.60)
$0.00
$0.00
$0.00
($185.60)
254
Slurry Explosive Corp.
9/30/02
3810
DYNO EAST KENTUCKY INC
120171
DR MEMO
7/01/02
8/30/02
$185.60
$0.00
$0.00
$0.00
$185.60
254
Slurry Explosive Corp.
9/30/02
3810
DYNO EAST KENTUCKY INC
120171
PAYMENT
9/24/02
8/30/02
($10,440.00)
$0.00
$0.00
$0.00
($10,440.00)
254
Slurry Explosive Corp.
9/30/02
3810
DYNO EAST KENTUCKY INC
29222
CHGBACK
9/24/02
11/23/02
$278.40
$278.40
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
3810
DYNO EAST KENTUCKY INC
120723
INVOICE
9/26/02
11/25/02
$1,686.40
$1,686.40
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
3870
AUSTIN POWDER COMPANY
120471
INVOICE
7/31/02
9/29/02
$9,452.10
$0.00
$0.00
$9,452.10
$0.00
254
Slurry Explosive Corp.
9/30/02
3870
AUSTIN POWDER COMPANY
120474
INVOICE
7/31/02
9/29/02
$10,440.00
$0.00
$0.00
$10,440.00
$0.00
254
Slurry Explosive Corp.
9/30/02
3870
AUSTIN POWDER COMPANY
120503
INVOICE
8/06/02
10/05/02
$9,450.00
$0.00
$9,450.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
3870
AUSTIN POWDER COMPANY
120589
INVOICE
8/23/02
10/22/02
$9,452.10
$0.00
$9,452.10
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
3870
AUSTIN POWDER COMPANY
120600
INVOICE
8/27/02
10/26/02
$10,440.00
$0.00
$10,440.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
3870
AUSTIN POWDER COMPANY
120601
INVOICE
8/27/02
10/26/02
$9,450.00
$0.00
$9,450.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
3870
AUSTIN POWDER COMPANY
120683
INVOICE
9/17/02
11/16/02
$10,440.00
$10,440.00
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
3870
AUSTIN POWDER COMPANY
120716
INVOICE
9/25/02
11/24/02
$9,450.00
$9,450.00
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
3870
AUSTIN POWDER COMPANY
120725
INVOICE
9/26/02
11/25/02
$9,452.10
$9,452.10
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
3870
AUSTIN POWDER COMPANY
120728
INVOICE
9/26/02
11/25/02
$1,690.00
$1,690.00
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02


 
Page 4 

--------------------------------------------------------------------------------

 
 


Cusno
Cname
Invno
Type
InvDat
DueDat
Amount
Current
A30to60
A60to90
Over90
Cmpno
Cmpname
RptDate

3882
HEARTLAND RURAL ELEC COOP
120691
INVOICE
9/20/02
10/20/02
$410.00
$410.00
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
3887
PETE SAMS DBA SAMS EXPLOS
120412
INVOICE
7/16/02
8/15/02
$397.97
$0.00
$0.00
$397.97
$0.00
254
Slurry Explosive Corp.
9/30/02
3887
PETE SAMS DBA SAMS EXPLOS
120522
INVOICE
8/09/02
9/08/02
$7,120.94
$0.00
$7,120.94
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
3887
PETE SAMS DBA SAMS EXPLOS
120565
INVOICE
8/20/02
9/19/02
$5,783.79
$0.00
$5,783.79
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
3887
PETE SAMS DBA SAMS EXPLOS
120639
INVOICE
8/30/02
9/29/02
$5,669.52
$0.00
$5,669.52
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
3887
PETE SAMS DBA SAMS EXPLOS
120658
INVOICE
9/13/02
10/13/02
$5,914.23
$5,914.23
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
3887
PETE SAMS DBA SAMS EXPLOS
120757
INVOICE
9/30/02
10/30/02
$5,723.90
$5,723.90
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
4079
ST LAWRENCE EXPLOSIVES
120721
INVOICE
9/26/02
10/26/02
$7,939.82
$7,939.82
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
4125
DYNO NOBEL MIDAMERICA
120574
INVOICE
8/20/02
10/19/02
$9,902.20
$0.00
$9,902.20
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
4125
DYNO NOBEL MIDAMERICA
120630
INVOICE
8/29/02
10/28/02
$9,900.00
$0.00
$9,900.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
4125
DYNO NOBEL MIDAMERICA
120657
INVOICE
9/10/02
11/09/02
$10,395.00
$10,395.00
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
4395
TPL INC.
119614
INVOICE
2/12/02
9/20/02
$23,714.56
$0.00
$0.00
$0.00
$23,714.56
254
Slurry Explosive Corp.
9/30/02
4395
TPL INC.
119614
CR MEMO
7/22/02
9/20/02
($11,783.80)
$0.00
$0.00
$0.00
($11,783.80)
254
Slurry Explosive Corp.
9/30/02
4395
TPL INC.
119662
INVOICE
2/22/02
9/20/02
$1,386.62
$0.00
$0.00
$0.00
$1,386.62
254
Slurry Explosive Corp.
9/30/02
4395
TPL INC.
119662
CR MEMO
7/22/02
9/20/02
($496.50)
$0.00
$0.00
$0.00
($496.50)
254
Slurry Explosive Corp.
9/30/02
4395
TPL INC.
119851
INVOICE
3/28/02
5/27/02
$24,811.92
$0.00
$0.00
$0.00
$24,811.92
254
Slurry Explosive Corp.
9/30/02
4395
TPL INC.
119928
INVOICE
4/12/02
6/11/02
$19,673.85
$0.00
$0.00
$0.00
$19,673.85
254
Slurry Explosive Corp.
9/30/02
4395
TPL INC.
120194
INVOICE
5/30/02
7/29/02
$2,001.90
$0.00
$0.00
$0.00
$2,001.90
254
Slurry Explosive Corp.
9/30/02
4395
TPL INC.
120443
INVOICE
7/22/02
9/20/02
$786.50
$0.00
$0.00
$786.50
$0.00
254
Slurry Explosive Corp.
9/30/02
4521
UNIVERSAL TECH CORPORATIO
120594
INVOICE
8/23/02
9/22/02
$3,850.50
$0.00
$3,850.50
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
4521
UNIVERSAL TECH CORPORATIO
120595
INVOICE
8/23/02
9/22/02
$3,150.10
$0.00
$3,150.10
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
4521
UNIVERSAL TECH CORPORATIO
120596
INVOICE
8/23/02
9/22/02
$5,888.00
$0.00
$5,888.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
4521
UNIVERSAL TECH CORPORATIO
120597
INVOICE
8/23/02
9/22/02
$6,000.64
$0.00
$6,000.64
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
4521
UNIVERSAL TECH CORPORATIO
120604
INVOICE
8/27/02
9/26/02
$5,380.31
$0.00
$5,380.31
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
4521
UNIVERSAL TECH CORPORATIO
120607
INVOICE
8/27/02
9/26/02
$4,221.10
$0.00
$4,221.10
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
4521
UNIVERSAL TECH CORPORATIO
120611
INVOICE
8/28/02
9/27/02
$5,939.20
$0.00
$5,939.20
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
4521
UNIVERSAL TECH CORPORATIO
120612
INVOICE
8/28/02
9/27/02
$4,156.97
$0.00
$4,156.97
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
4521
UNIVERSAL TECH CORPORATIO
120615
INVOICE
8/29/02
9/28/02
$4,867.20
$0.00
$4,867.20
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
4521
UNIVERSAL TECH CORPORATIO
120616
INVOICE
8/29/02
9/28/02
$5,875.20
$0.00
$5,875.20
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
4521
UNIVERSAL TECH CORPORATIO
120621
INVOICE
8/29/02
9/28/02
$4,377.50
$0.00
$4,377.50
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
4521
UNIVERSAL TECH CORPORATIO
120652
INVOICE
9/10/02
10/10/02
$5,859.43
$5,859.43
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
4590
W. A. Murphy Inc.
120656
INVOICE
9/10/02
10/10/02
$13,729.20
$13,729.20
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
4590
W. A. Murphy Inc.
120668
INVOICE
9/13/02
10/13/02
$4,227.00
$4,227.00
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
4636
WAMPUM HARDWARE COMPANY
120659
INVOICE
9/13/02
10/13/02
$11,550.00
$11,550.00
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
4694
WESCO, INC.
120627
INVOICE
8/29/02
9/28/02
$3,198.12
$0.00
$3,198.12
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
4694
WESCO, INC.
120649
INVOICE
9/06/02
10/06/02
$6,747.30
$6,747.30
$0.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
4798
WORKIZER WORK PROD, INC.
120507
INVOICE
8/06/02
9/05/02
$455.00
$0.00
$455.00
$0.00
$0.00
254
Slurry Explosive Corp.
9/30/02
           
$1,028,438.29
$554,818.02
$308,102.76
$65,286.94
$100,230.57
     


 
Page 5 

--------------------------------------------------------------------------------

 

Part 3.15(a)


EMPLOYEE PLANS
 
Slurry Explosive Corporation and Universal Tech Corporation contribute to the
following Employee Benefit Plans (copies of which have been provided to Buyers):


1.  
LSB Industries, Inc. and Designated Subsidiaries Medical, Dental, Vision and
Behavioral Health Plan.



2.  
LSB Industries, Inc. and Designated Subsidiaries Savings Incentive Plan (401k).



3.  
LSB Industries, Inc. and Designated Subsidiaries Flexible Spending Account
(Section 125 Cafeteria Plan).



4.  
LSB Industries, Inc. and Designated Subsidiaries Base Life Insurance Plan.



5.  
LSB Industries, Inc. and Designated Subsidiaries Voluntary Life Insurance Plan.



6.  
LSB Industries, Inc. and Designated Subsidiaries Long Term Disability Base Plan.



7.  
LSB Industries, Inc. and Designated Subsidiaries Long Term Disability
Supplemental Plan.



8.  
LSB Industries, Inc. and Designated Subsidiaries Short Term Disability/Weekly
Income Benefit Plan.



9.  
LSB Industries, Inc. and Designated Subsidiaries Employee Assistance Program.

 
ERISA affiliates include the following companies:


ACP International Limited
Cherokee Nitrogen Company
ClimaChem, Inc.
ClimaCool Corp.
Climate Master International Limited
Climate Master, Inc.
Climate Mate, Inc.
ClimateCraft Technologies, Inc.
ClimateCraft, Inc.
Clipmate Corporation
Crystal City Nitrogen Company
DSN Corporation
El Dorado Acid, L.L.C.
 

--------------------------------------------------------------------------------


 
El Dorado Acid II, L.L.C.
El Dorado Chemical Company
El Dorado Nitric Company
El Dorado Nitrogen, L.P.
Hercules Energy Mfg. Corporation
International Environmental Corporation
Koax Corp.
L&S Automotive Technologies, Inc.
LSA Technologies Inc.
LSB Australia Pty. Ltd.
LSB Chemical Corp.
LSB Holdings, Inc.
LSB-Europa Limited
Northwest Capital Corporation
Northwest Financial Corporation
Prime Financial Corporation
Prime Holdings Corporation
Pryor Plant Chemical Company
Slurry Explosive Corporation
Summit Machine Tool Inc. Corp.
Summit Machine Tool Manufacturing Corp.
Summit Machinery Company
The Climate Control Group, Inc.
The Environmental Group International Limited
The Environmental Group, Inc.
ThermalClime, Inc.
Tower Land Development Corp.
TRISON Construction, Inc.
Universal Tech Corporation
 
 
2 

--------------------------------------------------------------------------------

 


Part 3.16(a)


EXCEPTIONS TO COMPLIANCE WITH LEGAL REQUIREMENTS
 
Due to certain alleged violations of explosives storage and related regulations,
in February 2002, the government regulator of explosives companies, the Bureau
of Alcohol, Tobacco and Firearms (“BATF”), issued an order revoking the
manufacturing license of Slurry Explosive Corporation (“SEC”) for its Hallowell
Facility to produce certain explosives products and confiscated certain high
explosives inventory.  The license revocation order was upheld by an
administrative law judge after an administrative trial.  SEC and LSB is
currently reviewing its legal alternatives regarding the license revocation.  In
addition, SEC and LSB received a grand jury subpoena from the U.S. Attorney's
office of Wichita, Kansas requesting business records of SEC.  SEC has complied
with such subpoena.  On December 2, 2002, SEC and LSB received two additional
Subpoenas from the U.S. Attorney’s office of Wichita, Kansas seeking additional
business records of SEC.  SEC and LSB will coordinate with the U.S. Attorney’s
office concerning their timely compliance with these subpoenas.


UTeC filed an application with the BATF to obtain a manufacturing license for
the Hallowell Facility.  On September 30, 2002, Universal Tech Corporation
(“UTeC”) obtained from the BATF the license to manufacture explosives at the
Hallowell Facility.


As a result of a review by the BATF of SEC’s Pryor, Oklahoma facility on
November 26, 2002, it was brought to SEC’s attention that BATF considered
surrounding, offsite buildings to be inhabited dwellings which would
substantially reduce allowable storage quantities for explosives and blasting
agents at the facility from the approved storage quantities allowed as a result
of the BATF’s inspection of the unchanged site conditions in July, 2002.  On
November 26, 2002, SEC reduced the on-site storage quantities so as to comply
with the new requirements.


See also those matters disclosed in Part 3.17(a).

 
 

--------------------------------------------------------------------------------

 

Part 3.16(b)


GOVERNMENTAL AUTHORIZATIONS; EXCEPTIONS TO COMPLIANCE




A.  
The following is a list of Governmental Authorizations that are held by Slurry
Explosive Corporation (“SEC”) (copies of which have been provided to Buyers):

1.  
Bureau of Alcohol, Tobacco and Firearms (“BATF”) Explosives Licenses:

a.  
Oklahoma City, Oklahoma - No license has been issued to-date.  Status:  SEC
applied for a license in April, 2002.  The BATF completed an inspection of the
site, and the application is in the BATF regional office in Dallas, Texas for
further review and final determination.

b.  
Web City, Missouri - License #5-MO-050-20-2D-0414.  License type:  Manufacture
of High Explosives.  SEC submitted a renewal application to the BATF in March,
2002.  The BATF conducted a site inspection in March, 2002.  The license expired
on April 1, 2002.  The BATF issued a letter allowing the site to operate for
twelve (12) months.

c.  
Pryor, Oklahoma - License #5-OK-049-20-2F-04352.  License type:  Manufacture of
High Explosives.  SEC submitted a renewal application to the BATF in April,
2002.  The BATF conducted a site inspection in May, 2002 and found no major
violations.  The license expired on June 1, 2002.  The BATF issued a letter
authorizing SEC to continue operation of the site with an expired license for
six (6) months.  Another extension will be issued if determination is not made
by October 20, 2002.



2.  
State of Kansas Boiler Inspections (all expire March 14, 2003):

a.  
45274H

b.  
45275

c.  
5065H

d.  
30740H



3.  
Kansas Department of Health and Environment:  Owner ID #43752; Facility ID
#43752; Purpose:  8,800 gallon above ground diesel tank #A001.



4.  
Acknowledgment letter dated January 23, 1995 from the Kansas Department of
Health and Environment regarding receipt of Industrial Stormwater Permit
Application for the Hallowell, Kansas facility.



5.  
Oklahoma Department of Environmental Quality Authorization to Discharge Under
the OPDES Storm Water Industrial General Permit - Authorization No. OKGP00370;
expires October 2, 2005.

 

--------------------------------------------------------------------------------



 
6.  
Federal Communication Corporation Radio Station Authorization:  Call sign
WPUK805; File #0000761031.



7.  
Defense Logistics Agency Central Contractor Registration No. 198451981 (permits
export/import of propellant in explosive grade material).



8.  
International Fuel Tax Association (“IFTA”) License #731330903; expires December
31, 2002.  The IFTA License covers the following states and Canadian
provinces:  Alberta, Alabama, Arkansas, Arizona, British Columbia, California,
Colorado, Connecticut, Delaware, Florida, Georgia, Iowa, Idaho, Illinois,
Indiana, Kansas, Kentucky, Louisiana, Massachusetts, Manitoba, Maryland, Maine,
Michigan, Minnesota, Missouri, Mississippi, Montana, New Brunswick, North
Carolina, North Dakota, Nebraska, Newfoundland, New Hampshire, New Jersey, New
Mexico, Nova Scotia, Nevada, New York, Ohio, Oklahoma, Ontario, Oregon,
Pennsylvania, Prince Edward Island, Quebec, Rhode Island, South Carolina, South
Dakota, Saskatchewan, Tennessee, Texas, Utah, Virginia, Vermont, Washington,
Wisconsin, West Virginia, and Wyoming.



9.  
New Mexico Hazardous Material Transportation Permit #00000840884; expires
January 29, 2003.



10.  
Colorado Hazardous Material Transportation Permit #HMP-02166; expires November
3, 2002.



11.  
California Hazardous Material Transportation License - Control #151491; License
#130394; CHP Carrier #CA-135088; expires February 28, 2003.



12.  
Kansas Sales Tax Registration Certificate #10100290.



13.  
Ohio Alliance for Uniform HazMat Transportation Procedures - Uniform Program ID
#UPM-0343566-OH.



14.  
Kansas Corporation Commission:  KSMCID 112681; USDOT #343566; expires December
31, 2002.



15.  
Arkansas Sales and Use Tax Permit #105669-76-001.



16.  
Colorado Retailers Use License #09-78925-0000.



17.  
Connecticut Sales and Use Tax Permit Registration #7279334-000; expires
September 30, 2004.



18.  
Florida Sales and Use Tax Registration Certificate #78-00-080522-63-6.

 
2

--------------------------------------------------------------------------------


 
19.  
Georgia Sales and Use Tax Registration Certificate #154-79-02353-7; State
Taxpayer Identifier #20006567258.



20.  
Iowa Use Tax Registration #2-00-127156.



21.  
Illinois Use Tax Registration Certificate #2152-1336; expires April, 2004.



22.  
Kentucky Sales and Use Tax Permit, Account #088889.



23.  
Louisiana Sales Tax Registration Certificate #6938575-001 X.



24.  
Michigan Use Tax Registration Account #73-1330903.



25.  
Minnesota Sales and Use Tax Permit #3587694.



26.  
Nebraska Retailers Use Tax Permit ID #02-6670679; Serial #641706.



27.  
New Mexico Registration Certificate ID #02-117466-00-0



28.  
North Dakota Sales and Use Permit #126986.



29.  
Oklahoma Sales Tax Permit #468543; expires February 26, 2004.



30.  
Tennessee Sales and Use Tax Registration Account #101724332.



31.  
Washington Tax Registration, Unified Business ID#601 196 131.



32.  
Missouri Use Tax License ID #13669702.



33.  
United States Department of Transportation (“DOT”) Registration #343566



34.  
Hazardous Material Registration #060402 007 017K; expires June 30, 2003.



B.  
The following is a list of Governmental Authorizations that are held by
Universal Tech Corporation (copies of which have been provided to Buyers):



1.           BATF Explosives Licenses:


a.  
Riverton, Kansas - Jawhawk Lab:  License #5-KS-021-20-4D-08787; License
type:  Manufacture of High Explosives; license expires April 1, 2004.



b.  
Riverton, Kansas - Underwater Lab and PRUF Plant:  License
#5-KS-173-20-4D-08786; License type:  Manufacture of High Explosives; license
expires April 1, 2004.

 
3

--------------------------------------------------------------------------------


 
c.  
Hallowell, Kansas:  License #5-KS-021-20-5K-00109; License type:  Manufacture of
High Explosives; license expires October 1, 2005.



d.  
Riverton, Kansas - PRUF Plant:  License #5-KS-021-23-4K-10896; License
Type:  Importer of High Explosives; license expires October 1, 2005.



2.  
DOT Registration #538045.



3.  
Hazardous Material Registration #05 16 02 007 003K; expires June 30, 3003.



4.  
Kansas State Fire Marshal Explosives Storage Site Permit #KSES0034; expires
January 12, 2003.



5.  
Acknowledgment letter dated November 20, 1995 from the Kansas Department of
Health and Environment regarding receipt of Notice of Intent for Discharge of
Stormwater Runoff from Industrial Activity R&D Lab.



6.  
Kansas Department of Health and Environment Air Emission Source Construction
Permit No. 0210027 for R&D Lab.



7.  
Bureau of Political-Military Affairs - Office of Defense Trade Controls PM/DTC
Code 030311586; expires March 2003 (munitions dealer license).



8.  
United States/Canada Joint Certification Office of the Defense Logistics
Information Service Militarily Critical Technical Data Agreement regarding low
security clearance registration.


 
4 

--------------------------------------------------------------------------------

 

Part 3.17(a)


LEGAL PROCEEDINGS




Universal Tech Corporation (“UTeC”) and Slurry Explosive Corporation (“SEC”) are
aware of those matters reflected in Part 2.1(j) and Part 2.1(k) which could give
rise to potential claims by UTeC or SEC and which might relate to or affect the
Assets or the Assumed Liabilities.  UTeC and SEC are also aware of the following
proceedings which might have a material adverse impact on UTeC or SEC, the
Assets, the Assumed Liabilities, and/or the Contemplated Transactions:


1.           Slurry Explosive Corporation (“Slurry”) - Department of the
Treasury, Bureau of Alcohol, Tobacco and Firearms (“BATF”).  Due to certain
alleged violations of explosives storage and related regulations, in February
2002, the government regulator of explosives companies, Bureau of Alcohol,
Tobacco and Firearms (“BATF”), issued an order revoking the manufacturing
license of Slurry Explosive Corporation (“Slurry”) for its Hallowell, Kansas
facility (“Hallowell Facility”) to produce certain explosives products and
confiscated certain high explosives inventory.  The license revocation order was
upheld by an administrative law judge after an administrative trial.


In addition, Slurry and the Company have received a grand jury subpoena from the
U.S. Attorney’s office of Wichita, Kansas requesting business records of
Slurry.  Slurry has complied with the subpoena.  On December 2, 2002, SEC and
LSB received two additional Subpoenas from the U.S. Attorney’s office of
Wichita, Kansas seeking additional business records of SEC.  SEC and LSB will
coordinate with the U.S. Attorney’s office concerning their timely compliance
with these subpoenas.


Universal Tech Corporation (“UTeC”) has acquired the assets associated with the
Hallowell Facility.  UTeC has received an ATF license to manufacture explosives
at the Hallowell Facility.


2.           Slurry Explosive Corporation (“SEC”) - Kansas Department of
Environmental Quality (KDHE).  On March 29, 2002, Slurry Explosive Corporation
(“Slurry”) signed a consent administrative order (“Slurry Consent Order”) with
the Kansas Department of Health and Environment (“KDHE”), regarding Slurry’s
Hallowell, Kansas manufacturing facility (“Hallowell Facility”) which was
effective April 22, 2002.  The Slurry Consent Order states that there exists
soil and groundwater contamination, and there exists surface water contamination
in the strip adjacent to the Hallowell Facility.  There are no known users of
the groundwater in the area.  The adjacent pit is used for fishing.  Under the
terms of the Slurry Consent Order, Slurry is required to a) submit an
environmental assessment work plan to the KDHE for review and approval, b) agree
with the KDHE as to any required corrective actions to be performed at the
Hallowell Facility, and c) provide reports to the KDHE, all of the preceding in
accordance with the time frames and formats required in the Slurry Consent
Order.  The draft work plan was submitted to the KDHE on June 20, 2002.  The
KDHE has commented on the work plan, and
 

--------------------------------------------------------------------------------


 
Slurry is in the process of preparing a response thereto.  Slurry has also
received a request by the KDHE to accelerate the investigation of the strip pit
due to its public access.  All documents related to this Slurry Consent Order
have been provided to Buyer.


3.           Universal Tech Corporation - Claim by Dyno Nobel under the
Underwater Lab Lease.  Dyno Nobel, landlord of the lease to Universal Tech
Corporation (“UTeC”) on the Underwater Lab has notified UTeC that DYNO Nobel
considers production of explosives at the PRUF Plant to be a violation of the
provisions of the Lease, which limits permissible activities at the
property.  Dyno Nobel is aware of Slurry Explosive Corporation’s (“SEC”) license
revocation at the Hallowell, Kansas facility, and Dyno Nobel is aware that the
PRUF Plant was the only available production site of product for SEC during the
period between the revocation of SEC’s license and the recent receipt by UTeC of
the license to manufacture explosives at the Hallowell, Kansas facility.  Dyno
Nobel appears to be more concerned with future manufacture of product rather
than with the past manufacture of product.  Dyno Nobel is also concerned that no
environmental contamination results from production at the PRUF plant.  UTeC has
assured Dyno Nobel that production of explosives is being transferred to the
Hallowell, Kansas facility, and that no environmental impact has resulted from
such production.  For this reason, no litigation has commenced and none is
expected.


4.           Consent Agreement in The Matter of Pollution at Former Gulf Oil
Company Jayhawk Plant, Galena, Kansas, Case No. 98-E-0109, Kansas Department of
Health and Environment, last signed June 16, 1999, termination upon KDHE’s
notice that the terms have been satisfactorily completed.


5. Consent Order entered in The Matter of Pollution at Slurry Explosive
Corporation, Hallowell, Kansas, Case No. 02-E-0049, Kansas Department of Health
and Environment (“KDHE”), dated April 22, 2002, terminating upon KDHE’s notice
that terms have been satisfactorily completed.


6. Stipulation for Compromise Settlement in United States of America v. 1.5
Blasting Agents, et al., Civil Case No. 0201096-WEB, U.S.D.C., District of
Kansas dated October, 2002, consenting to the forfeiture of product seized by
the ATF.


7. See also those matters disclosed in Part 3.16(a).

 
2 

--------------------------------------------------------------------------------

 

Part 3.17(b)


ORDERS




Except as disclosed in Part 3.17(a), which Part is incorporated herein by
reference, Universal Tech Corporation and Slurry Explosive Corporation are aware
of no other exceptions required to be disclosed in this Part 3.17(b).

 
 

--------------------------------------------------------------------------------

 

Part 3.19(a)


SELLER CONTRACTS




Universal Tech Corporation (“UTeC”) and Slurry Explosive Corporation (“SEC”) are
parties to and/or subject to those real property-related agreements and
documents referenced in Part 3.6, Part 3.7 and Part 3.8(a) (which Parts are
incorporated herein by reference).  UTeC and SEC are also parties to or subject
to the following personal property leases and/or other contracts (copies of
which have been provided to Buyers):


UTeC


1.  
Rights and obligations of UTeC under assignment of Lease Agreement, dated as of
April 11, 2001, for seventy monthly payments commencing on October 20, 2001, by
and between U.S. Bancorp Leasing & Financial and SEC, regarding certain
equipment associated with the Hallowell, Kansas Facility, pursuant to assignment
in May 14, 2002 Asset Purchase and Sale Agreement in the section of this list
entitled “Agreement between SEC and UTeC” below.

 
2.  
Equipment Lease between G.E. Capital Modular Space and UTeC, dated March 29,
1995, expiring March 29, 1995 but continuing on a month to month basis
thereafter, regarding office trailer at Underwater Lab, Hallowell, Kansas.

 
3.  
Equipment Lease between United Leasing, Inc. and UTeC, commencing March 16,
2000, and continuing for 60 months, regarding G25E Daewoo Forklift.

 
4.  
Equipment Lease between United Leasing, Inc. and UTeC, commencing February 16,
2001, and continuing for 36 months, regarding 2001 Chevy Silverado pickup.

 
5.  
Equipment Lease between Sharp Financial Company and UTeC, commencing August 19,
2002, and continuing for 60 months, regarding Canon copier at R&D Lab, Riverton,
Kansas.

 
6.  
Drinking Water Cooler Rental Contract between UTeC and Robert Howland, d/b/a
Beverage Distributing Co., dated May 17, 1999, continuing on a quarterly by
quarterly basis until terminated, regarding water cooler at the Pruf Plant,
Hallowell, Kansas.

 
7.  
Drinking Water Cooler Rental Contract between UTeC and Robert Howland, d/b/a
Beverage Distributing Co., dated May 1, 1995, continuing on a quarterly by
quarterly basis until terminated, regarding water cooler at UTeC’s Underwater
Lab, Hallowell, Kansas.

 
8.  
Drinking Water Cooler Rental Contract between UTeC and Robert Howland, d/b/a
Beverage Distributing Co., dated September 27, 1985, continuing on a 6 months by
6 months basis until terminated, regarding water cooler at UTeC’s R&D Lab,
Riverton, Kansas.

 

--------------------------------------------------------------------------------



 
9.  
Lease Agreement between Tipper Tie, a Dover Industries Company, and UTeC, dated
June 28, 1995, renewed through June, 2003, regarding two (2) tieing machines at
UTeC’s Pruf Plant, Hallowell, Kansas.

 
10.  
Lease Agreement between Tipper Tie, a Dover Industries Company, and UTeC,
renewed through January, 2003, regarding a tieing machine at UTeC’s Underwater
Lab, Hallowell, Kansas.

 
11.  
Month to month Q.C. Testing Fee Agreement between UTeC and Ireco (now Dyno
Nobel, Inc.), dated October 14, 1991, regarding quality control testing by UTeC
at UTeC’s Underwater Lab, Hallowell, Kansas.

 
12.  
Testing Fee Agreement between UTeC and Nelson Brothers LLC, dated September 27,
2002, regarding specifically delineated testing by UTeC at UTeC’s Underwater
Lab, Hallowell, Kansas.

 
13.  
Irrevocable $178,597.12 (US) Letter of Credit from Banco Ganadero as issuing
bank confirmed by Banco Bilbao Vizcaya Argentaria for the benefit of UTeC,
issued September 5, 2002, and with expiry date of December 4, 2002, regarding
sales to Industria Militar.

 
14.  
Quote from UTeC to Industria Militar for $453,717.51 (US) in sales of raw
materials during first half of 2003.

 
15.  
Technology and Know-How License Agreement between UTeC and Explosivos de
Norteamerica S.A. de C.V., dated January 1, 1997, terminating on January 1,
2007, regarding use of UTeC technology and know-how to manufacture and sell
product in Mexico on an exclusive basis so long as a 2,000 metric tons per year
volume is sustained.

 
16.  
License and Processing Agreement between SEC and TPL, Inc., dated December 9,
1999, for continuing one year terms until 12 months notice is given, regarding
the use of SEC’s Technical Information to produce product solely for SEC.

 
17.  
Proprietary Information Disclosure Agreement between SEC and TPL, Inc., dated
October 3, 1999, terminating October 3, 2004, regarding each party’s Proprietary
Information.

 
18.  
Service Agreement between UTeC and LSB Industries, Inc., (“LSB”) dated December
23, 1992, terminable (with notice) on December 23, 2004, or upon LSB giving 90
days notice to terminate at any time, regarding LSB’s performance of certain
administrative services for UTeC or terminable at any time upon written
agreement of the parties.

 
19.  
Listing of UTeC employees and their repayment obligations who have received
advances made by UTeC.

 
2

--------------------------------------------------------------------------------


 
20.  
Employment Agreement between UTeC and Oldrich Machacek dated June 5, 1990,
terminating upon 60 days notice.

 
21.  
Incentive Stock Option Agreement between LSB and Oldrich Machacek dated April
22, 1998, expiring on April 22, 2008, regarding option on 5,000 shares of LSB
stock.

 
22.  
Non-Qualified Stock Option Agreement – 1998 between LSB and Oldrich Machacek,
dated April 22, 1998, expiring on April 22, 2008 regarding option on 5,000
shares of LSB stock.

 
23.  
Incentive Stock Option Agreement between LSB and Oldrich Machacek dated July 8,
1999, expiring July 8, 2009, regarding option on 5,000 shares of LSB stock.

 
24.  
Incentive Stock Option Agreement between LSB and Oldrich Machacek dated November
29, 2001, expiring on November 29, 2011, regarding option on 5,000 shares of LSB
stock.

 
25.  
Postage Meter Rental Agreement between UTeC and Pitney Bowes, dated September
23, 2002, continuing for one year, regard UTeC’s assumption of SEC’s obligations
for a postage meter at the Hallowell, Kansas Facility.

 
26.  
Consulting Agreement between UTeC and Pieter de Wit, dated January 1, 1996, as
orally amended and extended to December 31, 2002, regarding the providing of
consulting services related to demilitarization projects.

 
27.  
Consent Agreement in The Matter of Pollution at Former Gulf Oil Company Jayhawk
Plant, Galena, Kansas, Case No. 98-E-0109, Kansas Department of Health and
Environment, last signed June 16, 1999, termination upon KDHE’s notice that the
terms have been satisfactorily completed.

 
28.  
Phase IV Agreement, dated June 16, 1999, by and among Inspec USA, Inc., Chevron
Chemical Company LLC, Chevron USA, Inc., Koch Chemical Company and UTeC,
regarding UTeC’s R&D Lab, Riverton, Kansas.

 
29.  
Confidentiality Agreement, last signed October 16,2001, and continuing for five
(5) years, by and between UTeC and Aliachem a.s., regarding confidential
information provided for discussion of the possible sale of a business owned by
Aliachem a.s.

 
30.  
Mortgage, Assignment of Rents and Security Agreement executed by UTeC in favor
of Guggenheim Investment Management, LLC, et al. (“Guggenheim”), dated May 24,
2002, filed June 6, 2002 at 3:15 PM in Book 290 of Mortgages at Pages 217-243 in
the office of the Register of Deeds, Cherokee County, Kansas.

 
31.  
Mortgage, Assignment of  Rents and Security Agreement executed by UTeC, in favor
of Foothill Capital Corporation, et al. (“Foothill”), dated May 24, 2002,

 
3

--------------------------------------------------------------------------------


 
 
 
filed June 6, 2002 at 3:25 PM in Book 290 of Mortgages at Pages 244-272 in the
office of the Register of Deeds, Cherokee County, Kansas.

 
32.  
Mortgage Subordination and Standstill Agreement in favor of Guggenheim, executed
by Foothill, Guggenheim and UTeC, filed June 6, 2002 at 3:35 PM in Book 92 of
Miscellaneous at Pages 673-686 in the office of the Register of Deeds, Cherokee
County, Kansas.



SEC


1.  
Confidential Rail Transportation Contract between SEC and Union Pacific Railroad
Company ,dated effective January 1, 2002, expiring July 31, 2002 but informally
continuing, regarding line-haul transportation.

 
2.  
Equipment Lease #8 between United Leasing, Inc. and SEC last signed on December
9, 1999 and commencing on November 15, 1999, and continuing for 60 months,
regarding a Plastic Tube Filling and Scaling Machine.

 
3.  
Master Rental Agreement between Associates Leasing, Inc. and SEC, commencing on
December 30, 1998, and continuing for 60 months, regarding a new Daewoo Model
G20S/LPS.

 
4.  
O.S.P. Program Sales Agreement between American Business Systems and SEC, dated
September 25, 1998, and continuing for five years, regarding a copier machine.

 
5.  
Standard Uniform Rental Service Agreement between Cintas Corporation and SEC,
dated November 16, 2001, and continuing for 60 months with automatic renewals
for like periods unless terminated 60 days before end of any term, regarding
garment services for employee uniforms.

 
6.  
Equipment Lease between G.W. Van Keppel Company/Associates Leasing, Inc.
(assigned to Citicapital Commercial Leasing Corporation) and SEC, commencing
September 22, 2000, and continuing 66 months, regarding Svadala hydraulic track
drill.

 
7.  
Equipment Lease between Midwest Leasing Co. and SEC, dated May 6, 2002, and
continuing for 12 months (at which time SEC becomes owner), regarding 1986 Tempe
Reefer Cooling Unit for Kinepak Plant located at Hallowell, Kansas Facility.

 
8.  
Equipment Lease between Citicapital Commercial Leasing Corporation and SEC,
commencing December 28, 2001, and continuing 60 months, regarding Svadala
hydraulic track drill.

 
9.  
Equipment Lease #6 between United Leasing, Inc. and SEC, commencing February 15,
2001, and continuing 24 months, regarding 1995 International Tractor at
Hallowell, Kansas Facility.

 
4

--------------------------------------------------------------------------------


 
10.  
Equipment Lease #7 between United Leasing, Inc. and SEC, commencing February 15,
2001, and continuing 24 months, regarding 1995 International Tractor at Pryor,
Oklahoma Facility.

 
11.  
Conditional Sale Agreement between Transport International Tool, Inc. and SEC,
dated July 17, 2001, commencing October 1, 2001 and continuing 48 months,
regarding the purchase of 49 over-the-road trailers.

 
12.  
Purchase Agreement between General Dynamics Ordinance and Tactical Systems and
SEC, dated March 11, 2002, final payment due October 15, 2002, regarding
watergel slurry production equipment purchased from Marion, Illinois.

 
13.  
Equipment Lease #1 between United Leasing, Inc. and SEC, commencing February 26,
2001, and continuing 36 months, regarding 2001 Chevy Silverado pickup at Pryor,
Oklahoma Facility.

 
14.  
Equipment Lease #10 between United Leasing, Inc. and SEC, commencing January 15,
2002, and continuing 36 months, regarding 1999 Ford F-250 pickup at Hallowell,
Kansas Facility.

 
15.  
Equipment Lease #2 between United Leasing, Inc. and SEC, commencing February 15,
1998, and continuing 60 months, regarding semi-tank trailer at Pryor, Oklahoma
Facility.

 
16.  
Equipment Lease #5 between United Leasing, Inc. and SEC, commencing March 15,
1999, and continuing 60 months, regarding semi-tank trailer at Pryor, Oklahoma
Facility.

 
17.  
Equipment Lease #3 between United Leasing, Inc. and SEC, commencing September
15, 1998, and continuing 60 months, regarding 1998 Mack pumper truck at Pryor,
Oklahoma Facility.

 
18.  
Emergency Response Telecommunication Service Agreement between Chem-Tel, Inc.
and SEC dated March 25, 1997, renewed through December 31, 2002, regarding
24-hour emergency phone answering services.

 
19.  
Contract Service Agreement between Midwest Leasing Co. and SEC, dated May 2,
1997, and renewed on annual basis until terminated with 60 days notice,
regarding use of Truck No. 0049, 1995 Kenworth.

 
20.  
Contract Service Agreement between Midwest Leasing Co. and SEC, dated September
18, 1998, and renewed on annual basis until terminated with 60 days notice,
regarding use of Truck No. 0055, 1999 Peterbilt.

 
21.  
Contract Service Agreement between Midwest Leasing Co. and SEC, dated June 25,
1999, and renewed on annual basis until terminated with 60 days notice,
regarding use of Truck No. 0058, 2000 Peterbilt.

 
5

--------------------------------------------------------------------------------


 
22.  
Contract Service Agreement between Explo-Transport Co. and SEC, dated July 23,
1998, and renewed on annual basis until terminated with 60 days notice,
regarding use of Truck No. 0053, 1999 Peterbilt.

 
23.  
Contract Service Agreement between Explo-Transport Co. and SEC, dated September
14, 2000, and renewed on annual basis until terminated with 60 days notice,
regarding use of Truck No. 0059, 2001 Peterbilt.

 
24.  
Contract Service Agreement between Explo-Transport Co. and SEC, dated July 13,
2001, and renewed on annual basis until terminated with 60 days notice,
regarding use of Truck No. 0060, 2000 Peterbilt.

 
25.  
Lease between R.K. Black, Inc. and SEC, commencing February 23, 1998, and
continuing for 60 months, regarding two (2) Lanier copiers for SEC’s Oklahoma
City, Oklahoma office.

 
26.  
Rental Agreement between Pitney Bowes, Inc. and SEC, dated April 4, 1989,
expired April 4, 1989, but now paid quarterly, in advance, regarding postage
meter for SEC’s Oklahoma City, Oklahoma office.

 
27.  
Quarterly (i.e. requires 90 day notice to terminate) Security and/or Patrol
Services Agreement dated April 9, 2002, regarding security patrol at Hallowell,
Kansas Facility.

 
28.  
Quarterly (i.e. requires 90 day notice to terminate) Security and/or Patrol
Services Agreement dated April 22, 2002, regarding telephone for security patrol
at Hallowell, Kansas Facility.

 
29.  
Cleaning Service Contract between SEC and Safety-Kleen Systems, Inc., dated May
2, 2002, expires May 2, 2003, regarding cleaning/services provided to SEC at
Hallowell, Kansas Facility.

 
30.  
Construction Agreement between SEC and Mid Central Contract Services, Inc.,
dated August 7, 2002, regarding construction efforts at Hallowell, Kansas
Facility for $208,721.00.

 
31.  
Service Agreement between SEC and U.S. Cellular dated September 23, 2002,
expiring September 23, 2003, for cell phone services at Pryor, Oklahoma
Facility.

 
32.  
Pricing Agreement between SEC and Heartland Cement through January 31, 2003,
regarding turnkey drilling and blasting services by SEC’s Pryor, Oklahoma
Facility.

 
33.  
Pricing Agreement between SEC and Lone Star Industries through January 1, 2003,
regarding turnkey drilling and blasting services by SEC’s Pryor, Oklahoma
Facility.

 
6

--------------------------------------------------------------------------------


 
34.  
Wireless Services Agreement between SEC and AT&T Wireless, expiring April, May
(two phones) and December, 2003, regarding four cell phone services at
Hallowell, Kansas Facility.

 
35.  
Marketing and Supply Agreement between SEC and Austin Powder Company dated
October 5, 1994, terminated as to exclusivity only effective October 5, 1997,
but otherwise terminable upon sixty days notice prior to the October 5 automatic
annual renewal, regarding Austin Powder Company’s marketing and distributing
efforts of watergel products for forest fire fighting and timber boundary
demarcation applications.

 
36.  
Non-exclusive License Agreement between SEC and Total Energy Systems Limited
(“TES”), dated October 1, 1996, as amended and assigned in that Assignment and
Amendment of the Slurry Explosive Corporation License Agreement between SEC, TES
and Quantum Explosives Pty. Ltd., dated August 2, 1999, continuing through end
of use or breach, regarding use of SEC’s patent rights or technical information
to manufacture and sell specific products in plants in Australia, New Zealand,
New Guinea, Fiji, Myanmar and Soloman Islands.

 
37.  
Master Services Agreement dated March 14, 2002 for SCS Engineers to perform
Comprehensive Investigation/Corrective Action Study for SEC and its counsel,
Shook Hardy & Bacon LLP.

 
38.  
Service Agreement, between SEC and LSB, dated January 1, 1992, terminating upon
notice on January 1, 2004, or upon LSB giving 90 days notice of termination at
anytime, regarding LSB’s performance of certain administrative service for SEC.

 
39.  
Asset Sale and Purchase agreement between SEC and ICI Explosives USA, Inc.
(“ICI”), dated as of November 30, 2000, regarding SEC’s acquisition of ICI’s
Kinepak Business and Kinepak Assets.

 
40.  
Letter reflecting SEC’s November 6, 2000, offer of employment to Bob Le Blanc,
commencing January 1, 2001, including commissions, with expectations of a one to
two year employment period.

 
41.  
Listing of SEC employees and their repayment obligations who have received
advances made by SEC.

 
42.  
SEC Employees signature pages exhibiting their agreement to the Assignment of
Invention, Confidentiality and Non-Compete provisions of the SEC Employee
Handbook.

 
43.  
Confidential Disclosure Agreement between SEC and Boyd J. Wathen (“Wathen”),
dated October 8, 2002, with no expiration date, regarding the protection of
Wathen’s information and ideas related to explosives/blasting agents which
incorporate perchlorate and the formulations and methods of making same.

 
7

--------------------------------------------------------------------------------


 
44.  
Agreement between SEC and Oil, Chemical and Atomic Workers International Union,
AFL-CIO, Local 5-508, dated March 31, 1997, ending February 5, 1999, regarding
terms and conditions of employment.

 
45.  
Last, Best & Final Package Proposal of SEC for Agreement with Paper, Allied
Industrial, Chemical and Energy Workers International Union Local 5-508 AFL-CIO
(“PACE”), dated February 3, 1999, regarding changes and renewal of March 31,
1997 Agreement reflected above.

 
46.  
Final Offer – SEC’s Final Proposal on “Effects” Related to the Company’s
Inability to Continue to Manufacture Explosives because of Los of License, dated
February 13, 2002, amended February 18, 2002, regarding effects on SEC’s
inability to manufacture on bargaining unit personnel.

 
47.  
Consent Order entered in The Matter of Pollution at Slurry Explosive
Corporation, Hallowell, Kansas, Case No. 02-E-0049, Kansas Department of Health
and Environment (“KDHE”), dated April 22, 2002, terminating upon KDHE’s notice
that terms have been satisfactorily completed.

 
48.  
Confidentiality Agreement between SEC and KESCO, Inc. (“KESCO”), dated September
19, 1994, with no expiration date, regarding information received from KESCO for
purposes of evaluating the possible acquisition of KESCO by SEC.

 
49.  
Confidentiality Agreement between SEC and Union Espanola de Explosivos, S.A.
(“UEE”), dated May 10, 2002, expiring May 10, 2007, regarding SEC’s information
provided to UEE for purposes of evaluating the possible acquisition of SEC’s
Hallowell, Kansas Facility.

 
50.  
Confidentiality Agreement between SEC and Wimase Limited (“Wimase”), dated June
18, 2002, expiring June 18, 2004, regarding SEC’s information provided to Wimase
for purpose of evaluating the possible acquisition of SEC’s Hallowell, Kansas
Facility.

 
51.  
Premium Financing Agreement between SEC and Premier Financing Specialists, Inc.,
dated effective April 1, 2002, ending January 1, 2003, regarding the premium
financing on liability policy from Sorema North America Reins Co.

 
52.  
Workers Compensation monthly insurance premiums to be paid to Berkley Risk,
dated April 1, 2002, expiring April 1, 2003, regarding monthly payments for
premiums.

 
53.  
Incentive Stock Option Agreement between LSB and Paul Keeling, dated April 22,
1998, expiring on April 22, 2008, regarding option on 3,000 shares of LSB stock.

 
54.  
Non-Qualified Stock Option Agreement – 1998 between LSB and Paul Keeling, dated
April 22, 1998, expiring on April 22, 2008, regarding option on 3,000 shares of
LSB stock.

 
8

--------------------------------------------------------------------------------


 
55.  
Incentive Stock Option Agreement between LSB and Paul Keeling, dated July 8,
1999, expiring on July 8, 2009, regarding option on 10,000 shares of LSB stock.

 
56.  
Incentive Stock Option Agreement between LSB and Paul Keeling, dated November
29, 2001, expiring on November 29, 2011, regarding option on 10,000 shares of
LSB stock.

 
57.  
Incentive Stock Option Agreement between LSB and William Manion, dated April 22,
1998, expiring on April 22, 2008, regarding option on 3,000 shares of LSB stock.

 
58.  
Non-Qualified Stock Option Agreement - 1998, between LSB and William Manion,
dated April 22, 1998, expiring on April 22, 2008, regarding option on 5,000
shares of LSB stock.

 
59.  
Incentive Stock Option Agreement between LSB and William Manion, dated July 8,
1999, expiring on July 8, 2009, regarding option on 15,000 shares of LSB stock.

 
60.  
Incentive Stock Option Agreement between LSB and William Manion, dated November
29, 2001, expiring on November 29, 2011, regarding option on 10,000 shares of
LSB stock.

 
61.  
1993 Severance Agreement between LSB and Bill Manion, dated March 26, 1993,
expiring March 26, 2003, with automatic three year renewals unless terminated
with 60 days notice.

 
62.  
1993 Severance Agreement between LSB and Paul Keeling, dated March 26, 1993,
expiring March 26, 2003, with automatic three year renewals unless terminated
with 60 days notice.

 
63.  
Lease Agreement between SEC and Conseco Finance Vendor Services Corporation,
dated December 22, 2000, continuing for 24 months, with $1.00 purchase option,
regarding computers at SEC’s Oklahoma City, Oklahoma office.

 
64.  
Stipulation for Compromise Settlement in United States of America v. 1.5
Blasting Agents, et al., Civil Case No. 0201096-WEB, U.S.D.C., District of
Kansas dated October, 2002, consenting to the forfeiture of product seized by
the ATF.

 
65.  
Trademark Security Agreement between Foothill and SEC, et al., dated April 13,
2001, regarding the pledge of certain trademarks (to be released at closing).

 
66.  
Patent Security Agreement between Foothill and SEC, et al., dated April 13,
2001, regarding the pledge of certain patents (to be released at closing).

 
9

--------------------------------------------------------------------------------


 
Both UTeC and SEC are Parties


1.  
Loan and Security Agreement between Foothill and UTeC and SEC, et al., dated
April 13, 2001, regarding working capital line of credit (the “Foothill Loan”).

 
2.  
First Amendment to Loan and Security Agreement, dated August 3, 2001, amending
the Foothill Loan.

 
3.  
Second Amendment to Loan and Security Agreement, dated May 24, 2002, amending
the Foothill Loan (the “Foothill Second Amendment”).

 
4.  
Lockbox Operating Procedural Agreement between Foothill and UTeC and SEC, et
al., dated April 13, 2001, regarding operation of lockbox for receivables.

 
5.  
Securities Purchase Agreement between Guggenheim and UTeC and SEC, et al., dated
May 24, 2002, regarding the purchase by Guggenheim of certain Notes (the
“Securities Purchase Agreement”).

 
6.  
Guaranty by SEC and UTeC, et al. to Guggenheim, dated May 24, 2002, regarding
debt created by Securities Purchase Agreement.

 
7.  
Intercreditor Agreement between Foothill, Guggenheim, UTeC and SEC, et al.,
regarding priorities of security interests of Guggenheim and Foothill.

 
8.  
Indenture between ClimaChem, Inc. (“CCI”), Bank One, NA (“BankOne”), UTeC and
SEC, et al., as Guarantors, dated November 26, 1997, regarding the issuance of
Senior Notes (the “Indenture”).

 
9.  
Guaranty by UTeC and SEC and other affiliates with respect to the Indenture.

 
10.  
First Supplemental Indenture between CCI, BankOne and UTeC and SEC, et al., as
Guarantors, dated February 8, 1999, amending and supplementing the Indenture.

 
11.  
Second Supplemental Indenture between CCI, BankOne and UTeC and SEC, et al., as
Guarantors, dated June 25, 1999, amending and supplementing the Indenture.

 
12.  
Third Supplemental Indenture between CCI, BankOne and UTeC and SEC, et al., as
Guarantors, dated August 10, 2000, amending and supplementing the Indenture.

 
13.  
Fourth Supplemental Indenture between CCI, BankOne and UTeC and SEC, et al., as
Guarantors, dated May 30, 2001, amending and supplementing the Indenture.

 
14.  
Fifth Supplemental Indenture between CCI, BankOne and UTeC and SEC, et al., as
Guarantors, dated May 24, 2002, amending and supplementing the Indenture.

 
10

--------------------------------------------------------------------------------


 
Agreements Between SEC & UTeC


1.  
Asset Purchase and Sale Agreement between SEC and UTeC, dated May 14, 2002,
regarding UTeC’s purchase of SEC’s assets related to Hallowell, Kansas Facility.

 
2.  
Services Agreement between SEC and UTeC, dated August 23, 2002, expiring August
23, 2005, upon thirty days notice, regarding SEC providing certain
administrative and human resource services.

 
3.  
Supply Agreement between SEC and UTeC, dated August 30, 2002, terminating August
30, 2003, upon thirty day notice, regarding UTeC’s manufacture of certain
product for SEC.

 
4.  
$5,000.00 monthly fee paid by SEC to UTeC for Research, Development and Quality
Control work for SEC’s Kinepak plant business, effective March, 2002, and
continuing until terminated.

 
5.  
Contribution Agreement between UTeC, SEC and other affiliates, dated April 13,
2001, addressing contribution relating to the obligations under the Foothill
Second Amendment.


 
11 

--------------------------------------------------------------------------------

 

Part 3.19(c)


EXCEPTIONS TO COMPLIANCE WITH SELLERS CONTRACTS




Except as may be reflected in Part 3.17(a), which is incorporated herein by
reference, Universal Tech Corporation and Slurry Explosive Corporation are aware
of no other exceptions required to be disclosed in this Part 3.19(c).

 
 

--------------------------------------------------------------------------------

 

Part 3.20(a)


Universal Tech Corporation (“UTeC”) and Slurry Explosive Corporation (“SEC”)
disclose that UTeC and or SEC are parties or are covered by the following
insurance policies in effect after January 1, 2001 (copies of which have been
provided to Buyers):
 
Insurer
Policy Period
Coverage
Limit
Policy Number
Premiums
           
National Union Fire Ins Co (AIG)
10/1/98-10/1/01
Directors' & Officers'
10,000,000
8569768
$     236,250
           
Birmingham Fire Insurance
11/1/00-11/1/01
 Property - 75% - Chemical Group
75,000,000
ST 2606115
$     573,318
           
JLT Risk Solutions
11/1/00-11/1/01
Property - 25% - Chemical Group
25,000,000
LU0029587
$     192,665
           
National Union Fire Ins Co
11/1/00-11/1/01
Umbrella
50,000,000
BE 7401557
$     235,243
           
Westchester Fire Ins Co
11/1/00-11/1/01
Excess Liability
25,000,000
HXA 6477500
$       35,000
           
Continental Western Ins Co
4/1/01-4/1/02
Workers Compensation - Slurry Explosives - Kansas
500,000/500,000/500,000
WC151500194600
$       32,992
           
Oklahoma State Ins Fund
4/1/01-4/1/02
Workers Compensation - Slurry Explosives - Oklahoma
500,000/500,000/500,000
00662855011
$       12,800
           
Federal Insurance Co (Chubb)
4/1/01-4/1/02
Crime/ Fiduciary Coverage
5,000,000 Fid / 10,000,000 Crime
8151 59 65 D
$       30,312
           
Sorema NA Reinsurance
4/1/01-4/1/02
Package - Slurry Explosives
1,000,000 / 5,000,000
12035-EX-2001
$      44,723
           
Sorema NA Reinsurance
4/1/01-4/1-02
Automobile - Slurry Explosives
1,000,000
12036-EX-2001
$      48,605
           
Sorema NA Reinsurance
4/1/01-4/1/02
Excess Liability - Slurry Explosives
5,000,000
12037-EX-2001
$      28,700
           
Legion Indemnity Company
4/18/01-4/18/02
E&O - Universal Tech
1,000,000
LP50640713
$      14,368
           
Companion Life Assurance Co.
1/1/01-12/31/01
Stop-Loss Group Policy
100,000 per person
CLI7362
$552.83/empl/mo
           
National Union Fire Ins Co (AIG)
10/1/01-10/1/02
Directors' & Officers'
10,000,000
008744308
$    114,400
           
Birmingham Fire Insurance
11/1/01-11/1/02
 Property - 75% - Chemical Group
75,000,000
ST 2606115
 $ 1,025,356
           
Liberty Insurance Underwriters
11/1/01-11/1/02
 Property - 25% - Chemical Group
25,000,000
8M0015730011
 $    341,785
           
National Union Fire Ins Co
11/1/01-11/1/02
 Umbrella
50,000,000
BE-871-89-68
 $    334,096
           
Starr Excess (AIG)
11/1/01-11/1/02
Excess Liability
25,000,000
6394199
 $       66,000
           
Continental Western Ins Co
4/1/02-4/1/03
Workers Compensation - Slurry Explosives - Kansas
500,000/500,000/500,000
WC151500194601
 $       56,620
           
Oklahoma State Ins Fund
4/1/02-4/1/03
Workers Compensation - Slurry Explosives - Oklahoma
500,000/500,000/500,000
662855002
 $       16,174
           
Federal Insurance Co (Chubb)
4/1/02-4/1/03
Crime/ Fiduciary Coverage
5,000,000 Fid / 10,000,000 Crime
8151 59 65
 $       35,164
           
Sorema NA Reinsurance
4/1/02-4/1/03
Package - Slurry Explosives
1,000,000 / 5,000,000
12035-EX-2002
 $       73,524
           
Sorema NA Reinsurance
4/1/02-4/1/03
Automobile - Slurry Explosives
1,000,000
12036-EX-2002
 $       64,784
           
Sorema NA Reinsurance
4/1/02-4/1/03
Excess Liability - Slurry Explosives
5,000,000
12037-EX-2002
 $       46,000
           
Underwriters at Lloyds
4/18/02-4/18/03
E&O - Universal Tech
1,000,000
MEO01757900
 $       17,250
           
Sun Life Assurance Co. of Canada
1/01/02-1/01/03
Stop-Loss Group Policy
125,000 per person
68715
$435.21/empl/mo




 
 

--------------------------------------------------------------------------------

 

Part 3.20(b)


SELF INSURANCE ARANGEMENTS




Universal Tech Corporation and Slurry Explosives Corporation have the following
self-insurance arrangements:


The Dental, Vision, and Weekly Income Benefits are self-insured.  The Medical
and Behavioral Health are self-insured, with a $125,000 per claim specific stop
loss limit.  After that amount, the company has a Reinsurance Policy that pays
the remainder of the claim up to a designated limit of $1,000,000 per covered
person under the Plan.  A Third-Party Administrator processes the claims.  Under
the self-insured benefit plan, reserves do not apply.  The company accrual is
based on claims paid and administrative fees.

 
 

--------------------------------------------------------------------------------

 

Part 3.21


EXCEPTIONS TO REPRESENTATIONS ON ENVIRONMENTAL MATTERS




In February 2002, Slurry Explosive Corporation (“SEC”) received a proposed
consent administrative order (“Consent Order”) from the Kansas Department of
Health and Environment (“KDHE”), regarding SEC’s Hallowell, Kansas manufacturing
facility (“Hallowell Facility”).  The proposed Consent Order states that there
exists soil and groundwater contamination, and there exists surface water
contamination in the strip pit adjacent to the Hallowell Facility.  There are no
known users of the groundwater in the area.  The adjacent strip pit is used for
fishing.  The Consent Order was subsequently signed and become effective on
April 22, 2002. Under the terms of the Consent Order, SEC will be required a) to
submit an environmental assessment work plan to the KDHE for review and
approval, b) to agree with the KDHE as to any required corrective actions to be
performed at the Hallowell Facility, and c) to provide reports to the KDHE, all
of the preceding in accordance with the time frames and formats required in the
Consent Order.  The draft work plan was submitted to the KDHE on June 20,
2002.  The KDHE has commented on the draft Work Plan and SEC is in the process
of preparing a response thereto.  SEC has also received a request by the KDHE to
accelerate the investigation of the strip pit due to its public access.


On August 7, 2002 the KDHE took samples of surface water and soil samples at the
underwater laboratory site in Hallowell, Kansas of Universal Tech Corporation
(“UTeC”).  The KDHE has indicated that it will test the samples for nitrates and
perchlorates


On August 1, 2002, there was an NOx release at the SEC Hallowell, Kansas
site.  SEC notified the required regulatory agencies in a timely manner and
submitted follow-up reports to the same agencies.  No negative impact to SEC and
the facility is expected from this release incident, such as a fine by the KDHE
or the Environmental Protection Agency.  Although certainly unusual for SEC,
CERCLA/EPCRA reportable releases are quite common throughout the country and
seldom result in any regulatory enforcement action unless they are unusually
severe with respect to off-site impacts or the frequency of release represents a
pattern.  Neither was the case in this release incident.

 
 

--------------------------------------------------------------------------------

 

Part 3.21(g)


LIST OF ENVIRONMENTAL REPORTS, STUDIES, ANALYSES,
TESTS AND MONITORING DATA




1.  
Consent Agreement 98-E-0109 and related documents:

a.  
January 19, 1996 letter from William Potter, Jayhawk Site Group, to Robert
Elder, KDHE.

b.  
Phase IV Agreement and Related Documents

c.  
July 22, 1999 fax from Donald Schrag, attorney, to David Shear and others.

d.  
Declaration of Restrictive Covenants Regarding Groundwater, dated November 11,
1999.

 
2.  
Stormwater Pollution Prevention Plans (3-ring binder) for Pryor, Oklahoma,
Hallowell, Kansas, Pruf Plant, including:  Certification, Notice of Intent,
Pollution Plan, Quarterly Inspections, Quarterly Visual Quality Checks, Annual
Inspections/Comprehensive Site Compliance Evaluation Reports, Employee Training
Records.

 
3.  
Environmental Assessment Findings for Slurry Explosive Corporation (“SEC”)
(3-ring binder) presented to Household Commercial, submitted by Maecorp
Incorporated, October 21, 1991, Report No. KS-2427

 
4.  
Comprehensive Investigation Corrective Action Study Work Plan (3-ring binder)
for SEC, prepared by SCS Engineers, June 2002.

 
5.  
Preliminary Assessment/Screening Site Inspection, SEC, Hallowell, Kansas,
prepared by KDHE, August, 1995.

 
6.  
Preliminary Review/Visual Site Inspection Report, Thermex Energy Corporation,
Columbus, Kansas, prepared for EPA by A.T. Kearney, Inc., March 1988.

 
7.  
Inspection Report dated August 23, 2002 from Lynn Slugantz, EPA, to John Carver,
SEC.

 
8.  
NOX Release at Hallowell, Kansas Plant August 1, 2002, including:

a.  
Form A Release Report submitted August 2, 2002

b.  
Follow-up Report from John Carver, SEC, to Kansas Emergency Management dated
August 6, 2002

 
9.  
Real Estate Audit/Compliance Checklist for Pryor, Oklahoma location, from John
Carver to David Shear and Ann Muise, dated October 12, 1994.

 
10.  
Disposal of Non-Hazardous Wastewater by Reddi Root’r of Wichita, Kansas,
including Manifest 23089 and 24582, and wastewater analysis by M.D. Chemical and
Testing.

 

--------------------------------------------------------------------------------


 
11.  
Disposal of Waste at Jayhawk Lab, including Memos from John Carver to Gary Eck,
dated May 12, 2002 and May 30, 2000, and copies of four (4) waste manifests.

 
12.  
Memorandum to file by John Carver dated September 14, 1998 regarding purchase of
forty (40) acres at Hallowell, Kansas location.

 
13.  
Air Permit Application for Universal Tech Corporation (“UTeC”) Pruf Plant,
including:

a.  
KDHE Report of New or Altered Source of Potential Air Pollutants, dated July 18,
1994.

b.  
Construction Permit with cover letter from Eugene Sallee, KDHE, to Oldrich
Machacek, UTeC, dated October 31, 1994.

c.  
Air Emission Inventory for SEC Hallowell Plant prepared by Bentley
Environmental, dated May 1995, faxed to Carl Christiansen.

d.  
KDHE Report of New or Altered Source of Potential Air Pollutants, dated November
29, 1995.

e.  
Draft letter from Oldrich Machacek, UTeC, to KDHE dated August, 1995.

f.  
Notice on Title V air permits from KDHE.

g.  
Letter from John Carver, UTeC, to KDHE dated March 10, 1998 regarding air permit
modification.

h.  
Letter from Daizy Dondass, KDHE, to John Carver, UTeC, dated April 10, 1998
responding to air permit modification.

 
14.  
KDHE Consent Order 02-E-0049 for Hallowell, Kansas plant, including:

a.  
Consent Order, dated March 28, 2002.

b.  
Letter from David Shear, SEC, to Dave Walsh, KDHE, noting change of ownership
from SEC to UTeC.

c.  
Memorandum from John Carver, dated September 10, 2002 on initial sampling
results on water from strip pit.

 
15.  
Air Emission Inventory for SEC, Hallowell, Kansas, dated May 1995, by Bentley
Environmental, including cover letter to John Carver, dated May 3, 1995.

 
16.  
ECS Risk Assessment Survey of SEC, Hallowell, Kansas location, including:

a.  
Letter from Allen Barron, ECS, to Bill Manion, SEC, dated July 5, 2001.

b.  
Letter from Allen Barron, ECS, to Bill Manion, SEC, dated July 23, 2001.

c.  
Letter from Allen Barron, ECS, to Bill Manion, SEC, dated August 14, 2001.

d.  
Letter from Bill Manion, SEC, to Allen Barron, ECS, dated August 22, 2001.

 
17.  
Title II Reports, SEC Hallowell Plant, 1994 through 2001.

 
18.  
Form R Reports, SEC Hallowell Plant, 1994 through 2001.

 
19.  
ECS Application for Pollution Liability Insurance for SEC Hallowell Plant, April
2001.

 
 
2 

--------------------------------------------------------------------------------

 

20.  
Dyno-Nobel Closure of Burn Area near UTeC Pruf Plant, including:

a.  
Closure Plan, Thermex Energy Burning Area, Hallowell, Kansas, by Rust
Environment, dated July 1995.

b.  
Summary of Non-Hazardous Waste Removal, Thermex Energy Burning Area, Hallowell,
Kansas, by Rust Environment, dated March 1996.

c.  
Closure Sampling Results, Thermex Energy Burning Area, Hallowell, Kansas, by
Rust Environment, dated March 1996.

d.  
Letter dated May 8, 1995 from Neal Olsen, Dyno-Nobel, to John Carver, LSB.

e.  
Letter dated May 18, 1995 from John Carver, LSB to Neal Olsen, Dyno Nobel.

f.  
Letter dated June 16, 1995 from Neal Olsen, Dyno-Nobel to John Carver, LSB.

g.  
Letter dated September 20, 1995 from Andrea Austin, KDHE, to Neal Olsen, Dyno
Nobel.

h.  
Letter dated October 4, 1995 from Neal Olsen, Dyno Nobel to John Carver, LSB.

i.  
Memorandum dated January 31, 1996 from John Carver, LSB, to Gary Eck, UTeC,
regarding closure of old process sump.

j.  
Letter dated March 13, 1996 from Jon Hoogenboom, Rust Environment, to Andrea
Austin, KDHE, certifying closure of burn area.

 
21.  
Baseline Monitoring Well Installation, Soil Overburden Sampling, and Laboratory
Analyses, UTeC Pruf Plant, prepared by Triad Environmental Services dated
September 6, 1995.

 
22.  
EPA Inspection, SEC, Pryor, Oklahoma, Tier II Violation, including:

a.  
Letter dated December 18, 1995 from Steve Mason, EPA, to Jim Keen, SEC.

b.  
Letter dated January 16, 1996 from John Carver, SEC, to Steve Mason, EPA.

 
23.  
UTeC Form R - Memorandum dated June 16, 2000 from Gary Eck to John Carver on
Form R Exemption.

 
24.  
Tier II Reports, UTeC Pruf Plant and Underwater Lab, 1994 through 2001.

 
25.  
Tier II Reports, SEC Pryor, Oklahoma, 1994 through 2001.

 
26.  
RMP Applicability - memorandum dated February 9, 1998 from John Carver to Mark
Stowell, SEC.

 
27.  
Report on Phase I Environmental Risk Assessment, Thermex Energy Corporation,
prepared by Allgeier, Martin & Assoc., dated April 1990.

 
28.  
Interim Status Compliance Plans for Thermex Energy prepared by Radian
Corporation, dated July 1987.

 
29.  
Closure Plan for Surface Impoundments at Thermex Energy prepared by Radian
Corporation dated June 1987.

 
3

--------------------------------------------------------------------------------


 
30.  
Letter dated April 27, 1970 from Leonard Imhof, KDHE, to W.B. Macomber, Gulf
Oil, regarding complaint received in connection with industrial wastes being
dumped into a strip pit.

 
31.  
Letter dated July 19, 1974 from Darrel Shumake, Office of the Cherokee County
Attorney, to Melville Grey, KDHE, regarding discharge of acid and other
pollutants by Gulf Oil at Hallowell, Kansas facility.

 
32.  
Letter dated November 6, 1974 from William Towery, KDHE, to B.G. Yoakam, Gulf
Oil, regarding appraisal on wastewater facilities serving Hallowell, Kansas
facility.

 
33.  
Letter dated July 10, 1975 from Kent Lynch, Office of the Cherokee County
Attorney, to Melville Grey , KDHE, requesting copies of test results.

 
34.  
Letter dated July 15, 1975 from Jack Burris, KDHE, to Kent Lynch, Office of
Cherokee County Attorney, transmitting an analysis report and a copy of a map
showing sampling locations.

 
35.  
Deposition Subpoena, dated December 30, 1976, issued by the U.S. District Court
for the District of Kansas to Gerald Stoltenberg in connection with Raymond &
Maude Griffitt v. Pittsburg & Midway Coal Mining Co., et al., Civil Action File
No. 75-45-C6.

 
36.  
KDHE Report of Investigation dated February 5, 1992.

 
37.  
Memorandum dated April 9, 1993 from Bill Thornton to Paul Belt, regarding
complaining through EPA that environmental laws were being violated at SEC
Hallowell, Kansas facility.

 
38.  
Telephone Conversation Memo of a call placed by Stan Harter on April 9, 1993 to
Marian Massoth, regarding a complaint received from a private citizen regarding
discharge occurring from SEC Hallowell, Kansas facility.

 
39.  
Telephone Conversation Memo of a call placed by Marian Massoth to Terry Wright,
SEC, on April 12, 1993, regarding discharge during deactivation of a pond at the
SEC Hallowell, Kansas facility.

 
40.  
Telephone Conversation Memo of a call placed by Kelly Finn to Stan Harter on
April 12, 1993, regarding lagoon closure at SEC Hallowell, Kansas facility.

 
41.  
Telephone Conversation Memo of a call placed by Emily McGuire to Marian Massoth
on April 14, 1993, regarding discharge from SEC Hallowell, Kansas facility.

 
42.  
Letter dated April 14, 1993 from Randall Rathbun, Depew, Gillen & Rathbun, to
Rick Bean, KDHE, requesting authorization to review records of SEC.

 
4

--------------------------------------------------------------------------------


 
43.  
Memorandum dated July 20, 1993 from Bill Thornton, KDHE, to Eric Staab,
documenting KDHE activity concerning SEC since March 5, 1993.

 
44.  
Memorandum dated October 4, 1993 from Ed Alvis, Kansas Department of Wildlife
and Parks, to Roger Brazier, legal counsel, regarding request from Randall
Rathbun to review records of SEC.

 
45.  
Kenneth A. Griffitt, et ux. v. Slurry Explosive Corporation, Case No. 94C2514,
filed in the Eighteenth Judicial District, District Court of Sedgwick County,
Kansas, Civil Department (the “Griffitt Action”).

a.  
Memorandum dated December 5, 1994 from Bill Manion, SEC, to David Shear, SEC,
regarding the Griffitt Action.

b.  
Summons and Petition served on SEC in connection with the Griffitt Action.

c.  
Journal Entry of Judgement filed by SEC in connection with the Griffitt Action.

d.  
Answer filed by SEC in connection with the Griffitt Action.

e.  
Stipulation of Dismissal with Prejudice filed by Griffitt in connection with the
Griffitt Action.

f.  
Order of Dismissal with Prejudice as to Defendant Slurry Explosive Corporation
filed in connection with the Griffitt Action.

g.  
General and Final Release, dated October 24, 1996, by Kenneth A. Griffitt and
Linda L. Griffitt.

 
46.  
Letter dated May 11, 1970 from R.W. Barth, Gulf Oil, to Howard Duncan, KDHE,
regarding the registration of the Hallowell, Kansas facility.

 
47.  
Memorandum dated May 26, 1970 from Howard Stoltenberg, KDHE, to Leonard Imhof,
regarding strip pit water wastes from Gulf Chem Co. blasting powder mix plant.

 
48.  
Letter dated June 22, 1970 from Howard Duncan, KDHE, to W.R. Barth, Gulf Oil,
regarding water pollution control at the Gulf Hallowell, Kansas facility.

 
49.  
Sewarage and Sewage Disposal Application dated July 17, 1970 from Gulf Oil
Company to KDHE.

 
50.  
Letter dated July 17, 1970 from B.G. Yoakam, Gulf Oil, to Howard Duncan, KDHE,
regarding sanitary waste discharge from the Gulf Hallowell, Kansas facility.

 
51.  
Memorandum dated August 10, 1970 from Howard Duncan, KDHE, to Leonard Imhof,
regarding proposal for water pollution control facilities to serve the Gulf
Hallowell, Kansas facility.

 
52.  
Memorandum dated September 24, 1970 from Leonard Imhof, KDHE, to Howard Duncan,
KDHE, regarding proposal for water pollution control facilities to serve the
Gulf Hallowell, Kansas facility.

 
5

--------------------------------------------------------------------------------


 
53.  
Letter dated November 17, 1970 from B.G. Yoakam, Gulf Oil, to Howard Duncan,
KDHE, requesting expediting of approval of water pollution control proposal at
Gulf Hallowell, Kansas facility.

 
54.  
Letter dated March 18, 1971 from B.G. Yoakam, Gulf Oil, to Howard Duncan, KDHE,
regarding approval of construction of water pollution control proposal at Gulf
Hallowell, Kansas facility.

 
55.  
Memorandum (undated) from Leonard Imhof, KDHE, to N.J. Burris, regarding
approval of construction of water pollution control proposal at Gulf Hallowell,
Kansas facility.

 
56.  
Letter dated March 23, 1971 from George Moore, Kansas Forestry, Fish and Game
Commission, to Howard Duncan, KDHE, requesting approval of the construction of
water pollution control proposal at Gulf Hallowell, Kansas facility.

 
57.  
Letter dated June 29, 1971 from Gyula Kovach, KDHE, to B.G. Yoakam, Gulf Oil,
requesting additional information in connection with the water pollution control
proposal at Gulf Hallowell, Kansas facility.

 
58.  
Letter dated July 28, 1971 from B.G. Yoakam, Gulf Oil, to Gyula Kovach, KDHE,
providing additional information in connection with the water pollution control
proposal at Gulf Hallowell, Kansas facility.

 
59.  
Letter dated August 11, 1971 from Gyula Kovach, KDHE, to B.G. Yoakam, Gulf Oil,
acknowledging receipt of additional information provided by Gulf Oil in
connection with the water pollution control proposal at Gulf Hallowell, Kansas
facility.

 
60.  
Letter dated September 29, 1971 from B.G. Yoakam, Gulf Oil, to Gyula Kovach,
KDHE, transmitting engineering construction drawings and specifications in
connection with the water pollution control proposal at Gulf Hallowell, Kansas
facility.

 
61.  
Letter dated October 26, 1971 from Gyula Kovach, KDHE, to B.G. Yoakam, Gulf Oil,
approving the plans in connection with the water pollution control proposal at
the Gulf Hallowell, Kansas facility.

 
62.  
Letter dated May 9, 1972 from Gyula Kovach, KDHE, to B.G. Yoakam, Gulf Oil,
requesting completion status of construction of wastewater treatment facilities
at Gulf Hallowell, Kansas facility.

 
63.  
Letter dated May 24, 1972 from B.G. Yoakam, Gulf Oil, to Gyula Kovach, KDHE,
notifying of completion of wastewater treatment facilities at Gulf Hallowell,
Kansas facility.

 
64.  
Letter dated November 29, 1972 from Robert Hartmann, Kansas Forestry, Fish and
Game Commission, to Richard Duty, KDHE, regarding discharge of effluent at Gulf
Hallowell, 

 
6

--------------------------------------------------------------------------------


 
 
Kansas facility, and attached memorandum dated June 12, 1972 from Gyula Kovach,
KDHE, to Leonard Imhof, KDHE, requesting final inspection of wastewater
treatment facilities at Gulf Hallowell, Kansas facility.

 
65.  
Letter dated December 15, 1972 from Gyula Kovach, KDHE, to B.G. Yoakam, Gulf
Oil, transmitting letter dated November 29, 1972 from Robert Hartmann, Kansas
Forestry, Fish and Game Commission.

 
66.  
Letter dated December 20, 1972 from B.G. Yoakam, Gulf Oil, to Gyula Kovach,
KDHE, proposing erection of dikes to alleviate effluent discharge at Gulf
Hallowell, Kansas facility.

 
67.  
Letter dated February 27, 1973 from Gyula Kovach, KDHE, to B.G. Yoakam, Gulf
Oil, requesting notification upon completion of dike erection at Gulf Hallowell,
Kansas facility.

 
68.  
Letter dated March 8, 1973 from B.G. Yoakam, Gulf Oil, to Gyula Kovach, KDHE,
informing of completion of dike erection at Gulf Hallowell, Kansas facility.

 
69.  
Memorandums dated September 10, 1974 from Bill Towery, KDHE to:

a.  
H.A. Stoltenberg, KDHE, requesting chemical analysis of a sample taken at Gulf
Hallowell, Kansas facility.

b.  
Jack Burris in connection with complaint made by Raymond Griffitt regarding
discharge at Gulf Hallowell, Kansas facility.

 
70.  
Memorandum dated October 10, 1974 from Stoltenberg, KDHE, to W.T. Towery, KDHE,
regarding samples collected at Gulf Hallowell, Kansas facility.

 
71.  
Letter dated November 20, 1974 from Steven Rogers, KDHE, to B.G. Yoakam, Gulf
Oil, transmitting short form C in connection with Permit No. I-NE75-NP01.

 
72.  
Letter dated June 23, 1975 from Kent Lynch, Office of the Cherokee County
Attorney, to Melville Grey, KDHE, requesting test results.

 
73.  
Memorandum dated July 1, 1975 from Bill Towery, KDHE, to N.J. Burris, regarding
review of Gulf Hallowell, Kansas facility.

 
74.  
KDHE Non-Discharging Wastewater Facility Inspection Form for Gulf Hallowell,
Kansas facility inspection performed by William Towery, KDHE, on December 16,
1975.

 
75.  
Memorandum dated December 22, 1975 from Bill Towery, KDHE, to Don Carlson, KDHE,
regarding inspection of Gulf Hallowell, Kansas facility.

 
7

--------------------------------------------------------------------------------


 
76.  
Memorandum dated February 12, 1976 from Bill Towery, KDHE, to Don Carlson, KDHE,
transmitting wastewater plans and specifications for Gulf Hallowell, Kansas
facility (proposal attached thereto).

 
77.  
Letter dated November 15, 1976 from William Towery, KDHE, to B.G. Yoakam, Gulf
Oil, in connection with site visit of November 9, 1976 to the Gulf Hallowell,
Kansas facility.

 
78.  
Letter dated February 8, 1979 from John Goetz, KDHE, to Sherill Cantrell, Gulf
Oil, regarding issuance of NPDES Permit I-NE75-NP01.

 
79.  
Letter dated March 5, 1979 from R.D. Benjamin, Gulf Oil, to John Goetz, KDHE,
regarding submission of the NPDES Permit I-NE75-NP01.

 
80.  
NPDES Permit No. I-NE75-NP01 Application  from Gulf Oil dated March 30, 1979.

 
81.  
Letter dated April 2, 1979 from R.D. Benjamin, Gulf Oil, to John Goetz, KDHE,
transmitting NPDES Permit Application.

 
82.  
Memorandum from Joel Rife, KDHE, to File, regarding site visitation on July 11,
1979.

 
83.  
Letter dated July 25, 1979 from Joel Rife, KDHE, to W.L. Jacobberger, Gulf Oil,
regarding results of July 11, 1979 site visitation.

 
84.  
Telephone Conversation Record of call placed on September 27, 1979 from Bruce
Taggert to Joel Rife, KDHE, regarding levee construction by Gulf Oil and Gulf
Hallowell, Kansas facility.

 
85.  
Letter dated December 21, 1979 from Barbara Bowerman, KDHE, to Dick Benjamin,
Gulf Oil, requesting documentation of construction of wastewater treatment
facility in order to issue NPDES permit.

 
86.  
Letter dated January 3, 1980 from R.D. Benjamin, Gulf Oil, to Joel Rife, KDHE,
providing status of construction of wastewater treatment facility at Gulf
Hallowell, Kansas facility.

 
87.  
KDHE Facility Inspection Form in connection with inspection of Gulf Hallowell,
Kansas facility performed by Joel Rife on April 17, 1980.

 
88.  
Letter dated May 5, 1980 from Gerald Stoltenberg, KDHE, to Gulf Oil transmitting
approved NPDES permit.

 
89.  
Letter dated June 5, 1981 from D.L. Caputo, Gulf Oil, to EPA, providing
notification of hazardous waste activities at three (3) Gulf Oil facilities.

 
8

--------------------------------------------------------------------------------


 
90.  
Application for Kansas Hazardous Waste Storage, Treatment, and Disposal Facility
Permit, dated June 15, 1981, submitted to KDHE by Gulf Oil for Gulf Hallowell,
Kansas facility.

 
91.  
Internal Correspondence dated October 29, 1981 from N.E. Gehrig. Gulf Oil, to
J.M. Jones, Gulf Oil, regarding delisting of underwater laboratory testing
facility.

 
92.  
Letter (not dated) from EPA to Gulf Oil returning Part A of a permit
application, due to facility being non-regulated.

 
93.  
Letter from J.M. Jones, Gulf Oil to John Goetz, KDHE, transmitting Gulf Oil’s
federal application for a hazardous waste storage permit for Gulf Hallowell,
Kansas facility.

 
94.  
Memorandum dated December 1, 1982 from Vivek Kamath, Gulf Oil, to File,
regarding site inspection performed on November 9, 1982.

 
95.  
Memorandum dated January 7, 1983 from Donald Carlson, KDHE, to File, regarding
notification by Vivek Kamath, Gulf Oil, of discharge by Gulf Oil of high levels
of aluminum to waste stabilization ponds and response thereto.

 
96.  
Letter dated January 11, 1983 from M. J. Hilton, Gulf Oil, to John Goetz, KDHE,
notifying of future transmission of 1981 and 1982 annual report for
non-regulated material.

 
97.  
Letter dated January 24, 1983 from Vivek Kamath, KDHE, to Chet McLaughlin, EPA,
regarding delisting by EPA of two (2) Gulf Oil facilities.

 
98.  
Letter dated August 1, 1983 from Bill Towery, KDHE, and KDHE Waste Stabilization
Pond Inspection Form to James Carter, Gulf Oil, regarding site inspection
performed by Bill Towery on July 22, 1983 of Gulf Hallowell, Kansas facility.

 
99.  
Letter dated August 18, 1983 from John Mitchell, KDHE, to W.L. Jacobberger, Gulf
Oil, informing of non-regulated status of Gulf Hallowell, Kansas facility.

 
100.  
Letter dated September 14, 1983 from J.L. Carter, Gulf Oil, to William Towery,
KDHE, regarding corrective measures taken and to be taken in connection with
July 22, 1983 site inspection of Gulf Hallowell, Kansas facility performed by
KDHE.

 
101.  
Letter dated September 16, 1983 from William Towery, KDHE, to J.L. Carter, Gulf
Oil, regarding follow-up inspection of the Gulf Hallowell, Kansas facility to be
made by KDHE after implementation of corrective measures.

 
102.  
Memorandum dated October 10, 1983 from Donald Carlson, KDHE, to File, regarding
land disposal of wastewater at Gulf Hallowell, Kansas facility.

 
9

--------------------------------------------------------------------------------


 
103.  
Letter dated February 7, 1984 from Allan Abramson, KDHE, to Gulf Oil,
transmitting status report on Gulf Hallowell, Kansas facility and requesting
corrections thereto and additional information.

 
104.  
Letter dated October 24, 1984 from Marla Noak, KDHE, to Jane Ratcliffe, EPA,
responding to Gulf Oil’s request to withdraw Part A application for two (2)
facilities.

 
105.  
Letter dated March 30, 1987 from Janel Rogers, KDHE, to Sheila Hoover, Thermex,
responding to Thermex’s request for delisting petition for two (2) facilities
(formerly owned by Gulf Oil).

 
106.  
Letter dated April 24, 1987 from Janel Rogers, KDHE, to Sheila Hoover, Thermex,
regarding submission by Thermex of Part A Hazardous Waste Permit Application for
two (2) Thermex facilities.

 
107.  
Letter dated July 31, 1987 from Dwight Burroughs, Thermex, to John Goetz, KDHE,
transmitting revised Part A permit application for Thermex Underwater Lab.

 
108.  
Memorandum dated August 7, 1987, to Michael Sanderson, EPA, from Suzanne
Rudzinski, EPA regarding Thermex/Radian’s request for guidance on compliance
dates for submitting Part B permit application, issuing or denying a RCRA
permit, and complying with minimum technological requirements for surface
impoundments.

 
109.  
Letter dated August 24, 1987 from John Mitchell, KDHE, to Dwight Burroughs,
Thermex, informing of amendment of status of Thermex Hallowell, Kansas facility
to a hazardous waste transporter.

 
110.  
Letter dated October 14, 1987 from Dwight Burroughs, Thermex, to Bill Towery,
KDHE, regarding site inspection performed by KDHE of Thermex Hallowell, Kansas
facility on September 3, 1987.

 
111.  
Letter dated November 4, 1987 from William Towery, KDHE, to Dwight Burroughs,
Thermex, regarding correction of deficiencies  noted during June 24, 1987 site
inspection performed by KDHE of Thermex Hallowell, Kansas facility.

 
112.  
Memorandum dated November 30, 1987 from Donald Carlson, KDHE to John Goetz,
KDHE, regarding resolution of problems at Thermex Hallowell, Kansas facility.

 
113.  
Letter of Warning dated December 7, 1987 from John Goetz, KDHE, to Dwight
Burroughs, Thermex, regarding deadline of implementation of activities outlined
in hydrogeologic investigation prepared by Radian Corporation.

 
114.  
Memorandum dated December 9, 1987 from Bill Towery, KDHE, to John Goetz, KDHE,
regarding November 30, 1987 site inspection of Thermex Hallowell, Kansas
facility.

 
10

--------------------------------------------------------------------------------


 
 
115.  
Letter dated December 16, 1987 from Donald Carlson, KDHE, to Dwight Burroughs,
Thermex, granting of permission for remedial action in connection with Thermex
Hallowell, Kansas facility.

 
116.  
Letter dated December 17, 1987 from Dwight Burroughs, Thermex, to John Goetz,
KDHE, regarding implementation of hydrogeologic investigation plan.

 
117.  
Letter dated April 4, 1988 from Oldrich Machacek, Thermex, to John Goetz, KDHE,
regarding re-evaluation by Thermex of regulatory status of Thermex Hallowell,
Kansas facility.

 
118.  
Letter dated January 26, 1989 from Oldrich Machacek, Thermex, to Steve
Broslavick, KDHE, submitting information to enable the KDHE to make a ruling on
a waste exemption request by Thermex for the Thermex Hallowell, Kansas facility

 
119.  
Letter dated August 2, 1989 from Oldrich Machacek, Thermex, to Steve Broslavick,
KDHE, regarding chromium crosslinkers and generation and disposal of waste
explosives at the Thermex Hallowell, Kansas facility.

 
120.  
Attendance Record dated August 15, 1990.

 
121.  
Special Report by Gulf Oil dated April 27, 1970 regarding washdown water sample
taken at Gulf Hallowell, Kansas facility.

 
122.  
Letter dated March 17, 1971 from Nicholas Duffett and Howard Stoltenberg, KDHE,
to Myrl Rennie, and Memorandum dated March 17, 1971 from Howard Stoltenberg,
KDHE, to Leonard Imhof, KDHE, regarding results of water samples collected
February 28, 1971 and March 6, 1971 from strip pit near Gulf Hallowell, Kansas
facility.

 
123.  
Memorandum dated November 14, 1974 from Howard Stoltenberg, KDHE, to W.T.
Towery, KDHE, regarding samples collected November 1, 1974 from streams in
Cherokee County which may possibly be contaminated by mine wastes from Gulf
Hallowell, Kansas facility.

 
124.  
Memorandum dated November 22, 1974 from Howard Stoltenberg, KDHE, to W.T.
Towery, KDHE, regarding sample survey (collected November 15, 1974) of the
Cherry Creek Basin in Cherokee County below the discharge from the Pittsburg and
Midway Mining Co.

 
125.  
Letter dated October 28, 1986 from Clifford Baker, Wilson Laboratories, to
Sheila Hoover, Thermex, regarding additional information on analysis performed
on behalf as a subcontractor of QWAL Laboratories.

 
126.  
Letter dated November 19, 1985 from Thermex to Steve Broslavick, KDHE, regarding
analysis of holding ponds by QWAL Laboratories.

 
11

--------------------------------------------------------------------------------


 
127.  
Letter dated November 24, 1987 from Dwight Burroughs, Thermex, to John Goetz,
KDHE, requesting permission for land application of wastewater at Thermex
Hallowell, Kansas facility.

 
128.  
Letter dated December 11, 1987 from Dwight Burroughs, Thermex, to John Goetz,
KDHE, transmitting lab report on wastewater from surface impoundments at Thermex
Hallowell, Kansas facility.

 
129.  
Letter dated June 27, 1989 from Dale Kennedy, Aptus Environmental Services, to
Gary Eck, Thermex, transmitting laboratory analysis report for sample received
from Thermex on June 7, 1989.

 
130.  
Letter dated August 13, 1990 from Gary Eck, Thermex, to Mike Sanderson, EPA,
regarding proper classification of sludge materials from wastewater pond located
at Thermex Hallowell, Kansas facility.

 
131.  
Memorandum from Stan Harter, Mined Land Wildlife Area, to John Silovsky, in
connection with detail of events regarding plan of SEC for cleanup of SEC
Hallowell, Kansas facility.

 
132.  
Letter dated September 8, 1995 from Travis Kogl, KDHE, to Stan Harder, Mined
Land Wildlife Area, regarding analytical results for surface water and soil
samples collected by the KDHE from the Mined Land Wildlife Area.

 
133.  
Conversation Record dated March 22, 2000 regarding site visit for purpose of
sample collection at SEC Hallowell, Kansas facility.

 
134.  
Letter dated February 25, 2002 from Christopher McDonald, Shook, Hardy and
Bacon, to John Carver, LSB Chemical Corp., and Dave Hempelman, SCS Engineers,
transmitting materials received from the Department of Wildlife & Parks on SEC.

a.  
Letter dated February 20, 2002 from Rob Riggin Kansas Department of Wildlife &
Parks to Chris McDonald, Shook, Hardy, Bacon, transmitting water quality tests
and correspondence relating to water quality issues associated with SEC.

 
135.  
Letter dated February 8, 2001 from Christopher McDonald, Shook, Hardy & Bacon,
to Ronald Hammerschmidt, KDHE, requesting access to and copies of all documents
and information relating to SEC located in Hallowell, Kansas.

 
136.  
Letter dated February 21, 2000 from Gene Curtis, Thiokol Propulsion, to Ron
Hammerschmidt, KDHE, regarding FOIA request to review environmental records for
the UTeC Hallowell, Kansas facility.

 
137.  
Letter dated March 5, 1999 from Rick Bean, KDHE, to Terry Wright, SEC, regarding
nitrate contamination in the soil and ground water at the SEC Hallowell, Kansas
facility.

 
12

--------------------------------------------------------------------------------


 
 
138.  
Letter dated September 14, 1995 from KDHE to Peter Culver, EPA, regarding
screening site inspection of SEC Hallowell, Kansas facility.

 
139.  
Letter dated September 19, 1995 from Travis Kogl, KDHE, to Terry Wright, SEC,
transmitting results for samples collected at SEC Hallowell, Kansas facility by
the KDHE as part of a Preliminary Assessment/Screening Site Inspection.

 
140.  
Latitude and Longitude Calculation Worksheet #1 for SEC Hallowell, Kansas
facility performed by Angela Babbit on July 11, 1995.

 
141.  
Part of a memorandum from Steve Broslavick, KDHE, regarding an August 15, 1993
meeting.

 
142.  
Letter dated August 18, 1993 from Kelly Fin, KDHE, to Terry Wright, SEC,
regarding dewatering of a pit adjacent to SEC Hallowell, Kansas facility.

 
143.  
Conversation Record dated August 17, 1993 of telephone calls between Kelly Finn,
KDHE, and (a) Chuck Getchell, SEDO, regarding approval to dewater; (b) Rex
Heape, SEDO, regarding land application; (c) Terry Wright, SEC, regarding
dewatering of stormwater pond; and (d) Rex Heape, SEDO, regarding land
application.

 
144.  
Conversation Record dated August 16, 1993 of telephone calls between Kelly Finn,
KDHE, and (a) Rod Geisler, KDHE, regarding irrigation with stormwater from a
pond; and (b) Terry Wright, SEC, regarding dewatering.

 
145.  
Memorandum dated August 4, 1993 from Stan Harter, Mined Land Wildlife Area, to
Ed Alvis, transmitting memorandum of agreement to establish responsibilities for
the cleanup of the settling ponds and grounds at SEC Hallowell, Kansas facility.

 
146.  
Letter dated July 19, 1993 from Kelly Finn, KDHE, to Terry Wright, SEC,
regarding discharge to a stream from a detention pond at SEC Hallowell, Kansas
facility.

 
147.  
Memorandum from Kelly Finn, KDHE, to Marian Massoth, KDHE, regarding inspection
of SEC Hallowell, Kansas facility by SEDO staff.

 
148.  
Memorandum dated November 2, 1992 from Steve Broslavick, KDHE, to Don Carlson,
KDHE, transferring oversight of the closure of the SEC Hallowell, Kansas
facility’s lagoon system to the Bureau of Water.

 
149.  
Letter dated October 22, 1992 from Terry Wright, SEC, to Steve Broslavick, KDHE,
regarding closure plan for EPA.

 
150.  
Letter dated December 3, 1991 from Terry Wright, SEC, to Steve Broslavick, KDHE,
regarding closure plan for EPA.

 
13

--------------------------------------------------------------------------------


 
151.  
Letter dated October 16, 1991 from Steve Broslavick, KDHE, to Terry Wright, SEC,
regarding closure plan for EPA.

 
152.  
Letter dated August 5, 1991 from Terry Wright, SEC, to Steve Broslavick, KDHE,
regarding final test on sludge.

 
153.  
Letter dated March 20, 1991 from Terry Wright, SEC, to Steve Broslavick, KDHE,
regarding purchase by SEC from Thermex of Hallowell, Kansas facility.

 
 
14 

--------------------------------------------------------------------------------

 

Part 3.22(a)
 
EXECUTIVE INFORMATION
 

         
 
 
 Date Last
 
 Eligibility
 
         
Hire
H(ourly)/
 Current
 Previous
 Rate
 Car
 Hire
Accum
Accum
 
Employee Name
Employer
Job Title
Date
S(alaried)
  Rate*
 Rate
 Change
 Allowance*
 Date
Vacation**
Sick Leave**
         
 ($)
 ($)
 
 ($)
 
(days)
(days)
                           
Daniel D Clanton
SEC
Sr. Technical Sales Representative
1/28/1989
S
     2,307.70
     1,888.47
2/10/2000
       265.39
1/28/1989
6
N/A
 
Deanna Jean Cox
SEC
Marketing Assistant
11/1/2000
H
          11.00
          10.00
11/13/2001
 
11/1/2000
5
48
 
Terri L Davis
SEC
Administrative Services Manager
3/6/1989
S
     1,230.77
     1,153.85
9/19/2000
 
3/6/1989
12
N/A
 
Jason Eric Herron
SEC
Driller
7/16/2001
H
          10.00
           9.00
10/2/2001
 
7/16/2001
5
16
 
Travis R Holt
SEC
Driller
9/9/2002
H
          10.00
     
9/9/2002
0
0
 
Paul S Keeling
SEC
Vice President/Marketing
1/28/1989
S
     3,692.31
     3,538.47
11/13/2001
       230.77
1/28/1989
8
N/A
 
James W Keen
SEC
Mine Services & Retail Sales Manager
1/28/1989
S
     2,500.00
     2,384.62
2/10/2000
       265.39
1/28/1989
12
N/A
 
Janice E Keen
SEC
Mine Services & Retail Sales Office Manager
1/28/1989
S
        863.47
           9.75
2/4/2002
 
1/28/1989
9
N/A
 
Jonathan P Keen
SEC
Blaster/Driller
9/9/2002
H
          12.00
     
9/9/2002
0
0
 
Lori M Keen
SEC
Mine Service & Retail Sales Office Assistant
1/10/1994
H
           9.25
           8.50
1/28/2002
 
1/10/1994
9
16
 
Robert Kenneth Le Blanc
SEC
Kinepak Product Manager
12/29/2000
S
     2,884.64
   
       265.39
12/29/2000
1
N/A
 
Brian F Loader
SEC
Technical Sales Representative
9/15/1997
S
     2,115.39
     1,807.70
2/10/2000
       265.39
9/15/1997
10
N/A
 
William Manion
SEC
President
1/28/1989
S
     4,423.08
     3,653.85
2/10/2000
       230.77
1/28/1989
10
N/A
 
Houston L McCarty
SEC
Blaster/Driller
11/4/1992
H
          14.50
          12.25
1/28/2002
 
11/4/1992
8
16
 
Alfred J Mitchell III
SEC
Logistics Manager
8/31/2002
S
     1,576.93
     1,386.54
8/31/2002
       115.39
1/31/2000
0
N/A
 
Danny W Osburn
SEC
Drilling & Blasing Supervisor
1/30/1989
S
     1,538.47
     1,496.16
2/10/2000
 
1/30/1989
8
N/A
 
Kent Allen Sampson
SEC
Technical Sales Representative
9/9/1996
S
     1,923.08
     1,615.39
2/10/2000
       265.39
9/9/1996
15
N/A
 
Roger L Spence
SEC
Blaster/Driller
8/11/1998
H
          12.00
          11.00
4/4/2001
 
8/11/1998
5
40
 
Jerry E Standlee
SEC
Field Service Representative
1/28/1989
H
          12.00
          11.00
5/5/2000
 
1/28/1989
8
0
 
Paul V Sterk
SEC
Technical Sales Representative
12/31/2001
S
     1,846.16
   
       230.77
12/31/2001
0
N/A
 
Lawrence D Tappana
SEC
Technical Sales Representative
1/28/1989
S
     1,511.54
     1,434.63
10/13/1998
       265.39
1/28/1989
10
N/A
 
Tommy W Tipton
SEC
Blaster/Driller
1/3/1992
H
          12.25
          11.25
5/5/2000
 
1/3/1992
1
0
 
Darrell G Williams
SEC
Field Service Representative
8/31/2002
S
     1,461.54
     1,384.62
1/21/2002
 
12/31/1995
0
N/A
 
Ronald Kent Allen
UTC
Mixer
8/31/2002
H
          12.00
           9.25
10/14/2002
 
10/2/1989
1.68
4
 
Larry G Andrews
UTC
Mixer/Leadman
10/2/1989
H
          12.50
          11.20
10/14/2002
 
10/2/1989
0.37
32
 
Michael A Ash
UTC
Production Worker
7/28/1998
H
           9.50
           9.00
12/11/2001
 
7/28/1998
2.05
96
 
Scot E Ash
UTC
Mixer/Leadman
3/17/1997
H
          12.50
          11.50
10/14/2002
 
3/17/1997
8.55
96
 
Michael Allen Bolt
UTC
Nitrate Logistics Supervisor
8/31/2002
S
     1,538.47
     1,522.31
1/7/2002
 
8/31/1998
1.12
N/A
 
Tana Kay Bolt
UTC
Administrative Assistant
8/19/2002
S
        923.08
           9.50
8/19/2002
 
12/24/1999
7.29
N/A
 
Darrell Wayne Boyes
UTC
Kinepak Production Manager
8/31/2002
S
     1,500.00
     1,403.85
3/18/2002
 
1/15/2001
11.05
N/A
 
Rernest Ray Brumback
UTC
Plant Superintendent
8/31/2002
S
     1,480.77
     1,355.00
10/14/2002
 
10/2/1989
0.37
N/A
 
Kenneth E Burton
UTC
Plant Manager - PRUF Plant
10/2/1989
S
     1,615.39
     1,461.54
4/19/2000
 
10/2/1989
15.37
N/A
 
Robert D Burton
UTC
Kinepak Lead Operator
8/31/2002
H
          11.50
          10.00
10/14/2002
 
12/8/1997
1.68
4
 
Rocky D Burton
UTC
Packaging Machine Operator
4/15/1997
H
          11.50
          10.90
10/22/2002
 
4/15/1997
4.9
28
 
Ronald Dean Dowling
UTC
Packaging Machine Operator
10/7/2002
H
          11.50
          10.50
10/16/2002
 
10/7/2002
0.11
0
 
Cathliene Dunn
UTC
Production Utility
5/26/1998
H
           9.25
           8.70
10/7/2002
 
5/26/1998
0.16
0
 
Gary R Eck
UTC
Lab Manager
9/30/1991
S
     2,692.31
     2,567.70
4/19/2000
 
9/30/1991
140
N/A
 
Therese A Eck
UTC
Temporary Lab Technician
5/22/2000
H
           6.25
           6.00
5/21/2001
 
5/22/2000
N/A
N/A
 
Forrest D Fox
UTC
Mixer - Leadman
8/31/2002
H
          12.50
          11.20
8/31/2002
 
4/8/1991
1.68
4
 
Carl Lawrence Jones
UTC
Production Utility
8/31/2002
H
           9.25
           9.75
8/31/2002
 
10/2/1989
1.68
4
 
Michael Alan Jones
UTC
Compliance Manager
8/31/2002
S
     2,000.00
     1,634.62
3/18/2002
       115.39
1/3/2001
11.55
N/A
 

 
1

--------------------------------------------------------------------------------


 
 

         
 
 
 Date Last
 
 Eligibility
 
         
Hire
H(ourly)/
 Current
 Previous
 Rate
 Car
 Hire
Accum
Accum
 
Employee Name
Employer
Job Title
Date
S(alaried)
  Rate*
 Rate
 Change
 Allowance*
 Date
Vacation**
Sick Leave**
         
 ($)
 ($)
 
 ($)
 
(days)
(days)
 

Joan R Lee
UTC
Office Manager
9/30/1991
S
     1,057.70
        980.77
4/19/2000
 
9/30/1991
7.5
N/A
 
Bobby Gene Little
UTC
Production Utility
8/31/2002
H
           9.25
           9.75
8/31/2002
 
3/29/1996
1.12
4
 
Wallace Long
UTC
Production Supervisor
8/31/2002
S
     1,375.00
     1,334.62
6/2/2000
 
1/28/1989
10.56
N/A
 
Oldrich Machacek
UTC
President
6/6/1990
S
     3,846.16
     3,644.62
4/4/2001
       161.54
6/6/1990
14
N/A
 
Wade Messer
UTC
Production Utility
5/8/2000
H
           9.25
           8.70
10/7/2002
 
5/8/2000
0.11
0
 
Petra Niegisch
UTC
Production Utility
5/31/2000
H
           9.25
           8.70
10/7/2002
 
5/31/2000
0.11
0
 
Mike J Pace
UTC
Testing Technician
10/21/1991
S
     1,307.70
     1,192.31
4/19/2000
 
10/21/1991
5
N/A
 
Dino Parise
UTC
Production Worker
3/10/2000
H
           9.50
           9.00
12/11/2001
 
3/10/2000
5.89
88
 
Edward M Piatrowski
UTC
Analytical Chemist
4/18/1994
S
     1,230.77
     1,115.39
4/19/2000
 
4/18/1994
6
N/A
 
Nick L Rainey
UTC
Test Site Supervisor/Scientist
9/30/1991
S
     1,653.85
     1,584.62
4/19/2000
 
9/30/1991
14
N/A
 
Curtis D Shoemaker
UTC
Logistics Driver
10/2/2002
S
     1,200.00
          15.00
10/7/2002
 
8/1/2001
0.25
N/A
 
Alan T Smith
UTC
Mixer
5/18/1998
H
          12.00
          10.50
10/14/2002
 
5/18/1998
4.05
32
 
Franklin D Stark
UTC
Maintenance Mechanic
8/31/2002
H
          11.50
          11.00
8/31/2002
 
12/9/1996
1.68
4
 
Kevin D Tallent
UTC
Physicist/Project Scientist
2/13/1995
S
     1,346.16
     1,269.24
4/19/2002
 
2/13/1995
15
N/A
 
Michelle Terry
UTC
Production Utility
7/25/2001
H
           9.25
           9.75
   
7/25/2001
0.11
0
 
Timothy K Terry
UTC
Mixer
8/31/1998
H
          12.00
          10.10
10/14/2002
 
8/31/1998
1.12
24
 
Darin S Wall
UTC
Testing Technician
12/5/1994
S
        980.77
        884.62
4/19/2002
 
12/5/1994
0
N/A
 
Harse Waters
UTC
Warehouse Operator
10/7/2002
H
          10.00
     
10/7/2002
0.11
0
 
Troy White
UTC
Warehouse Operator
8/1/1996
H
          10.00
          10.90
10/7/2002
 
8/1/1996
0.16
0
 
Clive Charles Whiteside
UTC
Plant Manager
7/8/2002
S
     3,269.24
   
       161.54
7/8/2002
2.6
N/A
 
Cody Robert Zook
UTC
Production Worker
5/2/2002
H
           9.25
           8.00
10/14/2002
 
5/2/2002
6.66
12
 
Jose Acosta
UTC
Utility Worker
11/4/2002
H
           7.50
     
11/4/2002
     
Maria D Acosta
UTC
Utility Worker
11/4/2002
H
           7.50
     
11/4/2002
     
John David Clifton
UTC
Utility Worker
11/4/2002
H
           7.50
     
11/4/2002
     
Steven Lee Cook
UTC
Utility Worker
11/4/2002
H
           7.50
     
11/4/2002
     
David H Hadley
UTC
Utility Worker
11/4/2002
H
           7.50
     
11/4/2002
     
Tommy Allen Long
UTC
Quality Control Technician
10/23/2002
H
          13.00
     
10/23/2002
     
Sandra K Martorana
UTC
Utility Worker
11/4/2002
H
           7.50
     
11/4/2002
     
Joyce Yvonne Smith
UTC
Utility Worker
11/4/2002
H
           7.50
     
11/4/2002
                                                         
Parttime - hasn't been paid since 2/24/02
                   
Kenny Campbell
UTC
 
10/11/1999
H
           8.50
                                                                 
*bi-weekly
                       
**as of 10/11/02
                                                 



2

--------------------------------------------------------------------------------


 
Part 3.23(b)


EXCEPTIONS TO REPRESENTATIONS CONCERNING
LABOR DISPUTES




On  February 8, 2002, a Collective Bargaining Agreement between Slurry Explosive
Corporation (“SEC”) and Paper, Allied Industrial, Chemical and Energy Workers
International Union Local 5-508 AFL-CIO (the “Union”) expired by its own
terms.  The parties were in process of negotiating a renewal agreement
immediately before the Bureau of Alcohol, Tobacco and Firearms rescinded SEC’s
license to manufacture explosives.  The negotiations are now on hold,
indefinitely.


As a result of SEC’s loss of its license to manufacture explosives, the Union
filed an unfair labor practice charge claiming SEC failed to bargain in good
faith over “effects”.  Unfair Labor Practice Charge Case No. 17-CA-21548-1 has
been settled through the process of negotiations.  Accordingly, the National
Labor Relation Board has closed the case.


On November 25, 2002, Universal Tech Corporation (“UTeC”) received a Notice of
Charge of Discrimination from the Equal Employment Opportunity Commission in
connection with a Charge of Discrimination by Ms. Jama R. White (a former
employee of SEC) wherein Ms. White alleges against UTeC her belief that she was
not recently hired by UTeC because of a sexual harassment complaint she asserted
with SEC in September, 2001.  This charge is under investigation and a timely
response will be filed.

 
 

--------------------------------------------------------------------------------

 


Part 3.24(d)


PATENTS; EXCEPTIONS TO REPRESENTATIONS;
ASSIGNMENT OF INVENTIONS BY EMPLOYEES/FORMER EMPLOYEES




A.
The following employees, by signing a “Personnel Policies Manual Acknowledgment”
in connection with their receipt of the Slurry Explosive Corporation (“SEC”)
Handbook (copies of which have been provided to Buyers), have agreed to
assignment of any inventions, improvements, discoveries or information relating
to the business of the Seller:

 
Terri Davis                Alfred Mitchell
Jason Herron                Mark Hamilton
Travis Holt                 Jack Muller
Paul Keeling               Danny Osburn
Janice Keen                Kent Sampson
Jonathan Keen               Roger Spence
Jim Keen                 Jerry Standlee
Lori Keen                 Paul Sterk
Bob LeBlanc                Larry Lappana
Brian Loader                Tom Tipton
William Manion               Darrell Williams
Houston McCarty
 
B.
In addition to the foregoing, the following employees/former employees executed
Assignments (copies, or evidence thereof, have been provided to Buyers) in
connection with the specific patents listed below:

 
     Employee/                                                                                                               United
States
    Former
Employee                                                      Assignee                                     Serial/Reg
No.


Oldrich Machacek                                                      SEC (as
assigned)                                 4,718,954
Gary Eck
Neil Gehrig


Paul
Keeling                                                          SEC                                               5,763,816


Paul
Keeling                                                          SEC                                               09/638,131
Brian Loader


Oldrich Machacek                                           Universal Tech
Corporation                           5,608,184
Gary Eck                (“UTeC”)
Brent Gilion

 
 

--------------------------------------------------------------------------------

 
 
      Employee/                                                                                                            United
States
    Former
Employee                                                  Assignee                                     Serial/Reg
No.

    Oldrich
Machacek                                                   UTeC                                          6,214,140
Gary Eck


C.
The following patents are registered in the name of SEC:

 
                                  Place of        Issue
Patent          Serial/Reg. No.       Registration       Date
 
“Explosive Compositions”                             4,718,954        United
States        01/12/88
 
“Improved Explosive Primer”      5,763,816        United States       06/09/98
 
“Continuous Explosive Charge     09/638,131 1        United States       Pending
Assembly and Method
for                            2,341,9421         Canada          Pending
Loading Same in an Elongated
Cavity”


 
These patents were to be assigned to UTeC pursuant to that certain Asset
Purchase Agreement, dated May 14, 2002, between SEC and UTeC.



License:  License Agreement, dated October 1, 1996, between Slurry Explosive
Corporation and Total Energy Systems Limited, as amended and assigned to Quantum
Explosives Pty. Ltd., pursuant to an Assignment and Amendment of the Slurry
Explosive Corporation License Agreement, dated August 2, 1999.


D. 
The following patents are registered in the name of UTeC:

 
                                  Place of        Issue
Patent          Serial/Reg. No.       Registration       Date
 
“Alternative Use of Military      5,608,184         United States      03/04/97
Propellants as Novel Blasting     PCT/US96/01284         Europe        pending
Agents”


“Development of New
High      6,214,140                                         United
States      04/10/01
Energy Blasting Products
Using Demilitarized Ammonium
Picrate”



--------------------------------------------------------------------------------

1 This patent was initially rejected by the U.S. Patent and Trademark Office
(“USPTO”).  An Amendment to the application was filed on February 13, 2002.  On
June 17, 2002, a Response to Restriction Requirement was filed with the
USPTO.  SEC received a Final Office Action Notice from the USPTO dated September
23, 2002.  The deadline for responding to the Final Office Action Notice is
December 23, 2002.  The deadline can be extended up to three months, or until
March 23, 2003, upon the payment of additional fees.  Under no circumstance can
the response deadline be extended beyond March 23, 2003.
 
2

--------------------------------------------------------------------------------


 
                                  Place of        Issue
Patent          Serial/Reg. No.       Registration       Date
 
“Beneficial Use
of  Energy-                          5,536,897                                         United
States      07/16/96
Containing Wastes”2


“Beneficial Use
of  Energy-                         5,612,507                                           United
States      03/18/97
Containing Wastes”2
 

--------------------------------------------------------------------------------

2 Fifty percent (50%) owned with United Technologies Corporation.


 
  3

--------------------------------------------------------------------------------

 

Part 3.24(e)


MARKS; EXCEPTIONS TO REPRESENTATIONS




A.
The following Marks are registered in the name of Slurry Explosive Corporation
(“SEC”):

 
                                  Place of        Issue
Patent          Serial/Reg. No.       Registration       Date
 
    “Slurran”          904,559         United States      12/22/70
                936,412         United States         06/27/82
                344634             Australia         04/02/80
    “Detagel”         1,081,629          United States        01/10/78
                344632          Australia        02/04/80
    “TOPrime”         2,078,089         United States       07/08/97
    “XPAK”             2,243,373         United States       05/04/99
    “Kinepak”            936410        United States      06/27/72
                      199650         Canada          06/07/74
    “Kinepouch”         1114751         United States      03/13/79
                437922            Canada          01/06/95
    “Kinestik”            1077342         United States      11/15/77
    “Perimex”           76291486         United States            Pending
 
All of these Marks were to be assigned to Universal Tech Corporation (“UTeC”)
pursuant to that certain Asset Purchase Agreement, dated May 14, 2002, between
SEC and UTeC.  No assignment was filed with the U.S. Patent and Trademark
office.


B.
There are no marks registered under the name of UTeC.


 
 

--------------------------------------------------------------------------------

 

Part 3.24(h)


NET NAMES; EXCEPTIONS TO REPRESENTATIONS




The following net name has been registered in the name of Seller:


slurryexplosive.com


The following net names have been assigned to Seller by the company who
originally registered the names:


xpak.biz
slurran.biz
perimex.biz
kinestik.biz
kinepak.biz
kinepouch.biz
detagel.biz
 
 
 

--------------------------------------------------------------------------------

 

Part 3.25


RELATED PERSON TRANSACTIONS
 
1.  
The following Seller Contracts referenced in Part 3.19(a) (which Part is
incorporated herein by reference) could constitute transactions between either
of the Sellers and a Related Person:

(a)  
Rights and obligations of Universal Tech Corporation (“UTeC”) under assignment
of Lease Agreement, dated as of April 11, 2001, for seventy monthly payments
commencing on October 20, 2001, by and between U.S. Bancorp Leasing & Financial
and Slurry Explosive Corporation (“SEC”), regarding certain equipment associated
with the Hallowell, Kansas Facility, pursuant to assignment in May 14, 2002
Asset Purchase and Sale Agreement in the section of this list entitled
“Agreement between SEC and UTeC” below.

(b)  
Service Agreement between UTeC and LSB Industries, Inc., (“LSB”) dated December
23, 1992, terminable (with notice) on December 23, 2004, or upon LSB giving 90
days notice to terminate at any time, regarding LSB’s performance of certain
administrative services for UTeC.

(c)  
Listing of UTeC employees and their repayment obligations who have received
advances made by UTeC.

(d)  
Employment Agreement between UTeC and Oldrich Machacek dated June 5, 1990,
terminating upon 60 days notice.

(e)  
Incentive Stock Option Agreement between LSB and Oldrich Machacek dated April
22, 1998, expiring on April 22, 2008, regarding option on 5,000 shares of LSB
stock.

(f)  
Non-Qualified Stock Option Agreement – 1998 between LSB and Oldrich Machacek,
dated April 22, 1998, expiring on April 22, 2008 regarding option on 5,000
shares of LSB stock.

(g)  
Incentive Stock Option Agreement between LSB and Oldrich Machacek dated July 8,
1999, expiring July 8, 2009, regarding option on 5,000 shares of LSB stock.

(h)  
Incentive Stock Option Agreement between LSB and Oldrich Machacek dated November
29, 2001, expiring on November 29, 2011, regarding option on 5,000 shares of LSB
stock.

 

--------------------------------------------------------------------------------



 
(i)  
Non-exclusive License Agreement between SEC and Total Energy Systems Limited
(“TES”), dated October 1, 1996, as amended and assigned in that Assignment and
Amendment of the Slurry Explosive Corporation License Agreement between SEC, TES
and Quantum Explosives Pty. Ltd., dated August 2, 1999, continuing through end
of use or breach, regarding use of SEC’s patent rights or technical information
to manufacture and sell specific products in plants in Australia, New Zealand,
New Guinea, Fiji, Myanmar and Soloman Islands.

(j)  
Service Agreement, between SEC and LSB, dated January 1, 1992, terminating upon
notice on January 1, 2004, or upon LSB giving 90 days notice of termination at
anytime, regarding LSB’s performance of certain administrative service for SEC.

(k)  
Letter reflecting SEC’s November 6, 2000, offer of employment to Bob Le Blanc,
commencing January 1, 2001, including commissions, with expectations of a one to
two year employment period.

(l)  
Listing of SEC employees and their repayment obligations who have received
advances made by SEC.

(m)  
SEC Employees signature pages exhibiting their agreement to the Assignment of
Invention, Confidentiality and Non-Compete provisions of the SEC Employee
Handbook.

(n)  
Incentive Stock Option Agreement between LSB Industries, Inc., (“LSB”) and Paul
Keeling, dated April 22, 1998, expiring on April 22, 2008, regarding option on
3,000 shares of LSB stock.

(o)  
Non-Qualified Stock Option Agreement – 1998 between LSB and Paul Keeling, dated
April 22, 1998, expiring on April 22, 2008, regarding option on 3,000 shares of
LSB stock.

(p)  
Incentive Stock Option Agreement between LSB Industries, Inc., (“LSB”) and Paul
Keeling, dated July 8, 1999, expiring on July 8, 2009, regarding option on
10,000 shares of LSB stock.

(q)  
Incentive Stock Option Agreement between LSB Industries, Inc., (“LSB”) and Paul
Keeling, dated November 29, 2001, expiring on November 29, 2011, regarding
option on 10,000 shares of LSB stock.

(r)  
Incentive Stock Option Agreement between LSB Industries, Inc., (“LSB”) and
William Manion, dated April 22, 1998, expiring on April 22, 2008, regarding
option on 3,000 shares of LSB stock.

 
2

--------------------------------------------------------------------------------


 
(s)  
Non-Qualified Stock Option Agreement - 1998, between LSB and William Manion,
dated April 22, 1998, expiring on April 22, 2008, regarding option on 5,000
shares of LSB stock.

(t)  
Incentive Stock Option Agreement between LSB Industries, Inc., (“LSB”) and
William Manion, dated July 8, 1999, expiring on July 8, 2009, regarding option
on 15,000 shares of LSB stock.

(u)  
Incentive Stock Option Agreement between LSB Industries, Inc., (“LSB”) and
William Manion, dated November 29, 2001, expiring on November 29, 2011,
regarding option on 10,000 shares of LSB stock.

(v)  
1993 Severance Agreement between LSB and Bill Manion, dated March 26, 1993,
expiring March 26, 2003, with automatic three year renewals unless terminated
with 60 days notice.

(w)  
1993 Severance Agreement between LSB and Paul Keeling, dated March 26, 1993,
expiring March 26, 2003, with automatic three year renewals unless terminated
with 60 days notice.

(x)  
Asset Purchase and Sale Agreement between SEC and UTeC, dated May 14, 2002,
regarding UTeC’s purchase of SEC’s assets related to Hallowell, Kansas Facility.

(y)  
Services Agreement between SEC and UTeC, dated August 23, 2002, expiring August
23, 2005, upon thirty days notice, regarding SEC providing certain
administrative and human resource services.

(z)  
Supply Agreement between SEC and UTeC, dated August 30, 2002, terminating August
30, 2003, upon thirty day notice, regarding UTeC’s manufacture of certain
product for SEC.

(aa)  
$5,000.00 monthly fee paid by SEC to UTeC for Research, Development and Quality
Control work for SEC’s Kinepak plant business, effective March, 2002, and
continuing until terminated.



2.  
The following Real Property leases referenced n Part 3.7 (which Part is
incorporated herein by reference) could constitute transactions between either
of the Sellers and a Related Person:

(a)  
Industrial Lease from UTeC to SEC, dated May 14, 2002, regarding the Hallowell,
Kansas Facility.

(b)  
Lease from Prime to SEC, dated February 15, 1995, regarding SEC’s Pryor,
Oklahoma Facility.

 
3

--------------------------------------------------------------------------------


 
3.  
The following real property deeds referenced in Part 3.6 (which Part is
incorporated herein by reference) could constitute transactions between either
of the Sellers and a Related Person:

(a)  
Corrective Warranty Deed from Slurry Explosive Corporation (“SEC”) to Universal
Tech Corporation (“UTeC”) dated May 31, 2002, recorded June 6, 2002 in Book 253,
Page 604, regarding Hallowell, Kansas Facility.

(b)  
Warranty Deed from James W. Keen and Janice E. Keen to Prime Financial
Corporation (“Prime”), dated January 6, 1995, recorded January 9, 1995 in Book
789, Page 459 (Mayes County, Oklahoma), regarding SEC’s Pryor, Oklahoma
Facility.



4.  
The following Employee Benefit Plans referenced in Part 3.15(a) (which Part is
incorporated herein by reference) could constitute transactions between either
of the Sellers and a Related Person:

(a)  
LSB Industries, Inc. and Designated Subsidiaries Medical, Dental, Vision and
Behavioral Health Plan.

(b)  
LSB Industries, Inc. and Designated Subsidiaries Savings Incentive Plan (401k).

(c)  
LSB Industries, Inc. and Designated Subsidiaries Flexible Spending Account
(Section 125 Cafeteria Plan).

(d)  
LSB Industries, Inc. and Designated Subsidiaries Base Life Insurance Plan.

(e)  
LSB Industries, Inc. and Designated Subsidiaries Voluntary Life Insurance Plan.

(f)  
LSB Industries, Inc. and Designated Subsidiaries Long Term Disability Base Plan.

(g)  
LSB Industries, Inc. and Designated Subsidiaries Long Term Disability
Supplemental Plan.

(h)  
LSB Industries, Inc. and Designated Subsidiaries Short Term Disability/Weekly
Income Benefit Plan.

(i)  
LSB Industries, Inc. and Designated Subsidiaries Employee Assistance Program.



5.  
As referenced in Section A of Part 3.24(d) (which Part is incorporated herein by
reference), the following employees, by signing a “Personnel Policy Manual
Acknowledgment” in connection with their receipt of the Slurry Explosive
Corporation Handbook, have agreed to assignment of any inventions, improvements,
discoveries or

 
4

--------------------------------------------------------------------------------


 
 
information relating to the business of the Seller and such could constitute
transactions between either of the Sellers and a Related Person:

 
    Terri Davis             Alfred Mitchell
    Jason Herron             Mark Hamilton
    Travis Holt             Jack Muller
    Paul Keeling              Danny Osburn
    Janice Keen               Kent Sampson
    Jonathan Keen              Roger Spence
    Jim Keen                Jerry Standlee
    Lori Keen              Paul Sterk
    Bob LeBlanc              Larry Lappana
    Brian Loader              Tom Tipton
    William Manion            Darrell Williams
    Houston McCarty
 
6.  
The following employees/former employees have executed Assignments in connection
with specific patents referenced in Section B of Part 3.24 (which Part is
incorporated herein by reference), and such could constitute transactions
between either of the Sellers and a Related Person:

 
United States
   Employee/Former Employee         Assignee              Serial/Reg. No.
 
    Oldrich Machacek                                                Slurry
Explosive Corporation                                               4,718,954
    Gary Eck                (as assigned)
    Neil Gehrig
   
    Paul Keeling            Slurry Explosive Corporation            5,763,816
 
    Paul Keeling            Slurry Explosive Corporation             09/638,131,
    Brian Loader
 
    Oldrich Machacek          Universal Tech Corporation           5,608,184
    Gary Eck
    Brent Gilion
 
    Oldrich Machacek          Universal Tech Corporation            6,214,140
    Gary Eck
 
7.  
Other transactions as may be reflected on the Balance Sheet and Interim Balance
Sheet previously provided to Buyer, including, without limitation, intercompany
notes and employee accounts receivables, could constitute transactions between
either of the Sellers and a Related Person, which Balance Sheet and Interim
Balance Sheet are incorporated herein by reference.

 
5

--------------------------------------------------------------------------------



 
8.  
The self-insurance arrangements disclosed as part 3.20(b) (which Part is
incorporated herein by reference) could constitute transactions between either
of the Sellers and a Related Person.




 
6 

--------------------------------------------------------------------------------

 
